 

Exhibit 10.25

 

Execution Version

   

 

CREDIT AGREEMENT

 

among

 

IDAHO WIND PARTNERS 1, LLC,
as Borrower,

 

THE SUBSIDIARIES OF BORROWER SIGNATORY HERETO,
as Borrower Subsidiaries,

 

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO,

as Lenders,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Administrative Agent, PPA Letter of Credit Issuing Bank and
Joint Lead Arranger,

 

ING CAPITAL LLC,
as DSR Letter of Credit Issuing Bank and Joint Lead Arranger,

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH,
as Joint Lead Arranger,

 

UNION BANK, N.A.,

as Collateral Agent

 

 

Up to 183 MW Wind Generation Facilities
Southern Idaho, Idaho



 

 

Dated as of October 8, 2010

 

 

 

 

TABLE OF CONTENTS

 

ANNEXES, Exhibits and Schedules vi     ARTICLE I DEFINITIONS 1       1.1
Definitions 1 1.2 Rules of Interpretation 1 1.3 Accounting Terms 1       ARTICLE
II THE CREDIT FACILITIES 2       2.1 Construction Loan Facilities 2 2.2 Term
Loan Facility 3 2.3 Tranche C Loan Facility 4 2.4 Letter of Credit Facility 5
2.5 Interest Provisions Relating to All Loans 12 2.6 Repayment of Loans;
Evidence of Debt 16 2.7 Loan Funding 17 2.8 Prepayments; Reduction of
Commitments 18 2.9 Other Payment Terms 20 2.10 Sharing of Payments, Etc. 25 2.11
Limitations on LIBO Rate Borrowing; Change of Circumstances 25 2.12 Funding
Losses 28 2.13 Alternate Office; Minimization of Costs 28 2.14 Fees 29 2.15 Loan
Type and Class 30 2.16 Defaulting Lenders 31 2.17 Incremental Loans 33      
ARTICLE III CONDITIONS PRECEDENT 35       3.1 Conditions Precedent to Closing 35
3.2 Conditions Precedent to Issuance of Letters of Credit 43 3.3 Conditions
Precedent to Each Construction Loan 44 3.4 Conditions Precedent to Tranche B
Construction Loans 47 3.5 Conditions Precedent to Tranche C Loans that are REC
Loans 48 3.6 Conditions Precedent to Tranche C Loans that are Salmon Falls Loans
50 3.7 Conditions Precedent to Term Conversion 53       ARTICLE IV
REPRESENTATIONS AND WARRANTIES 57       4.1 Organization; Power and Authority 57
4.2 Authorization; No Conflict 57 4.3 Enforceability 58 4.4 Compliance with
Organizational Documents and Law 58 4.5 Compliance with Project Documents;
Existing Defaults 58 4.6 No Default 58 4.7 No Closing Date Material Adverse
Effect 59 4.8 Bankruptcy Event 59

 

 

 

 

4.9 Indebtedness, Contracts, Etc. 59 4.10 Offices 59 4.11 Accounts 59 4.12
Financial Statements 59 4.13 No Ownership by Disqualified Persons 59 4.14
Regulation U, Etc. 59 4.15 Ranking 59 4.16 Ownership; Single-Purpose Entity 60
4.17 Investment Company 60 4.18 Partnerships and Joint Ventures; Investments 60
4.19 Taxes 60 4.20 Tax Status 60 4.21 ERISA 61 4.22 Labor Disputes and Acts of
God 61 4.23 Project Documents 61 4.24 Project Document Representations 61 4.25
Proper Subdivision 62 4.26 Land Not in Flood Zone 62 4.27 Collateral; Title and
Liens 62 4.28 Environmental Matters 63 4.29 Permits 64 4.30 Utilities 64 4.31
Gen-Tie Lines; Roads 64 4.32 REC Compliance; FPA and PUHCA 65 4.33 Project
Completion Date; Project Costs 65 4.34 Insurance 66 4.35 Grant Eligible 66 4.36
Cash Grant Application 66 4.37 Anti-Terrorism Laws 67 4.38 Litigation 67 4.39
Intellectual Property 67 4.40 Project Work 67 4.41 Project Budgets; Projection
67 4.42 Disclosure 68       ARTICLE V AFFIRMATIVE COVENANTS 68       5.1 Use of
Loan Proceeds and Project Revenues. 68 5.2 Payment 69 5.3 Notices 69 5.4
Financial Statements 71 5.5 Reports 73 5.6 Additional Permits and Project
Documents; Additional Consents 74 5.7 Existence, Conduct of Business,
Properties, Etc. 74 5.8 Books, Records, Access 75 5.9 QF; REC Compliance 75 5.10
Operation of Projects and Annual Budget and Annual Maintenance Plan 75

 

 ii 

 

 

5.11 Preservation of Rights; Further Assurances 76 5.12 Construction of
Projects; Operation Date 77 5.13 Taxes, Other Government Charges and Utility
Charges 78 5.14 Compliance With Laws, Instruments, Etc. 78 5.15 Maintenance of
Insurance 79 5.16 Warranty of Title 79 5.17 Event of Eminent Domain 79 5.18
Compliance with Project Document Covenants 79 5.19 Interest Rate Hedging
Agreements 80 5.20 Spare Parts 80 5.21 Upwind Array Event 80 5.22 WTG Location
Variance Event 81 5.23 Cash Grant Applications 81 5.24 Site Surveys 83 5.25
Government Regulation 83 5.26 Supplemental Reserve 83 5.27 BOP O&M Agreement;
Operations Support Agreement 83 5.28 Nomination of Net Energy Amounts 83 5.29
Delay Security LCs; Interconnection LCs 84 5.30 Warranty Period 84 5.31
Intentionally deleted 84 5.32 Payne’s Ferry Lease Amendment; Landowner Estoppels
85       ARTICLE VI NEGATIVE COVENANTS 85       6.1 Limitations on Liens 85 6.2
Indebtedness 85 6.3 Sale or Lease of Assets 85 6.4 Changes 85 6.5 Distributions
85 6.6 Investments 86 6.7 Transactions with Affiliates 86 6.8 Regulations 86 6.9
Loan Proceeds; Project Revenues 86 6.10 Partnerships 86 6.11 Dissolution 87 6.12
Amendments; Change Orders; Completion 87 6.13 Name and Location; Fiscal Year 88
6.14 Use of Sites 88 6.15 Assignment 88 6.16 Transfer of Interests 88 6.17
Abandonment of Project 89 6.18 Additional Documents 89 6.19 Government
Regulation 89 6.20 Accounts 89 6.21 Transfer to a Disqualified Person 90 6.22
ERISA 90

 

 iii 

 

 

6.23 Clauses Restricting Borrower Subsidiary Distributions 90       ARTICLE VII
GUARANTEE 90       7.1 Guarantee 90 7.2 Obligations Unconditional 91 7.3
Reinstatement 91 7.4 Subrogation 92 7.5 Remedies 92 7.6 Instrument for the
Payment of Money 92 7.7 Continuing Guarantee 92 7.8 General Limitation on
Guaranteed Obligations 92       ARTICLE VIII EVENTS OF DEFAULT 93       8.1
Failure to Make Payments 93 8.2 Judgments 93 8.3 Representations and Warranties
94 8.4 Bankruptcy; Insolvency 94 8.5 ERISA 95 8.6 Cross Default; Cross
Acceleration 95 8.7 Breach of Project Documents 96 8.8 Breach of Terms of Credit
Agreement; Credit Documents 99 8.9 Loss of QF Status; Government Regulation 100
8.10 Security 100 8.11 Loss of Required Permits 100 8.12 Change of Control 100
8.13 Destruction or Abandonment of a Project 101 8.14 Cash Grant Recapture
Liabilities 101 8.15 Member Indemnity 101 8.16 Completion 101 8.17 Change in Law
102 8.18 Loss of Collateral 102       ARTICLE IX REMEDIES 102       9.1 No
Further Loans or Letters of Credit 102 9.2 Cure by Administrative Agent or
Collateral Agent 102 9.3 Acceleration 103 9.4 Accounts; Cash Collateral 103 9.5
Possession of Project 103 9.6 Remedies Under Credit Documents 103 9.7 Order of
Payments During Continuance of Events of Default 103 9.8 Interest Rate Hedge
Agreements 103

 

 iv 

 

 

ARTICLE X SCOPE OF LIABILITY 104     ARTICLE XI AGENTS AND LETTER OF CREDIT
ISSUING BANKS; SUBSTITUTION 104       11.1 Appointment, Powers and Immunities
104 11.2 Reliance by Agents and Letter of Credit Issuing Bank 105 11.3
Non-Reliance 106 11.4 Defaults 106 11.5 Indemnification 107 11.6 Collateral
Agent’s Duty of Care 107 11.7 Information 107 11.8 Successor Agents and Letter
of Credit Issuing Banks 108 11.9 Withholding Tax 109 11.10 Consents and
Approvals 109 11.11 Substitution of Lender 111 11.12 Participations 112 11.13
Transfer of Commitment 113 11.14 Laws 114 11.15 Assignability to Federal Reserve
Bank or Central Bank 114       ARTICLE XII INDEPENDENT CONSULTANTS 115      
12.1 Removal and Fees 115 12.2 Duties 115 12.3 Independent Consultants’
Certificates 115       ARTICLE XIII MISCELLANEOUS 115       13.1 Notices 115
13.2 Additional Security; Right to Set-Off 118 13.3 No Waiver; Remedies
Cumulative 119 13.4 Costs, Expenses and Attorneys’ Fees; Syndication 119 13.5
Indemnification 119 13.6 Entire Agreement 121 13.7 Governing Law 121 13.8
Severability 122 13.9 Headings 122 13.10 Additional Financing 122 13.11 No
Partnership, Etc. 122 13.12 Limitation on Liability 122 13.13 Waiver of Jury
Trial 122 13.14 Consent to Jurisdiction 123 13.15 Usury 123 13.16 Successors and
Assigns 124 13.17 Counterparts 124 13.18 USA PATRIOT Act Compliance 124 13.19
Confidentiality 125 13.20 Jointly Drafted 125 13.21 Union Bank, N.A. 125

 

 v 

 

 

ANNEXES, Exhibits and Schedules

 

Annexes Annex A Definitions Annex B Rules of Interpretation     Exhibits Forms
of Notes Exhibit A-1 Form of Tranche A Construction Note Exhibit A-2 Form of
Tranche B Construction Note Exhibit A-3 Form of Term Note Exhibit A-4 Form of
Tranche C Loan Note Exhibit A-5 Form of LC Note Exhibit A-6 Form of Member Loan
Note Exhibit A-7 Form of Borrower Subsidiary Loan Note     Form of Letters of
Credit Exhibit B-1 Form of PPA Letter of Credit Exhibit B-2 Form of DSR Letter
of Credit     Disbursement Procedures Exhibit C-1 Disbursement Procedures for
Construction Loans     Forms of Notices Exhibit D-1 Form of Notice of
Construction Loan Borrowing Exhibit D-2 Form of Notice of Term Conversion
Exhibit D-3A Form of Notice of Tranche C Loan Borrowing (REC Loans) Exhibit D-3B
Form of Notice of Tranche C Loan Borrowing (Salmon Falls Loans) Exhibit D-4 Form
of Notice of LC Activity Exhibit D-5 Form of Conversion/Continuation Certificate
    Forms of Draw-Down/Completion Certificates Exhibit E-1 Form of Drawdown
Certificate of Borrower Exhibit E-2 Form of Drawdown Certificate of Independent
Engineer Exhibit E-3 Form of Total Completion Certificate of Borrower
Exhibit E-4 Form of Total Completion Certificate of Independent Engineer Exhibit
E-5 Form of Completion (Salmon Falls) Certificate of Borrower Exhibit E-6 Form
of Completion (Salmon Falls) Certificate of Independent Engineer     Forms of
Collateral Documents Exhibit F-1 Form of Member Indemnity Agreement Exhibit F-2
Form of Pledge and Security Agreement Exhibit F-3 Form of Depositary Agreement
Exhibit F-4 [Intentionally Omitted] Exhibit F-5 Form of Mortgage Exhibit F-6
Form of Consent

 

 vi 

 

 

Forms of Certificates and Opinions Exhibit G-1(a) Form of Borrower’s Closing
Certificate Exhibit G-1(b) Form of Borrower Subsidiary Closing Certificate
Exhibit G-1(c) Form of Member Closing Certificate Exhibit G-2 Form of Insurance
Consultant’s Certificate Exhibit G-3 Form of Independent Engineer’s Certificate
Exhibit G-4 Form of Wind Consultant’s Certificate Exhibit G-5 Form of Financial
Condition Certificate Exhibit G-6 Form of Process Agent’s Letter Exhibit G-7
Form of Insurance Broker’s Certificate Exhibit G-8 Form of Eligible Costs
Certificate Exhibit G-9 Form of Borrower’s Tranche B Construction Loan
Certificate Exhibit G-10 Form of Cash Grant Opinion Exhibit G-11 Form of
Independent Engineer’s Tranche B Construction Loan Certificate    
Project-Related Documents Exhibit H-1 List of Permits Exhibit H-2 List of
Landowner Estoppels Exhibit H-3 Project Documents Exhibit H-4 Grant Eligibility
Standards Exhibit H-5 Project Schedules Exhibit H-6 List of Required Consents
Exhibit H-7 Closing Date Base Case Projections Exhibit H-8 Amendments to
Organizational Documents     Miscellaneous Exhibit I Lenders Exhibit J-1 Form of
Withholding Certificate (Portfolio Interest) Exhibit K Loan Amortization
Schedule Exhibit L LC Loan Amortization Schedule Exhibit M Form of Assignment
Exhibit N Borrower Subsidiaries Exhibit O Description of Disputes     Schedules
Schedule 3.1(l) Legal Opinions Schedule 3.5(l) REC Document Legal Opinions
Schedule 4.10 Offices Schedule 4.27 UCC Financing Statements Schedule 5.15
Insurance Requirements Schedule 5.31 Amendment to Transmission Easements

 

 vii 

 

 

CREDIT AGREEMENT dated as of October 8, 2010 (this “Credit Agreement”), among
IDAHO WIND PARTNERS 1, LLC, a Delaware limited liability company (“Borrower”),
each wholly owned subsidiary of Borrower listed on Exhibit N hereto (each
individually, a “Borrower Subsidiary” and collectively, the “Borrower
Subsidiaries”), the financial institutions signatory hereto (the “Lenders”), THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent for
the Lenders (in such capacity, “Administrative Agent”), Joint Lead Arranger and
Syndication Agent, ING CAPITAL LLC, as Joint Lead Arranger and Co-Documentation
Agent, NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH, as Joint Lead
Arranger and Co-Documentation Agent, UNION BANK, N.A., as Collateral Agent for
the Lenders (in such capacity, and including any permitted successors or assigns
“Collateral Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
PPA Letter of Credit Issuing Bank (in such capacity, and including any permitted
successors or assigns, the “PPA Letter of Credit Issuing Bank”) and ING CAPITAL
LLC, as DSR Letter of Credit Issuing Bank (in such capacity, and including any
permitted successors or assigns, the “DSR Letter of Credit Issuing Bank”).

 

WITNESSETH:

 

WHEREAS, each Borrower Subsidiary is a wholly owned subsidiary of Borrower;

 

WHEREAS, Borrower and each Borrower Subsidiary have been organized to undertake
the development, construction, completion, ownership, operation and maintenance
of the Projects, as applicable, as each Project is more fully defined in Annex
A;

 

WHEREAS, in order to finance the development, construction, operation and
maintenance of the Projects, Borrower has requested the Lenders to provide the
credit facilities described herein; and

 

WHEREAS, the Lenders are willing to provide the credit facilities described
herein upon the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1         Definitions. Each capitalized term used and not otherwise defined
herein shall have the meaning assigned thereto in Annex A.

 

1.2         Rules of Interpretation. Certain rules of interpretation applicable
to this Credit Agreement are set forth in Annex B.

 

1.3         Accounting Terms. All financial statements and certificates and
reports as to financial matters required to be delivered to Administrative Agent
or the Lenders pursuant to this Credit Agreement shall be prepared and
interpreted in accordance with GAAP.

 

 

 

 

ARTICLE II
THE CREDIT FACILITIES

 

2.1         Construction Loan Facilities.

 

(a)          Tranche A Construction Loans. Subject to the terms and conditions
set forth in this Credit Agreement, each Tranche A Lender hereby agrees,
severally and not jointly, to advance to Borrower from time to time during the
Tranche A Construction Loan Availability Period, but not more than twice in any
month, such loans as Borrower may request under Section 2.1(c) (individually, a
“Tranche A Construction Loan”; and, collectively the “Tranche A Construction
Loans”) in a principal amount at any time outstanding not to exceed such Tranche
A Lender’s Tranche A Construction Loan Commitment. The aggregate amount of the
Tranche A Construction Loan Commitments shall not exceed $138,500,000 (such
amount, as may be reduced from time to time in accordance with the terms hereof,
the “Total Tranche A Construction Loan Commitment”). The aggregate amount of
Tranche A Construction Loans outstanding at any point in time shall not exceed
the Total Tranche A Construction Loan Commitment.

 

(b)          Tranche B Construction Loans. Subject to the terms and conditions
set forth in this Credit Agreement, each Tranche B Lender hereby agrees,
severally and not jointly, to advance to Borrower from time to time during the
Tranche B Construction Loan Availability Period, but not more than twice in any
month, such loans as Borrower may request under Section 2.1(c) (individually, a
“Tranche B Construction Loan”; and, collectively the “Tranche B Construction
Loans”) in a principal amount at any time outstanding not to exceed such Tranche
B Lender’s Tranche B Construction Loan Commitment. The aggregate amount of the
Tranche B Construction Loan Commitments shall not exceed $83,250,000 (such
amount, as may be reduced from time to time in accordance with the terms hereof,
the “Total Tranche B Construction Loan Commitment”, and together with the Total
Tranche A Construction Loan Commitment, the “Total Construction Loan
Commitment”). The aggregate maximum amount of Tranche B Construction Loans
outstanding at any point in time shall not exceed the lesser of (A) the Tranche
B Construction Loan Commitment and (B) 95% of 30% of total funded Eligible Costs
for all the Projects at such time.

 

(c)          Notice of Construction Loan Borrowing. Borrower shall request
Tranche A Construction Loans and Tranche B Construction Loans (collectively, the
“Construction Loans”) by delivering to Administrative Agent an irrevocable
written notice in the form of Exhibit D-1, appropriately completed (a “Notice of
Construction Loan Borrowing”), which specifies, among other things: (i) the
amount of the requested Borrowing, which shall be in the minimum amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof; provided that
such minimum amount shall not apply to the final Borrowing of Tranche A
Construction Loans or Tranche B Construction Loans; (ii) the date of the
requested Borrowing, which shall be a Banking Day; and (iii) whether the
Construction Loans then being requested are to be (or what portion or portions
thereof are to be) Base Rate Loans or LIBO Rate Loans and the Interest Period or
Interest Periods with respect thereto in the case of LIBO Rate Loans. Borrower
shall deliver to Administrative Agent a Notice of Construction Loan Borrowing
relating to each Construction Loan by 11:00 a.m. at least (i) three Banking Days
before the date of the requested Borrowing in respect of LIBO Rate Loans and
(ii) two Banking Days before the date of the requested Borrowing in respect of
Base Rate Loans.

 

 2 

 

 

(d)          Construction Loan Principal Payments.

 

(i)          To the extent not previously paid or converted to Term Loans as
provided in Section 2.2(a), Borrower shall repay to Administrative Agent, for
the account of the Tranche A Lenders, in full on the Tranche A Construction Loan
Maturity Date, the unpaid principal amount of the Tranche A Construction Loans,
together with all accrued and unpaid interest thereon and fees and costs and
other amounts due and payable under the Credit Documents with respect to the
Tranche A Construction Loans.

 

(ii)         To the extent not previously paid, Borrower shall repay to
Administrative Agent, for the account of the Tranche B Lenders, in full on the
Tranche B Construction Loan Maturity Date, the unpaid principal amount of all
Tranche B Construction Loans made by the Tranche B Lenders, together with all
accrued and unpaid interest thereon and fees and costs and other amounts due and
payable under the Credit Documents with respect to such Tranche B Construction
Loans.

 

2.2         Term Loan Facility.

 

(a)          Term Loans. Subject to the terms and provisions set forth in this
Credit Agreement, each Tranche A Lender agrees, severally but not jointly, to
make to Borrower on the Term Conversion Date such loan as Borrower may request
under Section 2.2(b) (individually, a “Term Loan”; and, collectively, the “Term
Loans”), in an aggregate principal amount not to exceed such Tranche A Lender’s
Proportionate Share (Commitment) of the Total Term Loan Commitment. The
aggregate amount of the Term Loan Commitments available to Borrower on the Term
Conversion Date shall be the lesser of (i) $138,500,000 and (ii) the aggregate
principal amount of the Tranche A Construction Loans then outstanding as of the
Term Conversion Date (after giving effect to any prepayments of the Tranche A
Construction Loans to be made by Borrower on the Term Conversion Date pursuant
to Section 2.8(c)(vii), if applicable) together with all accrued and unpaid
interest, fees and costs and other amounts payable under the Credit Documents
with respect thereto (such amount, as may be reduced from time to time in
accordance with the terms hereof, the “Total Term Loan Commitment”). Each
Tranche A Lender shall make its Term Loan by converting to a Term Loan the
unpaid principal amount of its Tranche A Construction Loans then outstanding as
of the Term Conversion Date together with all accrued and unpaid interest, fees
and costs and other amounts payable under the Credit Documents with respect
thereto, in an amount not in excess of its Term Loan Commitment. Each Tranche A
Lender’s Term Loan Commitment shall be irrevocably terminated upon the making of
such Term Loan by such Tranche A Lender on the Term Conversion Date.

 

 3 

 

 

(b)          Notice of Term Conversion. Borrower shall request Term Conversion
by delivering to Administrative Agent a written notice in the form of
Exhibit D-2, appropriately completed (the “Notice of Term Conversion”), which
specifies, among other things: (i) the aggregate principal amount of the Tranche
A Construction Loans to be converted to Term Loans, which shall not exceed the
Total Term Loan Commitment; (ii) the proposed date of the Term Conversion, which
shall be (A) no later than the Tranche A Construction Loan Maturity Date, and
(B) on a Banking Day; (iii) whether the Term Loans then being requested are to
be (or what portion thereof are to be) Base Rate Loans or LIBO Rate Loans and
(iv) the initial Interest Periods selected by Borrower for such Term Loans,
which Interest Periods shall correspond to those currently in effect under any
Interest Rate Hedging Agreement. Borrower shall deliver the Notice of Term
Conversion by 11:00 a.m. at least five Banking Days before the requested Term
Conversion Date; provided, however, that such Notice of Term Conversion shall
not be delivered more than 15 Banking Days before the requested Term Conversion
Date.

 

(c)          Term Loan Principal Payments. Borrower shall repay to
Administrative Agent, for the account of each Tranche A Lender, the aggregate
unpaid principal amount of the Term Loan made by such Lender in installments
payable on each Repayment Date in accordance with the Loan Amortization Schedule
set forth on Exhibit K (as the same may be amended, amended and restated or
otherwise modified in accordance with this Credit Agreement). Borrower shall
repay to Administrative Agent, for the account of each Tranche A Lender, in full
on the Term Loan Maturity Date any remaining unpaid principal, accrued and
unpaid interest thereon and fees and costs with respect thereto due and payable
hereunder.

 

2.3         Tranche C Loan Facility.

 

(a)          Tranche C Loans. Subject to the terms and provisions set forth in
this Credit Agreement, each Tranche C Lender agrees, severally but not jointly,
to advance to Borrower from time to time during the Tranche C Loan Availability
Period, but not more than twice in any month, such loans as Borrower may request
under Section 2.3(b) (individually, a “Tranche C Loan”; and, collectively, the
“Tranche C Loans”), in an aggregate principal amount not to exceed such Tranche
C Lender’s Proportionate Share (Commitment) of the Tranche C Loan Commitment;
provided that, notwithstanding anything herein to the contrary, there shall be
no more than one borrowing of Tranche C Loans that are Salmon Falls Loans
hereunder. The aggregate amount of the Tranche C Loan Commitments shall not
exceed $0 (such amount, as may be reduced from time to time in accordance with
the terms hereof, the “Total Tranche C Loan Commitment”). The aggregate amount
of Tranche C Loans outstanding at any point in time shall not exceed the Total
Tranche C Loan Commitment. Each Tranche C Lender’s Tranche C Loan Commitment
shall be irrevocably terminated upon the termination of the Tranche C Loan
Availability Period.

 

(b)          Notice of Tranche C Loan Borrowing. Borrower shall request Tranche
C Loans by delivering to Administrative Agent an irrevocable written notice in
the form of Exhibit D-3A (in the case of a borrowing of Tranche C Loans that are
REC Loans) or Exhibit D-3B (in the case of a borrowing of Tranche C Loans that
are Salmon Falls Loans), appropriately completed (a “Notice of Tranche C Loan
Borrowing”), which specifies, among other things: (i) the amount of the
requested Borrowing, which shall be in the minimum amount of $1,000,000 or an
integral multiple of $100,000 in excess thereof; provided that such minimum
amount shall not apply to the final Borrowing of Tranche C Loans; (ii) the date
of the requested Borrowing, which shall be a Banking Day; and (iii) whether the
Tranche C Loans then being requested are to be (or what portion or portions
thereof are to be) Base Rate Loans or LIBO Rate Loans and the Interest Period or
Interest Periods with respect thereto in the case of LIBO Rate Loans. Borrower
shall deliver to Administrative Agent a Notice of Tranche C Loan Borrowing
relating to each Tranche C Loan by 11:00 a.m. at least (i) three Banking Days
before the date of the requested Borrowing in respect of LIBO Rate Loans and
(ii) one Banking Day before the date of the requested Borrowing in respect of
Base Rate Loans. The Borrower may not submit a Notice of Borrowing in respect of
Tranche C Loans that are REC Loans on or after the REC Loan Availability
Termination Date. The Borrower may submit only one Notice of Tranche C Loan
Borrowing in respect of Tranche C Loans that are Salmon Falls Loans, and the
aggregate amount requested thereunder may not exceed the least of (i) the
then-available Tranche C Loan Commitment, (ii) $27,000,000 and (iii) the amount
that Borrower demonstrates to the satisfaction of the Administrative Agent meets
the requirements of Section 3.6(f).

 

 4 

 

 

(c)          Tranche C Loan Principal Payments. Borrower shall repay to
Administrative Agent, for the account of each Tranche C Lender, the aggregate
unpaid principal amount of the Tranche C Loans made by such Tranche C Lender as
follows: (i) with respect to Tranche C Loans outstanding on the first Repayment
Date set forth on Exhibit K hereto, in installments payable on the Repayment
Dates as set forth on Exhibit K hereto and (ii) with respect to Tranche C Loans
borrowed after the first Repayment Date set forth on Exhibit K hereto, in
installments payable on the remaining Repayment Dates as set forth on Exhibit K
hereto; provided that in such case the percentages set forth opposite such
remaining Repayment Dates shall be increased, as to such Tranche C Loan, on a
pro rata basis, by the percentage attributable to each prior Repayment Date.
Borrower shall repay to Administrative Agent, for the account of each Tranche C
Lender, in full on the Term Loan Maturity Date any remaining unpaid principal,
interest, fees and costs payable with respect to Tranche C Loans hereunder.

 

2.4         Letter of Credit Facility.

 

(a)          Issuance.

 

(i)          PPA Letters of Credit. Subject to and upon the terms and conditions
set forth herein, Borrower may request the issuance of, and the PPA Letter of
Credit Issuing Bank hereby agrees to issue PPA Letters of Credit, at the request
of Borrower for the applicable Borrower Subsidiary’s account (provided that
Borrower is the co-applicant for such PPA Letters of Credit issued for the
applicable Borrower Subsidiary’s account and Borrower and the applicable
Borrower Subsidiary are jointly and severally liable with respect to any PPA
Letter of Credit issued to the account of a Borrower Subsidiary), at any time
during the PPA Letter of Credit Availability Period. PPA Letters of Credit
issued hereunder shall constitute utilization of the Total PPA LC Commitment and
at any time, the PPA LC Exposure at such time shall not exceed the Total PPA LC
Commitment. The PPA Letter of Credit Issuing Bank will make available to the
beneficiary thereof the original of the PPA Letter of Credit issued by it
hereunder.

 

(ii)         DSR Letters of Credit. DSR Letters of Credit. Subject to and upon
the terms and conditions set forth herein, Borrower may request the issuance of,
and the DSR Letter of Credit Issuing Bank hereby agrees to issue DSR Letters of
Credit, for the Borrower’s account, at any time during the DSR Letter of Credit
Availability Period. DSR Letters of Credit issued hereunder shall constitute
utilization of the Total DSR LC Commitment and at any time, the DSR LC Exposure
at such time shall not exceed the Total DSR LC Commitment. The DSR Letter of
Credit Issuing Bank will make available to the beneficiary thereof the original
of the DSR Letter of Credit issued by it hereunder.

 

 5 

 

 

(b)          Letter of Credit Commitments. Any Drawing Payment with respect to a
Letter of Credit shall reduce the Stated Amount thereof dollar for dollar.

 

(i)          Eligible Reimbursed Drawing Payment. If (x) within five Banking
Days immediately following a Drawing Payment in respect of a Letter of Credit,
Borrower reimburses the applicable Letter of Credit Issuing Bank in full for
such Drawing Payment and pays all interest accrued thereon at the Base Rate plus
the Applicable Margin for Base Rate Loans and (y) on the date of such payment,
(A) no Default or Event of Default shall have occurred and be continuing and (B)
each representation and warranty set forth in Sections 4.1 through 4.6, 4.9,
4.14 through 4.16, 4.20, 4.27(a), 4.37 and 4.38 shall be true and correct in all
material respects as if made on such date (except to the extent expressly made
as of as an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such date), then the
amount reimbursed by Borrower in respect of such Drawing Payment shall be an
Eligible Reimbursed Drawing Payment.

 

(ii)         Eligible Repaid LC Loan. To the extent that a Drawing Payment has
been converted into an LC Loan pursuant to Section 2.4(d)(iv) and such LC Loan,
together with all interest accrued thereon, has been repaid in full and on the
date of such payment (x) no Default or Event of Default shall have occurred and
be continuing and (y) each representation and warranty set forth in Sections 4.1
through 4.6, 4.9, 4.14 through 4.16, 4.20, 4.27(a), 4.37 and 4.38 shall be true
and correct in all material respects as if made on such date (except to the
extent expressly made as of an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such date), then the amount of the LC Loan repaid in full by Borrower shall be
an Eligible Repaid LC Loan.

 

(iii)        Cancelation or Expiration of Letter of Credit. Upon the expiration
or cancelation of a Letter of Credit, the Stated Amount in respect of such
Letter of Credit shall be permanently reduced to zero and, where such Letter of
Credit is (A) a PPA Letter of Credit, the Total PPA LC Commitment, shall be
permanently reduced by the Stated Amount of such Letter of Credit prior to such
expiration or cancelation and (B) a DSR Letter of Credit, the Total DSR LC
Commitment, shall be permanently reduced by the Stated Amount of such Letter of
Credit prior to such expiration or cancelation.

 

 6 

 

 

(c)          Notice of LC Activity. Borrower may request (x) the issuance or
extension of any Letter of Credit and (y) any decrease or increase in the Stated
Amount thereof by delivering to Administrative Agent and the applicable Letter
of Credit Issuing Bank (with a copy to the applicable LC Lenders) an irrevocable
written notice in the form of Exhibit D-4, appropriately completed (a “Notice of
LC Activity”) and if requested by the applicable Letter of Credit Issuing Bank,
a Letter of Credit application in such Letter of Credit Issuing Bank’s standard
form (“Letter of Credit Application”), which specifies, among other things: (i)
the particulars of the Letter of Credit to be issued, extended or amended,
including the then-current Stated Amount of the Letter of Credit (which shall
not exceed the then Available PPA LC Commitment, in the case of a PPA Letter of
Credit, or the then Available DSR LC Commitment, in the case of a DSR Letter of
Credit); and (ii) if an adjustment to the Stated Amount of such Letter of Credit
is requested, the amount by which such Stated Amount is to be decreased or
increased, as applicable, and the written confirmation of the beneficiary of
such Letter of Credit confirming a decrease or increase in the Stated Amount of
such Letter of Credit, where applicable; provided, however, that in no instance
may the Stated Amount of any Letter of Credit be increased by an amount that
would exceed the then Available PPA LC Commitment, in the case of a PPA Letter
of Credit, or the then Available DSR LC Commitment, in the case of a DSR Letter
of Credit.  Borrower shall deliver the Notice of LC Activity and/or any Letter
of Credit Application to Administrative Agent (with a copy to the applicable
Letter of Credit Issuing Bank) by 11:00 a.m. at least five Banking Days before
the date of issuance, extension, increase or decrease of the Stated Amount of
the Letter of Credit; provided that, with respect to the issuance of any Letter
of Credit to be issued on or within five Banking Days of the Closing Date
hereunder, such Notice of LC Activity and/or Letter of Credit Application shall
be delivered by Borrower at least one Banking Day before the date of the
requested issuance thereof. Upon the adjustment date, in the case of a requested
increase or decrease of the Stated Amount under a Letter of Credit, or the date
specified as being the date requested for issuance or extension, in the case of
the issuance or extension of a Letter of Credit, in each case as the applicable
date is specified in such Notice of LC Activity or Letter of Credit Application,
subject to the terms and conditions set forth in this Credit Agreement, the
applicable Letter of Credit Issuing Bank shall, by amendment or adjustment to
the Letter of Credit, adjust the Stated Amount thereof downward or upward, as
applicable, to reflect the decrease or increase, as applicable, or issue or
extend the Letter of Credit, in each case as specified in such Notice of LC
Activity or Letter of Credit Application. In the event of any conflict between
the provisions set forth in this Credit Agreement and those set forth in a
Notice of LC Activity or Letter of Credit Application, the provisions of this
Credit Agreement shall control.

 

(d)          Disbursement Procedures; Participations, Funding LC Loans and
Reimbursement.

 

(i)          Disbursement Procedures. Each Letter of Credit Issuing Bank shall,
within a reasonable time following its receipt thereof but within four Banking
Days, examine all documents purporting to represent a demand for payment under a
Letter of Credit. Each Letter of Credit Issuing Bank shall promptly after such
examination notify the Administrative Agent and Borrower by telephone (confirmed
by telecopy) of such demand for payment and whether such Letter of Credit
Issuing Bank has made or will make a Drawing Payment thereunder; provided that
any failure to give or delay in giving such notice shall not relieve Borrower of
its obligation to reimburse such Letter of Credit Issuing Bank and the
applicable LC Lenders with respect to any such Drawing Payment.

 

(ii)         Participation.

 

(A)        By the issuance of a DSR Letter of Credit (or an amendment to a DSR
Letter of Credit increasing the amount thereof) by the DSR Letter of Credit
Issuing Bank and without any further action on the part of the DSR Letter of
Credit Issuing Bank or the DSR LC Lenders, the DSR Letter of Credit Issuing Bank
hereby grants to each DSR LC Lender, and each DSR LC Lender hereby acquires from
such DSR Letter of Credit Issuing Bank, a participation in such DSR Letter of
Credit equal to such DSR LC Lender’s Proportionate Share (Commitment) of the
Stated Amount under such DSR Letter of Credit.

 

 7 

 

 

(B)        By the issuance of a PPA Letter of Credit (or an amendment to a PPA
Letter of Credit increasing the amount thereof) by the PPA Letter of Credit
Issuing Bank and without any further action on the part of the PPA Letter of
Credit Issuing Bank or the PPA LC Lenders, the PPA Letter of Credit Issuing Bank
hereby grants to each PPA LC Lender, and each PPA LC Lender hereby acquires from
such PPA Letter of Credit Issuing Bank, a participation in such PPA Letter of
Credit equal to such PPA LC Lender’s Proportionate Share (Commitment) of the
Stated Amount under such PPA Letter of Credit.

 

Each LC Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of applicable Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
applicable Letter of Credit or the occurrence and continuance of a Default or
Event of Default or reduction or termination of the Total PPA LC Commitments,
Total DSR LC Commitments, PPA LC Commitments or DSR LC Commitments.

 

(iii)        Funding of Participations.

 

(A)        In consideration and in furtherance of the foregoing Section
2.4(d)(ii)(A), each DSR LC Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the DSR Letter of Credit
Issuing Bank, such DSR LC Lender’s Proportionate Share (Commitment) of each
Drawing Payment made by the DSR Letter of Credit Issuing Bank promptly upon the
request of the DSR Letter of Credit Issuing Bank at any time from the time of
such Drawing Payment until such Drawing Payment is reimbursed by Borrower or at
any time after any reimbursement payment is required to be refunded to Borrower
for any reason.

 

(B)        In consideration and in furtherance of the foregoing Section
2.4(d)(ii)(B), each PPA LC Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the PPA Letter of Credit
Issuing Bank, such PPA LC Lender’s Proportionate Share (Commitment) of each
Drawing Payment made by the PPA Letter of Credit Issuing Bank promptly upon the
request of the PPA Letter of Credit Issuing Bank at any time from the time of
such Drawing Payment until such Drawing Payment is reimbursed by Borrower or at
any time after any reimbursement payment is required to be refunded to Borrower
for any reason. Each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

Each such payment under this Section 4.2(d)(iii) shall be made in the same
manner as provided in Section 2.7(c) with respect to Construction Loans made by
a Lender (and Section 2.7(c) shall apply, mutatis mutandis, to the payment
obligations of the applicable LC Lenders (including the obligation to pay
interest to the applicable Letter of Credit Issuing Bank in respect of late
payments by an applicable LC Lender)), and the Administrative Agent shall
promptly pay to the applicable Letter of Credit Issuing Bank the amounts so
received by it from the applicable LC Lenders. Promptly following receipt by the
Administrative Agent of any payment from Borrower pursuant to Section
2.4(d)(iv), the Administrative Agent shall distribute such payment to the
applicable Letter of Credit Issuing Bank or, to the extent that the applicable
LC Lenders have made payments pursuant to this Section 2.4(d)(iii) to reimburse
such Letter of Credit Issuing Bank, then to such applicable LC Lenders and such
Letter of Credit Issuing Bank as their interests may appear. Any payment made by
an LC Lender pursuant to this Section 2.4(d)(iii) to reimburse a Letter of
Credit Issuing Bank for any Drawing Payment shall not constitute an LC Loan
(except in the circumstances described in paragraph (iv) below) and shall not
relieve Borrower of its obligation to reimburse such Drawing Payment.

 

 8 

 

 

(iv)        Reimbursement. If a Letter of Credit Issuing Bank shall make any
Drawing Payment in respect of a Letter of Credit, the applicable Letter of
Credit Issuing Bank shall provide notice thereof to Borrower that such Drawing
Payment has been made (provided that the failure to deliver such notice shall
not relieve Borrower of its obligation to reimburse such Letter of Credit
Issuing Bank in accordance with this Credit Agreement) and Borrower shall
reimburse such Letter of Credit Issuing Bank in respect of such Drawing Payment
by paying to Administrative Agent an amount equal to such Drawing Payment and
any interest accrued pursuant to Section 2.4(g) not later than 11:00 a.m. New
York time, on the Banking Day that is within five Banking Days following the
date on which the Drawing Payment is made; provided that unless Borrower
otherwise notifies such Letter of Credit Issuing Bank and so long as (A) no
Default or Event of Default shall have occurred and be continuing and (B) each
representation and warranty of an Idaho Wind Entity set forth in Sections 4.1
through 4.6, 4.9, 4.14 through 4.16, 4.20, 4.27(a), 4.37 and 4.38 shall be true
and correct in all material respects as if made on such date (except to the
extent expressly made as of an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such date), such Drawing Payment shall be deemed to be financed on the date on
which such Drawing Payment is made with a Borrowing (or a portion thereof) of
loans (such Borrowing to reimburse Drawing Payments under DSR Letter of Credit,
a “DSR LC Loan” and such Borrowing to reimburse Drawing Payments under PPA
Letters of Credit, a “PPA LC Loan” and collectively, each, an “LC Loan”) that
shall be made as Base Rate Loans, bearing interest at the Base Rate plus the
Applicable Margin then applicable for Base Rate Loans plus, solely to the extent
the Default Rate is not in effect, 0.25% per annum and Borrower’s obligation to
reimburse such Drawing Payment shall be discharged and replaced by the resulting
LC Loan. Borrower shall repay to Administrative Agent, for the account of each
applicable LC Lender, the aggregate unpaid principal amount of the LC Loans made
by such LC Lender in installments payable on each Repayment Date in accordance
with the LC Loan Amortization Schedule set forth on Exhibit L (as the same may
be amended, amended and restated or otherwise modified in accordance with this
Credit Agreement), together with any remaining unpaid principal, interest, fees
and costs due and payable on the Term Loan Maturity Date. Borrower shall prepay
LC Loans in accordance with Section 2.8 and the Depositary Agreement.

 

If Borrower fails to make such reimbursement payment when due, Administrative
Agent shall notify each applicable LC Lender of the applicable Drawing Payment,
the payment then due from Borrower in respect thereof and such LC Lender’s
Proportionate Share (Commitment) thereof.

 

 9 

 

 

(e)          Reduction of Stated Amount; Cancellation or Return.

 

(i)          Other Reductions in Stated Amount.

 

(A) Borrower may, from time to time upon five Banking Days’ notice and the
delivery of a Notice of LC Activity pursuant to clause (c) above to
Administrative Agent, the DSR Letter of Credit Issuing Bank and the DSR LC
Lenders, permanently reduce the Total DSR LC Commitment (and the Stated Amount
of any DSR Letter of Credit) by the amount of $250,000, or an integral multiple
thereof, or, Borrower may, from time to time upon five Banking Days’ prior
notice to Administrative Agent, the DSR Letter of Credit Issuing Bank and the
DSR LC Lenders, cancel any DSR Letter of Credit in its entirety; provided,
however, that (x) so long as any Obligations remain outstanding, Administrative
Agent shall be satisfied that no reduction or cancellation would cause a
violation of any provision of this Credit Agreement or a breach of any provision
of any other Operative Document and (y) in respect of a reduction or cancelation
of an issued DSR Letter of Credit, Administrative Agent shall have received
written notice from the applicable beneficiary of such DSR Letter of Credit,
confirming such reduction or cancellation. The Total DSR LC Commitment shall not
be reduced if the effect thereof would be to cause (1) the DSR LC Exposure to
exceed the Total DSR LC Commitment or (2) Borrower to fail to satisfy its
obligations under Section 4.5 of the Depositary Agreement.

 

(B) Borrower may, from time to time upon five Banking Days’ notice and the
delivery of a Notice of LC Activity pursuant to clause (c) above to
Administrative Agent, the PPA Letter of Credit Issuing Bank and the PPA LC
Lenders, permanently reduce the Total PPA LC Commitment (and the Stated Amount
of any PPA Letter of Credit) by the amount of $250,000, or an integral multiple
thereof, or, Borrower may, from time to time upon five Banking Days’ prior
notice to Administrative Agent, the PPA Letter of Credit Issuing Bank and the
PPA LC Lenders, cancel any PPA Letter of Credit in its entirety; provided,
however, that (x) so long as any Obligations remain outstanding, Administrative
Agent shall be satisfied that no reduction or cancellation would cause a
violation of any provision of this Credit Agreement or a breach of any provision
of any other Operative Document and (y) in respect of a reduction or cancelation
of an issued PPA Letter of Credit, Administrative Agent shall have received
written notice from the applicable beneficiary of such PPA Letter of Credit,
confirming such reduction or cancellation. The Total PPA LC Commitment shall not
be reduced if the effect thereof would be to cause the PPA LC Exposure to exceed
the Total PPA LC Commitment.

 

(C) Once reduced or cancelled solely pursuant to clause (i)(A) or (B) above, the
Stated Amount of the applicable Letter of Credit and the Total DSR LC Commitment
or Total PPA LC Commitment, as applicable, may not be increased. Any reductions
to the Stated Amount, Available DSR LC Commitment, Available PPA LC Commitment,
Total DSR LC Commitment and/or Total PPA LC Commitment, as applicable, of any
Letter of Credit shall be applied ratably to each applicable LC Lender’s
applicable LC Commitment with respect to such Letter of Credit.

 

(ii)         Cancellation Upon Event of Default. Upon the occurrence and during
the continuation of an Event of Default under Article VIII or at such time as,
pursuant to the terms hereof, Administrative Agent has accelerated the
Obligations, and following notice to Collateral Agent, as beneficiary of the DSR
Letter of Credit, the DSR Letter of Credit Issuing Bank shall be entitled to the
return or cancellation of the DSR Letter of Credit (including as a result of a
Drawing under the DSR Letter of Credit by Collateral Agent) at any time at least
fifteen days after delivery to Administrative Agent, Collateral Agent and
Borrower of a written notice of the applicable Letter of Credit Issuing Bank’s
desire for the return or cancellation of such DSR Letter of Credit.

 

 10 

 

 

(iii)        Expiration. The Letters of Credit shall expire on their respective
Expiration Dates (which shall in no event be later than the LC Facility Maturity
Date), or on such earlier date if canceled pursuant to the terms of this Credit
Agreement, the applicable Letter of Credit or the applicable Principal Project
Document.

 

(f)           Commercial Practices. Borrower assumes all risks of the acts or
omissions of beneficiary or transferee of any Letter of Credit with respect to
the use of such Letter of Credit. Borrower agrees that none of the Letter of
Credit Issuing Banks, Administrative Agent, Collateral Agent nor any LC Lender
(nor any of their respective directors, officers or employees) shall be liable
or responsible for, and Borrower’s obligation to reimburse Drawing Payments
shall be performed strictly in accordance with this Credit Agreement regardless
of: (i) the use which may be made of the Letters of Credit or for any acts or
omissions of any beneficiary or transferee in connection therewith; (ii) any
reference which may be made to this Credit Agreement or to the Letters of Credit
in any agreements, instruments or other documents; (iii) the validity,
sufficiency or genuineness of documents (including this Credit Agreement) other
than the Letters of Credit, or of any endorsement(s) thereon, which appear on
their face to be valid, sufficient or genuine, as the case may be, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged or any statement therein prove to be untrue
or inaccurate in any respect whatsoever; (iv) payment by the Letter of Credit
Issuing Banks against presentation of documents which do not strictly comply
with the terms of the Letters of Credit, including failure of any documents to
bear any reference or adequate reference to such Letters of Credit so long as
such documents substantially comply with the terms of the Letter of Credit;
(v) any amendment or waiver of or any consent to departure from all or any terms
of any of the Credit Documents; (vi) the existence of any claim, setoff, defense
or other right which Borrower may have at any time against any beneficiary or
transferee of any Letter of Credit (or any Persons for whom any such beneficiary
or transferee may be acting), Administrative Agent, the Letter of Credit Issuing
Banks, any LC Lender or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated herein or in the other Credit
Documents, or in any unrelated transaction; (vii) any breach of contract or
dispute among or between Borrower, Administrative Agent, the Letter of Credit
Issuing Banks, any LC Lender, or any other Person; (viii) any demand, statement,
certificate, draft or other document presented under the Letters of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (ix) any extension
of time for or delay, renewal or compromise of or other indulgence or
modification to the Drawing Payment granted or agreed to by Administrative
Agent, the Letter of Credit Issuing Banks, or any LC Lender in accordance with
the terms of this Credit Agreement; (x) any failure to preserve or protect any
Collateral, any failure to perfect or preserve the perfection of any Lien
thereon, or the release of any of the Collateral securing the performance or
observance of the terms of this Credit Agreement or any of the other Credit
Documents; or (xi) any other circumstances whatsoever in making or failing to
make payment under the Letters of Credit, including the non completion of any
Project for any cause whatsoever, the failure of a Borrower Subsidiary to occupy
or use a Project in the manner contemplated by the Credit Documents or
otherwise, any defect in title, design, operation, merchantability, fitness or
condition of a Project or in the suitability of a Project for a Borrower
Subsidiary’s purposes or needs, any failure of consideration, destruction of or
damage to a Project, any commercial frustration of purpose, the taking by
condemnation of title to or the use of all or any part of a Project, any
regulatory change, any failure of any Person to perform or observe any
agreement, whether express or implied, or any duty, liability or obligation
arising out of or in connection with the Credit Documents to which each is a
party, except that a Letter of Credit Issuing Bank, as applicable, shall be
liable to Borrower for acts or events described in clauses (i) through
(xi) above to the extent, but only to the extent, of any direct damages, as
opposed to indirect, special or consequential damages, suffered by Borrower
which Borrower proves were caused by (A) such Letter of Credit Issuing Bank’s
willful misconduct or gross negligence in determining whether a Drawing made
under any Letter of Credit complies with the terms and conditions therefor
stated in such Letter of Credit or (B) such Letter of Credit Issuing Bank’s
failure to pay under any Letter of Credit after a Drawing by the beneficiary
strictly complying with the terms and conditions of such Letter of Credit.
Without limiting the foregoing, a Letter of Credit Issuing Bank may accept any
document that appears on its face to be in order, without responsibility for
further investigation.

 

 11 

 

 

(g)          Interim Interest. If a Letter of Credit Issuing Bank shall make any
Drawing Payment, then, unless Borrower shall reimburse such Drawing Payment in
full on the date such Drawing Payment is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such Drawing Payment is
made to but excluding the date that Borrower reimburses such Drawing Payment in
full, at a rate equal to the Base Rate, in effect from time to time, plus the
Applicable Margin for Base Rate Loans plus 0.25% per annum; provided that, if
Borrower fails to reimburse such Drawing Payment when due pursuant to Section
2.4(d)(iv) through the conversion to an LC Loan or otherwise, then such overdue
amount shall bear additional interest (after as well as before judgment) at a
rate equal to 2% per annum. Interest accrued pursuant to this paragraph shall be
for the account of the applicable Letter of Credit Issuing Bank, provided that,
for the avoidance of doubt, any interest accrued in accordance with Section 2.5
on and after the date of payment by any LC Lender pursuant to Section
2.4(d)(iii) to reimburse such Letter of Credit Issuing Bank shall be for account
of such LC Lender to the extent of such payment.

 

2.5         Interest Provisions Relating to All Loans.

 

(a)          Interest Rate.

 

(i)          Each Loan and, subject to Section 2.4(d)(iv), LC Loan shall be
either a Base Rate Loan or a LIBO Rate Loan, as Borrower may request in its
Notice of Construction Loan Borrowing, Conversion/Continuation Certificate or
Notice of Term Conversion pursuant to this Article II, and thereafter, the basis
of determining the interest rate with respect to each Loan and LC Loan may be
changed from time to time pursuant to Section 2.5(d).

 

(ii)         Borrower shall pay interest (including interest accruing after the
commencement of an insolvency proceeding of Borrower under applicable Bankruptcy
Law) on the unpaid principal amount of each Loan and LC Loan which is a LIBO
Rate Loan calculated from the date of such Loan or LC Loan (or the date of
conversion or continuation thereof, as applicable) until the repayment or
prepayment thereof, at a rate per annum equal to the Adjusted LIBO Rate for the
relevant Interest Period plus the Applicable Margin. Borrower shall pay interest
(including interest accruing after the commencement of an insolvency proceeding
under applicable Bankruptcy Law) on the unpaid principal amount of each Loan and
LC Loan which is a Base Rate Loan calculated from the date of such Loan or LC
Loan until the repayment or prepayment thereof, at a rate per annum equal to the
Base Rate for the relevant Interest Period plus the Applicable Margin.

 

 12 

 

 

(b)          Interest Payment Dates. Interest accrued on each Loan and LC Loan
shall be payable, without duplication (each applicable date, an “Interest
Payment Date”):

 

(i)          on all Tranche A Construction Loans on the Tranche A Construction
Loan Maturity Date, on all Tranche B Construction Loans on the Tranche B
Construction Loan Maturity Date, on all LC Loans on the LC Facility Maturity
Date and on all Term Loans, Tranche C Loans on the Term Loan Maturity Date,
except as otherwise provided in Section 2.4(d)(iv);

 

(ii)         on the date of any prepayment, in whole or in part, of principal
outstanding on such Loan or LC Loan, as applicable, in any amount accrued and
unpaid on the amount of principal so prepaid;

 

(iii)        with respect to Base Rate Loans outstanding prior to the Term
Conversion Date, on each Quarterly Date commencing December 31, 2010;

 

(iv)        with respect to any Base Rate Loan outstanding on or after the Term
Conversion Date, on each Calculation Date commencing on the Calculation Date
immediately following the Term Conversion Date; and

 

(v)         with respect to any LIBO Rate Loans, on the last day of each
applicable Interest Period (and, if such Interest Period shall exceed three
months, on the date three months after such LIBO Rate Loan is made or
continued).

 

(c)          LIBO Rate Interest Periods.

 

(i)          The initial and each subsequent Interest Period selected by
Borrower for all LIBO Rate Loans during the Tranche A Construction Loan
Availability Period and the Tranche B Construction Loan Availability Period
shall be one or three months. The initial and each subsequent Interest Period
selected by Borrower for all LIBO Rate Loans after the Term Conversion Date
shall be three or six months.

 

(ii)         In connection with each Term Loan, Tranche C Loan or LC Loan which
is a LIBO Rate Loan, (A) the initial Interest Period selected by Borrower for
all LIBO Rate Loans on or after the Term Conversion Date shall be an irregular
Interest Period ending on the next Calculation Date after such Loan or LC Loan
is made and (B) each subsequent Interest Period shall end on the three-month or
six-month anniversary date of the commencement date of such Interest Period, as
applicable, in accordance with clause (iii) below.

 

 13 

 

 

(iii)        Any Interest Period which would otherwise end on a day which is not
a Banking Day shall be extended to the next succeeding Banking Day unless such
next Banking Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Banking Day. Any Interest Period
which begins on the last Banking Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Banking Day of the calendar month at
the end of such Interest Period. Borrower may not select Interest Periods for a
(A) Tranche A Construction Loan that is a LIBO Rate Loan which would otherwise
end after the Tranche A Construction Loan Maturity Date, (B) Tranche B
Construction Loan that is a LIBO Rate Loan which would otherwise end after the
Tranche B Construction Loan Maturity Date, (C) LC Loan that is a LIBO Rate Loan
which would otherwise end after the LC Facility Maturity Date or otherwise end
after a date upon which LC Loans are required to be repaid, (D) Term Loan that
is a LIBO Rate Loan which would otherwise end after the Term Loan Maturity Date
or otherwise end after a date upon which such Term Loans are required to be
repaid and (E) Tranche C Loans that is a LIBO Rate Loan which would otherwise
end after the Term Loan Maturity Date or otherwise end after a date upon which
such Tranche C Loans are required to be repaid. Any Interest Period for (A) a
Tranche A Construction Loan which would otherwise end after the Tranche A
Construction Loan Maturity Date shall end on the Tranche A Construction Loan
Maturity Date, (B) a Tranche B Construction Loan which would otherwise end after
the Tranche B Construction Loan Maturity Date shall end on the Tranche B
Construction Loan Maturity Date, (C) an LC Loan which would otherwise end after
the LC Facility Maturity Date shall end on the LC Facility Maturity Date, (D) a
Term Loan which would otherwise end after the Term Loan Maturity Date shall end
on the Term Loan Maturity Date and (E) a Tranche C Loan which would otherwise
end after the Term Loan Maturity Date shall end on the Term Loan Maturity Date.
Borrower may not at any time have outstanding more than six different Interest
Periods relating to LIBO Rate Loans. At the request of Borrower, Administrative
Agent and the Lenders shall cooperate in minimizing the number of Interest
Periods outstanding under this Section 2.5(c)(iii) and in consolidating such
Interest Periods and scheduled payment dates. Notwithstanding anything to the
contrary provided in this Section 2.5(c)(iii), Borrower may request irregular
Interest Periods with a duration other than a one, three or six month Interest
Period in order to consolidate outstanding Interest Periods and scheduled
payment dates, as well as to facilitate the repayment of LIBO Rate Loans and LC
Loans converted from Base Rate Loans in accordance with the terms of this Credit
Agreement. Upon receipt of a Conversion/Continuation Certificate from Borrower
requesting such irregular Interest Period, Administrative Agent and Lenders
shall endeavor to provide Borrower with such Interest Period as long as such
Interest Period is available in the London interbank market, in the reasonable
judgment of Administrative Agent; provided, that where this Credit Agreement
requires Borrower to have an irregular Interest Period for a LIBO Rate Loan,
Administrative Agent shall set the applicable Adjusted LIBO Rate through
interpolating available LIBO Rates for periods having terms ending immediately
prior to and immediately following such Interest Period (e.g., for a 75 day
Interest Period, the Administrative Agent shall use the midpoint of a two month
and three month LIBO Rate).

 

(d)          Continuation and Conversion Options. With respect to any Loans and
LC Loans, Borrower shall have the right at any time upon the irrevocable
delivery of a Conversion/Continuation Certificate to Administrative Agent
(1) not later than 11:00 a.m., three Banking Days prior to the expiration of the
Interest Period for any LIBO Rate Loan, to convert such LIBO Rate Loan to a Base
Rate Loan, to continue any LIBO Rate Loan as a LIBO Rate Loan for any additional
Interest Period or to convert the Interest Period with respect to any LIBO Rate
Loan to another permissible Interest Period or (2) not later than 11:00 a.m.,
three Banking Days prior to such conversion, to convert any Base Rate Loan into
a LIBO Rate Loan, subject to the following:

 

 14 

 

 

(i)          no Event of Default shall have occurred and be continuing at the
time of any conversion to a LIBO Rate Loan, or any continuation of a LIBO Rate
Loan into a subsequent Interest Period;

 

(ii)         if fewer than all Loans or LC Loans of a particular Type at any
time outstanding shall be continued or converted, such continuation or
conversion shall be made pro rata among the applicable Lenders in accordance
with the respective principal amount of such Loans or LC Loans held by the
applicable Lenders immediately prior to such continuation or conversion;

 

(iii)        subject to Section 2.5(c)(iii) and the consolidation of Interest
Periods provided for therein, no Base Rate Loan (or portion thereof) may be
converted to a LIBO Rate Loan if, after such conversion, and after giving effect
to any concurrent prepayment of Loans or LC Loans, an aggregate of more than six
separate Interest Periods would be outstanding hereunder with respect to a
Lender;

 

(iv)        the Interest Period with respect to a new LIBO Rate Loan effected by
a continuation or conversion shall commence on the date of such continuation or
conversion;

 

(v)         if a LIBO Rate Loan is converted to a Base Rate Loan other than as
of the end of the Interest Period with respect thereto, the amounts required by
Section 2.12 shall be paid upon such conversion;

 

(vi)        except as otherwise provided in Section 2.5(b), accrued interest on
any Loan or LC Loan (or portion thereof) being converted to a Loan or LC Loan of
a different Type shall be paid by Borrower at the time of conversion; and

 

(vii)       each request for a continuation as, or conversion to, a LIBO Rate
Loan which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of three months.

 

Subject to the foregoing, in the event that Borrower shall not deliver a notice
to continue or convert any LIBO Rate Loan as provided above, such LIBO Rate Loan
(unless repaid) shall, in the case of any LIBO Rate Loan for which the then
current Interest Period will terminate prior to the Term Conversion Date,
automatically be continued as a LIBO Rate Loan with an Interest Period of one
month, and in the case of any LIBO Rate Loan for which the then current Interest
Period will terminate after the Term Conversion Date, automatically be converted
to a LIBO Rate Loan with an Interest Period of three months, and in either case,
Borrower shall reimburse Lenders for any Liquidation Costs incurred as a result
of any such LIBO Rate Loan being repaid on any day other than the last day of
the Interest Period for such LIBO Rate Loan in accordance with Section 2.12.

 

(e)          Interest Computations. Borrower agrees that all computations by
Administrative Agent of interest shall be conclusive in the absence of manifest
error. All computations of interest on LIBO Rate Loans hereunder shall be based
upon a year of 360 days and the actual days elapsed (including the first day,
but excluding the last day of the applicable Interest Period). All computations
of interest on obligations for which interest is calculated at the Base Rate
(including Base Rate Loans and the obligation of Borrower to reimburse Drawing
Payments) hereunder shall be based upon a year of 365 days (or 366 days in a
leap year) and the actual days elapsed (including the first day, but excluding
the last day of the applicable Interest Period).

 

 15 

 

 

2.6         Repayment of Loans; Evidence of Debt.

 

(a)          Borrower hereby unconditionally promises to pay to Administrative
Agent, for the account of each Lender, the principal amount of each Loan and LC
Loan as and when required hereunder together with interest on the unpaid
principal amount thereof from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and, in the case of
accrued interest, on the dates set forth in Sections 2.5 and 2.9(d)(i), as
applicable.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of Borrower to such Lender resulting
from each Loan or LC Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement.

 

(c)          Administrative Agent, on behalf of Borrower, shall maintain a
register (the “Register”), and a subaccount therein for each Lender, in which
shall be recorded (i) the amount of each Loan or LC Loan made hereunder and any
Note evidencing such Loan or LC Loan, the Type of such Loan or LC Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (iii) both the amount of any sum received by Administrative Agent
hereunder from Borrower and each Lender’s share thereof. The Register shall be
available for inspection by (x) Borrower and (y) any Lender, but only as to such
Lender’s Loans, LC Loans and Commitments, in each case at any reasonable time
and from time to time upon reasonable notice.

 

(d)          The entries made in the Register and the accounts of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of any Lender or Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of Borrower to repay (with applicable interest) the Loans made to
Borrower by such Lender in accordance with the terms of this Credit Agreement.

 

(e)          Borrower agrees that, upon its receipt of notice of the request to
Administrative Agent by any Lender, Borrower will promptly execute and deliver
to such Lender a promissory note of Borrower evidencing (i) any Tranche A
Construction Loans of such Lender, substantially in the form of Exhibit A-1 (a
“Tranche A Construction Note”), with appropriate insertions as to date and the
outstanding principal amount, (ii) any Tranche B Construction Loans of such
Lender, substantially in the form of Exhibit A-2 (a “Tranche B Construction
Note”), with appropriate insertions as to date and the outstanding principal
amount, (iii) any Term Loans of such Lender, substantially in the form of
Exhibit A-3 (a “Term Note”), with appropriate insertions as to date and the
outstanding principal amount, (iv) any Tranche C Loans of such Lender,
substantially in the form of Exhibit A-4 (a “Tranche C Loan Note”), with
appropriate insertions as to date and the outstanding principal amount and (v)
any LC Loans of such Lender, substantially in the form of Exhibit A-5 (an “LC
Note”), with appropriate insertions as to date and the outstanding principal
amount.

 

 16 

 

 

(f)           Construction Loans, Term Loans and Tranche C Loans once repaid or
prepaid (whether at maturity, by acceleration or otherwise) may not be
reborrowed. Reinstatement of amounts under Letters of Credit upon the payment of
Drawing Payments shall be governed by Section 2.4.

 

2.7         Loan Funding.

 

(a)          Notice. Each Notice of Construction Loan Borrowing, Notice of
Tranche C Loan Borrowing, Notice of Term Conversion and Continuation/Conversion
Certificate shall be delivered to Administrative Agent in accordance with this
Article II and Section 13.1. Administrative Agent shall promptly notify each
applicable Lender of its Proportionate Share (Commitment) of each Borrowing, the
date of such Borrowing, the Type of Loan being requested (or continued or
converted) and the Interest Periods applicable thereto.

 

(b)          Pro Rata Funding. All Loans and LC Loans shall be made on a pro
rata basis by the applicable Lenders in accordance with their respective
Proportionate Share (Commitment) of such Loans and LC Loans, with the Term Loan
by each Tranche A Lender equal to such Lender’s Proportionate Share (Loans) of
the Tranche A Construction Loans converted to Term Loans.

 

(c)          Lender Funding. Subject to the terms and conditions hereof, no
later than 12:00 p.m. on the date specified in each Notice of Construction Loan
Borrowing, Notice of Tranche C Loan Borrowing, as the case may be, each Lender
will make available, through such Lender’s Lending Office, its pro rata portion
of the aggregate amount of the Loans requested to be made on such date, in
Dollars and in immediately available funds at the Payment Office, and, if
applicable, Administrative Agent will deposit the aggregate of the amounts so
made available in accordance with the Depositary Agreement; provided that the
proceeds of LC Loans shall be deposited with the Administrative Agent for
payment to the applicable Letter of Credit Issuing Bank. Unless Administrative
Agent shall have been notified by any Lender prior to the applicable date of
Borrowing that such Lender does not intend to make available to Administrative
Agent such Lender’s portion of the Borrowing on such date, Administrative Agent
may assume that such Lender has made such amount available to Administrative
Agent on such date, and Administrative Agent may (but shall have no obligation
to), in reliance upon such assumption, make available to Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to Administrative Agent by such Lender, Administrative Agent shall be entitled
to recover such corresponding amount from such Lender on demand. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower, and
Borrower shall immediately pay such corresponding amount to Administrative
Agent. Administrative Agent shall also be entitled to recover on demand from
such Lender or Borrower, in accordance with the following, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by Administrative Agent to Borrower until the date
such corresponding amount is recovered by Administrative Agent, at a rate per
annum equal to (i) if such amount is recovered from such Lender, the cost to
Administrative Agent of acquiring overnight federal funds at the then applicable
rate and (ii) if such amount is recovered from Borrower, the then applicable
rate of interest as provided herein. Nothing in this Section 2.7(c) shall be
deemed to relieve any Lender from its obligation to make a Loan or LC Loan
hereunder or to prejudice any rights which Borrower may have against any Lender
as a result of any failure by such Lender to make Loans or LC Loans hereunder.

 

 17 

 

 

2.8         Prepayments; Reduction of Commitments.

 

(a)          Terms of all Prepayments. Upon the prepayment of any Loan or LC
Loan (whether such prepayment is a voluntary prepayment under Section 2.8(b) or
a Mandatory Prepayment), Borrower shall pay to Administrative Agent for the
account of the Lender that made such Loan or LC Loan, (i) all accrued interest
to the date of such prepayment on the amount prepaid; (ii) all accrued fees and
costs to the date of such prepayment corresponding to the amount being prepaid;
and (iii) with respect to any LIBO Rate Loans, if such prepayment is the
prepayment of a Loan or LC Loan on a day other than the last day of an Interest
Period for such Loan or LC Loan, all Liquidation Costs incurred by such Lender
as a result of such prepayment.

 

(b)          Voluntary Prepayments.

 

(i)          Borrower shall have the right to prepay the Loans, without premium
or penalty, in whole or in part, at any time, and from time to time on the
following terms and conditions: (A) Borrower shall give Administrative Agent at
least three Banking Days’ prior written notice of its intent to prepay such
Loans, the aggregate principal amount of the prepayment, the Types of Loans to
be prepaid and in the event that there are outstanding LIBO Rate Loans with
different Interest Periods, the specific LIBO Rate Loan(s) to be prepaid (which
notice Administrative Agent shall promptly transmit to each of the Lenders); (B)
such prepayment shall be in an aggregate principal amount of at least $1,000,000
(or an integral multiple of $100,000 in excess thereof) with respect to Loans,
unless the remaining aggregate principal amount is to be prepaid in full, in
which case such prepayment shall be in an aggregate principal amount equal to
the entire remaining aggregate principal amount; (C) prepayments of a LIBO Rate
Loan may only be made pursuant to this Section 2.8(b) on the last day of an
Interest Period applicable thereto, unless Borrower pays Liquidation Costs and
Hedge Fix Fees incurred in connection with a prepayment made on a date other
than the last day of the Interest Period applicable thereto; and (D) such
prepayment shall be applied to the remaining installments of principal of such
Loans in inverse order of maturity.

 

(ii)         Borrower shall have the right to prepay the LC Loans, without
premium or penalty, in whole or in part, at any time, and from time to time on
the following terms and conditions: (A) Borrower shall give Administrative Agent
at least three Banking Days’ prior written notice of its intent to prepay such
LC Loans, the aggregate principal amount of the prepayment, the Types of LC
Loans to be prepaid and in the event that there are outstanding LIBO Rate Loans
with different Interest Periods, the specific LIBO Rate Loan(s) to be prepaid
(which notice Administrative Agent shall promptly transmit to each of the
applicable Lenders); (B) such prepayment shall be in an aggregate principal
amount of at least $100,000 (or an integral multiple of $50,000 in excess
thereof) with respect to LC Loans, unless the remaining aggregate principal
amount is to be prepaid in full, in which case such prepayment shall be in an
aggregate principal amount equal to the entire remaining aggregate principal
amount; (C) prepayments of a LIBO Rate Loan may only be made pursuant to this
Section 2.8(b) on the last day of an Interest Period applicable thereto, unless
Borrower pays Liquidation Costs incurred in connection with a prepayment made on
a date other than the last day of the Interest Period applicable thereto; and
(D) such prepayment shall be applied to the remaining installments of principal
of any LC Loans in inverse order of maturity.

 

 18 

 

 

(c)          Mandatory Prepayments. Borrower shall make Mandatory Prepayments of
the Loans and, where applicable, LC Loans as follows:

 

(i)          Borrower shall prepay the Loans and LC Loans to the extent that
amounts are received as Net Disposition Proceeds, excluding Net Disposition
Proceeds received from any disposition permitted by Section 6.3.

 

(ii)         Borrower shall prepay the Loans and LC Loans from any amounts on
deposit in the Distribution Reserve Account in accordance with the Depositary
Agreement.

 

(iii)        Borrower shall prepay the Loans and LC Loans with Loss Proceeds in
accordance with the Depositary Agreement.

 

(iv)        Borrower shall prepay Tranche B Construction Loans with the Cash
Grant Proceeds in accordance with the Depositary Agreement.

 

(v)         Borrower shall prepay the Loans and LC Loans with the proceeds in
excess of $250,000 of Guaranteed Performance Commitment Liquidated Damages.

 

(vi)        In the event that (A) there occurs an Upwind Array Event and (B) the
certificate delivered pursuant to Section 5.21 demonstrates that the Projected
Debt Service Coverage Ratio, calculated as of each remaining Repayment Date,
fails to demonstrate at least the Minimum Projected Debt Service Coverage Ratio
according to the P50 Production Scenario and the P99 Production Scenario as set
forth in the Base Case Projections, then Borrower shall prepay the Term Loans,
Tranche C Loans and LC Loans in accordance with clause sixth of Section 4.2(c)
of the Depositary Agreement not later than the next Repayment Date after the
Adjustment Date (or, if such Upwind Array Event occurs prior to the Term
Conversion Date, within ten (10) Banking Days of the Adjustment Date), in an
amount and applied to principal installments as selected by Borrower sufficient
to achieve a Projected Debt Service Coverage Ratio equal to or greater than the
Minimum Projected Debt Service Coverage Ratio according to both production
scenarios as set forth in the Base Case Projections and the Loan Amortization
Schedule shall be deemed amended and revised to take into account the amount of
such prepayment.

 

(vii)       If a WTG Location Variance Event has occurred, and Administrative
Agent has determined that a WTG Overleverage Amount is payable by Borrower,
Borrower shall prepay, through a Borrowing of Tranche B Construction Loans on
the Term Conversion Date, the Tranche A Construction Loans in an amount equal to
the lesser of (A) the WTG Overleverage Amount and (B) the difference of (1) the
amount of any Available Tranche B Construction Loan Commitments on such date
less (2) the amount of Tranche B Construction Loans that would otherwise be
needed to pay or reserve for Project Costs necessary to be funded in order for
the Term Conversion Date to occur, and the Term Loan Commitments shall be
automatically reduced in an aggregate amount equal to the amount of Tranche A
Construction Loans prepaid by Borrower pursuant to this Section 2.8(c)(vii).

 

 19 

 

 

(viii)      Borrower shall prepay the Term Loans, Tranche C Loans and LC Loans
in accordance with clause sixth of Section 4.2(c) of the Depositary Agreement in
an amount equal to the WTG Overleverage Term Loan Amount.

 

(ix)        Borrower shall prepay the LC Loans in accordance with clause fifth
of Section 4.2(c) of the Depositary Agreement, to be applied to the remaining
installments of principal of such LC Loans in inverse order of maturity.

 

(d)          Application. Except as expressly set forth in Sections 2.8(b) and
2.8(c), the aggregate amount of any Mandatory Prepayment payable pursuant to
Sections 2.8(c)(i), 2.8(c)(ii), 2.8(c)(iii), 2.8(c)(v) and 2.8(c)(viii) shall
(x) first, be divided between the Loans and the LC Loans in proportion to the
aggregate amount of Loans and LC Loans outstanding at the time of such
prepayment and (y) second, the portion of such prepayment to be applied to the
Loans and LC Loans shall be applied to the remaining installments of principal
of such Loans and LC Loans in inverse order of maturity. The aggregate amount of
any prepayment to be applied to the Loans shall be applied first to prepay, pro
rata, (x) the Tranche A Construction Loans or the Term Loans then outstanding
and (y) the Tranche C Loans and second, to prepay the Tranche B Construction
Loans.

 

(e)          Mandatory Reduction of Tranche C Loan Commitment. The unutilized
portion of the Total Tranche C Loan Commitment shall be automatically reduced:

 

(i)          on the REC Loan Availability Termination Date: (A) to the extent
that a Tranche C Loan that is a Salmon Falls Loan has been made, to zero and (B)
to the extent that no Tranche C Loan that is a Salmon Falls Loan has been made,
to the lesser of (1) $27,000,000 and (2) an amount obtained by subtracting the
aggregate original principal amount of all REC Loans previously made from the
Total Tranche C Loan Commitment; and

 

(ii)         on the Salmon Falls Availability Termination Date, to zero.

 

2.9         Other Payment Terms.

 

(a)          Place and Manner. Borrower shall make all payments due to each
Lender, Letter of Credit Issuing Bank and each Agent hereunder to Administrative
Agent, for the account of such Lender, Letter of Credit Issuing Bank or such
Agent at Administrative Agent’s account held at The Bank of Tokyo-Mitsubishi
UFJ, Ltd. (ABA Number: 026-009-632, Account Name: Loan Operations Department,
Account Number: 9777-0191, Attention: Agency Desk, Reference: Idaho Wind or as
otherwise directed by Administrative Agent in writing from time to time), in
lawful money of the United States and in immediately available funds not later
than 12:30 p.m. on the date on which such payment is due. Any payment made after
such time on any day shall be deemed received on the next Banking Day after such
payment is received. Administrative Agent shall disburse to each Lender, Letter
of Credit Issuing Bank or each Agent each such payment received by
Administrative Agent for such Lender, Letter of Credit Issuing Bank or such
Agent, such disbursement to occur on the day such payment is received if
received by 12:30 p.m. otherwise on the next Banking Day, and each payment
received by Administrative Agent on behalf of the Lenders, Letter of Credit
Issuing Banks and the Agents, except as otherwise provided in the Credit
Documents, shall be applied first, to any out-of-pocket costs, expenses and/or
indemnities owed to the Agents, Letter of Credit Issuing Banks and Lenders;
second to any fees of the Agents and Letter of Credit Issuing Banks; third, to
the payment of any interest then due and payable to the Lenders; fourth, to the
any principal due and payable to the Lenders and fifth, to any other amounts due
and payable under the Credit Documents.

 

 20 

 

 

(b)          Pro Rata Treatment of Lenders. Except as expressly set forth in
Section 2.8(c)(iv), Section 2.8(c)(ix), Section 2.11, Section 2.16 and Section
11.5, Administrative Agent shall promptly distribute to each Lender, its pro
rata share, according to such Lender’s Proportionate Share (Loans) of Loans and
LC Loans, of each payment of principal and interest payable to the applicable
Lenders on the Loans and LC Loans and of fees hereunder received by
Administrative Agent for the account of the Lenders and of any other amounts
owing under the Loans and LC Loans. If any Lender shall fail to make any payment
required to be made by it pursuant to Sections 2.4(d) or 11.5, then
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by Administrative
Agent for the account of such Lender for the benefit of Administrative Agent or
the applicable Letter of Credit Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by Administrative Agent in its discretion.

 

(c)          Date. Unless otherwise specified in this Credit Agreement, whenever
any payment due hereunder shall fall due on a day other than a Banking Day, such
payment shall be made on the next succeeding Banking Day, no Default or Event of
Default shall be deemed to have occurred as a result of such extension of time,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

 

(d)          Late Payments; Conversion to Base Rate Loans.

 

(i)          During such periods that an Event of Default has occurred and is
continuing, all outstanding Loans and LC Loans shall bear interest at a rate per
annum equal to the Default Rate to but excluding the dates such Event of Default
is remedied or waived. In addition, if any amounts required to be paid by
Borrower under this Credit Agreement or the other Credit Documents (including
principal or interest payable on any Loan or LC Loan, and any fees or other
amounts otherwise payable to Administrative Agent or any Lender) remain unpaid
after such amounts are due, Borrower shall pay interest on the aggregate,
outstanding balance of such amounts from the date due until those amounts are
paid in full at a per annum rate equal to the Default Rate. Payments of interest
accruing pursuant to this Section 2.9(d)(i) shall be payable on demand.

 

 21 

 

 

(ii)         Without limiting any rights or remedies of Administrative Agent
under Article IX or other Credit Documents, as long as any Event of Default
shall have occurred and be continuing, Administrative Agent (acting at the
direction of the Majority Lenders in their sole discretion) may suspend the
right of Borrower to continue any Loan or LC Loan on the basis of a LIBO Rate,
in which event all LIBO Rate Loans then outstanding shall be automatically
converted on the last Banking Day of the respective Interest Periods therefor
into Base Rate Loans, except as provided in Section 2.5(d).

 

(e)          Net of Taxes, Etc.

 

(i)          Taxes. Any and all payments to or for the benefit of any Agent,
Letter of Credit Issuing Bank or Lender by Borrower hereunder or under any other
Credit Document shall be made free and clear of and without deduction, setoff or
counterclaim of any kind whatsoever and in such amounts as may be necessary in
order that all such payments, after deduction for or on account of any present
or future taxes, levies, imposts, deductions, charges or withholdings arising
from or relating to such Lender’s Commitments, Loans or LC Loans made under this
Credit Agreement or other amounts payable to any Agent, Letter of Credit Issuing
Bank or Lender under the Credit Documents, and all liabilities with respect
thereto (excluding (A) taxes imposed on or measured by the net income of any
Agent, Letter of Credit Issuing Bank or Lender by any jurisdiction or any
political subdivision (or taxing authority thereof or therein) in which the
Agent, Letter of Credit Issuing Bank or Lender is organized, has a permanent
establishment or is engaged in business other than solely by reason of
executing, owning an interest in, delivering or performing its rights and
obligations or receiving a payment under, or enforcing, this Credit Agreement,
any Note or any other Credit Document, (B) taxes imposed as a result of the
failure of Administrative Agent or such Lender, as applicable, to comply with
its obligations described in Section 2.9(f), and (C) all liabilities with
respect to taxes described in clauses (A) and (B)) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”), shall be not less than the amounts
otherwise specified to be paid under this Credit Agreement and the other Credit
Documents. If Borrower shall be required by law to withhold or deduct any Taxes
imposed by any Governmental Authority from or in respect of any sum payable
hereunder or under any other Credit Document to any Agent, Letter of Credit
Issuing Bank or Lender, (I) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.9(e)), such Agent,
Letter of Credit Issuing Bank or Lender receives an amount equal to the sum it
would have received had no such deductions been made; (II) Borrower shall make
such deductions; and (III) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. If Borrower shall make any payment under this Section 2.9(e) to or for the
benefit of any Agent, any Letter of Credit Issuing Bank or Lender with respect
to Taxes and if such Agent, Letter of Credit Issuing Bank or Lender determines
in its sole discretion, exercised in good faith, that it has received the
benefit of any credit or deduction for such Taxes attributable to such payment,
then such Agent, Letter of Credit Issuing Bank or Lender shall pay to Borrower
an amount equal to the net amount of such credit or deduction actually received
by such Agent, Letter of Credit Issuing Bank or Lender to the extent
attributable to such payment; provided, however, that the aggregate amount
payable by such Agent, Letter of Credit Issuing Bank or Lender pursuant to this
sentence shall not exceed the aggregate amount previously paid by Borrower with
respect to such Taxes and no Agent, Letter of Credit Issuing Bank or Lender
shall be required to pay any amounts pursuant to this Section 2.9(e) at any time
when an Event of Default exists. In addition, Borrower agrees to pay any present
or future stamp, recording or documentary taxes and any other excise or property
taxes, charges or similar levies (other than those in the nature of taxes
described in clauses (A) and (B) above and taxes imposed on the gross or net
assets or capital of any Agent, Letter of Credit Issuing Bank or Lender by any
jurisdiction or any political subdivision (or taxing authority thereof or
therein) in which the Agent, Letter of Credit Issuing Bank or Lender is
organized, has a permanent establishment or is engaged in business other than
solely by reason of executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Credit Agreement, any Note or any
other Credit Document) that arise under applicable law from any payment made
hereunder or under any other Credit Document or from the execution, delivery or
performance or otherwise with respect to this Credit Agreement or any other
Credit Document (hereinafter referred to as “Other Taxes”).

 

 22 

 

 

(ii)         Indemnity. Borrower shall indemnify each Agent, Letter of Credit
Issuing Bank and Lender on an After Tax Basis for the full amount of Taxes and
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.9(e)) arising from the execution, delivery
or performance of its obligations or from receiving a payment hereunder or under
any other Credit Document, or enforcing this Credit Agreement or any other
Credit Document, paid by any Agent, Letter of Credit Issuing Bank or Lender, or
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted; provided, however, that Borrower shall not be obligated to
indemnify any Agent, Letter of Credit Issuing Bank or Lender for any penalties,
interest or expenses relating to Taxes or Other Taxes arising from the
indemnitee’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Each Agent, Letter
of Credit Issuing Bank and Lender agrees to use its best efforts to give notice
to Borrower of the assertion of any claim against such Agent, Letter of Credit
Issuing Bank or Lender, as applicable, relating to such Taxes or Other Taxes
reasonably promptly, and in no event later than 90 days after the principal
officer of such Agent, Letter of Credit Issuing Bank or Lender responsible for
administering this Credit Agreement has actual knowledge of such claim; provided
that any Agent, Letter of Credit Issuing Bank or Lender’s failure to notify
Borrower within such 90-day period of such assertion shall not relieve Borrower
of its obligation under this Section 2.9(e). Payments by Borrower pursuant to
this indemnification shall be made within 30 days from the date such Agent,
Letter of Credit Issuing Bank or Lender makes written demand therefor (submitted
through Administrative Agent), which demand shall be accompanied by a
certificate describing in reasonable detail a fair and reasonable basis for the
calculations thereof. Each Agent, Letter of Credit Issuing Bank and Lender agree
to (i) repay to Borrower any refund (including that portion of any interest that
was included as part of such refund with respect to Taxes or Other Taxes paid by
Borrower pursuant to this Section 2.9(e)) received by such Agent, Letter of
Credit Issuing Bank or Lender for Taxes or Other Taxes that were paid by
Borrower pursuant to this Section 2.9(e); provided, however, that no Agent,
Letter of Credit Issuing Bank or Lender shall be required to pay any amounts
pursuant to this Section 2.9(e) at any time following the occurrence and during
the continuation of an Event of Default and (ii) determine in its sole
discretion to contest, with the cooperation and at the expense of Borrower, any
such Taxes or Other Taxes which such Agent, Letter of Credit Issuing Bank,
Lender or Borrower reasonably believes not to have been properly assessed.

 

 23 

 

 

(iii)        Notice. Within 30 days after the date of any payment of Taxes or
Other Taxes by Borrower, Borrower shall furnish to Administrative Agent, at its
address referred to in Section 13.1, the original or a certified copy of a
receipt evidencing payment thereof, or if such receipt is not obtainable, other
evidence of such payment by Borrower reasonably satisfactory to the Lenders.
Borrower shall indemnify each Agent, Letter of Credit Issuing Bank and Lender,
as applicable, for all reasonable losses and expenses sustained by such Agent,
Letter of Credit Issuing Bank or Lender, as the case may be, as a result of any
failure by Borrower to so furnish the original or certified copy of such
receipt.

 

(iv)        Survival of Obligations. The obligations of Borrower under this
Section 2.9(e) shall survive the termination of this Credit Agreement and the
repayment of the Obligations for a period that is coterminous with the statute
of limitations applicable to actions by applicable Governmental Authorities for
the payment of Taxes.

 

(v)         Tax Returns; No Interference. Nothing in this Section 2.9(e) shall
be construed to require any Agent, any Lender or any Letter of Credit Issuing
Bank to (x) make available its tax returns (or any other information relating to
its taxes that it deems confidential or proprietary) to Borrower or any other
Person unless required in order for any Obligor to perform its obligations
hereunder or (y) take other actions that, in the reasonable judgment of such
Lender, would be adverse to its commercial interests. Nothing in this Credit
Agreement shall interfere with the right of any Agent, any Lender or any Letter
of Credit Issuing Bank to arrange its affairs, tax or otherwise, in whatever
manner it thinks fit.

 

(f)           Withholding Exemption Certificates. Administrative Agent and each
Letter of Credit Issuing Bank, on the Closing Date, and each Lender, upon
becoming a Lender hereunder, agree that they will deliver to Borrower and
Administrative Agent (and Administrative Agent agrees that it will deliver to
Borrower and Collateral Agent) either (i) a statement that it is a United States
person (as defined in Section 7701(a)(30) of the Code) pursuant to a Form W-9;
or (ii) if it is not a United States person, (y) two duly completed copies of
United States Internal Revenue Service Form W-8ECI or Form W-8BEN or successor
applicable form, as appropriate, or (z) in the case of an Administrative Agent,
Letter of Credit Issuing Bank or Lender claiming the benefits of the exemption
for portfolio interest, a letter in the form of Exhibit J-1 “Withholding
Certificate (Portfolio Interest)”, such Form W-8ECI or Form W-8BEN or letter in
the form of Exhibit J-1 certifying in each case that such Administrative Agent,
Letter of Credit Issuing Bank or Lender is entitled to receive payments under
this Credit Agreement without deduction or withholding of any United States
federal income taxes. Each Letter of Credit Issuing Bank and Lender which
delivers to Borrower and Administrative Agent a Form W-8ECI or W-8BEN pursuant
to the preceding sentence or accompanying a letter in the form of Exhibit J-1
further undertakes to deliver to Borrower and Administrative Agent further
copies of the said letter and Form W-8ECI or W-8BEN, or successor applicable
forms, or other manner of certification or procedure, as the case may be, on or
before the date that any such letter or form expires or becomes obsolete or
within a reasonable time after gaining knowledge of the occurrence of any event
requiring a change in the most recent letter and forms previously delivered by
it to Borrower, and such extensions or renewals thereof as may reasonably be
requested by Borrower or Administrative Agent, certifying in the case of a
Form W-8ECI or W-8BEN that such Lender is entitled to receive payments under
this Credit Agreement, the Notes and the other Credit Documents without
deduction or withholding of any United States federal income taxes, unless in
any such cases a Change of Law has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent a Lender from duly completing and delivering any such
letter or form with respect to it. In the event that any Lender is not qualified
or otherwise fails to satisfy the provisions of this Section 2.9(f), Borrower,
Administrative Agent and such Lender shall take reasonable action at the expense
of Borrower to find another Person to be substituted for such Lender in the
manner provided in Section 11.11 hereof; provided that such Lender shall not be
required to substitute any other Person if such substitution would result in any
adverse consequence for which such Lender is not indemnified to its
satisfaction.

 

 24 

 

 

2.10       Sharing of Payments, Etc. If any Lender (a “Benefited Bank”) shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of any Loans or LC Loans (or interest
thereon) owed to it, in excess of its ratable share of payments on account of
such Loans or LC Loans obtained by all Lenders entitled to such payments, such
Lender shall forthwith purchase from the other Lenders such participations in
the Loans or LC Loans, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them; and if
after taking into account such participations the Benefited Bank continues to
have access to additional funds of Borrower for application on account of its
debt, then the Benefited Bank shall use such funds to reduce Indebtedness held
by it and share such payments with the other Lenders; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from such Lender shall be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such other Lender’s
ratable share (according to the proportion of (i) the amount of such other
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 

2.11       Limitations on LIBO Rate Borrowing; Change of Circumstances.

 

(a)          Inability to Determine Rates.

 

(i)          If, prior to the first day of any Interest Period for LIBO Rate
Loans, Administrative Agent shall have determined (which determination shall be
conclusive and binding upon Borrower) that, by reason of circumstances affecting
the relevant market, adequate and commercially reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period, Administrative Agent shall
give facsimile or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereafter. If such notice is given (x) any LIBO Rate Loans
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans, (y) any Loans that were to have been converted on the first day
of such Interest Period to LIBO Rate Loans shall be continued as Base Rate Loans
and (z) any outstanding LIBO Rate Loans shall be converted, on the last day of
the then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by Administrative Agent, no LIBO Rate Loans shall be made or
continued, and Borrower shall not have the right to convert Loans to LIBO Rate
Loans. Once such notice has been withdrawn, Borrower may resume Borrowings of,
and conversions to, LIBO Rate Loans as provided elsewhere in this Credit
Agreement.

 

 25 

 

 

(ii)         No later than 5:00 p.m. three Banking Days prior to the date when
any Interest Period for a LIBO Rate Loan may be requested by Borrower (including
any continuations of LIBO Rate Loans), any Lender (such lender, the “Affected
Lender”) is entitled to provide a written notice to Administrative Agent and
Borrower with respect to such Affected Lender’s projected additional costs of
funds (in excess of the LIBO Rate then in effect) with respect to the relevant
Interest Period for such LIBO Rate Loan. The Affected Lender is required to
include in such written notice that (x) the relevant LIBO Rate for the upcoming
Interest Period does not adequately reflect the Affected Lender’s funding costs
and (y) the additional funding costs being claimed by the Affected Lender are a
reasonable approximation of such additional costs sought to be recovered
determined by applying reasonable practices used by such Affected Lender. After
receipt of such written notice from Affected Lenders holding, in the aggregate,
at least 35% of the Proportionate Share (Loans) of the LIBO Rate Loans under
this Credit Agreement, (a) Administrative Agent shall provide written notice to
the Lenders and Borrower (an “Additional Funding Costs Notice”) that Lenders
holding, in the aggregate, at least 35% of the Proportionate Share (Loans) of
the LIBO Rate Loans under this Credit Agreement have claimed additional funding
costs (without specifying the identity of each such Affected Lender or the
amount of the additional funding costs) and (b) each such Affected Lender’s LIBO
Rate Loan for the relevant Interest Period shall accrue interest at (x) the
applicable Adjusted LIBO Rate, plus (y) the relevant Applicable Margin and (z)
the additional funding costs claimed by each such Affected Lender in its notice
to Borrower and Administrative Agent. Upon receipt from Administrative Agent of
the Additional Funding Costs Notice, Borrower shall have the right to convert
the relevant LIBO Rate Loans to Base Rate Loans in accordance with Section
2.5(d).

 

(b)          Illegality. If, after the date of this Credit Agreement, the
adoption of any Legal Requirement, any change in any Legal Requirement or the
application or requirements thereof (whether such change occurs in accordance
with the terms of such Legal Requirement as enacted, as a result of amendment,
or otherwise), any change in the interpretation or administration of any Legal
Requirement by any Governmental Authority, or compliance by any Lender or
Borrower with any request or directive (whether or not having the force of law)
of any Governmental Authority (a “Change of Law”) shall make it unlawful or
impossible for any Lender to make or maintain any LIBO Rate Loan, such Lender
shall immediately notify Administrative Agent and Borrower of such Change of
Law. Upon receipt of such notice (i) Borrower’s right to request the making of,
and the Lenders’ obligations to make or continue, LIBO Rate Loans shall be
suspended for so long as such condition shall exist, and (ii) Borrower shall, at
its option, either (y) immediately prepay such Loans or (x) convert such
outstanding LIBO Rate Loans into Base Rate Loans. Any conversion or prepayment
of LIBO Rate Loans made pursuant to the preceding sentence prior to the last day
of an Interest Period for such Loans shall be deemed a prepayment thereof for
purposes of Section 2.8. Notwithstanding anything to the contrary provided in
this Section 2.11(b), Borrower may replace any Lender, affected as described in
this Section 2.11(b), pursuant to Section 11.11.

 

(c)          Increased Costs. If, after the date of this Credit Agreement, any
Change of Law:

 

 26 

 

 

(i)          shall subject any Lender to any duty or other similar charge with
respect to any Loan or Commitment with respect to such Lender, or shall change
the basis of taxation of payments by Borrower to any Lender on such a Loan or LC
Loan or with respect to any Commitment (except for Taxes or Other Taxes or
changes in the rate of taxation on the overall net income of the any Lender); or

 

(ii)         shall impose, modify or hold applicable any reserve requirement
against assets held by, deposits or other liabilities in or for the account of,
advances or loans by, or any other acquisition of funds by any Lender for any
LIBO Rate Loan; or

 

(iii)        shall impose on any Lender any other condition directly related to
any LIBO Rate Loan or Commitment;

 

and the effect of any of the foregoing is to increase the cost to such Lender of
making, issuing, creating, renewing, participating in or maintaining any such
Commitment or to reduce any amount receivable by such Lender hereunder or under
the Notes, then Borrower shall from time to time, upon demand by such Lender
(accompanied by a certificate from such Lender setting forth the calculations
used in determining such incurred costs in reasonable detail), as the case may
be, pay to such Lender additional amounts sufficient to reimburse such Lender
for such increased costs or to compensate such Lender for such reduced amounts,
to the extent actually incurred by or suffered by such Lender; provided that no
Lender may make a claim for increased costs hereunder which are already
addressed in the definition of Reserve Requirement.

 

(d)         Capital Requirements. If, after the date of this Credit Agreement,
any Lender determines that (i) any Change of Law affects the amount of capital
required or expected to be maintained by such Lender or the Lending Office of
such Lender (a “Capital Adequacy Requirement”) and (ii) the amount of capital
maintained by such Lender or such Lending Office which is attributable to or
based upon the Loans, LC Loans, the Commitments or this Credit Agreement must be
increased as a result of such Capital Adequacy Requirement (taking into account
the policies of such Lender with respect to capital adequacy), Borrower shall
pay to Administrative Agent on behalf of such Lender, upon demand of
Administrative Agent on behalf of such Lender (accompanied by a certificate from
such Lender setting forth the calculations used in determining such incurred
costs in reasonable detail), such amounts as such Lender shall determine are
necessary to compensate such Lender for the increased costs to such Lender of
such increased capital.

 

(e)         Notice. Each Lender will notify Administrative Agent of any event
occurring after the date of this Credit Agreement that entitles such Person to
compensation pursuant to this Section 2.11, as promptly as is reasonable, and in
no event later than 90 days after the principal officer of such Lender
responsible for administering this Credit Agreement has actual knowledge of such
claim, and Administrative Agent shall promptly notify Borrower of such event;
provided that any such Lender’s failure to notify Administrative Agent within
such 90 day period of such assertion shall not relieve Borrower of its
obligation under this Section 2.11 with respect to claims arising prior to the
end of such period, but shall relieve Borrower of its obligations under this
Section 2.11 with respect to the time between the end of such period and such
time as Borrower receives notices as provided herein (except that, if the event
giving rise to such increased costs or reductions is retroactive, then the
period referred to above shall be extended to include the period of retroactive
effect thereof). Any Lender seeking compensation under this Section 2.11 shall
promptly deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.11, which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

 

 27 

 

 

2.12       Funding Losses. If Borrower shall (a) repay or prepay any LIBO Rate
Loans on any day other than the last day of an Interest Period for such LIBO
Rate Loans (whether as a voluntary prepayment or a Mandatory Prepayment),
(b) fail to borrow, continue or convert any LIBO Rate Loan in accordance with a
Notice of Construction Loan Borrowing, Notice of Tranche C Loan Borrowing,
Notice of Term Conversion or Conversion/Continuation Certificate delivered to
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise other than a default by a Lender), or
(c) fail to make any prepayment of any LIBO Rate Loan in accordance with any
notice of prepayment delivered to Administrative Agent; then Borrower shall,
upon demand by any Lender, reimburse such Lender for all documented and
reasonable costs, losses, liabilities or expenses which such Lender may incur as
a result of such repayment, prepayment or failure, including any loss, cost,
liability or expense actually incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain such LIBO Rate Loan (but excluding any anticipated profits)
(“Liquidation Costs”). Each Lender demanding payment under this Section 2.12
shall deliver to Administrative Agent a certificate setting forth and reasonably
accounting for the amount of costs and losses for which demand is made, and
Administrative Agent shall promptly provide such certificate to Borrower.

 

2.13       Alternate Office; Minimization of Costs.

 

(a)          To the extent reasonably possible, each Lender shall designate an
alternative Lending Office with respect to its Loans and LC Loans and otherwise
take any reasonable actions to reduce any liability of Borrower to such Lender
under Sections 2.9(e), 2.11(c) or 2.11(d), or to avoid the unavailability of any
Loans or LC Loans or an interest rate option under Section 2.11(b) so long as
such Lender, in its sole discretion, does not determine that such designation is
illegal or materially disadvantageous to such Lender.

 

(b)          Any Lender may designate a Lending Office other than that set forth
on Exhibit I and may assign all of its interests under the Credit Documents, and
its Notes, to such Lending Office, provided however, such designation or
assignment shall not render the Loans or LC Loans or an interest rate option
unavailable hereunder and that any liability of Borrower under Section 2.9(e),
shall not exceed the amount otherwise payable at the time of such designation,
if such designation had not been made.

 

(c)          Each Lender shall use reasonable efforts to avoid or minimize any
additional costs, taxes, expense or obligation which might otherwise be imposed
on Borrower pursuant to Sections 2.9(e), 2.11(c), or 2.11(d) or as a result of
such Lender being subject to a Reserve Requirement or to avoid the
unavailability of Loans or LC Loans or an interest rate option under Section
2.11(a) or Section 2.11(b); provided, however, that such efforts shall not cause
the imposition on any Lender of any material additional costs (as determined in
such Lender’s sole discretion) or legal or regulatory burdens (unless Borrower
shall provide such Lender with an indemnification for such additional costs in
form and substance reasonably satisfactory to such Lender).

 

 28 

 

 

2.14       Fees.

 

(a)          Commitment Fees.

 

(i)          On each Quarterly Date during the Tranche A Construction Loan
Availability Period (where all or any portion of such calendar quarter occurs on
or after the Closing Date) and on the Tranche A Construction Loan Maturity Date,
Borrower shall pay to Administrative Agent, for the benefit of the Tranche A
Lenders, accruing from the Closing Date or the first day of such quarter, as the
case may be, Tranche A Construction Loan commitment fees for such quarter (or
portion thereof) then ending equal to the product of (x) 0.75% times (y) the
daily average Available Tranche A Construction Loan Commitment for such quarter
(or portion thereof) times (z) a fraction, the numerator of which is the number
of days in such quarter (or portion thereof) and the denominator of which is
360.

 

(ii)         On each Quarterly Date during the Tranche B Construction Loan
Availability Period (where all or any portion of such calendar quarter occurs on
or after the Closing Date) and on the Tranche B Construction Loan Maturity Date,
Borrower shall pay to Administrative Agent, for the benefit of the Tranche B
Lenders, accruing from the Closing Date or the first day of such quarter, as the
case may be, Tranche B Construction Loan commitment fees for such quarter (or
portion thereof) then ending equal to the product of (x) 0.75% times (y) the
daily average Available Tranche B Construction Loan Commitment for such quarter
(or portion thereof) times (z) a fraction, the numerator of which is the number
of days in such quarter (or portion thereof) and the denominator of which is
360.

 

(iii)        (x) Prior to December 31, 2011, on each Quarterly Date during the
Tranche C Loan Availability Period (where all or any portion of such calendar
quarter occurs on or after the Closing Date), Borrower shall pay to
Administrative Agent, for the benefit of the Tranche C Lenders, accruing from
the Closing Date or the first day of such quarter, as the case may be,
commitment fees for such quarter (or portion thereof) then ending equal the
product of (A) 0.75% times (B) the daily average Available Tranche C Loan
Commitment for such quarter (or portion thereof) times (C) a fraction, the
numerator of which is the number of days in such quarter (or portion thereof)
and the denominator of which is 360 and (y) after December 31, 2011, on each
Quarterly Date during the Tranche C Loan Availability Period occurring after
December 31, 2011, Borrower shall pay to Administrative Agent, for the benefit
of the Tranche C Lenders, accruing from the first day of such quarter,
commitment fees for such quarter (or portion thereof) then ending equal the
product of (A) 1.00% times (B) the daily average Available Tranche C Loan
Commitment for such quarter (or portion thereof) times (C) a fraction, the
numerator of which is the number of days in such quarter (or portion thereof)
and the denominator of which is 360.

 

 29 

 

 

(iv)        On each Quarterly Date from the Closing Date to the LC Facility
Maturity Date (where all or any portion of such calendar quarter occurs on or
after the Closing Date) and on the LC Facility Maturity Date, Borrower shall pay
to Administrative Agent, for the benefit of the LC Lenders, accruing from the
Closing Date or the first day of such quarter, as the case may be, Letter of
Credit commitment fees for such quarter (or portion thereof) then ending equal
to the product of (x) 0.75% times (y) the daily average Available LC Commitment
with respect to Letters of Credit for such quarter (or portion thereof) times
(z) a fraction, the numerator of which is the number of days in such quarter (or
portion thereof) and the denominator of which is 360.

 

(b)          Annual Agency Fee; Collateral Agent and Depositary Bank Fee.
Borrower shall pay to (x) Administrative Agent solely for Administrative Agent’s
account the non-refundable fees described in the Administrative Agent Fee Letter
and (y) shall pay to Collateral Agent and Depositary Bank the non-refundable
fees described in the Collateral Agent and Depositary Bank Fee Letter.

 

(c)          LC Fees.

 

(i)          On each Quarterly Date during any period in which a Letter of
Credit is outstanding, Borrower shall pay to the Letter of Credit Issuing Bank,
for the account of the LC Lenders pro rata, based on each LC Lender’s
Proportionate Share (Commitment) of such Letter of Credit, letter of credit fees
in arrears for such quarter (or a portion thereof) in an aggregate amount equal
to the product of (x) the Applicable Margin for LIBO Rate Loans times (y) the
daily average Stated Amount available from time to time to be drawn under each
Letter of Credit for such quarter (or portion thereof), including the first day
of such period but excluding the last day thereof, times (z) a fraction, the
numerator of which is the number of days in such quarter (or portion thereof),
including the first day of such quarter but excluding the last day thereof, and
the denominator of which is 360 (the “LC Maintenance Fees”).

 

(ii)         If any Person other than the Initial LC Lenders (or an Affiliate
thereof) becomes an LC Lender pursuant to Section 11.13(b), then, on each
Quarterly Date during any period in which a Letter of Credit is outstanding,
Borrower shall pay to the Letter of Credit Issuing Bank a fronting fee in
respect of such Letter of Credit equal to the product of (x) 0.375%, times (y)
the excess, if any, of (A) the daily average Stated Amount available from time
to time to be drawn under the Letter of Credit for such quarter (or portion
thereof), including the first day of such period but excluding the last day
thereof over (B) an amount equal to the Letter of Credit Issuing Bank’s (in its
(or its Affiliate’s) capacity as a Lender) Proportionate Share (Commitment) of
the daily average Stated Amount of the Letter of Credit for such quarter (or
portion thereof), including the first day of such period but excluding the last
day of thereof, times (z) a fraction, the numerator of which is the number of
days in such quarter (or portion thereof), including the first day of such
quarter but excluding the last day thereof, and the denominator of which is 360.

 

2.15       Loan Type and Class. Loans and LC Loans may be classified and
referred to by type (“Type”) or class (“Class”). The “Type” of a Loan or LC Loan
refers to whether such Loan or LC Loan is a Base Rate Loan or a LIBO Rate Loan,
each of which constitutes a Type. The “Class” of a Loan or LC Loan refers to
whether such Loan or LC Loan is a Tranche A Construction Loan, a Tranche B
Construction Loan, an LC Loan, a Term Loan, or a Tranche C Loan and, when used
in reference to any Commitment, refer to whether such Commitment is a Tranche A
Construction Loan Commitment, Tranche B Construction Loan Commitment, LC
Commitment, Term Loan Commitment or Tranche C Loan Commitment.

 

 30 

 

 

2.16       Defaulting Lenders. Notwithstanding any provision of this Credit
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :

 

(a)          fees shall cease to accrue on the unfunded portion of the
Commitments of such Defaulting Lender pursuant to Section 2.14(a);

 

(b)          the Commitments of such Defaulting Lender shall not be included in
determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.10); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c)          if any DSR LC Exposure exists at the time a DSR LC Lender becomes a
Defaulting Lender (and to the extent that such DSR LC Exposure has not been
converted into an LC Loan in accordance with this Credit Agreement) then:

 

(i)          all or any part of such Defaulting Lender’s Proportionate Share
(Commitment) of the DSR LC Exposure shall be reallocated among the
non-Defaulting DSR LC Lenders in accordance with each such non-Defaulting DSR
Lender’s Proportionate Share (Commitment) of the Total DSR LC Commitment
(provided that, for the purposes of such calculation, the Defaulting Lender’s
Proportionate Share (Commitment) of the Total DSR LC Commitment shall be
disregarded), as applicable, but only to the extent the sum of all
non-Defaulting DSR LC Lenders’ DSR LC Exposure does not exceed the total of all
non-Defaulting DSR LC Lenders’ DSR LC Commitments;

 

(ii)         Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.14(c) with respect to such Defaulting Lenders’
Proportionate Share (Commitment) of the DSR LC Exposure; and

 

(iii)        if the DSR LC Exposure of the non-Defaulting DSR LC Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.14(a) and Section 2.14(c) shall be adjusted in accordance
with such non-Defaulting DSR LC Lenders’ Proportionate Share (Commitment) of the
Total DSR LC Commitment;

 

(c)          if any PPA LC Exposure exists at the time a PPA LC Lender becomes a
Defaulting Lender (and to the extent that such PPA LC Exposure has not been
converted into an LC Loan in accordance with this Credit Agreement) then:

 

(i)          all or any part of such Defaulting Lender’s Proportionate Share
(Commitment) of the PPA LC Exposure shall be reallocated among the
non-Defaulting PPA LC Lenders in accordance with each such non-Defaulting PPA
Lender’s Proportionate Share (Commitment) of the Total PPA LC Commitment
(provided that, for the purposes of such calculation, the Defaulting Lender’s
Proportionate Share (Commitment) of the Total PPA LC Commitment shall be
disregarded), as applicable, but only to the extent the sum of all
non-Defaulting PPA LC Lenders’ PPA LC Exposure does not exceed the total of all
non-Defaulting PPA LC Lenders’ PPA LC Commitments;

 

 31 

 

 

(ii)         Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.14(c) with respect to such Defaulting Lenders’
Proportionate Share (Commitment) of the PPA LC Exposure; and

 

(iii)        if the PPA LC Exposure of the non-Defaulting PPA LC Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.14(a) and Section 2.14(c) shall be adjusted in accordance
with such non-Defaulting PPA LC Lenders’ Proportionate Share (Commitment) of the
Total PPA LC Commitment; and

 

(d)          so long as such Lender is a Defaulting Lender, each Letter of
Credit Issuing Bank shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding DSR LC Exposure or PPA LC Exposure, as applicable,
will be 100% covered by the applicable LC Commitments of the applicable
non-Defaulting LC Lenders and/or cash collateral will be provided by Borrower in
accordance with Section 2.16(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among the applicable
non-Defaulting LC Lenders in a manner consistent with Section 2.16(c)(i) (and
such Defaulting Lender shall not participate therein).

 

In the event that Administrative Agent, Borrower and each Letter of Credit
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the DSR LC
Exposure or PPA LC Exposure, as applicable of the LC Lenders shall be readjusted
to reflect the inclusion of such LC Lender’s DSR LC Commitment or PPA LC
Commitment, as applicable, and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Proportionate Share (Loans) of the applicable Loans and LC Loans, subject to
payment by such Lender to each other applicable Lender, Borrower and each
applicable Agent of all fees, costs and expenses in connection with such Lender
having become a Defaulting Lender and the purchase by such Defaulting Lender of
Loans or portions thereof in accordance with this paragraph.

 

 32 

 

 

2.17       Incremental Loans.

 

(a)          Borrower may, at any time after the Closing Date but prior to the
date which falls nine (9) months after the Closing Date (provided such period
may be extended by no more than three (3) months with the consent of
Administrative Agent, which consent shall not be unreasonably withheld or
delayed provided that Borrower is working diligently with a proposed Incremental
Lender to provide a Commitment Increase), by written notice to the
Administrative Agent (a “Commitment Increase Notice”), request (i) one or more
increases in the amount of the Tranche A Construction Loan Commitments up to an
aggregate amount not exceeding $19,000,000 in the aggregate and not less than
$5,000,000 individually per request (or such lesser amount as shall be approved
by Administrative Agent) (the “Incremental Tranche A Construction Loan
Commitment Increase”); provided that any Incremental Tranche A Construction Loan
Commitment Increase shall be accompanied by a dollar-for-dollar increase in the
Term Loan Commitment to be held by the Person holding the Tranche A Construction
Loan Commitments subject of the Incremental Tranche A Construction Loan
Commitment Increase and provided further that no more than two Incremental
Lenders may be allocated an Incremental Tranche A Construction Loan Increase,
(ii) one or more increases in the amount of the Tranche B Construction Loan
Commitments up to an aggregate amount not exceeding $30,250,000 in the aggregate
and not less than $5,000,000 individually per request (or such lesser amount as
shall be approved by Administrative Agent) (the “Incremental Tranche B
Construction Loan Commitment Increase”) provided that no more than two
Incremental Lenders may be allocated an Incremental Tranche B Construction Loan
Increase and (iii) one or more increases in the amount of the Tranche C Loan
Commitments up to an aggregate amount not exceeding $31,500,000 in the aggregate
and not less than $5,000,000 individually per request (or such lesser amount as
shall be approved by Administrative Agent) (the “Incremental Tranche C
Commitment Increase” and, together with the Incremental Tranche A Construction
Loan Commitment Increase and the Incremental Tranche B Construction Loan
Commitment Increase, each a “Commitment Increase”) provided that no more than
two Incremental Lenders may be allocated an Incremental Tranche C Loan Increase.

 

(b)          Each Commitment Increase Notice shall specify (i) the date on which
Borrower proposes that a Commitment Increase shall be effective, which shall be
a date not less than 10 Banking Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Lender or
other Person that is an Eligible Assignee (each, an “Incremental Lender”) to
whom Borrower proposes any portion of such Commitment Increase be allocated and
the amounts of such allocations; provided that the Administrative Agent may
elect or decline to arrange such Commitment Increase in its sole discretion and
any Lender approached to provide all or a portion of the Commitment Increase may
elect or decline, in its sole discretion, to participate in such Commitment
Increase. 

 

 33 

 

 

(c)          Commitments in respect of the Commitment Increases shall become
Commitments (or, in the case of a Commitment Increase of a Class of Commitments
to be provided by an existing Lender with a Commitment of such Class, an
increase in such Lender’s Commitments of such Class) under this Credit Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Credit Agreement
executed by Borrower, the Administrative Agent and each Incremental Lender (with
the consent of no other Lender or Secured Party being required) which provides
solely for (A) the increase in the Commitments of the applicable Class
(including an increase in the Term Loan Commitments where the applicable
increase is in respect of the Tranche A Construction Loan Commitments), (B) a
proportionate decrease in the amounts of Commitment Increases which Borrower may
request under Section 2.17(a), (C) amendments to the definitions of
“Proportionate Share (Commitment)” and “Proportionate Share (Loans)” to reflect
the relative unfunded Commitments of the Lenders and the Incremental Lender and
(D) the joinder of the Incremental Lender to this Credit Agreement. The
effectiveness of any Incremental Amendment (1) relating to: (i) an Incremental
Tranche A Construction Loan Commitment Increase shall be subject to the
satisfaction of the conditions set forth in Sections 3.3(g), (h) and (i); (ii)
an Incremental Tranche B Construction Loan Commitment Increase shall be subject
to the satisfaction of the conditions set forth in Sections 3.3(g), (h) and (i)
and (iii) an Incremental Tranche C Loan Commitment Increase shall be subject to
the satisfaction of the conditions set forth in Sections 3.5(i), (j) and (k) and
3.6(g), (h) and (n), (2) shall be subject to the condition that Administrative
Agent has received an Updated Base Case Projections in form and substance
reasonably satisfactory to Administrative Agent, which Updated Base Case
Projections shall demonstrate that the requested Commitment Increase will not
reduce the Projected Debt Service Coverage Ratio according to (i) the P50
Production Scenario to less than 1.40:1.00, on a minimum quarterly and on an
average quarterly basis and (ii) the P99 Production Scenario to less than
1.00:1.00, on a minimum quarterly and on an average quarterly basis, (3) shall
be subject to the condition that no Default or Event of Default shall exist on
such date of effectiveness before or after giving effect to such Commitment
Increase and (4) shall be subject to the condition that such Incremental Lender
is entitled to receipt of any required reliance letters in respect of the legal
opinions provided to Administrative Agent pursuant to Sections 3.1(l) and
3.5(l), as applicable.

 

(d)          On the first date on which Borrower requests any Loans following
the effectiveness of an Incremental Amendment with respect to an Incremental
Tranche A Construction Loan Increase, Borrower shall request that the Tranche A
Lenders make a Tranche A Construction Loan in an amount at least equal to the
full amount of the Incremental Tranche A Construction Loan Increase with the
proceeds thereof in an amount equal to such Incremental Tranche A Construction
Loan Increase being applied (i) first, to repay Member Loans outstanding on the
Closing Date or as otherwise permitted by the Majority Lenders (provided that
(x) the proceeds of such Member Loans had been used to pay Project Costs in
respect of the Projects and (y) in the event that Total Completion and
Completion (Salmon Falls) have not yet occurred, sufficient monies have been
reserved in an Account to pay all remaining Project Costs in order to achieve
Total Completion and Completion (Salmon Falls) in accordance with the Project
Schedules and Project Budgets), (ii) second, in the event that such Loans are
made after the Term Conversion Date, to reimburse Equity Contributions, in an
amount, without duplication, not to exceed the positive difference between the
Equity Contribution and the amount required to maintain the Debt to Equity Ratio
of 70:30, in each case calculated as of the date of such Loan and (iii) third,
to deposit any remaining proceeds in the Revenue Account, for application solely
for the purposes and in the order and manner provided in the Depositary
Agreement. In addition, the repayment of Member Loans and reimbursement of any
Equity Contribution in accordance with this Section 2.17(d) is subject to the
condition that all Reserve Account Requirements (if applicable) have been
satisfied.

 

 34 

 

 

(e)          On the first date on which Borrower requests any Loans following
the effectiveness of an Incremental Amendment with respect to an Incremental
Tranche B Construction Loan Increase, Borrower shall request that the Tranche B
Lenders make a Tranche B Construction Loan in an amount at least equal to the
full amount of the Incremental Tranche B Construction Loan Increase with the
proceeds thereof in an amount equal to such Incremental Tranche B Construction
Loan Increase being applied (i) first, to repay Member Loans outstanding on the
Closing Date or as otherwise permitted by the Majority Lenders (provided that
(x) the proceeds of such Member Loans had been used to pay Project Costs in
respect of the Projects and (y) in the event that Total Completion and
Completion (Salmon Falls) have not yet occurred, sufficient monies have been
reserved in an Account to pay all remaining Project Costs in order to achieve
Total Completion and Completion (Salmon Falls) in accordance with the Project
Schedules and Project Budgets), (ii) second, in the event that such Loans are
made after the Term Conversion Date, to reimburse Equity Contributions, in an
amount, without duplication, not to exceed the positive difference between the
Equity Contribution and the amount required to maintain the Debt to Equity Ratio
of 70:30, in each case calculated as of the date of such Loan and (iii) third,
to deposit any remaining proceeds in the Revenue Account, for application solely
for the purposes and in the order and manner provided in the Depositary
Agreement. In addition, the repayment of Member Loans and reimbursement of any
Equity Contribution in accordance with this Section 2.17(e) is subject to the
condition that all Reserve Account Requirements (if applicable) have been
satisfied.

 

ARTICLE III
CONDITIONS PRECEDENT

 

3.1         Conditions Precedent to Closing. The obligation of each Lender to
make a Loan and the obligation of each Letter of Credit Issuing Bank to issue a
Letter of Credit on the Closing Date is subject to the satisfaction of each of
the following conditions precedent, each in form and substance satisfactory to
Administrative Agent and the Lenders (unless waived in writing by Administrative
Agent and the Lenders):

 

(a)          Equity Contributions. Delivery to Administrative Agent of evidence
satisfactory to Administrative Agent and the Lenders that Borrower has received
Equity Contributions and Member Loans in an aggregate amount at least equal to
the Required Contribution Amount and evidence of the amount of Project Costs
incurred and paid for in respect of the Projects prior to the Closing Date.

 

(b)          Resolutions. Delivery to Administrative Agent of a copy of one or
more resolutions or other authorizations duly authorized by the board of
directors (or other equivalent body) or evidence of all corporate or limited
liability company action, as the case may be, of each Idaho Wind Entity
certified by an Authorized Officer of each such entity as being in full force
and effect on the Closing Date, authorizing the Borrowings herein provided for
and the execution, delivery and performance of this Credit Agreement (in the
case of each Obligor) and the other Operative Documents and any instruments or
agreements required hereunder or thereunder and in each case to which such
Person is a party, as applicable.

 

(c)          Incumbency. Delivery to each of Administrative Agent and Collateral
Agent of a certificate from each Idaho Wind Entity, signed by the appropriate
Authorized Officer or representative of each such entity and dated the Closing
Date, as to the name, incumbency and specimen signature of the natural persons
authorized to execute and deliver this Credit Agreement (in the case of each
Obligor’s certificate) and the other Operative Documents to which such Person is
a party, as applicable.

 

 35 

 

 

(d)          Formation Documents. Delivery to Administrative Agent and
Collateral Agent of a certificate of each Idaho Wind Entity, as applicable,
dated the Closing Date and attaching and certifying the following (i) with
respect to Borrower, a true and correct copy of the certificate of formation of
Borrower, certified by the Secretary of State of the State of Delaware, a true
and correct copy of the Borrower Operating Agreement, satisfactory to the
Lenders and any related agreements or certificates filed in accordance with
applicable state law, and a certificate issued by the Secretary of State of the
State of Delaware certifying that Borrower is in good standing in such state, in
each case, certified by an Authorized Officer of Borrower as being true, correct
and complete, (ii) with respect to each Borrower Subsidiary, a true and correct
copy of the certificate of formation of such Borrower Subsidiary, certified by
the Secretary of State of the State of Idaho, a true and correct copy of such
Borrower Subsidiary’s Project Company Operating Agreement, satisfactory to the
Lenders and any related agreements or certificates filed in accordance with
applicable state law, and a certificate issued by the Secretary of State of the
State of Idaho certifying that such Borrower Subsidiary is in good standing in
such state, in each case, certified by an Authorized Officer of such Borrower
Subsidiary as being true, correct and complete and (iii) with respect to each
Member, a true and correct copy of the certificate of formation of each Member,
certified by the Secretary of State of the state of formation of each such
Person, a true and correct copy of the Organizational Documents of such Person
and any related agreements or certificates filed in accordance with applicable
state law, and a certificate issued by the Secretary of State of the state of
formation of each such Person certifying that such Person is in good standing in
such state, in each case, certified by an Authorized Officer of such Person as
being true, correct and complete.

 

(e)          Idaho Qualification Certificate. Delivery to Administrative Agent
of certificates issued as of a recent date prior to the Closing Date by the
Idaho Secretary of State as to the qualification of Borrower to do business in
the State of Idaho.

 

(f)           Membership Interest Certificates; Promissory Notes. Delivery to
Collateral Agent of (i) the original membership interest certificates, with
blank transfer powers, representing all issued and outstanding membership
interests in Borrower and each Borrower Subsidiary, as required pursuant to each
Pledge and Security Agreement and (ii) each promissory note (if any) pledged to
the Collateral Agent pursuant to each Pledge and Security Agreement and endorsed
(without recourse) in blank or with blank transfer powers, as required pursuant
to each Pledge and Security Agreement.

 

(g)          Closing Certificates. Delivery to Administrative Agent, with a copy
to Collateral Agent, of: (i) a certificate, dated as of the Closing Date, signed
by an Authorized Officer of Borrower, in substantially the form of
Exhibit G-1(a) (the “Borrower’s Closing Certificate”); (ii) a closing
certificate, dated as of the Closing Date, signed by an Authorized Officer of
each Borrower Subsidiary, in substantially the form of Exhibit G-1(b), and
(iii) a closing certificate, dated as of the Closing Date, signed by an
Authorized Officer of each Member in substantially the form of Exhibit G-1(c).

 

 36 

 

 

(h)          Insurance Consultant Certificate; Insurance Broker Compliance
Letter. Delivery to Administrative Agent, with a copy to Collateral Agent, of
the Insurance Consultant’s certificate, in substantially the form of
Exhibit G-2, with the Insurance Consultant’s report attached thereto. Delivery
to Administrative Agent of a compliance letter from Borrower’s insurance broker,
in substantially the form of Exhibit G-7, confirming that all insurance premiums
required by Schedule 5.15 to be paid as of the Closing Date have been paid and
that Borrower is otherwise in compliance with Section 5.15 and Schedule 5.15.

 

(i)           Independent Engineer Certificate. Delivery to Administrative Agent
of the Independent Engineer’s certificate, in substantially the form of
Exhibit G-3, with the Independent Engineer’s report attached thereto.

 

(j)           Wind Consultant Certificate. Delivery to Administrative Agent of
the Wind Consultant’s certificate, in substantially the form of Exhibit G-4,
with the Wind Consultant’s report attached thereto (the “Wind Consultant Closing
Report”), which includes the wind and energy production forecasts for the life
of the Projects and analysis attached thereto, and which shall also include a
P50 Production Scenario and a P99 Production Scenario with respect to each
Project.

 

(k)          Cost Segregation Consultant Report. Delivery to Administrative
Agent of the Cost Segregation Consultant closing report in respect of each
Project (the “Cost Segregation Closing Report”), which report shall: (i)
identify the cost categories and the expected amount of Eligible Costs in
respect of each Project and certify that the projected Project Costs and other
Eligible Costs that will be claimed as part of the basis for Eligible Costs in
respect of each Project shall constitute Eligible Costs, based on such Cost
Segregation Consultant’s review of the Closing Date Base Case Projections and
determined pursuant to a methodology consistent with the Treasury Guidance and
any other guidance issued with respect to a Cash Grant, (ii) estimate the
aggregate Cash Grant Proceeds to be at least $115,700,000 and (iii) include such
other matters as Administrative Agent and the Lenders may reasonably request.

 

(l)           Legal Opinions. Delivery to Administrative Agent of the legal
opinions set forth on Schedule 3.1(l).

 

(m)         Financial Statements. Delivery to Administrative Agent of the
following: (i) the most recent quarterly unaudited financial statements of
Borrower (on a consolidated basis for Borrower and the Borrower Subsidiaries and
including pro forma financial statements) and each Member (other than Atlantic
Member and GE Member) prepared in accordance with GAAP along with a certificate
signed by an Authorized Officer of the applicable Person, certifying that such
financial statements fairly present in all material respects the financial
condition of such Idaho Wind Entity, in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
adjustments), (ii) a Financial Condition Certificate in respect of Atlantic
Member and GE Member and (iii) the most recent annual audited financial
statements of the Power Purchaser and EPC Contractor. Borrower shall deliver to
Administrative Agent and Collateral Agent a copy of Form W-9 duly completed by
Borrower.

 

 37 

 

 

(n)          Insurance. Insurance complying with Section 5.15 shall be in full
force and effect and Administrative Agent shall have received certified copies
of all policies evidencing such insurance (or insurance certificates signed by
the insurer or a broker authorized to bind the insurer evidencing such
insurance).

 

(o)          Permits. Delivery to Administrative Agent of (i) Exhibit H-1, the
schedule of Required Permits required to own, develop, construct and operate
each Project (including the sale of electric energy therefrom but excluding any
Required Permits that are necessary solely for the performance of an Obligor’s
obligations under the REC Documents), (ii) true, correct and complete copies of
all Permits listed on Part I of Exhibit H-1, which Permits shall be all of the
Required Permits as of the Closing Date together with a certificate of Borrower
signed by an Authorized Officer certifying that, except as disclosed in Exhibit
H-1 each such Required Permit has been duly obtained and is in full force and
effect and is not subject to appeal, further proceedings or any unsatisfied
conditions that could reasonably be expected to result in a material
modification or revocation and (iii) a certificate of Borrower signed by an
Authorized Officer certifying that all of the conditions applicable to the
construction of the Projects have been satisfied under the Conditional Use
Permits issued by the Elmore County, Cassia County, Jerome County and Twin Falls
County Planning Developments, as applicable. Part II of Exhibit H-1 shall list
all other Permits of a type that is routinely granted on an application prior to
the time it becomes a Required Permit and that would not normally be obtained
before commencement of construction.

 

(p)          Governmental Authority Actions, Etc. No action, suit, proceeding or
investigation shall have been instituted or threatened in writing, nor shall any
rule, regulation, order, judgment or decree have been issued by any Governmental
Authority that, (i) if such action, suit, proceeding or investigation shall have
been adversely determined, would have a Closing Date Material Adverse Effect, or
(ii) solely as a result of the construction, ownership, leasing or operation of
any Project, the sale of electric energy, capacity or ancillary services or RECs
from a Project, or the entering into of any Operative Document or any
transaction contemplated hereby or thereby, would cause or deem (1) any of the
Secured Parties or any Affiliate of any of them to be subject to, or not
exempted from, regulation under the FPA or PUHCA or under any State laws and
regulations respecting the rates or the financial or organizational regulation
of electric utilities (other than, (x) upon exercise by a Secured Party of
certain remedies allowed under the Credit Documents, such Secured Party may
become subject to regulation under the FPA or PUHCA, to the extent such entity
becomes a direct or indirect owner of 10% or more of the voting securities, as
defined in PUHCA, of an Obligor, or the operator of, or controls, an Obligor, a
Project, or an Obligor’s or a Project’s FERC-jurisdictional facilities or
contracts, if any, and (y) the exercise of any remedy provided for in any
Operative Document by a Secured Party or any of its successor or assigns may
require prior approval of FERC under Section 203 of the FPA), or (2) an Obligor
or any Affiliate of an Obligor to be subject to, or not exempted from,
regulation under any State laws and regulations respecting the rates or the
financial or organizational regulation of electric utilities.

 

(q)          FERC Documents. Delivery to Administrative Agent of a copy of each
Project’s most recent notice of self-certification (“Notice of
Self-Certification”) filed at FERC demonstrating that each of the Projects is a
QF.

 

 38 

 

 

(r)           IPUC Orders. Delivery to Administrative Agent of an order issued
by the IPUC approving each Power Purchase Agreement without reservations or
conditions, or on conditions and reservations acceptable to Idaho Power or
conditions or reservations waived by Idaho Power under the applicable Power
Purchase Agreement.

 

(s)          Anti-Terrorism Laws, Etc. At least five Banking Days prior to the
Closing Date, delivery to Administrative Agent of all documentation and other
information requested by Administrative Agent and the Lenders (including in
respect of each Idaho Wind Entity and any applicable Affiliates) required by
bank regulatory authorities under applicable “know your customer” laws and
Anti-Terrorism Laws.

 

(t)           Payment of Fees, Etc. All amounts required to be paid to or
deposited with any Agent, Letter of Credit Issuing Bank or Lender under the
Credit Documents, and all taxes, fees (including, but not limited to, any Agency
Fees, LC Maintenance Fees, attorneys’ fees and the Independent Consultants’
fees), expenses and other costs payable in connection with the execution,
delivery, recordation or filing of the documents and instruments required to be
filed pursuant to this Section 3.1 shall have been paid in full or will be paid
in full on the Closing Date.

 

(u)          Collateral Requirements.

 

(i)          Financing statements or other documents required by the Collateral
Documents or under applicable law to be filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, shall have been
filed, registered or recorded or shall have been delivered to the Collateral
Agent in form for filing, registration or recordation. The Liens of the
Collateral Documents shall constitute valid and enforceable first-priority Liens
on the Collateral (except, as to the priority of such Lien, for any Permitted
Liens that, pursuant to applicable law, are entitled to a higher priority than
the Lien of the Collateral Agent) and the security interests in the portion of
the Collateral that consists of personal property and fixtures shall have been
perfected. Notwithstanding the foregoing, the Liens on the portion of the
Collateral that consists of real property created under each Mortgage shall have
been duly recorded or registered at the real estate recordation offices of the
Counties of Cassia, Elmore, Jerome or Twin Falls, as applicable, State of Idaho
(or such Mortgage shall have been delivered to the Title Insurer for recordation
on terms and conditions satisfactory to the Collateral Agent) and all such Liens
shall be prior to any other Liens except for Permitted Liens.

 

(ii)         Delivery to Administrative Agent and Collateral Agent of UCC search
reports of a recent date before the Closing Date for each of the jurisdictions
in which the UCC-1 financing statements, the fixture filings and the Mortgages
are intended to be filed in respect of the Collateral. The Administrative Agent
shall have received litigation and docket search reports of a recent date before
the Closing Date for each of the jurisdictions in which an Idaho Wind Entity has
a main place of business.

 

 39 

 

 

(iii)        Delivery to Administrative Agent and Collateral Agent of duly
completed copies, which have been duly authorized for filing by the appropriate
Person, or which will, upon payment of a specified amount, which amount shall be
paid prior to or concurrently with the Closing Date, be authorized for filing by
the appropriate Person, of each UCC financing statement amendment (Form UCC-3)
termination statement, if any, necessary to release all Liens (other than
Permitted Liens) of any Person in any Collateral previously granted by any Idaho
Wind Entity.

 

(iv)        Delivery to Administrative Agent and Collateral Agent of evidence
satisfactory to it that all filing, recordation, subscription and inscription
fees and all recording and other similar fees, and all recording, stamp and
other expenses related to such filings, registrations and recordings necessary
for the consummation of the transactions contemplated by this Credit Agreement
and the other Operative Documents have been paid in full by or on behalf of the
Idaho Wind Entities.

 

(v)          No Closing Date Material Adverse Effect. No event shall have
occurred and no condition shall exist that has had or could reasonably be
expected to have a Closing Date Material Adverse Effect.

 

(w)          Representations and Warranties. Each representation and warranty of
an Idaho Wind Entity set forth in Article IV and the Credit Documents shall be
true and correct in all material respects on the Closing Date (except to the
extent expressly made as of an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such date).

 

(x)           No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing.

 

(y)          Project Budget. Delivery to Administrative Agent of a budget, in
form and substance reasonably satisfactory to Administrative Agent in
consultation with the Independent Engineer (the “Project Budget”) for all
Project Costs incurred and expected to be incurred in connection with the
development, construction and start-up of the Projects, as well as estimates of
revenues and cash flows expected to be generated from the Projects, in each case
for the period commencing on the date of the Project Budget through the date of
Total Completion and Completion (Salmon Falls), as applicable.

 

(z)           Closing Date Base Case Projections and Project Schedule. Delivery
to Administrative Agent of (i) the Closing Date Base Case Projections (which
shall, among other things, show a minimum Projected Debt Service Coverage Ratio
according to (A) the P50 Production Scenario of not less than 1.40:1.00 on a
minimum quarterly and on an average quarterly basis and (B) the P99 Production
Scenario of not less than 1.00:1.00 on a minimum quarterly and on an average
quarterly basis) and (ii) the Project Schedule for each of the Projects; in each
case, in form and substance reasonably satisfactory to Administrative Agent, the
Lenders and the Independent Engineer.

 

(aa)        Notices to Proceed. Delivery to Administrative Agent of duly
executed copies of the notices to proceed required to be issued under the EPC
Contract in respect of each Project and any change orders or amendments issued
or required to be issued under the Construction Contracts and the
Interconnection Agreements on or prior to the Closing Date.

 

 40 

 

 

(bb)        Title to Real Estate. Each Borrower Subsidiary shall have (A)
acquired good, marketable and indefeasible title to, or interest in, its
respective Project and Site and in and to all related property and assets to the
extent necessary to construct, operate and maintain the Project, in each case
free and clear of all Liens other than Permitted Liens, (B) caused the
instruments or memoranda of the Real Property Documents evidencing such
interests in the Projects and Sites, as applicable, to be duly recorded with all
required Governmental Authorities in accordance with applicable law, (C) taken
all action necessary to satisfy all conditions and pay all amounts necessary to
acquire its interest in its respective Project and Site as evidenced by the
Ground Leases and Easements contemplated in the applicable Real Property
Documents and (D) caused the instruments evidencing the Easements (as
applicable) to be duly recorded with all required Governmental Authorities in
accordance with applicable law.

 

(cc)        ALTA Land Title Surveys. Delivery to Administrative Agent of the
Surveys (provided that optional items 7(b)(1) and 7(c) shall not be required to
be included in the certification for such Surveys delivered in accordance with
this paragraph (cc)) and so long as the Surveys delivered pursuant to this
paragraph (cc) are in such form as is reasonably acceptable to Administrative
Agent and the Title Insurer.

 

(dd)        ALTA Land Title Policies. At the sole cost and expense of Borrower,
Title Insurer shall have delivered to Administrative Agent the Title Policies or
a binding marked commitment to issue such Title Policies dated as of the Closing
Date and to be redated the date of the recording of the Mortgages, subject only
to those exceptions approved by the Lenders and containing such endorsements and
affirmative assurances as the Lenders shall reasonably require and which are
obtainable from title insurers in the State of Idaho.

 

(ee)        Landowner Estoppels. Borrower shall use commercially reasonable
efforts to deliver to Administrative Agent estoppels with respect to the Ground
Leases and Easements set forth on Exhibit H-2 (the “Landowner Estoppels”).

 

(ff)         Consents. Delivery to Administrative Agent, with a copy to
Collateral Agent, of each of the fully executed Consents.

 

(gg)        Assignment. All Permits, Principal Project Documents, Real Property
Documents, Ground Leases and any other property or assets necessary or
appropriate for the development, construction and operation of the Projects
(including, without limitation, the Turbine Supply Agreement), shall have been
duly assigned or transferred to each applicable Borrower Subsidiary by Borrower
or the Members, or such other Affiliates of Borrower or Members, as applicable,
pursuant to documentation in form and substance satisfactory to Administrative
Agent and each Lender.

 

(hh)        Establishment of Accounts. Delivery to Administrative Agent and
Collateral Agent, of satisfactory evidence of the establishment of the Accounts
and the Checking Accounts.

 

(ii)          Process Agent Letter. Delivery to Administrative Agent of a copy
of a letter from Capitol Services, Inc. accepting its appointment as process
agent in New York for each Idaho Wind Entity (other than GE Member) with respect
to the Credit Documents that it is a party to, in substantially the form of
Exhibit G-6.

 

 41 

 

 

(jj)          Phase I Environmental Site Assessments. Delivery to Administrative
Agent of the Phase I Environmental Site Assessments, together with a reliance
and bringdown letter from Bionomics dated no earlier than 180 days prior to the
Closing Date that shall entitle Administrative Agent, the other Agents, the
Letter of Credit Issuing Banks and the Lenders to rely upon the Phase I
Environmental Site Assessments as of the Closing Date, and shall be in form and
substance reasonably satisfactory to Administrative Agent and the Lenders.

 

(kk)        Eligible Costs Certificate. Delivery to Administrative Agent of a
certificate of an Authorized Officer of Borrower who is familiar in all material
respects with the financial condition and operations of the Obligors, in
substantially the form of Exhibit G-8, dated the Closing Date, certifying that:
(i) the Cost Segregation Consultant has determined that the anticipated Project
Costs designated as Eligible Costs in the Cost Segregation Closing Report will
be Eligible Costs if incurred; (ii) such projected Eligible Costs basis has been
determined pursuant to a methodology consistent with the Treasury Guidance;
(iii) such projected Eligible Costs are at least equal to the total anticipated
Project Costs that can be included in the basis of property eligible for
five-year Modified Accelerated Cost Recovery System Depreciation pursuant to
Code section 168(e)(3)(B)(vi) and (iv) the aggregate Tranche B Construction Loan
Commitments do not exceed 95% of 30% of the projected amount of Eligible Costs,
as certified by the Cost Segregation Consultant.

 

(ll)          Commencement of Construction. Delivery to Administrative Agent of
a certificate of an Authorized Officer of Borrower certifying that each Project
has commenced construction as of the Closing Date.

 

(mm)      Cash Grant Power of Attorney. Each Borrower Subsidiary shall have
granted Collateral Agent (on behalf of the Lenders) a power of attorney (the
“Power of Attorney”), in form and substance reasonably acceptable to
Administrative Agent and the Majority Lenders, which grants the Collateral Agent
the power to act in the place of such Borrower Subsidiary with respect to such
Person’s Cash Grant Application and any filings, amendments or notices related
thereto upon the occurrence and during the continuance of an Event of Default.

 

(nn)        Credit Documents and Principal Project Documents. Delivery to
Administrative Agent, with a copy to Collateral Agent, of executed originals or
copies of each Credit Document and a true and correct copy of each Principal
Project Document, and any existing supplements or amendments thereto, all of
which Credit Documents, Principal Project Documents and supplements or
amendments thereto shall be satisfactory in form and substance to Administrative
Agent and the Lenders, shall have been duly authorized, executed and delivered
by the parties thereto, and shall be in full force and effect on the Closing
Date and shall be certified by Borrower as being true, complete and correct
copies and in full force and effect pursuant to the certificate referred to in
Section 3.1(g) above.

 

 42 

 

 

(oo)        Repayment of Indebtedness. Delivery to Administrative Agent of
evidence satisfactory to Administrative Agent that all Indebtedness (other than
Permitted Indebtedness) of each Obligor shall have been indefeasibly repaid or
discharged in full.

 

(pp)        Amendments to Organizational Documents. Delivery to Administrative
Agent of evidence satisfactory to Administrative Agent and the Lenders that the
Borrower Operating Agreement, each Project Company Operating Agreement and the
limited liability company agreements of each Member that is a partnership or
other pass-through entity described in the Treasury Guidance includes, or has
been amended to include, a provision substantially in the form attached hereto
as Exhibit H-8   (or having the same substantive effect as such provision).

 

(qq)        Repayment of Member Loan Obligations. Delivery to Administrative
Agent of a certificate of an Authorized Officer of Borrower certifying the
aggregate amount of Member Loans (including unpaid principal and all accrued and
unpaid interest thereon) to be repaid by Borrower with the proceeds of the Loans
to be made on the Closing Date.

 

(rr)          Performance Bond. Delivery to Administrative Agent of a copy of
the performance bond issued by or on behalf of EPC Contractor in favor of
Collateral Agent.

 

(ss)        Incumbency Certificates. Delivery to Collateral Agent of an
authority and incumbency certificate for each Idaho Wind Entity pursuant to
Section 7.5 of the Intercreditor Agreement.

 

(tt)          Burley Butte Lease Amendment. Delivery to Administrative Agent of
an executed original or copy of the First Amendment to Lease and Memorandum of
Lease among Jarolimek Financial Group LLC and Burley Butte, duly authorized,
executed and delivered by the parties thereto and in form and substance
reasonably satisfactory to Administrative Agent and evidence that such First
Amendment to Lease and Memorandum of Lease has been duly recorded in the real
estate records of the County of Cassia, State of Idaho.

 

3.2         Conditions Precedent to Issuance of Letters of Credit. The issuance
or amendment of any Letter of Credit is subject to the satisfaction of each of
the following conditions precedent (unless waived in writing by Administrative
Agent with the consent of the applicable Letter of Credit Issuing Bank and the
Majority Lenders):

 

(a)          Notice of LC Activity. Delivery to Administrative Agent and the
applicable Letter of Credit Issuing Bank of a Notice of LC Activity, in
accordance with Section 2.4(c), requesting the issuance of a Letter of Credit.

 

(b)          Other Conditions Precedent. (i) In the case of the issuance of a
PPA Letter of Credit, the conditions precedent set forth in Section 3.1, solely
with respect to PPA Letters of Credit to be issued on or within five Banking
Days of the Closing Date, and Section 3.3 (other than Sections 3.3(a), 3.3(b),
3.3(c), and 3.3(e)), with respect to all other issuances of PPA Letters of
Credit shall have been satisfied, and all conditions to the “Operation Date”
(other than the delivery of such PPA Letter of Credit) shall have occurred under
and as defined in the applicable Power Purchase Agreement pursuant to which such
PPA Letter of Credit is required to be delivered and (ii) in the case of the
issuance of the DSR Letter of Credit, the conditions precedent set forth in
Section 3.7 shall have been satisfied on the Term Conversion Date.

 

 43 

 

 

(c)          Credit Documents, Principal Project Documents and Permits. Each
Credit Document, Principal Project Document and Required Permit that is then
required to be in effect shall be in full force and effect.

 

3.3         Conditions Precedent to Each Construction Loan. The obligation of
each Lender to make each Construction Loan contemplated to be made by it
hereunder, including the initial Construction Loan, is subject to the
satisfaction of each of the following conditions precedent (unless waived in
writing by Administrative Agent with the consent of the Majority Lenders or,
solely with respect to the initial Construction Loan, with the consent of all
Lenders):

 

(a)          Notice of Borrowing. Delivery to Administrative Agent of a Notice
of Construction Loan Borrowing, in accordance with Section 2.1(c), which Notice
of Construction Loan Borrowing shall include a certification as to certain of
the matters set forth in this Section 3.3.

 

(b)          Drawdown Certificates. Within the time periods provided in
Exhibit C-1, prior to each Construction Loan, delivery to Administrative Agent
of a certificate, dated the date such Construction Loan is to be made and signed
by an Authorized Officer of Borrower, substantially in the form of Exhibit E-1.
Such certificate shall state the amount and purpose(s) of the requested
Borrowing of Construction Loans accompanied by appropriate invoices or other
evidence of payment representing Project Costs then due and payable to third
parties (other than subcontractors solely to the extent that the aggregate
amount of such subcontract to which such subcontractor is a party is equal to or
less than $150,000 per annum) and together with a certification that the
proceeds of such Construction Loans shall be used solely for Project Costs in
accordance with the Project Budget, or otherwise as permitted under this Credit
Agreement, and further certifying that sufficient funds are available pursuant
to the Tranche A Construction Loan Commitments plus, solely to the extent
Borrower has satisfied the conditions precedent set forth in Section 3.4, the
applicable amount of the Tranche B Construction Loan Commitments to complete the
Projects and achieve Total Completion and Completion (Salmon Falls) (or
certifying that sufficient funds are available pursuant to the Tranche A
Construction Loan Commitments, plus, solely to the extent Borrower has satisfied
the conditions precedent set forth in Section 3.4, the applicable amount of the
Tranche B Construction Loan Commitments, plus any other irrevocable funding
commitment in form and substance acceptable to Administrative Agent and the
Majority Lenders for any shortfall).

 

(c)          Certificate of Independent Engineer. The Independent Engineer shall
have reviewed Borrower’s certificates and supporting invoices or other evidence
of payment and other information referred to in Section 3.3(b), and shall have
delivered a certificate to the Administrative Agent, in substantially the form
of Exhibit E-2, approving such Borrower’s certificates and invoices or other
evidence of payment; provided, however, that the Independent Engineer shall not
be required to review and approve any invoices or other evidence of payment that
are submitted under any agreement whose aggregate contract price is equal to or
less than $150,000 per annum.

 

 44 

 

 

(d)          Date Down Endorsement. Receipt by the Administrative Agent of a
date-down endorsement in respect of each Project dated the date of such
Construction Loan. Each date-down endorsement shall (i) show that since the
effective date of the applicable Title Policy (or the effective date of the last
such endorsement, if any) there has been no change in the status of the title to
the applicable Site and no new Lien thereon (other than (A) matters constituting
Permitted Liens, (B) matters that could not be reasonably expected to cause a
Default or Event of Default under this Credit Agreement or (C) matters otherwise
approved by the Administrative Agent), (ii) state the amount of coverage then
existing under the applicable Title Policy and (iii) updating the date of the
Title Policy to the date of such disbursement.

 

(e)          Project Documents and Required Permits. With respect to Additional
Project Documents and Required Permits entered into or obtained, transferred or
required to be obtained since the date of the most recent Construction Loan,
delivery to Administrative Agent and Collateral Agent of copies of each such
Additional Project Document and Required Permit, together with a certificate of
Borrower signed by an Authorized Officer certifying that each such Additional
Project Document and Required Permit (i) has been duly executed and delivered or
duly obtained, as applicable, (ii) is in full force and effect and (iii) with
respect to each Required Permit, is not subject to appeal, further proceedings,
or any unsatisfied conditions that could reasonably be expected to result in a
material modification or revocation. With respect to Permits listed on Part II
of Exhibit H-1, Borrower reasonably believes that such permits will be obtained
by the time required, and in any event no later than the Term Conversion Date.

 

(f)           Mechanics’ and Materialmen’s Liens. Delivery to Administrative
Agent of duly executed acknowledgments of payments and releases of mechanics’
and materialmen’s liens, with respect to any payment to the EPC Contractor,
Turbine Supplier and any subcontractors to the extent such payment, either alone
or when combined with all payments previously made to the EPC Contractor,
Turbine Supplier, or such subcontractor, exceeds $150,000, in a form reasonably
satisfactory to Administrative Agent, from the EPC Contractor, Turbine Supplier
and all such subcontractors for all work, services and materials, including
equipment and fixtures of all kinds, done, previously performed or furnished for
the construction of the Projects for which all prior disbursements have been
made through the date specified therein; provided, however, that if the
foregoing lien release cannot be obtained from the applicable counterparty, then
the foregoing condition shall be satisfied if Borrower delivers to
Administrative Agent either (i) a policy of title insurance or endorsement
thereto, in the form referred to in Section 3.3(d), (ii) a bond, in form and
substance reasonably acceptable to the Administrative Agent (additionally, such
bond shall be for one-hundred and fifty percent (150%) of the amount claimed and
in a form effective for release under applicable Idaho law for the amount
claimed) or (iii) additional indemnity or guaranty (which additional indemnity
or guaranty shall be in form, substance and from an indemnitor or guarantor
reasonably satisfactory to the Administrative Agent) in the amount of all
payments owed to the relevant contractor, subcontractor or other Person as to
whom the filing periods for mechanics and materialmen’s Liens have not expired
or who has filed a Lien, and covering an Obligor’s liability to such
contractors, subcontractors or other Persons.

 

 45 

 

 

(g)          Representations and Warranties. Each representation and warranty of
an Idaho Wind Entity set forth in Article IV and the other Credit Documents
shall be true and correct in all material respects as if made on the date of
such Borrowing (except to the extent expressly made as of an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects as of such date).

 

(h)          No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing or will result from the Borrowing of such
Construction Loan.

 

(i)           No Material Adverse Effect. No event shall have occurred and no
condition shall exist that has had a Material Adverse Effect.

 

(j)           Operative Documents. All of the Operative Documents (including, if
applicable, in the case of any Additional Project Document entered into after
the date of this Credit Agreement (i) the corresponding consents to the extent
consents are required pursuant to Section 5.6 and (ii) documents necessary to
cause the Obligor’s interests in, to and under such Additional Project Document
to be pledged and/or mortgaged, if applicable, to Collateral Agent pursuant to
Section 6.18, that were not in effect as of the date of any previous Borrowing
and that are required, in connection with the development and construction of a
Project, to be executed and delivered on or prior to the date of such
Construction Loans, shall be in full force and effect and in a form, including
any change or amendment thereto made since the respective dates of their
execution and delivery, approved by Administrative Agent and the Majority
Lenders, unless approval of such form, change or amendment was not required in
accordance with this Credit Agreement.

 

(k)          Project Schedules and Project Budget. Each Obligor is in compliance
with each Project Schedule and Project Budget, or if (i) an Obligor is not in
compliance with such schedule(s) in respect of a Project, the Independent
Engineer has certified that (x) such Project is reasonably likely to achieve
Completion by April 1, 2011 and Final Completion by June 1, 2011, in compliance
with the Project Budget for such Project and in addition, (y) in the case of
Project (Burley Butte) and Project (Milner Dam), such Projects are reasonably
likely to have completed all upgrades or modifications necessary to generate and
transmit electric energy in all amounts up to and including its respective
nameplate capacity by August 1, 2011; or (ii) if Project Costs in excess of
those contemplated by the Project Budget for such Project (including the
Contingency) are required to be expended to achieve Completion of a Project by
April 1, 2011, Final Completion by June 1, 2011 and in addition, in the case of
Project (Burley Butte) and Project (Milner Dam), such upgrades and modifications
by August 1, 2011, Borrower has certified that sufficient funds are available
pursuant to the Tranche A Construction Loan Commitments to achieve Completion
with respect to such Project (or has certified that sufficient funds are
available pursuant to the Tranche A Construction Loan Commitments and, solely to
the extent the applicable conditions precedent have been met in Section 3.4, the
applicable Tranche B Construction Loan Commitments, plus any other irrevocable
funding commitment in form and substance acceptable to Administrative Agent and
the Majority Lenders for any shortfall), which shall be satisfactory to
Administrative Agent and the Majority Lenders (acting in consultation with the
Independent Engineer).

 

 46 

 

 

(l)           Insurance Proceeds. If at the time of making a Construction Loan,
any Project shall have been materially damaged by flood, fire or other casualty,
the Administrative Agent shall have received insurance proceeds or money or
other assurances sufficient in the reasonable judgment of the Administrative
Agent (acting at the direction of the Majority Lenders), the Insurance
Consultant and the Independent Engineer to assure restoration of such Project
and Completion in respect of such Project on or prior to April 1, 2011.

 

(m)         Defaults Under Operative Documents. There has not been any default
under any Principal Project Document, Required Permit, certificate or insurance
policy that would reasonably be expected to have a Material Adverse Effect.

 

(n)          Exergy Member Indemnification. It shall be a further condition to
the third Borrowing of a Tranche A Construction Loans that Administrative Agent
has received an executed original or copy of (i) an indemnity agreement duly
authorized, executed and delivered by Exergy Member in favor of Collateral Agent
for the benefit of the Secured Parties in respect of the Disputes (the “Exergy
Member Dispute Indemnity”) and (ii) the Exergy Account Control Agreement duly
authorized, executed and delivered by all parties thereto; in each case, in form
and substance satisfactory to the Administrative Agent and the Lenders; provided
that this condition 3.3(n) shall not be required to be satisfied in the event
that Administrative Agent has received evidence reasonably satisfactory to
Administrative Agent that the Disputes have been fully and finally compromised,
settled, released or dismissed.

 

3.4         Conditions Precedent to Tranche B Construction Loans. The obligation
of each Tranche B Lender to make each Tranche B Construction Loan is subject to
the satisfaction of each of the following conditions precedent (unless waived in
writing by Administrative Agent, with the consent of the Tranche B Lenders):

 

(a)          Tranche A Construction Loans. Borrower shall have drawn Tranche A
Construction Loans in an aggregate amount equal to the Total Tranche A
Construction Loan Commitment (or is contemporaneously making a draw of Tranche A
Construction Loans that will cause the aggregate amount of such Loans then drawn
to equal the Total Tranche A Construction Loan Commitment).

 

(b)          Borrower Certificate. Delivery to Administrative Agent of a
certificate, substantially in the form of Exhibit G-9, from an Authorized
Officer of Borrower who is familiar in all material respects with the financial
condition and operations of the Obligors, and otherwise in form and substance
satisfactory to Administrative Agent and the Majority Lenders certifying as to
the amount of the projected Eligible Costs with respect to each Project and
confirming therein that (i) the current estimated Cash Grant Proceeds are
sufficient to repay the Tranche B Construction Loan in full, at its anticipated
drawn size on the Tranche B Construction Loan Maturity Date and (ii) the drawn
amount of the Tranche B Construction Loan (including the making of such Tranche
B Construction Loan) is less than 95% of 30% of such Eligible Costs incurred to
date.

 

(c)          Cash Grant Opinion. Not less than three Banking Days prior to the
proposed initial date of Borrowing for the Tranche B Construction Loans,
delivery to Administrative Agent of an opinion, substantially in the form of
Exhibit G-10, from counsel to Borrower with respect to the qualification of each
Borrower Subsidiary and Project to receive a Cash Grant.

 

 47 

 

 

(d)          Independent Engineer Certificate. Not less than three Banking Days
prior to the proposed initial date of Borrowing for the Tranche B Construction
Loan, delivery to Administrative Agent of a certificate, substantially in the
form of Exhibit G-11, from the Independent Engineer as to the status of
construction of each Project. Such certificate shall describe the
characteristics of each Project that make such Project a “qualified facility”
for purposes of the Cash Grant, including that (A) such Project is a facility
using wind to produce electricity, (B) the nameplate capacity of each wind
turbine associated with such Project is greater than 100kW and (C) such Project
commenced construction prior to December 31, 2010.

 

(e)          Cost Segregation Closing Report Update. (i) On or prior to the
initial Borrowing in respect of the Tranche B Construction Loans and (ii) every
90 days thereafter, delivery to Administrative Agent of an update of the Cost
Segregation Closing Report, in form and substance reasonably satisfactory to
Administrative Agent, which update shall (x) be dated no more than 30 days prior
to the date of delivery of such report, (y) identify any increases or decreases
in the Cost Segregation Consultant’s estimate of the Cash Grant Proceeds
compared to the Cost Segregation Closing Report and (z) include an update as to
the calculation of Eligible Costs paid to date by Borrower or a Borrower
Subsidiary (and characterization consistent with the initial Cost Segregation
Closing Report).

 

3.5         Conditions Precedent to Tranche C Loans that are REC Loans. The
obligation of each Tranche C Lender to make a Tranche C Loan that is a REC Loan,
is subject to the satisfaction of each of the following conditions precedent
(unless waived in writing by Administrative Agent with the consent of the
Majority Lenders):

 

(a)          Notice of Borrowing. Delivery to Administrative Agent of a Notice
of Tranche C Borrowing in the form of Exhibit D-3A, in accordance with
Section 2.3(b), which Notice of Tranche C Loan Borrowing shall state the
applicable Projects (and REC Documents) to which such Tranche C Loan that is a
REC Loan relates and include a certification as to certain of the matters set
forth in this Section 3.5.

 

(b)          Completion. Completion in respect of all Projects shall have
occurred.

 

(c)          REC Documents. Delivery to Administrative Agent, with a copy to
Collateral Agent, of the following with respect to each of the applicable
Projects: (i) a true and correct copy of each REC Document relating to the
Tranche C Loan that is a REC Loan requested by Borrower, and any existing
supplements or amendments thereto, all of which REC Documents and supplements
and amendments thereto shall be reasonably satisfactory in form and substance to
Administrative Agent and the Lenders (such approval not to be unreasonably
withheld or delayed) and shall have been duly authorized, executed and delivered
by all the parties thereto, together with a certificate of an Authorized Officer
of Borrower certifying that (1) all conditions precedent to the obligations of
each party under such REC Documents have been satisfied (including, without
limitation, the occurrence of the “Delivery Term Commencement Date” (under and
as defined in the applicable REC Agreement)) and (2) such REC Documents and any
existing supplements or amendments thereto are in full force and effect, (ii)
executed originals or copies of the corresponding consents to the extent
consents are required pursuant to Section 5.6 and (iii) executed originals or
copies of all documents necessary to cause the applicable Borrower Subsidiary’s
interests in, to and under such REC Documents to be pledged and/or mortgaged, if
applicable, to Collateral Agent pursuant to Section 6.18.

 

 48 

 

 

(d)          FERC Documents. Delivery to Administrative Agent of (i) a copy of
the most recent Notice of Self-Certification filed at FERC demonstrating that
each Project owned by a Borrower Subsidiary party to the REC Documents delivered
to Administrative Agent pursuant to clause (c) above is a QF and (ii) a copy of
such Borrower Subsidiary’s application for MBR Authority filed at FERC by
Borrower Subsidiaries subject to this requirement and a copy of an order of
FERC, which shall be in full force and effect and no longer subject to any
period for seeking rehearing or appeal, granting such Borrower Subsidiary’s
application for MBR Authority without any material modifications or conditions
and accepting such Borrower Subsidiary’s tariff for filing, demonstrating that
such Borrower Subsidiary has obtained MBR Authority.

 

(e)          REC Requirements. Each Borrower Subsidiary party to the REC
Documents delivered to Administrative Agent pursuant to clause (c) above, shall
have (i) obtained final CEC Certification in respect of its Project, (ii)
obtained LORS Certification in respect of its Project, (iii) established its
registration at WREGIS in respect of its Project and (iv) satisfied all other
Legal Requirements necessary for such Borrower Subsidiary to perform its
obligations under the REC Documents.

 

(f)           Updated Base Case Projections. Delivery to Administrative Agent of
the Updated Base Case Projections in form and substance reasonably satisfactory
to Administrative Agent and the Majority Lenders, which Updated Base Case
Projections shall demonstrate that the requested Tranche C Loan Borrowing for
REC Loans will not reduce the Projected Debt Service Coverage Ratio according to
(i) the P50 Production Scenario to less than 1.40:1.00, on a minimum quarterly
and on an average quarterly basis and (ii) the P99 Production Scenario to less
than 1.00:1.00, on a minimum quarterly and on an average quarterly basis); in
each case after application of the actual net revenues and costs from the REC
Documents delivered to Administrative Agent pursuant to clause (c) above.

 

(g)          Operative Documents.

 

(i)          Delivery to Administrative Agent of executed originals or copies of
each Credit Document and copies of each Additional Project Document executed and
delivered since the date of the most recent Borrowing, including, but not
limited to, the Tranche C Loan Notes if requested by a Lender, each in the form
of Exhibit A-4, each of which shall have been duly authorized, executed and
delivered by the parties thereto.

 

(ii)         All Operative Documents shall be in full force and effect as of the
Borrowing Date other than those which have previously expired or been fully
performed in accordance with their respective terms.

 

(h)          Required Permits. With respect to Required Permits obtained,
transferred or required to be obtained since the date of the most recent
Borrowing, delivery to Administrative Agent and Collateral Agent of such
Required Permit, together with a certificate of Borrower signed by an Authorized
Officer certifying that such Required Permit (i) has been duly obtained, (ii) is
in full force and effect and (iii) is not subject to any appeal, further
proceedings or any unsatisfied conditions that could reasonably be expected to
result in a material modification or revocation.

 

 49 

 

 

(i)           Representations and Warranties. Each representation and warranty
of an Idaho Wind Entity set forth in Article IV and the other Credit Documents
shall be true and correct in all material respects as of the date of such
Borrowing (except to the extent expressly made as of an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such date).

 

(j)           No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing or will result from the Borrowing of such
Tranche C Loan.

 

(k)          No Material Adverse Effect. No event shall have occurred and no
condition shall exist that has had a Material Adverse Effect.

 

(l)           Legal Opinions. Delivery to Administrative Agent of legal opinions
in form and substance reasonably satisfactory to Administrative Agent and the
Majority Lenders from the counsels listed on Schedule 3.5(l).

 

(m)         REC Loan Availability Termination Date. The REC Loan Availability
Termination Date shall not have occurred.

 

(n)          Nameplate Capacity. Each Project that is the subject of the
requested Tranche C Loan Borrowing for REC Loans has completed all upgrades or
modifications necessary to generate and transmit electric energy in all amounts
up to and including its nameplate capacity (as certified by Borrower and the
Independent Engineer, in form and substance reasonably satisfactory to
Administrative Agent).

 

(o)          Amortization Schedule. Delivery to Administrative Agent of an
amortization schedule for the requested Tranche C Loan Borrowing for REC Loans,
which shall modify Exhibit K upon the approval of Administrative Agent and the
Majority Lenders, which approval shall not be unreasonably withheld or delayed.

 

(p)          Appointment of Idaho Power as QRE. Delivery to Administrative Agent
of evidence that Idaho Power has been appointed as the QRE for the Projects.

 

3.6         Conditions Precedent to Tranche C Loans that are Salmon Falls Loans.
The obligation of each Tranche C Lender to make the Tranche C Loan that is a
Salmon Falls Loan, is subject to the satisfaction of each of the following
conditions precedent (unless waived in writing by Administrative Agent with the
consent of the Majority Lenders):

 

(a)          Notice of Borrowing. Delivery to Administrative Agent of a Notice
of Tranche C Loan Borrowing in the form of Exhibit D-3B, in accordance with
Section 2.3(b), which Notice of Tranche C Loan Borrowing shall include a
certification as to certain of the matters set forth in this Section 3.6.

 

 50 

 

 

(b)          Payment of Fees, Etc. All amounts required to be paid to any Agent,
Letter of Credit Issuing Bank or Lender, and all taxes, fees (including, but not
limited to, any attorneys’ fees and the Independent Consultants’ fees), expenses
and other costs payable in connection with the execution and delivery of the
documents required to be executed and delivered pursuant to this Section 3.6
shall have been paid in full concurrently with the Borrowing of the Tranche C
Loan that is a Salmon Falls Loan.

 

(c)          Operative Documents.

 

(i)          Delivery to Administrative Agent of executed originals or copies of
each Credit Document and copies of each Additional Project Document executed and
delivered since the date of the most recent Borrowing, including, but not
limited to, the Tranche C Loan Notes if requested by a Lender, each in the form
of Exhibit A-4, each of which shall have been duly authorized, executed and
delivered by the parties thereto.

 

(ii)         All Operative Documents shall be in full force and effect as of the
Borrowing Date other than those which have previously expired or been fully
performed in accordance with their respective terms.

 

(d)          Completion Certificate of Borrower. Delivery to Administrative
Agent of a certificate from Borrower in substantially the form of Exhibit E-5
certifying that Completion (Salmon Falls) has been achieved.

 

(e)          Completion Certificate of Independent Engineer. Delivery to
Administrative Agent of a certificate of the Independent Engineer in
substantially the form of Exhibit E-6, and otherwise in form and substance
satisfactory to Administrative Agent and the Majority Lenders (i) certifying
that Completion (Salmon Falls) has been achieved (including, for the avoidance
of doubt, that all WTGs have been commissioned and completed in accordance with
all Acceptance Tests required to achieve Completion (Salmon Falls) and set forth
in the Construction Contracts) and addressing such other matters as
Administrative Agent shall reasonably request, (ii) certifying that all upgrades
or modifications necessary to generate and transmit electric energy in all
amounts up to and including its nameplate capacity have been completed,
(iii) confirming the Punch List Items (as provided by Borrower to the
Independent Engineer) as those necessary to achieve Final Completion in respect
of Project (Salmon Falls) and (iv) addressing such other matters related to
Completion (Salmon Falls) as Administrative Agent and the Majority Lenders may
reasonably request.

 

(f)           Updated Base Case Projections. Delivery to Administrative Agent of
an Updated Base Case Projections in form and substance reasonably satisfactory
to Administrative Agent and the Majority Lenders, which Updated Base Case
Projections shall demonstrate that the requested Borrowing of Tranche C Loans
that are Salmon Falls Loans will not reduce the Projected Debt Service Coverage
Ratio according to (i) the P50 Production Scenario to less than 1.40:1.00, on a
minimum quarterly and on an average quarterly basis and (ii) the P99 Production
Scenario to less than 1.00:1.00, on a minimum quarterly and on an average
quarterly basis.

 

 51 

 

 

(g)          Representations and Warranties. Each representation and warranty of
an Idaho Wind Entity set forth in Article IV and the Credit Documents shall be
true and correct in all material respects as if made on the date of such
Borrowing (except to the extent expressly made as of an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such date).

 

(h)          No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing or will result from the Borrowing of such
Tranche C Loan.

 

(i)           Nameplate Capacity. Project (Salmon Falls) has completed all
upgrades or modifications necessary to generate and transmit electric energy in
all amounts up to and including its nameplate capacity (as certified by Borrower
and the Independent Engineer, in form and substance reasonably satisfactory to
Administrative Agent).

 

(j)           Required Permits. Delivery to Administrative Agent of copies of
all Required Permits that have not previously been delivered to Administrative
Agent, in form and substance reasonably satisfactory to Administrative Agent
(acting in consultation with the Independent Engineer), together with a
certificate of an Authorized Officer of Borrower, in form and substance
reasonably satisfactory to Administrative Agent, certifying that (i) all such
Required Permits necessary to have been obtained since the Closing Date have
been obtained and are in full force and effect and (ii) such Required Permits
are not subject to appeal, further proceedings or any unsatisfied conditions
that could reasonably be expected to result in a material modification or
revocation. All Required Permits then required for the operation of Project
(Salmon Falls) shall have been obtained and are in full force and effect and are
not subject to appeal, further proceedings or any unsatisfied conditions that
could reasonably be expected to result in a material modification or revocation.

 

(k)          Work. There has not been filed with or served upon an Obligor or
Project (Salmon Falls) (or any part thereof) notice of any Lien, claim of Lien
or attachment upon or claim affecting the right to receive payment of any of the
moneys payable to any of the Persons named on such request which has not been
released or for which a bond has not been obtained, other than Permitted Liens.
Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent that all work in connection with the Project (Salmon Falls)
requiring inspection by any Governmental Authorities has been duly inspected and
approved by such authorities and that any certificates or notices required to be
issued in connection therewith have been issued by such Governmental
Authorities.

 

(l)           Insurance. All insurance policies required to be maintained by
Borrower under Section 5.15 shall be in full force and effect with respect to
Project (Salmon Falls) and Administrative Agent shall have received certified
copies of all policies evidencing such insurance (or insurance certificates
signed by the insurer or a broker authorized to bind the insurer evidencing such
insurance), in each case in form and substance reasonably satisfactory to
Administrative Agent (acting in consultation with the Insurance Consultant).
Administrative Agent shall have received (i) a certificate of the Insurance
Consultant, in substantially the form of Exhibit G-2, with the Insurance
Consultant’s report attached thereto, dated as of the Term Conversion Date, in
form and substance satisfactory to Administrative Agent and the Majority Lenders
and (ii) a compliance letter from Borrower’s insurance broker, in substantially
the form of Exhibit G-7, confirming that all insurance premiums required by
Schedule 5.15 to be paid as of the Term Conversion Date have been paid and that
Borrower is otherwise in compliance with Section 5.15 and Schedule 5.15.

 

 52 

 

 

(m)         Amortization Schedule. Delivery to Administrative Agent of an
amortization schedule for the requested Tranche C Loan Borrowing for the Salmon
Falls Loan, which shall modify Exhibit K upon the approval of Administrative
Agent and the Majority Lenders, which approval shall not be unreasonably
withheld or delayed.

 

(n)          No Material Adverse Effect. No event shall have occurred and no
condition shall exist that has had a Material Adverse Effect.

 

 

3.7         Conditions Precedent to Term Conversion. The Tranche A Construction
Loans shall be converted to Term Loans in accordance with the terms and
conditions of this Credit Agreement upon the satisfaction of each of the
following conditions precedent (unless waived by Administrative Agent with the
consent of the Majority Lenders):

 

(a)          Repayment of Loans. Borrower shall have repaid in full (i) to
Administrative Agent (on behalf of the Lenders) the aggregate principal amount
of Tranche A Construction Loans then outstanding which are not to be converted
to Term Loans under this Credit Agreement, plus all accrued and unpaid fees and
interest on such Tranche A Construction Loans; (ii) to Administrative Agent (on
behalf of the LC Lenders, as the case may be) the amount of all Drawing Payments
that have not been reimbursed, plus all accrued and unpaid fees and interest on
such amounts and (iii) to Administrative Agent (on behalf of the Lenders or LC
Lenders, as the case may be) all other Obligations of Borrower then due and
owing to the Lenders and LC Lenders hereunder or under the other Credit
Documents.

 

(b)          Notice of Term Conversion. Delivery to Administrative Agent of a
Notice of Term Conversion in accordance with Section 2.2(b).

 

(c)          Payment of Fees, Etc. All amounts required to be paid to or
deposited with any Agent, Letter of Credit Issuing Bank or Lender, and all
taxes, fees (including, but not limited to, any attorneys’ fees and the
Independent Consultants’ fees), expenses and other costs payable in connection
with the execution and delivery of the documents required to be executed and
delivered pursuant to this Section 3.7 shall have been paid in full concurrently
with the occurrence of the Term Conversion Date.

 

(d)          Funding of Debt Service Reserve Account. Borrower shall have funded
the Debt Service Reserve Account in accordance with the Depositary Agreement,
caused the issuance of a DSR Letter of Credit for the benefit of Collateral
Agent (acting for the benefit of the Lenders) and/or provided an Acceptable
Guarantee or Acceptable Letter of Credit for the benefit of Collateral Agent
(acting for the benefit of the Lenders) in an aggregate amount equal to the Debt
Service Reserve Requirement.

 

 53 

 

 

(e)          Operative Documents.

 

(i)          Delivery to Administrative Agent of executed originals or copies of
each Credit Document and copies of each Additional Project Document executed and
delivered after the Closing Date but on or prior to the Term Conversion Date,
including, but not limited to, the Term Notes if requested by a Lender, each in
the form of Exhibit A-3, each of which shall have been duly authorized, executed
and delivered by the parties thereto.

 

(ii)         All Operative Documents shall be in full force and effect as of the
Term Conversion Date other than those which have previously expired or been
fully performed in accordance with their respective terms.

 

(f)           WTG Location Variance Event. If a WTG Location Variance Event has
occurred, (i) Borrower shall have delivered to Administrative Agent any updates
to the Closing Date Base Case Projections required pursuant to Section 5.22
(which shall, for the avoidance of doubt, be incorporated into the Term
Conversion Date Base Case Projections delivered to Administrative Agent in
accordance with Section 3.7(m)), (ii) the Wind Consultant shall have delivered
to Administrative Agent the Wind Consultant Conversion Report pursuant to
Section 5.22 and (iii) Borrower shall have made such Mandatory Prepayments as
are required pursuant to Section 2.8(c)(vii), if applicable.

 

(g)          Completion Certificate of Borrower. Delivery to Administrative
Agent of a certificate from Borrower in substantially the form of Exhibit E-3
certifying that Completion has been achieved in respect of each Project.

 

(h)          Completion Certificate of Independent Engineer. Delivery to
Administrative Agent of a certificate of the Independent Engineer in
substantially the form of Exhibit E-4, and otherwise in form and substance
reasonably satisfactory to Administrative Agent and the Majority Lenders (i)
certifying that Completion has been achieved in respect of each Project
(including, for the avoidance of doubt, that all WTGs have been commissioned and
completed in accordance with all Acceptance Tests required to achieve Completion
in respect of each Project and set forth in the Construction Contracts) and
addressing such other matters as Administrative Agent shall reasonably request,
(ii) confirming the Punch List Items (as provided by Borrower to the Independent
Engineer) as those necessary to achieve Final Completion in respect of each
Project and (iii) addressing such other matters related to Term Conversion as
Administrative Agent and the Majority Lenders may reasonably request.

 

(i)           Completion Certificates of Turbine Supplier. Delivery to
Administrative Agent and the Independent Engineer of evidence (including copies
of all notices confirming Start-up and Commissioning and Turbine Completion in
respect of each WTG delivered by Turbine Supplier under the Turbine Supply
Agreement) that Start-up and Commissioning and Turbine Completion in respect of
each WTG has been achieved under the Turbine Supply Agreement.

 

(j)           Substantial Completion Certificate of EPC Contractor. Delivery to
Administrative Agent and the Independent Engineer of true, complete and correct
copies of each “Project Site Substantial Completion Certificate” (as each such
certificate is defined in the EPC Contract) with respect to each “Project Site”
(as defined in the EPC Contract).

 

 54 

 

 

(k)          High Voltage Electrical System Substantial Completion Certificate
of EPC Contractor. Delivery to Administrative Agent and the Independent Engineer
of a true, complete and correct copy of the “High Voltage Electrical System
Substantial Completion Certificate” (as such certificate is defined in the EPC
Contract).

 

(l)           Financial Statements. Delivery to Administrative Agent of the
financial statements required to be delivered pursuant to Section 5.4.

 

(m)         Term Conversion Date Base Case Projections. At least 10 Banking Days
prior to the anticipated Term Conversion Date, delivery to Administrative Agent
of the Term Conversion Date Base Case Projections in form and substance
satisfactory to Administrative Agent and the Majority Lenders (which shall,
among other things, show a minimum Projected Debt Service Coverage Ratio
according to (A) the P50 Production Scenario of not less than 1.40:1.00, on a
minimum quarterly and on an average quarterly basis and (B) the P99 Production
Scenario of not less than 1.00:1.00, on a minimum quarterly and on an average
quarterly basis).

 

(n)          Representations and Warranties. Each representation and warranty of
an Idaho Wind Entity set forth in Article IV and the Credit Documents shall be
true and correct in all material respects as if made as of the Term Conversion
Date (except to the extent expressly made as of an earlier date, in which case
such representation and warranty shall have been true and correct in all
material respects as of such date).

 

(o)          No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing or will result from the Term Conversion.

 

(p)          Title Policies. Delivery to Administrative Agent of a copy of an
endorsement to each Title Policy, dating down such Title Policy to the date of
Term Conversion, insuring the continuation of the applicable original
Title Policy and showing the continuing first Lien of the Mortgage relating to
such Title Policy, setting forth no additional exceptions (including survey
exceptions) except for Permitted Liens, and otherwise in form and substance
satisfactory to Administrative Agent.

 

(q)          Annual Operating Budgets. Delivery to Administrative Agent of an
Annual Operating Budget with respect to each Project, as provided in Section
5.10.

 

(r)           Punch List Items. Delivery to Administrative Agent of the list of
remaining Punch List Items (as approved by the Independent Engineer) to achieve
Final Completion in respect of each Project and funding of the Completion
Reserve Account in an amount equal to 150% of the aggregate value of the Punch
List Items.

 

(s)          Required Permits. Delivery to Administrative Agent of copies of all
Required Permits that have not previously been delivered to Administrative
Agent, in form and substance reasonably satisfactory to Administrative Agent
(acting in consultation with the Independent Engineer), together with a
certificate of an Authorized Officer of Borrower, in form and substance
reasonably satisfactory to Administrative Agent, certifying that (i) all such
Required Permits necessary to have been obtained as of the Term Conversion Date
have been obtained and are in full force and effect and (ii) such Required
Permits are not subject to appeal, further proceedings or any unsatisfied
conditions that could reasonably be expected to result in a material
modification or revocation. All Required Permits then required for the operation
of each Project shall have been obtained (other than the BLM Permit in respect
of Project (Salmon Falls)), are in full force and effect and are not subject to
appeal, further proceedings or any unsatisfied conditions that could reasonably
be expected to result in a material modification or revocation.

 

 55 

 

 

(t)           Work. There has not been filed with or served upon an Obligor or a
Project (or any part thereof) notice of any Lien, claim of Lien or attachment
upon or claim affecting the right to receive payment of any of the moneys
payable to any of the Persons named on such request which has not been released
or for which a bond has not been obtained, other than Permitted Liens.
Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent that all work in connection with the Projects requiring
inspection by any Governmental Authorities has been duly inspected and approved
by such authorities and that any certificates or notices required to be issued
in connection therewith have been issued by such Governmental Authorities.

 

(u)          Intentionally deleted.

 

(v)          Insurance. All insurance policies required to be maintained by
Borrower under Section 5.15 shall be in full force and effect with respect to
the Projects and Administrative Agent shall have received certified copies of
all policies evidencing such insurance (or insurance certificates signed by the
insurer or a broker authorized to bind the insurer evidencing such insurance),
in each case in form and substance reasonably satisfactory to Administrative
Agent (acting in consultation with the Insurance Consultant). Administrative
Agent shall have received (i) a certificate of the Insurance Consultant, in
substantially the form of Exhibit G-2, with the Insurance Consultant’s report
attached thereto, dated as of the Term Conversion Date, in form and substance
satisfactory to Administrative Agent and the Majority Lenders and (ii) a
compliance letter from Borrower’s insurance broker, in substantially the form of
Exhibit G-7, confirming that all insurance premiums required by Schedule 5.15 to
be paid as of the Term Conversion Date have been paid and that Borrower is
otherwise in compliance with Section 5.15 and Schedule 5.15.

 

(w)         Bringdowns. Delivery to Administrative Agent of updated opinions,
resolutions, certificates, reports and similar documents reasonably requested by
Administrative Agent, in each case dated as of the Term Conversion Date and in
form and substance reasonably satisfactory to Administrative Agent.

 

(x)          Site Surveys.  Delivery to Administrative Agent of an “as-built”
ALTA/ACSM survey of each Site, in form and substance reasonably satisfactory to
Administrative Agent, the Majority Lenders and the Title Insurer, prepared by a
licensed surveyor reasonably satisfactory to Administrative Agent, sufficient
for the Title Insurer to eliminate standard survey exceptions and to confirm
that there are no encroachments on any competing land interests in respect of
such Site dated within 30 days prior to the Term Conversion Date.

 

 56 

 

 

(y)          LC Loans. There are no LC Loans outstanding as a result of a
Drawing on a PPA Letter of Credit.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Each of the Obligors makes the following representations and warranties to and
in favor of each Agent, each Letter of Credit Issuing Bank and each Lender as of
the Closing Date, as of each Borrowing Date, and as of the Term Conversion Date
(except that any representation or warranty in this Article IV which relates
expressly to an earlier date, by direct reference or by reference to a document
dated a certain date, shall be deemed made only as of such date). All of these
representations and warranties shall survive the Closing Date, each Borrowing
Date and the Term Conversion Date:

 

4.1         Organization; Power and Authority. Each Idaho Wind Entity (i) is a
limited liability company duly organized or formed, validly existing and in good
standing under the laws of the State of its formation with all requisite
organizational or other power and authority under the laws of such State to
enter into the Operative Documents to which it is a party and to perform its
obligations thereunder and to consummate the transactions contemplated thereby;
(ii) is duly qualified, authorized to do business and in good standing in each
other jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary; (iii) has the power (A) to carry
on its business as now being conducted and as proposed to be conducted by it
hereunder, (B) to execute, deliver and perform its obligations under each
Operative Document to which it is a party, in its individual capacity, (C) to
take all action as may be necessary to consummate the transactions contemplated
thereunder, and (D) to grant the Liens and security interests provided for in
the Credit Documents to which it is a party; and (iv) has the authority to
execute, deliver and perform its obligations under each Operative Document to
which it is a party.

 

4.2         Authorization; No Conflict.

 

(a)          Each Idaho Wind Entity has duly authorized, executed and delivered
each Operative Document to which such Person is a party. Each Idaho Wind
Entity’s execution and delivery of each Operative Document to which such Person
is a party, the consummation of the transactions contemplated thereby and the
compliance with the terms thereof or performance of its obligations thereunder
(i) do not or will not contravene (A) the Borrower Operating Agreement or any
other Organizational Document of such Person or (B) any other Legal Requirement
applicable to or binding on such Person or on any of their respective properties
except for any such contravention of a Legal Requirement which could not
reasonably be expected to result in a Material Adverse Effect, (ii) will not
result in any material breach of or constitute any material default under, or
result in or require the creation of any Lien (other than Liens in favor of
Collateral Agent pursuant to the Credit Documents or Permitted Liens) upon any
of their respective properties under, any agreement or instrument to which such
Person is a party or by which any of them or any of their respective properties
may be bound or affected or (iii) does not or will not require the consent or
approval of any Person except for any such consent or approval which has been
granted or obtained.

 

 57 

 

 

(b)          Each Idaho Wind Entity’s execution, delivery and performance of the
Credit Documents to which such Person is a party, do not (i) contravene any of
the Project Documents except for any such contravention which could not
reasonably be expected to result in a Material Adverse Effect or (ii) result in
a material breach of or constitute a material default under (in each case, with
due notice or lapse of time or both) the Project Documents or create any present
right of any counterparty to terminate any of the Project Documents.

 

4.3         Enforceability. Each Operative Document to which an Idaho Wind
Entity is a party is a legal, valid and binding obligation of such Idaho Wind
Entity, as the case may be, enforceable against such Idaho Wind Entity, as the
case may be, in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the enforcement of creditors’ rights and subject to general
equitable principles. None of the Operative Documents to which an Idaho Wind
Entity is a party has been amended or modified since the Closing Date except as
permitted by this Credit Agreement. Each Operative Document has been duly
executed and delivered by each Idaho Wind Entity party thereto, and to the
knowledge of the Obligors, by each other party thereto (other than the Agents,
the Lenders and the Letter of Credit Issuing Banks). Each Operative Document
(other than any Additional Project Documents) is in full force and effect as of
the Closing Date. As of the date this representation is made or deemed made,
each Operative Document remains in full force and effect except for those
Operative Documents that have expired in accordance with their respective terms
as of such date.

 

4.4         Compliance with Organizational Documents and Law. (a)  Each Obligor
is and at all times has been in compliance with and not in default under its
Organizational Documents; and (b) each Obligor is and at all times has been in
compliance with all Legal Requirements applicable to it, the Projects and the
Sites, as applicable except in each such case, where any such non-compliance or
default which could not reasonably be expected to result in a Material Adverse
Effect. Except as otherwise disclosed to Administrative Agent in writing, no
notices of violation of any Legal Requirement relating to any Project or any
Site have been issued or received by an Obligor.

 

4.5         Compliance with Project Documents; Existing Defaults. Each Obligor
is in material compliance with all of its obligations under all Principal
Project Documents. To each Obligor’s knowledge, each Principal Project
Participant is in material compliance with its obligations under each Principal
Project Document to which it is a party unless otherwise disclosed in writing to
Administrative Agent. As of the Closing Date, no Obligor is in default under any
term of any Project Document which default gives rise to a current right of the
counterparty to such document to terminate such document; as of the Closing
Date, to each Obligor’s knowledge, no other party to any Project Document is in
default under any material term thereunder; and as of the Closing Date, to each
Obligor’s knowledge, no events or circumstances exist which, with the passage of
time or the giving of notice, or both, would constitute a default under any
Project Document.

 

4.6         No Default. No Default or Event of Default has occurred and is
continuing.

 

 58 

 

 

4.7         No Closing Date Material Adverse Effect. As of the Closing Date, no
Closing Date Material Adverse Effect has occurred or is continuing.

 

4.8         Bankruptcy Event. No Bankruptcy Event has occurred and is continuing
with respect to an Idaho Wind Entity.

 

4.9         Indebtedness, Contracts, Etc. No Obligor has any outstanding
Indebtedness other than Permitted Indebtedness, and no Obligor is a party to or
bound by any material contract other than the Credit Documents and the Project
Documents.

 

4.10       Offices. The chief executive office or chief place of business of
each Obligor is set forth in Schedule 4.10, together with the organization
number assigned to such Obligor in such jurisdiction and each Obligor’s federal
employer identification number.

 

4.11       Accounts. No Obligor has any “deposit account” with a “bank” (within
the meaning of Section 9-102 of the UCC) or “securities account” (within the
meaning of section 8-501 of the UCC) with a “securities intermediary” (within
the meaning of section 8-102 of the UCC) other than the Accounts and the
Checking Accounts established in accordance with this Credit Agreement and the
other Credit Documents.

 

4.12       Financial Statements. The financial statements delivered in respect
of Borrower and the Borrower Subsidiaries (on a consolidating and a consolidated
basis) and each Member (other than Atlantic Member and GE Member) pursuant to
Section 3.1(m) and Section 5.4 fairly present in all material respects the
financial condition of the Person to whom they relate as of the date thereof
(subject in the case of unaudited financial statements, to normal year-end
adjustments). Such financial statements have been prepared in accordance with
GAAP consistently followed throughout the periods involved. Each Financial
Condition Certificate delivered in respect of Atlantic Member and GE Member
pursuant to Section 3.1(m) and Section 5.4 fairly presents in all material
respects the financial condition of the Person to which it relates as of the
date thereof.

 

4.13       No Ownership by Disqualified Persons. As of the Closing Date and
thereafter until the expiration of the Recapture Period, no Obligor or any
direct equity beneficial owner of an Obligor (other than any such direct equity
owner that is a direct owner solely as a result of owning equity interests in an
entity that is treated as a corporation for federal income tax purposes) is a
Disqualified Person.

 

4.14       Regulation U, Etc. No Obligor is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined or
used in Regulations T, U or X of the Federal Reserve Board), and no part of the
proceeds of the Loans, LC Loans or the Project Revenues will be used by an
Obligor to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or otherwise in
violation of Regulations T, U or X of the Federal Reserve Board.

 

4.15       Ranking. The monetary Obligations of Borrower constitute
unsubordinated Indebtedness and rank senior in priority of payment to all other
secured Indebtedness and at least pari passu in priority of payment with all
other present and future unsubordinated Indebtedness (other than obligations
preferred by statute or by operation of Law).

 

 59 

 

 

4.16       Ownership; Single-Purpose Entity.

 

(a)          Borrower owns 100% of all issued and outstanding membership and
limited liability company interests in each Borrower Subsidiary.

 

(b)          As of the Closing Date, Atlantic Member, Exergy Member, GE Member
and Reunion Member together own 100% of all issued and outstanding membership
and limited liability company interests in Borrower.

 

(c)          No Obligor has engaged in any business other than the development,
construction and operation of the Projects.

 

(d)          No Obligor has any Subsidiaries (other than in the case of
Borrower, the Borrower Subsidiaries).

 

4.17       Investment Company. No Obligor is an “investment company” or a
company “controlled by” an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

4.18       Partnerships and Joint Ventures; Investments.

 

(a)          No Obligor is a general partner or a limited partner in any general
or limited partnership or a joint venturer in any joint venture or a member in
any limited liability company, other than pursuant to any transaction
contemplated under the Credit Documents and the Project Documents that relate
solely to the Projects; and

 

(b)          no Obligor has any investments other than Permitted Investments.

 

4.19       Taxes. Each Obligor has filed, or has caused to be filed, all
federal, state and local tax returns that it is required to file, has paid or
has caused to be paid all taxes it is required to pay to the extent due (other
than (a) those taxes that it is contesting in good faith and by appropriate
proceedings, with reserves established for such taxes as required by GAAP and
(b) de minimis taxes that it shall pay promptly upon its knowledge of
non-payment). No Obligor is liable for the Taxes of any other Person, whether by
contract, by operation of law (including as a successor) or otherwise; provided,
however that any contract entered into during the ordinary course of business
whose principal purpose is not to address tax matters shall not be considered
for such determination of liability hereunder.

 

4.20       Tax Status. For federal income purposes, (a) each Borrower Subsidiary
is, and since its inception has been, a limited liability company that is
disregarded for federal income tax purposes and (b) Borrower is, and since its
inception has been, a limited liability company that is disregarded or treated
as a partnership for federal income tax purposes. Neither the execution and
delivery of this Credit Agreement or the other Operative Documents nor the
consummation of any of the transactions contemplated hereby or thereby shall
affect such status.

 

 60 

 

 

4.21       ERISA. No Obligor or any member of the Controlled Group sponsors,
maintains, contributes to or has any liability in respect of any ERISA Plans and
no ERISA Plan provides benefits to any employee of an Obligor or any member of
the Controlled Group. No Obligor nor any member of the Controlled Group has any
liabilities to the PBGC.

 

4.22       Labor Disputes and Acts of God. Neither the business nor the
properties of an Obligor are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy, or other casualty or force majeure event (whether
or not covered by insurance), which could reasonably be expected to have a
Material Adverse Effect.

 

4.23       Project Documents.

 

(a)          Other than those that can be reasonably expected to be commercially
available on commercially reasonable terms when and as required, the services to
be performed, the materials to be supplied and the real property interests and
other rights granted pursuant to the Project Documents and the Real Property
Documents:

 

(i)          comprise all of the property interests reasonably necessary to
develop, construct, operate and maintain the Projects in accordance in all
material respects with all Legal Requirements and in accordance in all material
respects with the Project Schedules, the Project Budgets and the Project
Documents, all without reference to any proprietary information not owned by an
Obligor or available (under terms and conditions satisfactory to Administrative
Agent) to an Obligor under the Project Documents;

 

(ii)         are sufficient to enable each Project to be located, constructed,
operated and maintained on the applicable Site; and

 

(iii)        provide adequate ingress and egress for the construction, operation
and maintenance of each Project under the Project Documents.

 

(b)          There are no services, materials or rights required for the
construction, operation or maintenance of the Projects in accordance with the
Principal Project Documents, the Plans and Specifications for the Projects and
the Base Case Projections other than those available under the Project Documents
or that can reasonably be expected to be commercially available at the Sites on
commercially reasonable terms at or before the time when such services,
materials and rights are needed.

 

(c)          As of the Closing Date, all agreements relating to the Projects to
which an Obligor or any of their respective Affiliates are a party that are in
effect are listed on Exhibit H-3 and copies of all Project Documents to which
any such Obligor or any of their respective Affiliates is a party as currently
in effect have been delivered to Administrative Agent by Borrower.

 

4.24       Project Document Representations. Each of the representations and
warranties made by an Obligor or any of its respective Affiliates contained in
the Project Documents were true and correct in all material respects as of the
date made or deemed made by such Person. To each Obligor’s knowledge, the
representations and warranties of the Principal Project Participants contained
in the Project Documents were true and correct in all material respects as of
the time made or deemed made by such Principal Project Participant.

 

 61 

 

 

4.25       Proper Subdivision. None of the Mortgaged Property needs to be
subdivided from larger tracts of land in order to be made subject to a Lien, and
the Mortgaged Property may be mortgaged, conveyed, made subject to a Lien and
otherwise dealt with as separate legal lots or parcels subject to the extent and
limitations of the applicable Obligor’s rights, title and interest therein and
thereto.

 

4.26       Land Not in Flood Zone. Except as disclosed on the Surveys but in no
event with respect to Real Property where WTGs are, or are expected to be,
located, none of the Collateral includes improved real property that is or will
be located in an area that has been identified by the Director of the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968, as amended.

 

4.27       Collateral; Title and Liens.

 

(a)          The security interests granted to Collateral Agent in the
Collateral pursuant to the Collateral Documents (i) constitute as to personal
property included in the Collateral and, with respect to subsequently acquired
personal property included in the Collateral, will constitute, a perfected
security interest and Lien after the proper filing of each applicable UCC
financing statement listed on Schedule 4.27 hereof (but only where filing of a
UCC financing statement is sufficient for the perfection of such security
interest under applicable Legal Requirements), and (ii) are, and, with respect
to such subsequently acquired property, will be, as to Collateral perfected
after the proper filing of each applicable UCC financing statement, superior and
prior to the rights of all third Persons now existing or hereafter arising
whether by way of Lien, encumbrance, assignment or otherwise, except for
Permitted Liens. Except to the extent control or possession of portions of the
Collateral is required for perfection, all such action as is necessary has been
taken to establish and perfect Administrative Agent’s rights in and to, and
first priority Lien on the Collateral, including any recording, filing,
registration, giving of notice or other similar action. The Collateral Documents
and the financing statements relating thereto have been duly filed or recorded
in each office and in each jurisdiction where required in order to create,
perfect and maintain perfected the first Lien and security interest described
above. Borrower has properly delivered or caused to be delivered to Collateral
Agent all Collateral that requires or allows for perfection of the Lien and
security interest by possession.

 

(b)          Each Obligor, as applicable, has and will have, good and marketable
title with respect to any owned real property and a legal, valid and subsisting
interest in and to the leasehold or easement estate (as the case may be) to the
Sites pursuant to the Real Property Documents, to the assets that comprise the
Projects as of such date, and all of the Collateral then existing relating to
the Projects, in each case free and clear of all Liens or other exceptions to
title other than Permitted Liens. Each Obligor owns no assets other than assets
included in the Collateral. Upon proper recordation of the Mortgages and filing
of the applicable UCC financing statements listed on Schedule 4.27 hereof, the
Lien of each Mortgage constitutes a valid and subsisting first priority Lien of
record on all the Mortgaged Property described in such Mortgage and a first
priority perfected security interest in all the personal property described in
the Collateral Documents that may be perfected by filing, subject to no Liens
except Permitted Liens.

 

 62 

 

 

4.28       Environmental Matters.

 

(a)          Except as could not be reasonably expected to result in a Material
Adverse Effect, no Obligor nor any Project is in violation of any Environmental
Law. To the knowledge of an Obligor, there has been no Release nor any
threatened Release of any Hazardous Substance at, on, under or from the Real
Property or any other location at which any Hazardous Substance generated, used,
stored, treated or disposed by or on behalf of an Obligor or a Project has been
located.

 

(b)          There is no Environmental Claim pending or, to the knowledge of an
Obligor threatened in writing against or involving an Obligor, the Real
Property, the Sites or the Projects. To the knowledge of each Obligor, there are
no circumstances or conditions that would reasonably be expected to give rise to
any such Environmental Claim except as disclosed to Administrative Agent in
writing or as could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)          There are no Hazardous Substances used, stored or present at or on
the Real Property or any Site that could reasonably be expected to give rise to
a material liability of any Obligor.

 

(d)          With respect to an Obligor or the Projects or, to the knowledge of
an Obligor, with respect to any third party, there is no present condition,
circumstance, action, activity or event that is reasonably likely to form the
basis of any material violation of any Environmental Law with respect to, at or
on the Projects, the Real Property or any Site or give rise to any liability to
Administrative Agent, other Agents or the Lenders or any material liability of
the Obligors under any Environmental Law.

 

(e)          There are no aboveground or, to the knowledge of an Obligor, no
underground tanks, whether operative or temporarily or permanently closed,
located on the Real Property or any Site which would give rise to any material
liability under Environmental Law.

 

(f)           No Obligor has received a written notice of any proceeding,
investigation or inquiry by any Governmental Authority (including the
U.S. Environmental Protection Agency and the Idaho Department of Environmental
Quality) or any non-governmental third party with respect to the presence or
Release of Hazardous Substances in, on, from or to the Real Property or any
Site.

 

(g)          Borrower has provided to Administrative Agents copies of all
material environmental, wildlife or natural resource assessment reports, studies
or audits and other material environmental, wildlife, natural resources or
permitting documents concerning the Projects in the possession, custody or
control of Obligors.

 

 63 

 

 

4.29       Permits.

 

(a)          As of the Closing Date, there are no Permits under Legal
Requirements, including Environmental Laws, applicable to an Obligor or a
Project, as each is currently designed that are or will become Required Permits
other than (i) the Permits described in (A) Part I of Exhibit H-1 and (B) Part
II of Exhibit H-1 where, in the case of the Permits required to be listed in
Part II of Exhibit H-1, such Permits can be reasonably expected to be obtained
on commercially reasonable terms and conditions when needed unless previously
obtained and (ii) any Required Permits that are necessary solely for the
performance of an Obligor’s obligations under the REC Documents.

 

(b)          As of the Closing Date, each Borrowing Date occurring prior to the
Term Conversion Date and the Term Conversion Date, (i) each Obligor, as
applicable, has obtained all Required Permits necessary as of such date; (ii)
except as otherwise disclosed in Exhibit H-1, each of the Required Permits is
validly issued, final, in full force and effect and is not subject to any
current appeal, legal proceeding or any unsatisfied conditions that, in the case
of any such unsatisfied conditions, could reasonably be expected to result in a
material modification or revocation, and all applicable rehearing or appeal
periods with respect thereto have expired; and (iii) each Obligor, as
applicable, is in compliance in all respects with all Required Permits except
where such noncompliance could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, each Borrowing Date occurring
prior to the Term Conversion Date and the Term Conversion Date, each Permit
listed on Part II of Exhibit H-1 can be reasonably expected to be obtained on
commercially reasonable terms and conditions when needed unless previously
obtained.

 

(c)          No Required Permit has been modified, amended or supplanted in a
manner that could reasonably be expected to have a Material Adverse Effect and
no Obligor has entered into any material stipulations, amendments or agreements
with any Governmental Authority issuing any Required Permit(s) that are
expressly set forth in such Permit(s).

 

4.30       Utilities. All utility services necessary for the construction and
the operation of the Projects for their intended purposes are available at the
Sites or will be so available, as and when required for the construction and
operation of the Projects upon commercially reasonable terms.

 

4.31       Gen-Tie Lines; Roads.

 

(a)          All necessary easements, rights of way, agreements and other rights
for the construction, interconnection and utilization of the collector or feeder
lines and Gen-Tie Lines have been acquired, other than the authorization to be
obtained by Idaho Power from the United States Bureau of Land Management
necessary to upgrade the interconnection line for the Project (Salmon Falls).

 

(b)          All roads necessary for the construction and full utilization of
the Projects for their intended purpose have either been completed or the
necessary rights of way therefor have been acquired, except for Permits to cross
state, county or township roads that will be granted as a ministerial matter
during the construction of the Projects prior to the date such Permits are
required to be acquired pursuant to any applicable Governmental Authority.

 

 64 

 

 

4.32       REC Compliance; FPA and PUHCA.

 

(a)          In respect of each Borrower Subsidiary and each Project, on or
before the performance of obligations under any of the REC Documents and the
initial sale of RECs from such Project, such Borrower Subsidiary and such
Project, as applicable, will be eligible and duly authorized pursuant to any
applicable law to perform such obligations and sell RECs generated by the
Project.

 

(b)          Each of the Projects is a QF. None of the transactions contemplated
by any Operative Document will cause any of the Projects to lose its status as a
QF. Borrower is not a “public utility” as such term is defined in Section 201(e)
of the FPA. Borrower will not become a “public utility” solely as a result of
the construction, ownership, leasing or operation of the Projects, or the
Borrower Subsidiaries’ sale of electric energy, capacity, ancillary services or
RECs from a Project or any transaction contemplated hereby or thereby. Each of
the Borrower Subsidiaries is exempt from regulation under the FPA, to the extent
set forth in 18 C.F.R. § 292.601(c). None of the Borrower Subsidiaries is a
“holding company” as such term is defined in Section 1262(8) of PUHCA, and
Borrower is a “holding company” solely with respect to its indirect ownership of
one or more QFs, and is not subject to regulation under PUHCA, except with
respect to exemption therefrom.

 

(c)          None of the Secured Parties, nor any Affiliate of any of them will,
solely as a result of the construction, ownership, leasing or operation of the
Projects, the sale of electric energy, capacity, ancillary services or RECs from
a Project, or the entering into any Credit Document or any transaction
contemplated hereby or thereby, be subject to, or not exempt from, regulation
under the FPA, PUHCA or State laws, rules or regulations respecting the rates or
the financial or organizational regulation of electric utilities or holding
companies; provided, however, upon exercise by a Secured Party of certain
remedies allowed under the Credit Documents, such Secured Party may become
subject to regulation under the FPA or PUHCA; and provided further, that if any
of the Secured Parties is otherwise a “holding company” as defined in PUHCA, the
purchase, acquisition or taking by such Secured Party of a security (as defined
in Section 3(16) of the FPA) in an Obligor, after such Obligor becomes an
“electric utility company” as defined in PUHCA, may be subject to
Section 203(a)(2) of the FPA (provided further that such Secured Party may be
eligible for one or more blanket authorizations granted pursuant to 18 C.F.R. §
33.1(c)). Borrower is not subject to, or is exempt from, regulation under any
Legal Requirement as to securities, rates or financial or organizational matters
that would preclude the incurrence or repayment of the principal of and interest
on any Loans or LC Loans, or the incurrence by Borrower of any of the
Obligations or the execution, delivery and performance by Borrower of the
Operative Documents to which it is a party. Borrower will not be deemed by the
IPUC to be subject to financial, organizational or rate regulation as an
“electric utility” or similar entity under any existing Idaho law, rule or
regulation.

 

4.33       Project Completion Date; Project Costs.

 

(a)          Construction of each Project has commenced and no landlord, holder
or owner under any Ground Lease in respect of the Sites has the right to
terminate such Ground Lease for failure to commence construction as contemplated
in such Ground Lease.

 

 65 

 

 

(b)          Borrower estimates, in good faith, that (i) the Placed in Service
Date for each WTG included in the Projects will occur no later than January 15,
2011, (ii) “High Voltage Electrical System Substantial Completion” (under and as
defined in the EPC Contract) will occur no later than December 31, 2010,
(ii) Completion in respect of each Project will occur no later than April 1,
2011, (iv) Final Completion in respect of each Project will occur no later than
June 1, 2011, (v) Project (Burley Butte) and Project (Milner Dam) will have
completed all upgrades or modifications necessary to generate and transmit
electric energy in all amounts up to and including its respective nameplate
capacity by no later than August 1, 2011, and (vi) the aggregate proceeds of the
Loans, together with the aggregate Equity Contributions and aggregate Member
Loans not repaid as of the Closing Date, will be sufficient to achieve Total
Completion and Completion (Salmon Falls).

 

(c)          As of the Closing Date, no change order (other than change orders
entered into prior to the Closing Date that were disclosed to the Lenders and
reviewed by the Independent Engineer prior to delivering its report pursuant to
Section 3.1(i)) has been proposed and no change order has been duly executed and
delivered by Borrower and the EPC Contractor or the Turbine Supplier.

 

4.34       Insurance. Insurance complying with Section 5.15 hereof will be, when
required in accordance with such section to be, in full force and effect and all
premiums due thereon have been paid in full.

 

4.35       Grant Eligible. So long as any Obligations with respect to the
Tranche B Construction Loans remain outstanding:

 

(a)          each Borrower Subsidiary, as applicable, is the owner of a Project,
and each Project is a wind facility within the meaning of Section 45(d)(1) of
the Code, and each Borrower Subsidiary and each Project meet the standards
listed on Part A of Exhibit H-4 hereto; and

 

(b)          as of the Closing Date, each of the representations listed on Part
B of Exhibit H-4 hereto is true, correct and complete in all material respects.

 

4.36       Cash Grant Application. So long as any Obligations with respect to
the Tranche B Construction Loans remain outstanding:

 

(a)          to the knowledge, after due inquiry of the Manager personnel
preparing each Draft Cash Grant Application, at the time of the delivery
thereof, the factual information and the representations of each Borrower
Subsidiary set forth therein (i) are based on reasonable assumptions as to all
legal and factual matters material to the figures set forth therein, (ii) are
materially consistent with the provisions of the Project Documents, (iii) have
been prepared in good faith and (iv) fairly represents each Obligor’s reasonable
expectations as to the matters covered thereby;

 

(b)          the factual information and the representations of each Borrower
Subsidiary set forth each Cash Grant Application, as applicable (i) are true,
correct and complete in all material respects, (ii) are based on reasonable
assumptions as to all legal and factual matters material to the figures set
forth therein, (iii) are materially consistent with the provisions of the
Project Documents, (iv) have been prepared in good faith and with due care and
(v) fairly represent such Idaho Wind Entity’s reasonable expectations as to the
matters covered thereby;

 

 66 

 

 

(c)          no Federal tax credit under Section 48 or Section 45 of the Code
has been claimed with respect to any asset comprising a Project; and

 

(d)          in respect of each Project, as of the Cash Grant Application Date
for such Project, the relevant Obligor has made every election that is necessary
to claim and apply for the applicable Cash Grant in accordance with the Treasury
Guidance and applicable Law.

 

4.37       Anti-Terrorism Laws. No Idaho Wind Entity is in violation of any
Anti-Terrorism Laws. The use of the proceeds of the Loans by Borrower will not
violate any Anti-Terrorism Laws.

 

4.38       Litigation. There are no pending or, to each Obligor’s knowledge,
threatened in writing, legal, arbitral or equitable actions or proceedings of
any kind, including actions or proceedings of or before any Governmental
Authority, to which an Obligor, a Project, or by which any of them or any of
their properties incorporated into a Project is bound. There are no condemnation
proceedings by or before any Governmental Authority now pending or, to each
Obligor’s knowledge, threatened in writing against an Obligor or any Project or
any portion thereof, material to the construction, ownership or operation of the
Projects or the sale of electricity or ancillary services from the Projects.

 

4.39       Intellectual Property. Each Obligor owns or has the right to use all
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights which are necessary for the operation of its business. No Obligor has
received notice that (a) any material product, process, method, substance, part
or other material presently contemplated to be sold by or employed by an Obligor
in connection with its business will infringe in any manner any patent,
trademark, service mark, trade name, copyright, license or other right owned by
any other Person; (b) there is pending or threatened any claim or litigation
against or affecting an Obligor contesting its right to sell or use any such
product, process, method, substance, part or other material; or (c) there is, or
there is pending or proposed, any patent, invention, device, application or
principle or any statute, law, rule, regulation, standard or code which could,
in each case described in clauses (a) – (c), reasonably be expected to have a
Material Adverse Effect.

 

4.40       Project Work. All work that has been done on the Projects has been
done in a good and workmanlike manner and in accordance with the Plans and
Specifications, Project Budgets, Required Permits, the Project Documents and
Good Utility Practices except where the failure to adhere to the foregoing could
not reasonably be expected to result in a Material Adverse Effect.

 

4.41       Project Budgets; Projection. Borrower has prepared or provided the
Project Schedules and Project Budgets in good faith and on the basis of
reasonable assumptions that are consistent with the provisions of the Project
Documents. As of the date of this Credit Agreement and as of the date when this
representation is made or deemed made, there are no material Project Costs that
are not included in the Project Budgets.

 

 67 

 

 

4.42       Disclosure. As of the Closing Date, all information (other than the
Base Case Projections and any report of an Independent Consultant) heretofore or
contemporaneously furnished to Administrative Agent by or on behalf of an
Obligor (but only where Obligor has knowledge of such disclosure) in connection
with any Credit Document or any transaction contemplated hereby, taken together
as a whole with all other information with which Administrative Agent has
previously been furnished by or on behalf of an Obligor (but only where an
Obligor has knowledge of such disclosure) is complete and correct in all
material respects as of the date such information was furnished and as of the
Closing Date, and does not contain any untrue statement of a material fact or
omit to state any material fact necessary to make any information not materially
misleading in light of the circumstances under which furnished. As of the
Closing Date, the Base Case Projections have been prepared in good faith based
upon assumptions believed by Borrower to be reasonable at the time made and at
the time so furnished, it being understood that the Base Case Projections are
not to be viewed as facts and are subject to uncertainties and contingencies,
many of which are beyond the control of Borrower, that no assurance can be given
that the Base Case Projections will be realized, that actual results may differ
and such differences may be material.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Each Obligor covenants and agrees that, so long as any Commitments are
outstanding (including the Commitments under the Letters of Credit), any
Interest Rate Hedging Agreement with any Hedge Counterparty remains in effect,
or any Loans or LC Loans are outstanding, it shall (or shall cause, as the
context may require):

 

5.1         Use of Loan Proceeds and Project Revenues.

 

(a)          Construction Loan Proceeds. Use the proceeds of Construction Loans
solely:

 

(i)          to pay Project Costs;

 

(ii)         to make a Permitted Financed Payment; and

 

(iii)        in the case of Tranche B Construction Loans only, to make the
prepayment of Tranche A Construction Loans up to the WTG Overleverage Amount in
accordance with Section 2.8(c)(vii).

 

Proceeds of the Construction Loans shall be applied in the order and manner set
forth in the Depositary Agreement.

 

(b)          Tranche C Loan Proceeds. Borrower shall use the proceeds of Tranche
C Loans either by (i) making a Permitted Financed Payment or (ii) depositing
such proceeds into the Revenue Account pursuant to the Depositary Agreement, for
application solely for the purposes and in the order and manner provided in the
Depositary Agreement.

 

 68 

 

 

(c)          Revenues. Deposit all Project Revenues into the Construction
Account or the Revenue Account, as applicable, pursuant to the Depositary
Agreement, for application solely for the purposes and in the order and manner
provided in the Depositary Agreement.

 

5.2         Payment. Pay all sums due under this Credit Agreement and the other
Credit Documents according to the terms hereof and thereof.

 

5.3         Notices. Promptly upon acquiring notice or giving notice, as the
case may be, or obtaining knowledge thereof, give written notice, and deliver
the documents, correspondence or reports, as applicable, that are the subject of
such notices describing the relevant events in reasonable detail (with reference
to this Section 5.3) to Administrative Agent of the following:

 

(a)          Any litigation (including any litigation arising under any
Environmental Law) pending or, to the knowledge of an Obligor, threatened
against:

 

(i)           any Obligor and prior to the expiration of the Recapture Period,
any Member, involving claims against such Idaho Wind Entity or any Project in
excess of $500,000 in the aggregate or involving any material injunctive,
declaratory or other equitable relief; and

 

(ii)         after the expiration of the Recapture Period, any Member, involving
claims against any Project in excess of $500,000 in the aggregate or involving
any material injunctive, declaratory or other equitable relief,

 

in each case, such notice to include copies of all papers filed in such
litigation and to be given monthly if any such papers have been filed since the
last notice given;

 

(b)          Any dispute or disputes (including any dispute or disputes arising
under any Environmental Law) between:

 

(i)          any Obligor and prior to the expiration of the Recapture Period,
any Member on the one hand, and any Governmental Authority on the other that
involves (i) a claim against an Idaho Wind Entity which individually exceeds
$500,000 or in the aggregate in any fiscal year of such Idaho Wind Entity
exceeds $500,000; (ii) a request for any material injunctive or declaratory
relief; (iii) revocation, material modification, suspension or the like of any
Required Permit or imposition of additional material conditions with respect
thereto; or (iv) any Lien for taxes due but not paid; and

 

(ii)         after the expiration of the Recapture Period, any Member and any
Governmental Authority that involves (i) a claim against any Project which
individually exceeds $500,000 or in the aggregate in any fiscal year of such
Member exceeds $500,000; (ii) a request for any material injunctive or
declaratory relief in respect of a Project or (iii) revocation, material
modification, suspension or the like of any Required Permit or imposition of
additional material conditions with respect thereto in respect of a Project;

 

 69 

 

 

(c)          Any Default or Event of Default and together with such notice, or
as soon thereafter as possible, a description of the action that Borrower has
taken or proposes to take with respect to such Default or Event of Default;

 

(d)          Any casualty, damage or loss, whether or not insured, through fire,
theft, other hazard or casualty, or any act or omission of any Obligor or any of
their respective members, officers, directors, employees, contractors,
consultants or representatives, or of any other Person if such casualty, damage
or loss affects an Obligor or a Project and is in excess of $500,000 for any one
casualty or loss, or an aggregate of $1,000,000;

 

(e)          Any cancellation or material change in the terms, coverages or
amounts of any insurance described in Section 5.15;

 

(f)           (i) Any termination (except in accordance with its terms), (ii)
event of default or notice thereof, (iii) other material notices under any
Project Document and in the case of (iii) where such material notice relates to
facts or circumstances that could reasonably be expected to have a Material
Adverse Effect and (iv) copies of any financial statements being delivered to an
Obligor under any Project Document;

 

(g)          The commencement of any Acceptance Tests which are to be performed
under the Construction Contracts;

 

(h)          Any PUC or FERC proceeding with respect to any Obligor or any
Project alleging a violation of the regulations of any PUC or FERC or the loss
of QF status of any Project or the loss of MBR Authority by any Borrower
Subsidiary once MBR Authority has been obtained by a Borrower Subsidiary
required to obtain such MBR Authority, except where MBR Authority is no longer a
Legal Requirement;

 

(i)           (i) Any non-compliance with any Environmental Law or any liability
or remedial, corrective or investigation obligation thereunder where such
noncompliance or obligation has resulted or would reasonably be expected to
result in a Material Adverse Effect, (ii) any Release of Hazardous Substances
at, on, under or from any Site, any Improvement or any other Mortgaged Property
or any other location at which any Hazardous Substance is generated, used,
stored, treated or disposed of by or on behalf of any Obligor or any Project has
come to be located that has resulted or would reasonably be expected to result
in a Material Adverse Effect, and (iii) any pending or, to an Obligor’s
knowledge, threatened in writing any material Environmental Claim against or
involving any Obligor, any Project, any Site, any Improvement or other Mortgaged
Property;

 

(j)           The occurrence of the “Operation Date” with respect to a Project,
as defined in and pursuant to each Power Purchase Agreement;

 

(k)          Any claim of force majeure under any Project Document lasting more
than five consecutive days or which could reasonably be expected to cause a
material delay in the Project Schedule, material increase the Project Costs or
material impairment in the operation of any of the Projects;

 

 70 

 

 

(l)           The adoption or participation in, or incurrence of liability with
respect to, any ERISA Plan by any Obligor or any member of the Controlled Group;

 

(m)         The occurrence of an Event of Eminent Domain;

 

(n)          So long as any Obligations with respect to the Tranche B
Construction Loans remain outstanding any notices or communications delivered or
received by an Obligor in connection with any Cash Grant Application;

 

(o)          So long as any Obligations with respect to the Tranche B
Construction Loans remain outstanding, the receipt by any Obligor of any Cash
Grant Proceeds;

 

(p)          Any notice or other communications received by any Obligor from the
U.S. Treasury Department or any other Governmental Authority relating to any
Cash Grant Recapture Liability applicable to a Project;

 

(q)          Any material notice received by any Obligor from FERC or the IPUC;

 

(r)           Any notice received by any Obligor from a Principal Project
Participant or a subcontractor of the EPC Contractor that could reasonably be
expected to result in a material delay in any Project Schedule or a material
increase in any Project Budget;

 

(s)          The commencement of the erection of any Upwind Turbine;

 

(t)           Promptly upon obtaining knowledge thereof, provide written notice
of any transfer or disposition of any direct ownership interest in an Obligor,
including information regarding transferees in respect of any transfers by any
Person that directly owns an interest in an Obligor below a corporate taxpayer
level;

 

(u)          The loss of CEC Certification or LORS Certification by any Borrower
Subsidiary once CEC Certification or LORS Certification has been obtained by
such Borrower Subsidiary; and

 

(v)          Any other event, circumstance, development or condition which has
had, or, in Borrower’s reasonable judgment, could reasonably be expected to have
a Material Adverse Effect.

 

5.4         Financial Statements.

 

(a)          Deliver to Administrative Agent (or cause to be delivered to the
Administrative Agent), with sufficient copies for the Lenders, in form and
detail satisfactory to Administrative Agent:

 

 71 

 

 

(i)          Commencing with the fiscal quarter ending December 31, 2010, and as
soon as available but no later than 45 days after the close of the first, second
and third quarterly periods of its fiscal year, (x) quarterly (and year-to-date)
financial statements of Borrower (on a consolidated basis for Borrower and the
Borrower Subsidiaries) and, prior to the expiration of the Recapture Period,
each Member (other than Atlantic Member and GE Member), such statements to
include a balance sheet, an income and expense statement and a statement of cash
flows, all prepared in accordance with GAAP, setting forth, in each case, in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, if any, in each case to be accompanied by a certificate
signed by an Authorized Officer of the applicable Person, certifying that (A) in
the case of Borrower’s certificate only, no Default or Event of Default has
occurred and is continuing and (B) such financial statements fairly present in
all material respects the financial condition (and to the extent applicable)
results of operations of such Idaho Wind Entity, in accordance with GAAP,
consistently applied, as at the end of, and for, such period and (y) in the case
of Atlantic Member and GE Member, prior to the expiration of the Recapture
Period, a Financial Condition Certificate duly authorized, executed and
delivered by an Authorized Officer of the applicable Person;

 

(ii)         Commencing with fiscal year 2010, as soon as available but no later
than 120 days after the close of each fiscal year, (x) audited annual financial
statements of Borrower (on a consolidated basis for Borrower and the Borrower
Subsidiaries) and, prior to the expiration of the Recapture Period, each Member
(other than Atlantic Member and GE Member), including a statement of equity, a
balance sheet as of the close of such year, a statement of operations, a
statement of changes in members capital and a statement of cash flows, all
prepared in accordance with GAAP, setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year and accompanied by a
report thereon of an independent certified public accountant selected by
Borrower reasonably satisfactory to Administrative Agent and the Majority
Lenders to the effect that said financial statements present fairly in all
material respects the financial position and results of operations of such
Person as at the end of, and for, such fiscal year in accordance with GAAP
consistently applied (except as otherwise disclosed in such financial
statements) and that the examination by such auditor in connection with such
financial statements has been made in accordance with GAAP (such related
accountants report shall be unqualified as to going concern and scope of audit)
and (y) in the case of Atlantic Member and GE Member, prior to the expiration of
the Recapture Period, a Financial Condition Certificate duly authorized,
executed and delivered by an Authorized Officer of the applicable Person; and

 

(iii)        Upon the reasonable request of Administrative Agent and to the
extent required by auditors of any Lender or by any Governmental Authority under
applicable Legal Requirement, any information required to be delivered under
Section 13.18.

 

(b)          No later than 15 Banking Days after each Calculation Date,
calculate and deliver to Administrative Agent a certificate setting forth (in
reasonable detail and with appropriate computations) the Historical Debt Service
Coverage Ratio for the 12-month period ending on such Calculation Date (or such
shorter period between the Term Conversion Date and the first, second or third
Calculation Dates).

 

 72 

 

 

5.5         Reports.

 

(a)          Deliver to Administrative Agent and the Independent Engineer
monthly after the Closing Date as soon as available but no later than 10 Banking
Days after the end of each calendar month until the Term Conversion Date, a
report describing in reasonable detail: (i) the estimated date on which “Project
Site Substantial Completion” shall be achieved in respect of each Project under
the EPC Contract, (ii) the estimated date on which “High Voltage Electrical
System Substantial Completion” shall be achieved under the EPC Contract, (iii)
if the “Project Site Substantial Completion” in respect of each Project is not
anticipated to occur under the EPC Contract on or before December 31, 2010, the
reasons therefor, (iv) if the “High Voltage Electrical System Substantial
Completion” is not anticipated to occur under the EPC Contract on or before
October 30, 2010, the reasons therefor (v) the status of construction of each
Project (and a description of any material defects or deficiencies with respect
thereto or any material discrepancies with the Plans and Specifications) and
compliance by the EPC Contractor with the Project Schedule for each Project,
(vi) the conformance to the Project Budgets of the amount of Project Costs
incurred to date and during the most recent monthly period, and in the event of
a material variance, the reasons therefor, (vii) any progress reports received
from the Turbine Supplier and the EPC Contractor, and (viii) an update on the
process of obtaining any Required Permits that an Obligor has not yet obtained.
Until Total Completion and Completion (Salmon Falls) is achieved, deliver to
Administrative Agent and the Independent Engineer a weekly progress report
describing in reasonable detail the progress of construction with respect to
each applicable Project.

 

(b)          Provide to Administrative Agent promptly upon reasonable request
such information concerning any Project at such times as the Administrative
Agent or any Lender shall reasonably require, including such reports and
information as are reasonably required by the Independent Consultants.

 

(c)          Deliver copies of all monthly reports required to be delivered
under the BOP O&M Agreement by the BOP Operator and copies of all annual,
quarterly and monthly reports, as applicable, required to be delivered under the
Construction Oversight Agreement, the Management Services Agreements and the
Operations Support Agreement by Power Constructors Inc., the Manager and
Operator, respectively, promptly after receipt by any Obligor (and in any event
within five Banking Days of receipt thereof).

 

(d)          Following the Term Conversion Date, as soon as practicable but no
later than (x) in respect of the first year following the Term Conversion Date,
the 30th day following the end of each calendar month and (y) from and after the
first anniversary of the Term Conversion Date, the 30th day following the end of
each calendar quarter, deliver a summary operating report for each Project,
which shall include (i) a monthly or quarterly, as applicable, and year-to-date
numerical and a brief summary narrative assessment of (A) such Project’s
compliance with each material category in the then current Annual Operating
Budget for such Project, (B) such Project’s electrical production and delivery,
REC sales (including, if applicable, any shortfalls), sale and purchase of power
under the REC Documents applicable to such Project and grid curtailment, if any,
(C) a comparison of each Project’s actual production compared to its achievable
production based on actual measured wind speed at each WTG of such Project
(adjusted for scheduled and unscheduled maintenance), together with a good faith
determination by Borrower based on such information and supported in reasonable
detail with respect to whether the WTGs had produced electricity during such
period at levels meeting or exceeding the “Power Curve Guarantee” under the
Turbine Supply Agreement, (D) revenues and expenses and cash balances, including
debt service payments and balances in the Accounts and the Checking Accounts,
(E) the amount of electrical energy delivered to Power Purchaser pursuant to a
Power Purchase Agreement in respect of which Power Purchaser paid the Market
Energy Cost or Market Energy Reference Price therefor (in each case, under and
as defined in the applicable Power Purchase Agreement) and if applicable, the
monthly generation estimates of Net Energy nominated to Idaho Power under the
applicable Power Purchase Agreement; (F) property losses of value in excess of
$250,000 in the aggregate per Project, (G) replacement of equipment not
contemplated by the then current Annual Operating Budgets of value in excess of
$250,000 in the aggregate per Project, (H) material disputes with contractors,
materialmen, suppliers or others and any related claims against any Obligor, (I)
a description of any penalties or fines incurred by such Project and (J) (i)
performance guarantee claims made by or against any Obligor; (ii) statistical
data and reasonably detailed commentary thereon; and (iii) a comparison of
year-to-date figures for each Project to corresponding figures provided in the
prior year.

 

 73 

 

 

(e)          Until the expiration of the Recapture Period, deliver (i) copies of
any and all reports filed with, or certifications made to, the U.S. Treasury
Department with respect to each Cash Grant within five Banking Days after the
filing or certification thereof and (ii) a copy of any acknowledgement or notice
from the U.S. Treasury Department (including any notice acknowledging receipt of
any Cash Grant Application) promptly upon the receipt thereof.

 

5.6         Additional Permits and Project Documents; Additional Consents.

 

(a)          Deliver to Administrative Agent promptly, but in no event later
than 10 Banking Days after the receipt thereof by an Obligor, copies of (i) all
Required Permits or Additional Project Documents obtained or entered into by an
Obligor after the Closing Date; and (ii) any amendment, supplement or other
modification to any Required Permit received by an Obligor after the Closing
Date.

 

(b)          With respect to any Additional Project Document entered into by an
Obligor after the Closing Date, use reasonable commercial efforts to cause its
counterparty thereto to execute and deliver to Administrative Agent a consent
substantially in the form of Exhibit F-6.

 

5.7         Existence, Conduct of Business, Properties, Etc.

 

(a)          Except as otherwise expressly permitted under this Credit
Agreement, Borrower shall (i) maintain and preserve its existence as a Delaware
limited liability company and all material rights, privileges and franchises
necessary or desirable in the normal conduct of its business and (ii) engage
only in the business contemplated by the Operative Documents.

 

(b)          Except as otherwise expressly permitted under this Credit
Agreement, each Borrower Subsidiary shall (i) maintain and preserve its
existence as an Idaho limited liability company and all material rights,
privileges and franchises necessary or desirable in the normal conduct of its
business and (ii) engage only in the business contemplated by the Operative
Documents.

 

 74 

 

 

(c)          Each Obligor shall (i) be, and at all times hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate of an Obligor or any constituent party of an Obligor), (ii)
correct any known misunderstanding regarding its status as a separate entity,
(iii) conduct business in its own name, (iv) not identify itself or any of its
Affiliates as a division or part of the other and (v) maintain and utilize
separate stationery, bank accounts (except the Accounts), invoices and checks
bearing its own name.

 

5.8         Books, Records, Access. Maintain adequate books, accounts and
records with respect to each Obligor and each Project and prepare all financial
statements required hereunder in accordance with GAAP and in compliance with the
regulations of any Governmental Authority having jurisdiction thereof, and
permit employees or agents of Administrative Agent and the Lenders at any
reasonable times and upon reasonable prior notice to inspect all Project
properties, including the WTGs, the Sites and the Easements, to examine or audit
all books, accounts and records of the Obligors and make copies and memoranda
thereof and, together with the Independent Engineer, to witness any Acceptance
Tests under the Construction Contracts.

 

5.9         QF; REC Compliance.

 

(a)          Each Borrower Subsidiary shall maintain the status of its Project
as a QF.

 

(b)          Each Borrower Subsidiary shall maintain its MBR Authority once
obtained, if applicable to such Borrower Subsidiary, except where MBR Authority
is no longer a Legal Requirement, and shall comply with all applicable
requirements of FERC relating to MBR Authority.

 

(c)          On or before the initial sale of RECs from a Project, the
applicable Borrower Subsidiary and the Project shall obtain all Required Permits
necessary for the sale of RECs from the Project and the performance of the
Borrower Subsidiary’s other obligations under the applicable REC Documents, and
maintain the eligibility and authorization under any applicable law necessary
for the sale of RECs and performance of such other obligations by such Borrower
Subsidiary and the Project under the applicable REC Documents.

 

5.10       Operation of Projects and Annual Budget and Annual Maintenance Plan.

 

(a)          Keep and operate the Projects, or cause the same to be kept and
operated, in good operating condition consistent with Good Utility Practices,
all Required Permits and all Legal Requirements and all applicable requirements
of the Operative Documents, and make or cause to be made all repairs (structural
and non-structural, extraordinary or ordinary) necessary to keep and operate the
Projects in such condition, in each case, except to the extent the failure to
take such action could not reasonably be expected to result in a Material
Adverse Effect. Each Obligor shall from time to consider the reasonable
recommendations of the Independent Engineer in connection with the operation of
the Projects.

 

 75 

 

 

(b)          On or before 45 days prior to Completion of each Project, Borrower
shall adopt an operating plan and a budget for each Project, detailed by
calendar month of anticipated revenues, Debt Service, proposed member
distributions, maintenance, repair and operation expenses (including reasonable
allowance for contingencies and working capital), maintenance reserves and all
other anticipated O&M Costs for such Project for the period from Completion to
the conclusion of the first full fiscal year thereafter (the “Annual Operating
Budget”) and shall re-assess the scheduling and probable cost of each item of
maintenance of such Project and include a timetable and budget therefor in such
Annual Operating Budget. Not less than 60 days in advance of the beginning of
each fiscal year after the Term Conversion Date, Borrower shall adopt a draft
Annual Operating Budget for each Project for the ensuing fiscal year. Copies of
each draft Annual Operating Budget for the initial year and each subsequent year
of operation of each Project shall be promptly furnished to Administrative Agent
for the review and approval by Administrative Agent (in consultation with the
Independent Engineer) 45 days in advance of the Completion Date for each Project
and 60 days in advance of the beginning of each fiscal year after the Term
Conversion Date. Borrower shall incorporate reasonable suggestions of
Administrative Agent and the Lenders into a final Annual Operating Budget for
each Project, which shall be prepared no less than 30 days in advance of the
Completion Date for such Project and the beginning of each fiscal year
thereafter. Borrower shall operate and maintain the each Project, or cause each
Project to be operated and maintained, in accordance with each applicable Annual
Operating Budget as approved by Administrative Agent in consultation with the
Independent Engineer; provided that an Obligor shall not exceed any individual
line item in any Annual Operating Budget by more than 15% of the budgeted amount
therefor for the applicable fiscal year and shall not exceed in the aggregate
for all line items in any Annual Operating Budget by more than 10% of the
budgeted amount therefor for the applicable fiscal year; provided, further that
any Annual Operating Budget may be amended with Administrative Agent’s prior
written consent in consultation with the Independent Engineer and in such event
Borrower shall operate and maintain the relevant Project, or cause the relevant
Project to be operated and maintained, within such Annual Operating Budget, as
so amended and subject to the proviso set forth above. If Administrative Agent
does not approve an Annual Operating Budget, Administrative Agent shall notify
Borrower of the items which are disapproved and the reason for such disapproval,
and until such Annual Operating Budget is so approved, the applicable Annual
Operating Budget most recently in effect shall continue to apply, except that
(i) any inflation indexes or escalators contained in any Project Documents shall
be applied, and (ii) any items of the then-proposed Annual Operating Budget that
have been approved shall be given effect in substitution of the corresponding
items in the applicable Annual Operating Budget most recently in effect.

 

5.11       Preservation of Rights; Further Assurances.

 

(a)          Preserve, protect and defend the material rights of each Obligor
under each and every Project Document, including, if appropriate in the
reasonable business judgment of Borrower, prosecution of suits to enforce any
material right of an Obligor thereunder and enforcement of any claims with
respect thereto.

 

 76 

 

 

(b)          From time to time as reasonably requested by Administrative Agent,
execute, acknowledge, record, register, deliver and/or file all such notices,
statements, instruments and other documents necessary to render valid and
enforceable under all applicable laws the rights, Liens and priorities of
Administrative Agent and the Secured Parties with respect to all Collateral, in
each case, in such form and at such times as shall be reasonably satisfactory to
Administrative Agent, and pay all reasonable fees and expenses (including
attorneys’ fees) incident to compliance with this Section 5.11(b).

 

(c)          If any Obligor shall at any time acquire any fee interest in real
property or leasehold, easement or other interest in real property which is not
covered by any Mortgage, promptly upon such acquisition (or on the Closing Date
if such acquisition occurred prior thereto, but in any event no later than
30 days after the date of acquisition), such Obligor shall execute, deliver and
record a supplement to the applicable Mortgage, reasonably satisfactory in form
and substance to Administrative Agent, subjecting such fee interest in real
property or leasehold, easement or other interests in real property to the Lien
and security interest created by such Mortgage and shall include such additional
fee interest in real property or leasehold, easement or other interest in real
property in the applicable Title Policy for such Project, or obtain title
insurance for such fee interest in real property, leasehold, easement or other
interest in real property consistent on substantially the same terms as the
applicable Title Policy for such Project at Borrower’s expense.

 

(d)          Any Person to whom any Membership Interest in Borrower is
transferred shall execute and deliver to Collateral Agent (i) a Pledge and
Security Agreement in the form of Exhibit F-2, or otherwise be subject to a
Pledge and Security Agreement such that Collateral Agent has a valid and
subsisting first priority security interest in such transferred ownership
interest (subject to Permitted Liens), and such intended transferee shall have
delivered to Collateral Agent original membership interest certificates, with
blank transfer powers, evidencing such transferee’s ownership interest in
Borrower (and Collateral Agent shall return any original certificates or other
instruments evidencing the transferor’s ownership interest in Borrower for
cancellation by Borrower in replacement thereof) and (ii) prior to the end of
the Recapture Period, a Member Indemnity Agreement in the form of Exhibit F-1,
or otherwise be party to a Member Indemnity Agreement.

 

5.12       Construction of Projects; Operation Date.

 

(a)          Make or cause to be made all contracts and do or cause to be done
all things necessary for the acquisition, construction, expansion, improvement,
equipping and Completion of the Projects and cause (i) each Project to achieve
Completion by no later than April 1, 2011 and (ii) each Project to achieve Final
Completion no later than June 1, 2011, in each case, substantially in accordance
in all material respects with the Plans and Specifications, the Construction
Contracts, the Interconnection Agreements, the Project Schedules and the Project
Budgets.

 

(b)          Cause Project (Burley Butte) and Project (Milner Dam) to complete
all upgrades or modifications necessary to generate and transmit electric energy
in all amounts up to and including their respective nameplate capacities by no
later than August 1, 2011, in each case substantially in accordance in all
material respects with the Plans and Specifications, the Construction Contracts,
the Interconnection Agreements, the Project Schedules and the Project Budgets.

 

 77 

 

 

(c)          Cause (i) each Initial Project to achieve the “Operation Date” (as
defined in such Project’s Power Purchase Agreement) no later than April 1, 2011
and (ii) each of Project (Burley Butte) and Project (Milner Dam) to achieve the
“Operation Date” (as defined in such Project’s Power Purchase Agreement) no
later than June 1, 2011.

 

5.13       Taxes, Other Government Charges and Utility Charges.

 

(a)          File, as and when due, all tax returns and pay, or cause to be
paid, as and when due and prior to delinquency, all taxes, assessments and
governmental charges of any kind that may at any time be lawfully assessed or
levied against or with respect to any Obligor or any Project and all assessments
and charges lawfully made by any Governmental Authority for public improvements
that may be secured by a Lien on the properties of any Obligor or any Project,
unless, in each case, the same are being contested in good faith and by
appropriate proceedings, with reserves established for such taxes as required by
GAAP, and except for de minimis taxes that an Obligor shall pay promptly upon
such Obligor’s knowledge of such non-payment.

 

(b)          Pay, or cause to be paid, as and when due and prior to delinquency,
all utility and other charges incurred in the construction, operation,
maintenance, use, occupancy and upkeep of the Projects except where the failure
to so pay could reasonably be expected to result in a Material Adverse Effect or
an Obligor is in good faith contesting the same, so long as (i) reserves in
accordance with GAAP have been established in an amount sufficient to pay any
such utility or other charges, accrued interest thereon and potential penalties
or other costs relating thereto, or other adequate provision for the payment
thereof shall have been made; (ii) enforcement of Liens or judgments associated
with the contested utility or other charge is effectively stayed for the entire
duration of such contest; and (iii) any utility or other charge determined to be
due, together with any interest or penalties thereon, is paid when due after
final resolution of such contest.

 

5.14       Compliance With Laws, Instruments, Etc. At its expense, (a)  comply,
or cause compliance with all Legal Requirements relating to the Projects or any
Obligor, including all Environmental Laws except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect; (b) procure,
maintain and comply with, all Required Permits (as and when required to be
procured and maintained under Legal Requirements (including all Environmental
Laws)) for the construction, operation and maintenance of the Projects and the
sale of electricity and ancillary services from the Projects except where
failure to so comply could not reasonably be expected to have a Material Adverse
Effect; and (c) in the case of a change of name or corporate organization
involving any Obligor, take such actions, including the filing of appropriate
notices with all Governmental Authorities that have issued Required Permits, to
maintain in full force and effect each Required Permit, as may be necessary by
applicable Legal Requirements. Each Obligor shall (i) promptly take any
remedial, responsive or corrective action to the extent required of such Obligor
under and for compliance with any Environmental Law with respect to any presence
or Release or threatened Release of Hazardous Substances and (ii) promptly
respond to, and address, any Environmental Claim against any Obligor or any
Project.

 

 78 

 

 

5.15       Maintenance of Insurance. Without cost to the Lenders, maintain or
cause to be maintained on its behalf in effect at all times the types of
insurance required pursuant to the Insurance Requirements set forth in Schedule
5.15, in the amount and on the terms and conditions specified therein, with
insurance companies rated “A-X” or better by Best’s Insurance Guide and Key
Ratings (or an equivalent rating by another nationally recognized insurance
rating agency of similar standing if Best’s Insurance Guide and Key Ratings
shall no longer be published); provided, however, that if insurance required
pursuant to the Insurance Requirements is not available on commercially
reasonable terms, each applicable Obligor shall obtain insurance on terms most
similar to the Insurance Requirements that is available on commercially
reasonable terms with the consent of Administrative Agent which consent shall
not be unreasonably withheld or delayed.

 

5.16       Warranty of Title. Subject only to Permitted Liens, each Obligor
shall maintain (a) good, marketable and insurable title to, or interest in, the
fee, leasehold or easement estate (as the case may be) to the Sites pursuant to
the Real Property Documents and (b) good, marketable and insurable title to, or
interest in, all of its other respective properties and assets.

 

5.17       Event of Eminent Domain. If an Event of Eminent Domain shall be
threatened or occur with respect to any Collateral, (a) diligently pursue any
right to compensation against the relevant Governmental Authority in respect of
such Event of Eminent Domain; (b) not, without the written consent of
Administrative Agent, compromise or settle any claim against such Governmental
Authority where the amount subject of such claim is in excess of $500,000; and
(c) pay or apply all Eminent Domain Proceeds in accordance with the Depositary
Agreement. Each Obligor consents to the participation of Administrative Agent at
the direction of the Majority Lenders in any proceedings resulting from an Event
of Eminent Domain, and each Obligor shall from time to time deliver to
Administrative Agent (with reference to this Section 5.17) all documents and
instruments reasonably requested by it to permit such participation.

 

5.18       Compliance with Project Document Covenants.

 

(a)          Perform and observe all covenants and obligations contained in any
Project Document to which it is a party except where failure to perform could
not reasonably be expected to result in a Material Adverse Effect;

 

(b)          take all reasonable and necessary action to prevent the termination
or cancellation of any Project Document in accordance with the terms of such
Project Document or otherwise (except for the expiration of any Project Document
in accordance with its terms and not as a result of a breach or default
thereunder); and

 

(c)          enforce against the relevant Principal Project Participant each
covenant or obligation of such Project Document to which it is a party in
accordance with its terms except where failure to enforce such covenant or
obligation could not reasonably be expected to result in a Material Adverse
Effect, including enforcing each Obligor’s rights and remedies under the Project
Documents to maximize the amount of liquidated damages available to such Obligor
under the Project Documents.

 

 79 

 

 

5.19       Interest Rate Hedging Agreements.

 

(a)          Within 7 Banking Days of the Closing Date, enter into the
Confirmations and maintain in full force and effect until the earlier of (i)
December 31, 2027 and (ii) the Term Loan Maturity Date, Interest Rate Hedging
Agreements with Hedge Counterparties with respect to a notional amount equal to
at least 75% of the projected Term Loans based on the Term Loan Commitments in
effect on the Closing Date.

 

(b)          Within 7 Banking Days of the closing of any Incremental Tranche A
Construction Loan Commitment Increase, enter into Confirmations and maintain in
full force and effect until the earlier of (i) December 31, 2027 and (ii) the
Term Loan Maturity Date, Interest Rate Hedging Agreements with Hedge
Counterparties with respect to a notional amount (in addition to that required
under Section 5.19(a) and any amounts previously hedged under this Section
5.19(b)) equal to at least 75% of the projected Term Loans associated with such
Incremental Tranche A Construction Loan Commitment Increase.

 

(c)          Within 7 Banking Days of the Borrowing of any Tranche C Loans,
enter into Confirmations and maintain in full force and effect until the earlier
of (i) December 31, 2027 and (ii) the Term Loan Maturity Date, Interest Rate
Hedging Agreements with Hedge Counterparties with respect to a notional amount
(in addition to any amounts previously hedged under this Section 5.19(c)) equal
to at least 75% of the projected Tranche C Loans associated with such Borrowing.

 

(d)          All such Interest Rate Hedging Agreements referred to in this
Section 5.19 shall be in form and substance reasonably satisfactory to
Administrative Agent, the Majority Lenders and the Hedge Counterparties.
Borrower shall be responsible for all reasonable costs, fees and expenses, if
any, incurred by the Hedge Counterparties in accordance with, and pursuant to
the terms of, the Interest Rate Hedging Agreements (“Hedge Fix Fees”). Borrower
shall ensure that at no time shall the total aggregate notional amounts of the
swaps entered into pursuant to the Interest Rate Hedging Agreements exceed the
outstanding amount of Term Loans and Tranche C Loans.

 

5.20       Spare Parts. Maintain a spare parts inventory for each Project as
required under the applicable manufacturer’s operating manual.

 

5.21       Upwind Array Event. In the event that an Upwind Array Event shall
occur, then within (a) 10 Banking Days after the completion of construction in
respect thereof, if such Upwind Array Event shall have been caused by an Idaho
Wind Entity or any Affiliate thereof, or (b) promptly, but in any event within
10 Banking Days after Borrower has knowledge thereof, if such Upwind Array Event
shall have been caused by a Person other than an Idaho Wind Entity or an
Affiliate thereof (such date of delivery, the “Adjustment Date”), calculate and
deliver to Administrative Agent the Projected Debt Service Coverage Ratio as of
the Adjustment Date using the applicable Base Case Projections (after giving
effect to any prepayments made prior to the date of determination) updated with
any changes needed solely to take into account the effect, if any, of such
Upwind Array Event on the expected power production of the Projects, as
determined by the Wind Consultant and the Independent Engineer. In the event
that there occurs an Upwind Array Event and the Projected Debt Service Coverage
Ratio, calculated as of each remaining Repayment Date, fails to demonstrate at
least the Minimum Projected Debt Service Coverage Ratio for either production
scenario, then Borrower shall make a mandatory prepayment in accordance with
Section 2.8(c)(vi).

 

 80 

 

 

5.22       WTG Location Variance Event. If (a) on or prior to the Term
Conversion Date, (i) one or more WTGs at any Site were constructed or are
located at a distance greater than 500 feet in the aggregate from the locations
therefor set forth in the Wind Consultant Closing Report and (ii) at least one
WTG was constructed or is located at a distance greater than 30 feet from the
location therefor set forth in the Wind Consultant Closing Report, or (b) on or
prior to Term Conversion Date, at least one WTG at any Site was constructed or
is located at a distance greater than 60 feet from the location therefor set
forth in the Wind Consultant Closing Report or (c) if at Term Conversion Date,
the number of WTGs at all of the Sites that have achieved Turbine Completion (as
defined in the Turbine Supply Agreement) is less than 122 (each a “WTG Location
Variance Event”), then (i) Borrower shall cause the Wind Consultant to deliver
to Administrative Agent an update to the Wind Consultant Closing Report (the
“Wind Consultant Conversion Report”) solely as to the difference, if any, in the
wind and energy production forecasts from those set forth in the Wind Consultant
Closing Report, (ii) Borrower shall deliver to Administrative Agent an update to
the Closing Date Base Case Projections which reflects the wind and energy
production forecasts set forth in the Wind Consultant Conversion Report (which
updates shall be included in the Term Conversion Date Base Case Projections
delivered to Administrative Agent pursuant to Section 3.7(m)) and (iii)
Administrative Agent shall, based on the Term Conversion Date Base Case
Projections, determine the WTL Overleverage Amount (if any).

 

5.23       Cash Grant Applications.

 

(a)          At least 10 days prior to the earlier of (i) the anticipated Final
Completion Date in respect of each Project and (ii) April 1, 2011, deliver to
Administrative Agent a substantially complete Draft Cash Grant Application for
such Project, together with all supporting documents, including the
commissioning report, design plans and final engineering design documents
stamped by a licensed professional engineer and a substantially final report of
the Cost Segregation Consultant in form and substance reasonably satisfactory to
Administrative Agent (acting on the instructions of the Majority Lenders).
Administrative Agent shall have the right to consult with the Cost Segregation
Consultant and any auditor or accountant of Borrower in respect of any such
drafts. Administrative Agent (acting on the instructions of the Majority
Lenders) shall, within 10 Banking Days after receipt thereof, approve such Draft
Cash Grant Application or inform Borrower that such Draft Cash Grant Application
is deficient or incomplete in any respect as required pursuant to the Treasury
Guidance or inconsistent with the categorization, methodology or amount included
in such report of the Cost Segregation Consultant delivered pursuant to this
Section 5.23(a). If such Draft Cash Grant Application is not approved by
Administrative Agent, the Administrative Agent shall notify Borrower and the
applicable Borrower Subsidiaries of any applicable deficiencies or
incompleteness and Borrower and such Borrower Subsidiaries shall correct any
deficiencies or incompleteness prior to filing a final Cash Grant Application.

 

 81 

 

 

(b)          As soon as practicable but not later than 30 days after the earlier
of (i) the Final Completion Date in respect of each Project and (ii) April 1,
2011, file, or cause to be filed, the Cash Grant Application in respect of such
Project and provide Administrative Agent with a copy thereof, (i) which
application shall be true, correct and complete, (ii) which application shall be
based on reasonable assumptions as to all legal and factual matters material to
the estimates set forth therein and prepared in good faith with due care, (iii)
which application shall be consistent with the provisions of the Operative
Documents and the applicable Draft Cash Grant Application approved pursuant to
Section 5.23(a), (iv) which application shall fairly represent such Obligor’s
reasonable expectations as to the matters covered thereby, (v) which application
shall be on the maximum amount of qualifying energy property of the Project and
(vi) which application and notice shall be prepared and filed in accordance with
the Treasury Guidance and applicable Law, including by being consistent with the
independent accountants’ examination opinion (required pursuant to the Treasury
Guidance) attesting to the accuracy of the costs claimed as the basis of the
assets for purposes of the relevant Cash Grant Application. Borrower shall
instruct, or cause the relevant Borrower Subsidiary to instruct, in each Cash
Grant Application, that the proceeds of such Cash Grant be deposited into the
Construction Account or the applicable Borrower Subsidiary Account, as
applicable, in accordance with the Depositary Agreement and Borrower shall
apply, or cause such proceeds to be applied, in accordance the Depositary
Agreement.

 

(c)          In respect of each Project, deliver to Administrative Agent each
Cash Grant Application and a certificate of an Authorized Officer of Borrower,
dated the Cash Grant Application Date for such Project, certifying that all
facts set forth in, and all representations, warranties and certifications made
by, or on behalf of, Borrower or the relevant Borrower Subsidiary, as
applicable, in the applicable Cash Grant Application and in the information
provided to the Cost Segregation Consultant and the independent accountant
providing the independent accountants’ examination opinion are true, complete
and correct in all material respects.

 

(d)          (i) Timely provide all supporting documentation required to be
filed with, or in connection with, each Cash Grant Application on and after each
Cash Grant Application Date, (ii) promptly respond to all requests for further
information with respect to each Cash Grant Application from the U.S. Treasury
Department and (iii) make all other filings and take all other actions deemed
necessary or advisable in connection with each Cash Grant Application and each
Cash Grant from time to time, including upon the reasonable request of
Administrative Agent.

 

(e)          Comply with all laws applicable to each Cash Grant and each Cash
Grant Application (including the Treasury Guidance).

 

(f)           During the Recapture Period, deliver to Administrative Agent no
later than 30 days after the end of each calendar year commencing on the first
full calendar year after receipt by an Obligor of any Cash Grant Proceeds, a
certificate of an Authorized Officer of Borrower certifying that to its
knowledge, no event or circumstance shall have occurred and be continuing that
could reasonably be expected to result in a claim by the U.S. Treasury
Department for the recapture of any Cash Grant in the event the property of any
Project (i) is disposed of to a Disqualified Person by any Idaho Wind Entity or
Affiliate thereof or (ii) ceases to be specified energy property.

 

 82 

 

 

5.24       Site Surveys. Provide Administrative Agent an as-built survey of each
Site consistent with the requirements and detail of the applicable Survey
delivered at Closing, and clearly delineating the location of all Improvements
constructed by an Obligor on such Site, in each case, dated no more than 30 days
prior to the Term Conversion Date.

 

5.25       Government Regulation. Take or cause to be taken any actions
necessary in order to ensure that (a) each Project will maintain its status as a
QF, (b) after a Borrower Subsidiary obtains MBR Authority, as applicable, such
Project will maintain its MBR Authority and (c) none of the Secured Parties or
any affiliate (as that term is defined in Section 1262(1) of PUHCA) of any of
them, solely as a result of an Obligor’s actions relating to the ownership,
leasing or operation of any Project, the sale of electric energy, capacity or
ancillary services from the Projects or the entering into any Operative Document
or any transaction contemplated hereby or thereby, other than with respect to
exercise of certain remedies allowed under the Credit Documents, will become
subject to, or not exempt from, regulation under PUHCA, the FPA or State laws
and regulations respecting the rates or the financial or organizational
regulation of electric utilities.

 

5.26       Supplemental Reserve. Borrower shall fund the Supplemental Reserve
Account (or cause an Acceptable Letter of Credit and/or Acceptable Guarantee to
be issued), in an aggregate amount equal to at least the required Supplemental
Reserve Amount, in accordance with the Depositary Agreement.

 

5.27       BOP O&M Agreement; Operations Support Agreement. At least 30 days
prior to the expiry of the term of the BOP O&M Agreement or the Operations
Support Agreement, either (a) extend the term of such agreement (or cause the
term of such agreement to be extended) for a period of at least 12 months, on
substantially similar terms as the BOP O&M Agreement or Operations Support
Agreement, as applicable, existing on the date hereof or (b) replace such
agreement with an agreement in form and substance reasonably acceptable to the
Administrative Agent and the Majority Lenders.

 

5.28       Nomination of Net Energy Amounts.

 

(a)          Prior to the Operation Date of its Project, each applicable
Borrower Subsidiary (other than Camp Reed, Payne’s Ferry and Yahoo Creek) shall
deliver a written notice to Power Purchaser pursuant to Section 6.2.3 of its
Power Purchase Agreement, nominating the “Initial Year Monthly Net Energy
Amounts” (as such term is used in the applicable Power Purchase Agreement),
which Initial Year Monthly Net Energy Amounts shall not exceed the amount of
energy production for such Project, based on a P99 Scenario/0.90 (such amounts,
the “Required Net Energy Amounts”). During the period commencing on the
applicable Operation Date and ending on the first anniversary of the Operation
Date for its Project, each Borrower Subsidiary, as applicable, shall ensure that
all monthly generation estimates of Net Energy Amounts provided by such Borrower
Subsidiary to Power Purchaser pursuant to its Power Purchase Agreement shall not
exceed the Required Net Energy Amounts. For the purposes of this Section 5.28,
the Operation Date shall mean the “Operation Date” as such term is defined in
the Power Purchase Agreement with respect to each Project (other than Project
(Camp Reed), Project (Payne’s Ferry) and Project (Yahoo Creek)).

 

 83 

 

 

(b)          In the event that Depositary Bank withdraws funds from the
Supplemental Reserve Account (or a drawing or demand is made in respect of an
Acceptable Letter of Credit or an Acceptable Guarantee delivered to satisfy the
Supplemental Reserve Amount) pursuant to the Depositary Agreement, each Borrower
Subsidiary, as applicable, shall ensure that all monthly generation estimates of
Net Energy Amounts provided by such Borrower Subsidiary to Power Purchaser
pursuant to its Power Purchase Agreement shall not exceed the Required Net
Energy Amounts until the funds on deposit in the Supplemental Reserve Account
(together with the aggregate amount then available to be drawn or demanded, as
applicable, under any Acceptable Letter of Credit and any Acceptable Guarantee
provided, in each case, to satisfy in whole or in part, the Supplemental Reserve
Amount) are at least equal to the Supplemental Reserve Amount in effect as of
such date.

 

5.29       Delay Security LCs; Interconnection LCs. Within five Banking Days of
the Closing Date, Borrower shall:

 

(a)          cause the Delay Security LCs to be replaced by Letters of Credit
issued pursuant to this Credit Agreement; and

 

(b)          cause the Interconnection LCs to be cancelled and returned from
Idaho Power, and provide evidence thereof to Administrative Agent.

 

5.30       Warranty Period.

 

(a)          No later than 12 months prior to the expiration of the Warranty
Period, Borrower shall (together with Operator and Independent Engineer) conduct
an inspection of each Project and determine any final claims associated with the
applicable warranties. Independent Engineer shall submit a report of its
findings to Administrative Agent, which report shall be used by Administrative
Agent to determine the Minimum Major Maintenance Reserve Amount, if any.

 

(b)          No later than 90 days after the expiration of the Warranty Period,
Borrower shall (together with Operator and Independent Engineer) conduct an
inspection of each Project and determine any final claims associated with the
applicable warranties. Independent Engineer shall submit a report of its
findings to Administrative Agent, which report shall be used by Administrative
Agent to determine the Minimum Major Maintenance Reserve Amount, if any.

 

5.31       Intentionally deleted.

 

 84 

 

 

5.32       Payne’s Ferry Lease Amendment; Landowner Estoppels.

 

(a)          Within 30 days after the Closing Date (or such longer period as
agreed by Borrower and Administrative Agent in writing), Payne’s Ferry shall use
all commercially reasonable efforts to record in the real property records of
Twin Falls County, Idaho, the First Amendment to Lease and Memorandum of Lease
among O'Connor Enterprises, Inc., Half Moon LLC and Payne's Ferry (which
amendment shall be in form and substance reasonably satisfactory to
Administrative Agent). Payne’s Ferry shall provide a copy of the recorded
amendment to Administrative Agent and Collateral Agent on or before the 30th day
(or within such longer period as agreed by Borrower and Administrative Agent in
writing) after the Closing Date. In addition, Payne's Ferry shall execute such
additional documents and instruments (including , without limitation,  an
amendment to the Mortgage (Payne's Ferry)  and an amendment to the Survey for
the Project (Payne's Ferry), all of which shall be in form and substance
reasonably acceptable  to Administrative Agent), as necessary to  (i)
 incorporate the additional real estate interests that are subject to the First
Amendment to Lease and Memorandum of Lease into the Mortgage (Payne’s Ferry) and
subject to the lien thereof  and (ii) enable the Title Insurer to issue
endorsements and amendments to the Title Policy (Payne’s Ferry) to remove any
encroachment exception and to fully insure the amendment to the Lease and the
additional real estate interests.  

 

(b)          Following the Closing Date, Borrower shall use commercially
reasonable efforts to deliver to Administrative Agent the Landowner Estoppels
that were not executed and delivered to Administrative Agent prior to the
Closing Date.  Each of the Landowner Estoppels shall be in form and substance
reasonably acceptable to Administrative Agent.

 

ARTICLE VI
NEGATIVE COVENANTS

 

Each Obligor covenants and agrees that, so long as this Credit Agreement is in
effect, it shall not:

 

6.1         Limitations on Liens. Create, assume or suffer to exist any Lien on
any of the Collateral or any Project except Permitted Liens.

 

6.2         Indebtedness. Incur, create, assume or permit to exist any
Indebtedness except Permitted Indebtedness.

 

6.3         Sale or Lease of Assets. Dispose of assets, whether now owned or
hereafter acquired except (i) inventory (including all sales of energy) in the
ordinary course of developing and operating a Project as contemplated by the
Operative Documents, (ii) interests in Real Property not being utilized at any
of the Sites or obsolete, worn out or replaced personal property not used or
useful in the development of any Project, in each case, having a fair market
value as to each such item of property of less than $500,000 and (iii) in the
case of a Borrower Subsidiary, Dispositions from one Borrower Subsidiary to
another Borrower Subsidiary.

 

6.4         Changes. Change the nature of its business or expand its business
beyond the business contemplated in the Operative Documents, including the
installation by any Obligor of any WTG that is not on any Site or does not
comprise any Project.

 

6.5         Distributions. Borrower shall not, directly or indirectly, make or
declare any distribution (in cash, property or obligation) on, or make any
return of capital or any other payment or transfer on account of, any interest
in Borrower, make any payments in respect of indebtedness owed to any Member or
Affiliate thereof or make any payments in respect of any management fees or fees
to any Member or Affiliate thereof (any such distribution, payment or transfer,
a “Restricted Payment”) except for:

 

 85 

 

 

(a)          Permitted Financed Payments;

 

(b)          the payment of Project Costs (including the repayment of interest
on Member Loans as permitted under clause (k) of the definition of Project
Costs);

 

(c)          fees and expense reimbursements to the Manager provided for under
the Management Services Agreements in accordance with the applicable Annual
Operating Budgets;

 

(d)          the distribution by Borrower of Project Revenues in accordance with
Section 4.2(c) of the Depositary Agreement;

 

(e)          payments under the Turbine Supply Agreement, so long as Turbine
Supplier is an Affiliate of any Obligor; and

 

(f)           payments under the Operations Support Agreement, so long as
Operator is an Affiliate of any Obligor.

 

6.6         Investments. Make or permit to remain outstanding any advances or
loans or extensions of credit to, or purchase or own any stock, bonds, notes,
debentures or other securities of any Person except Permitted Investments.

 

6.7         Transactions with Affiliates. Other than the Turbine Supply
Agreement, the Operations Support Agreement, Management Services Agreements, the
Development Fee Agreement and the Reimbursement Agreement, directly or
indirectly enter into any transaction or series of transactions with or for the
benefit of an Affiliate other than (i) on an arm’s length basis and on
reasonable market terms and conditions and (ii) not involving, in the aggregate,
in excess of $500,000 across all Obligors on an annual basis, without the prior
written approval of Administrative Agent (in consultation with the Majority
Lenders and the Independent Engineer).

 

6.8         Regulations. Directly or indirectly apply any part of the proceeds
of any Loan, LC Loan or Project Revenues to the purchasing or carrying of any
margin stock within the meaning of Regulations T, U or X of the Federal Reserve
Board, or any regulations, interpretations or rulings thereunder.

 

6.9         Loan Proceeds; Project Revenues. Use, pay, transfer, distribute or
dispose of any Loan or LC Loan proceeds or any Project Revenues in any manner or
for any purposes except as provided in Sections 2.17 and 5.1 and in the
Depositary Agreement.

 

6.10       Partnerships. Execute a binding agreement to become a general or
limited partner in any partnership, or a member in any limited liability
company, or a joint venturer in any joint venture, acquire property, create or
hold stock or other equity interests in any Person or form or acquire any
Subsidiaries; other than pursuant to any transaction contemplated under the
Credit Documents and the Project Documents that relate solely to the Projects.

 

 86 

 

 

6.11       Dissolution. Liquidate or dissolve, or sell or lease or otherwise
transfer or dispose of all or substantially all of its property, assets or
business, or combine, merge or consolidate with or into any other entity.

 

6.12       Amendments; Change Orders; Completion.

 

(a)          Cause, consent to, or permit: (i) any termination or cancellation
of any Project Document to which it is a party unless it is replaced as
contemplated by Section 8.7, except for expiration in accordance with its terms,
(ii) sell, assign (other than pursuant to the Collateral Documents) or otherwise
dispose of (by operation of law or otherwise) any part of its interest in any
Project Document to which it is a party, (iii) waive any material default under,
or material breach of, any Project Document to which it is a party or waive,
fail to enforce, forgive, compromise, settle, adjust or release any material
right, interest or entitlement, howsoever arising, under, or in respect of any
such Project Document or in any way vary, or consent or agree to the variation
of, any material provision of such Project Document or of the performance of any
material covenant or obligation by any other Person or consent to any assignment
by any other Person under any such Project Document, (iv) petition, request or
take any other legal or administrative action that seeks, or may be expected, to
impair any Project Document to which it is a party or seeks to amend, modify or
supplement any such Project Document, or (v) amend, supplement or modify any
Project Document (in each case as in effect when originally delivered to and
accepted by Administrative Agent, or the Majority Lenders, as applicable) to
which it is a party; in each case of clauses (i) through (v) above without first
obtaining the prior written approval of Administrative Agent and the Majority
Lenders (which approval shall not be unreasonably withheld, conditioned or
delayed).

 

(b)          Notwithstanding anything to the contrary in Section 6.12(a),
Borrower shall (i) prior to the Term Conversion Date, not be required to obtain
the consent or other approval of Administrative Agent or any Lender in respect
of any change order under a Construction Contract which change order has been
reviewed and approved in writing by the Independent Engineer; provided that the
aggregate amount of change orders approved under this sub-clause (i) shall not
exceed $5,000,000 in the aggregate across all Projects and any change orders
required in excess of such amount shall be subject to the prior approval of
Administrative Agent and the Majority Lenders acting in consultation with the
Independent Engineer (which approval shall not be unreasonably withheld,
conditioned or delayed) and (ii) prior to and after the Term Conversion Date,
not be required to obtain the consent or other approval of Administrative Agent
or any Lender in respect of (A) the settlement of claims for liquidated damages
under any Project Document which has been reviewed and approved in writing by
the Independent Engineer provided that the amount of dispute shall not exceed
$1,000,000 in the aggregate across all Projects and any settlement with respect
to a disputed amount in excess of such amount shall be subject to the prior
approval by the Administrative Agent and Majority Lenders (which approval shall
not be unreasonably withheld or delayed), (B) the modification or amendment of
any Project Document (except for a Power Purchase Agreement, which any such
modification or amendment of the Power Purchase Agreement shall be subject to
the prior written consent of the Administrative Agent and the Majority Lenders)
as long as the aggregate obligations of an Obligor pursuant to such modification
or amendment, when considered with all other amendments to such agreement
effected under this item (B), would not exceed (1) $250,000 with respect to such
modification or amendment in the aggregate over the term of such contract with
respect to any Project Document entered into with an Affiliate of an Obligor
other than the Operations Support Agreement or (2) $500,000 with respect to such
modification or amendment in the aggregate over the term of such contract with
respect to any other Project Document, (C) amendments or modifications of the
Project Documents effected to correct a clear and manifest error in a Project
Document, (D) any change order, amendment or modification to be funded, pursuant
to arrangements reasonably satisfactory to the Administrative Agent and Majority
Lenders, solely from an Equity Contribution or (E) purchase orders for spare
parts not included in the spare parts program of any of the Projects not to
exceed either (1) $1,000,000 in the aggregate across all Projects or (2) the
amounts specified in the applicable Annual Operating Budget with respect
thereto; provided that any purchase order for spare parts not covered in clause
(1) or clause (2) shall not exceed $1,000,000 in the aggregate across all
Projects on an annual basis. Borrower shall promptly provide to the
Administrative Agent a true, correct and complete copy of any modification,
amendment or waiver of any Project Document entered into in accordance with the
foregoing.

 

 87 

 

 

(c)          Without the prior written consent of the Majority Lenders, replace
the Manager, unless such replacement manager (or the Managing Member performing
the services of the Manager under the Borrower Operating Agreement), is an
Experienced Person.

 

(d)          (i) Declare “Mechanical Completion” or “Turbine Completion” with
respect to any Unit (in each case, under and as defined in the Turbine Supply
Agreement) or (ii) declare “Project Site Mechanical Completion”, “Project Site
Substantial Completion”, “Project Site Final Completion”, with respect to any
Project or “High Voltage Electrical System Substantial Completion” or “High
Voltage Electrical Site Final Completion” (in each case, under and as defined in
the EPC Contract); in each case without the prior written approval of
Administrative Agent in consultation with the Independent Engineer, such
approval not to be unreasonably withheld or delayed.

 

6.13       Name and Location; Fiscal Year. Change its name, its jurisdiction of
legal organization, its form of legal organization or the location of its chief
executive office or principal place of business without written notice to
Administrative Agent at least 30 days prior to such change or change its fiscal
year without the prior written consent of Administrative Agent.

 

6.14       Use of Sites. Use or permit to be used, any Site for any purpose
other than for the construction, operation and maintenance of a Project and as
contemplated by the Operative Documents, without the prior written consent of
Administrative Agent (in consultation with the Majority Lenders), or permanently
locate any portion of a Project on a site other than as permitted by the
Operative Documents.

 

6.15       Assignment. Assign its rights or obligations hereunder or under any
of the Operative Documents to any Person.

 

6.16       Transfer of Interests.

 

(a)          Cause, make, suffer, permit or consent to any creation, sale,
assignment or transfer of any ownership interest or other interest in a Borrower
Subsidiary.

 

 88 

 

 

(b)          Cause, make, suffer, permit or consent to (and not allow any Member
to cause, make, suffer, permit or consent to) any creation, sale, assignment,
transfer, hypothecation, or other disposition of any of direct or indirect
ownership interest in Borrower except: (i) as provided under the Collateral
Documents, or (ii) to a Permitted Transferee in accordance with the Permitted
Transfer Conditions.

 

(c)          Cause, make, suffer, permit or consent to any creation, sale,
assignment or transfer of any ownership interest or other interest in Borrower
that would constitute a Change of Control, unless such Change of Control is
caused by the removal of the Managing Member in accordance with Article IX of
the Borrower Operating Agreement following the occurrence of a “Removal Event”.

 

6.17       Abandonment of Project. With respect to any Project, willfully and
voluntarily abandon the development, construction or operation of such Project
for a continuous period of more than 30 days; provided, however, that none of
(i) scheduled maintenance of the Project, (ii) repairs to such Project whether
scheduled or not scheduled, (iii) the occurrence of force majeure prior to
Completion of such Project, (iv) an unscheduled outage (including as a result of
force majeure, uncontrollable force or a similar event which would excuse
performance) or scheduled outage of such Project, or (v) non-operation of such
Project as the result of non-dispatch of such Project, shall constitute
abandonment of such Project, and, in the case of suspension of operation of a
Project as a result of a forced outage (including as a result of force majeure,
uncontrollable force or a similar event which would excuse performance), or in
the case of unscheduled repairs to a Project so long as Borrower or the relevant
Borrower Subsidiary is diligently attempting to end such suspension of
operation.

 

6.18       Additional Documents. On and after the Closing Date, enter into any
Additional Project Documents, without the prior written consent of
Administrative Agent (in consultation with the Independent Engineer). Borrower
shall deliver to the Administrative Agent documents necessary to cause the
Obligor’s interests in, to and under such Additional Project Document to be
pledged and/or mortgaged, if applicable, to Collateral Agent if requested by
Administrative Agent.

 

6.19       Government Regulation. Take or cause to be taken any actions that
could reasonably be expected to result in: (a) a Project losing its status as a
QF, (b) a Borrower Subsidiary losing its MBR Authority, if applicable, once
obtained, (c) an Obligor becoming an “investment company” or a company
“controlled by” an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (d) any of the Secured Parties or any
affiliate (as that term is defined in Section 1262(1) of PUHCA) of any of them,
solely as a result of any Obligor’s actions relating to the ownership, leasing
or operation of any Project, the sale of electric energy, capacity or ancillary
services from a Project, or the entering into any Operative Document or any
transaction contemplated hereby or thereby, other than with respect to exercise
of certain remedies allowed pursuant to the Credit Documents, becoming subject
to, or not exempt from, regulation under PUHCA, the FPA or State laws and
regulations respecting the rates or the financial or organizational regulation
of electric utilities.

 

6.20       Accounts. Open or fund any accounts other than the Accounts and the
Checking Accounts.

 

 89 

 

 

6.21       Transfer to a Disqualified Person. During the Recapture Period,
cause, make, suffer, permit or consent to any sale, assignment, transfer or
other disposition of any direct or indirect ownership interest or other interest
in a Borrower Subsidiary that could reasonably be expected to cause such
Borrower Subsidiary to be directly or indirectly owned by a Disqualified Person.

 

6.22       ERISA. Establish, maintain, contribute to or become obligated to
contribute to or incur any liability in respect of any ERISA Plan or suffer or
permit any member of the Controlled Group to do so.

 

6.23       Clauses Restricting Borrower Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Borrower Subsidiary to (a) make Restricted Payments in
respect of any ownership interest in such Borrower Subsidiary held by, or pay
any Indebtedness owed to, Borrower or any other Borrower Subsidiary, (b) make
loans or advances to, or other Investments in, Borrower or any other Borrower
Subsidiary or (c) transfer any of its assets to Borrower or any other Borrower
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of the Credit Documents.

 

ARTICLE VII
GUARANTEE

 

7.1         Guarantee The Borrower Subsidiaries (the “Subsidiary Guarantors”)
hereby jointly and severally guarantee to each of the Secured Parties and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of:

 

 

(a)          the principal of and interest on the Loans made by the Lenders to
Borrower and all fees, indemnification payments, Obligations and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders or the Agents by Borrower under this
Credit Agreement and by any Subsidiary Guarantor under any of the Credit
Documents, and

 

(b)          all obligations of, as applicable, Borrower and each other Borrower
Subsidiary to any Lender (or any Affiliate thereof) under any Interest Rate
Hedging Agreement to which such Lender or affiliate is a party,

 

in each case strictly in accordance with the terms thereof and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Subsidiary Guarantors hereby further jointly and severally agree that if
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

 90 

 

 

7.2         Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 7.1 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under this Credit Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 7.2 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(a)          at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)          any of the acts mentioned in any of the provisions of this Credit
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Credit Agreement
or any other agreement or instrument referred to herein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with; or

 

(d)          any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Credit Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

7.3         Reinstatement. The obligations of the Subsidiary Guarantors under
this Article 7 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Obligor in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Secured Parties in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

 91 

 

 

7.4         Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration or termination of all Commitments of the Lenders
under this Credit Agreement they shall not exercise any right or remedy arising
by reason of any performance by them of their guarantee in Section 7.1, whether
by subrogation or otherwise, against Borrower or any other Subsidiary Guarantor
of any of the Guaranteed Obligations, or any security for any of the Guaranteed
Obligations.

 

7.5         Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Lenders, the obligations of
Borrower under this Credit Agreement may be declared to be forthwith due and
payable as provided in Article IX of this Credit Agreement (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Article IX) for purposes of Section 7.1 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 7.1.

 

7.6         Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Article 7 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

7.7         Continuing Guarantee. The guarantee in this Article 7 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

7.8         General Limitation on Guaranteed Obligations. In any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 7.1 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.1, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Secured Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

 92 

 

 

ARTICLE VIII
EVENTS OF DEFAULT

 

The occurrence of any of the following events shall constitute an event of
default (individually, an “Event of Default”, and, collectively, “Events of
Default”) hereunder:

 

8.1         Failure to Make Payments. An Obligor shall fail to pay, in
accordance with the terms of this Credit Agreement, (i) any principal on any
Loan or LC Loan when due; (ii) any interest or fee due and owing to
Administrative Agent or the Lenders within three days after the date that such
sum is due; or (iii) any other cost, charge or other sum due under this Credit
Agreement or any other Credit Document within ten Banking Days after the date
that such sum is due; or

 

8.2         Judgments.

 

(a)          (i) A final non-appealable judgment or judgments shall be entered
against an Obligor in the amount of $500,000 or more individually or $1,000,000
or more in the aggregate, which remains unstayed or unsatisfied, or for which no
bond is posted, for more than 30 consecutive days after its entry; or (ii) any
other final judgment or judgments shall be entered against an Obligor (for
declaratory or injunctive relief), and, with respect to clause (a)(ii) above,
such judgment could reasonably be expected to materially impair or inhibit the
construction of any Project, or an Obligor’s use of a Project, for the purpose
for which such Project was intended; or

 

(b)          Prior to the expiration of the Recapture Period (i) a final
non-appealable judgment or judgments shall be entered against any Member in the
amount of $500,000 or more individually or $1,000,000 or more in the aggregate,
which remains unstayed or unsatisfied, or for which no bond is posted, for more
than 30 consecutive days after its entry; or (ii) any other final judgment or
judgments shall be entered against a Member (for declaratory or injunctive
relief), and, with respect to both clauses (b)(i) and (ii) above, such judgment
could reasonably be expected to materially impair or inhibit the construction of
any Project, or an Obligor’s use of a Project, for the purpose for which such
Project was intended;

 

(c)          After the expiration of the Recapture Period (i) a final
non-appealable judgment or judgments shall be entered against a Member which
remains unstayed or unsatisfied, or for which no bond is posted, for more than
30 consecutive days after its entry; or (ii) any other final judgment or
judgments shall be entered against a Member (for declaratory or injunctive
relief), and, with respect to both clauses (c)(i) and (ii) above, such judgment
could reasonably be expected to materially impair or inhibit the construction of
any Project, or an Obligor’s use of a Project, for the purpose for which such
Project was intended and which could reasonably be expected to have a Material
Adverse Effect; or

 

(d)          (i) A final non-appealable judgment or judgments shall be entered
against a Principal Project Participant which remains unstayed or unsatisfied,
or for which no bond is posted, for more than 30 consecutive days after its
entry; or (ii) any other final judgment or judgments shall be entered against a
Principal Project Participant (for declaratory or injunctive relief), and, with
respect to both clauses (d)(i) and (ii) above, such judgment could reasonably be
expected to materially impair or inhibit the construction of any Project, or an
Obligor’s use of a Project, for the purpose for which such Project was intended
and which could reasonably be expected to have a Material Adverse Effect; or

 

 93 

 

 

8.3         Representations and Warranties. Any representation, warranty or
certificate made or prepared by, an Idaho Wind Entity or a Principal Project
Participant, and furnished to Administrative Agent or any Secured Party pursuant
to this Credit Agreement or any other Operative Document shall contain an untrue
or misleading statement of a material fact as of the date made and, if such
misrepresentation is susceptible of cure, the adverse effect of the
misrepresentation is not remedied within 30 days of an Idaho Wind Entity
receiving notice or knowledge thereof; provided that, after the expiration of
the Recapture Period, any misrepresentation of a Member made under or pursuant
to a Member Indemnity Agreement shall not constitute an Event of Default under
this Section 8.3; or

 

8.4         Bankruptcy; Insolvency. Any of the following events shall have
occurred (each, a “Bankruptcy Event”): (i) any Idaho Wind Entity or any
Principal Project Participant (the “Subject Persons”) shall institute a
voluntary case seeking liquidation or reorganization under any Bankruptcy Law
(or any successor statute), or shall consent to the institution of an
involuntary case thereunder against it; (ii) any of the Subject Persons shall
file a petition or consent or shall otherwise institute any similar proceeding
under any other applicable federal, State or other applicable law, or shall
consent thereto; (iii) any of the Subject Persons shall apply for, or by consent
or acquiescence there shall be an appointment of, a receiver, liquidator,
sequestrator, trustee or other officer over such Subject Person or its assets
with similar powers; (iv) any of the Subject Persons shall make an assignment
for the benefit of creditors; or any of the Subject Persons shall admit in
writing its inability to pay its debts generally as they become due; or (v) if
an involuntary case shall be commenced seeking the liquidation or reorganization
of any of the Subject Persons under the Bankruptcy Law (or any successor
statute) or any similar proceeding shall be commenced against any of the Subject
Persons under any other applicable federal, State or other applicable law, and
(A) the petition commencing the involuntary case is not timely controverted; (B)
the petition commencing the involuntary case is not dismissed within 60 days of
its filing; (C) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
any of the Subject Persons and such appointment is not vacated within 60 days;
(D) an order for relief shall have been issued or entered therein; (E) a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of any of the Subject Persons or of all or a part of their property,
shall have been entered and such decree or order is not vacated within 60 days;
or (F) any other similar relief shall be granted against any of the Subject
Persons under any applicable federal, State or other law; or

 

 94 

 

 

8.5         ERISA. If an Obligor or any member of the Controlled Group should
establish, maintain, contribute to or become obligated to contribute to any
ERISA Plan and (a) a Reportable Event shall have occurred with respect to any
ERISA Plan and, within 45 days after the reporting of such Reportable Event to
Administrative Agent by Borrower (or Administrative Agent or any Lender
otherwise obtaining knowledge of such event) and the furnishing of such
information as any Lender may request with respect thereto, Administrative Agent
shall have notified Borrower in writing that (i) the Majority Lenders have made
a determination that, on the basis of such Reportable Event, there are
reasonable grounds for the termination of such ERISA Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such ERISA Plan and (ii) as a result thereof, an Event of Default
exists hereunder; or (b) a trustee shall be appointed by a United States
District Court to administer any ERISA Plan; or (c) the PBGC shall institute
proceedings to terminate any ERISA Plan; or (d) a complete or partial withdrawal
by an Obligor or any member of the Controlled Group from any Multiemployer Plan
shall have occurred, or any Multiemployer Plan shall enter reorganization
status, become insolvent, or terminate (or notify an Obligor or any member of
the Controlled Group of its intent to terminate) under Section 4041A of ERISA
and, within 45 days after the reporting of any such occurrence to Administrative
Agent by Borrower (or Administrative Agent or any Lender otherwise obtaining
knowledge of such event) and the furnishing of such information as any Lender
may request with respect thereto, Administrative Agent shall have notified
Borrower in writing that the Majority Lenders have made a determination that, on
the basis of such occurrence, an Event of Default exists hereunder; provided
that any of the events described in this Section 8.5 shall involve (x) one or
more ERISA Plans that are single-employer plans (as defined in Section
4001(a)(15) of ERISA) and under which the aggregate gross amount of unfunded
benefit liabilities (as defined in Section 4001(a)(16) of ERISA), including
vested unfunded liabilities which arise or might arise as the result of the
termination of such ERISA Plan or Plans, and/or (y) one or more Multiemployer
Plans to which the aggregate liabilities of an Obligor and all members of the
Controlled Group shall, in each case, be in an amount that could reasonably be
expected to have a Material Adverse Effect on the economic condition of an
Obligor or on the Controlled Group as a whole; or

 

8.6         Cross Default; Cross Acceleration.

 

(a)          Any Obligor shall default for a period beyond any applicable grace
period (i) in the payment of any principal, interest or other amount due under
any agreement (other than the Credit Documents) or (ii) in the performance of
any other obligation due under such agreement (other than the Credit Documents),
(x) in each case, involving the borrowing of money or the advance of credit and
the amounts payable under such agreement or agreements equals or exceeds
$1,000,000 in the aggregate; and (y) solely with respect to clause (a)(ii),
pursuant to such default the holder of the obligations concerned exercises its
right to accelerate the maturity of the indebtedness evidenced thereby;

 

(b)          Prior to the expiration of the Recapture Period, any Member shall
default for a period beyond any applicable grace period (i) in the payment of
any principal, interest or other amount due under any agreement (other than the
Credit Documents) or (ii) in the performance of any other obligation due under
such agreement (other than the Credit Documents), (x) in each case, (1)
involving the borrowing of money or the advance of credit and the amounts
payable under such agreement or agreements equals or exceeds $500,000 in the
aggregate and (2) such default could reasonably be expected to materially impair
or inhibit the construction of any Project, or an Obligor’s use of a Project,
for the purpose for which such Project was intended; and (y) solely with respect
to clause (b)(ii), pursuant to such default the holder of the obligations
concerned exercises its right to accelerate the maturity of the indebtedness
evidenced thereby;

 

 95 

 

 

(c)          After the expiration of the Recapture Period, any Member shall
default for a period beyond any applicable grace period (i) in the payment of
any principal, interest or other amount due under any agreement or (ii) in the
performance of any other obligation due under such agreement, (x) in each case,
(1) involving the borrowing of money or the advance of credit and the amounts
payable under such agreement or agreements equals or exceeds $500,000 in the
aggregate and (2) such default would reasonably be expected to result in a
Material Adverse Effect; and (y) solely with respect to clause (c)(ii), pursuant
to such default the holder of the obligations concerned exercises its right to
accelerate the maturity of the indebtedness evidenced thereby;

 

(d)          Any Principal Project Participant (other than Power Purchaser)
shall default for a period beyond any applicable grace period (i) in the payment
of any principal, interest or other amount due under any agreement or (ii) in
the performance of any other obligation due under such agreement, (x) in each
case, (1) involving the borrowing of money or the advance of credit and the
amounts payable under such agreement or agreements equals or exceeds $1,000,000
in the aggregate, (2) so long as such Principal Project Participant has any
material unperformed obligations under a Principal Project Document, and (3)
such default would reasonably be expected to result in a Material Adverse
Effect; and (y) solely with respect to clause (d)(ii), pursuant to such default
the holder of the obligations concerned exercises its right to accelerate the
maturity of the indebtedness evidenced thereby; or

 

(e)          An Idaho Power Cross-Default Event has occurred that could
reasonably be expected to have a Material Adverse Effect.

 

8.7         Breach of Project Documents.

 

(a)          Principal Project Documents (other than a Power Purchase Agreement
or a Portfolio Agreement). (i) Breach of a Principal Project Document (other
than any Power Purchase Agreement or Portfolio Agreement) by an Idaho Wind
Entity that is not remediable, or if remediable, shall continue unremedied for a
period equal to the lesser of the cure period provided under such Principal
Project Document or 30 days and such failure to comply could reasonably be
expected to have a Material Adverse Effect, unless the counterparty to such
Principal Project Document is not an Affiliate of GE Member and an Original
Class A Member has proposed a plan of remediation to the Administrative Agent
prior to the expiration of such cure period and either (A) such breach has been
remedied within 15 days after the expiration of such cure period or (B) the
applicable Idaho Wind Entity has commenced and is continuing diligently curing
such breach within 15 days after the expiration of such period and such breach
has been remedied within 30 days after the expiration of such period; (ii)
breach of a Principal Project Document (other than any Power Purchase Agreement
or Portfolio Agreement) by a party (other than an Idaho Wind Entity) that is not
remediable, or if remediable, shall continue unremedied for 30 days after an
Idaho Wind Entity receives notice of such breach unless either (A) such breach
could not reasonably be expected to have a Material Adverse Effect or (B) such
Principal Project Document has been replaced (if capable of being replaced)
within 90 days by a replacement agreement in form and substance reasonably
satisfactory to the Administrative Agent; (iii) an Idaho Wind Entity shall
repudiate its obligations under any Principal Project Document (other than a
Power Purchase Agreement or Portfolio Agreement); (iv) a party (other than an
Idaho Wind Entity) shall repudiate its obligations under any Principal Project
Document (other than a Power Purchase Agreement or Portfolio Agreement)
unless either (A) such repudiation could not reasonably be expected to have a
Material Adverse Effect or (B) such Principal Project Document has been replaced
(if capable of being replaced) within 90 days by a replacement agreement in form
and substance reasonably satisfactory to the Administrative Agent; or (v) any
Principal Project Document (other than a Power Purchase Agreement or Portfolio
Agreement) shall terminate or otherwise cease to be valid and binding on the
parties thereto (other than upon expiry) unless either (A) such termination or
cessation of effectiveness could not reasonably be expected to have a Material
Adverse Effect or (B) such Principal Project Document has been replaced (if
capable of being replaced) within 90 days by a replacement agreement in form and
substance reasonably satisfactory to the Administrative Agent; provided that,
for the avoidance of doubt, if Obligations in respect of Tranche C Loans that
are REC Loans remain outstanding under this Credit Agreement, Section 8.7(d)
shall apply in respect of breaches of such REC Agreement, as applicable;

 

 96 

 

 

(b)          Portfolio Agreements. (i) Material breach of a Portfolio Agreement
by an Idaho Wind Entity and such breach results in a default under the Portfolio
Agreement that would immediately, or with the passage of the applicable grace
period or the giving of notice or both, enable the counterparty to terminate
such Portfolio Agreement, and such breach is not remediable, or if remediable,
shall continue unremedied for a period equal to the lesser of the cure period
provided under such Portfolio Agreement or 30 days unless the counterparty to
such Principal Project Document is not an Affiliate of GE Member and an Original
Class A Member has proposed a plan of remediation to the Administrative Agent
prior to the expiration of such cure period and either (A) such breach has been
remedied within 15 days after the expiration of such cure period or (B) the
applicable Idaho Wind Entity has commenced and is continuing diligently curing
such breach within 15 days after the expiration of such period and such breach
has been remedied within 30 days after the expiration of such period; (ii)
material breach of a Portfolio Agreement by a party (other than an Idaho Wind
Entity) that is not remediable, or if remediable, shall continue unremedied for
30 days after an Idaho Wind Entity receives notice of such breach unless such
Principal Project Document has been replaced (if capable of being replaced)
within  90 days by a replacement agreement in form and substance reasonably
satisfactory to the Administrative Agent; (iii) an Idaho Wind Entity shall
repudiate its obligations under any Portfolio Agreement; (iv) a party (other
than an Idaho Wind Entity) shall repudiate its obligations under any Portfolio
Agreement unless such Portfolio Agreement has been replaced (if capable of being
replaced) within 90 days by a replacement agreement in form and substance
reasonably satisfactory to the Administrative Agent; or (v) any Portfolio
Agreement shall terminate or otherwise cease to be valid and binding on the
parties thereto (other than upon expiry) unless such Portfolio Agreement has
been replaced (if capable of being replaced) within 90 days by a replacement
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

 

 97 

 

 

(c)          Power Purchase Agreements. (i) Breach of a Power Purchase Agreement
by an Idaho Wind Entity and such breach results in a default under the Power
Purchase Agreement that would immediately, or with the passage of the applicable
grace period or the giving of notice or both, enable the Power Purchaser to
terminate such Power Purchase Agreement and such breach is not remediable, or if
remediable, shall continue unremedied for a period equal to (x) in respect of a
Material Breach (as defined in a Power Purchase Agreement) the lesser of the
cure period provided under such Power Purchase Agreement or 10 days (provided
that where the Power Purchaser has issued a notice of material breach and
specified a date by which such material breach must be cured (the “Cure Date”),
the cure period under this Credit Agreement shall continue until the date which
falls 15 days prior to the Cure Date) and (y) in respect of any other breach,
the lesser of the cure period provided under such Power Purchase Agreement or 45
days, (ii) material breach of a Power Purchase Agreement by a party (other than
an Idaho Wind Entity) that is not remediable, or if remediable, shall continue
unremedied for 45 days after an Idaho Wind Entity receives notice of such breach
unless such Power Purchase Agreement has been replaced (if capable of being
replaced) within  90 days by a replacement agreement in form and substance
reasonably satisfactory to the Administrative Agent; (iii) an Idaho Wind Entity
shall repudiate its obligations under any Power Purchase Agreement; (iv) a party
(other than an Idaho Wind Entity) shall repudiate its obligations under any
Power Purchase Agreement unless such Power Purchase Agreement has been replaced
(if capable of being replaced) within 90 days by a replacement agreement in form
and substance reasonably satisfactory to the Administrative Agent; or (v) any
Power Purchase Agreement shall terminate or otherwise cease to be valid and
binding on the parties thereto (other than upon expiry) unless such Power
Purchase Agreement has been replaced (if capable of being replaced) within 90
days by a replacement agreement in form and substance reasonably satisfactory to
the Administrative Agent; provided that it shall not be an event of default
hereunder if Borrower demonstrates, after giving effect to such breach or
termination of the applicable Power Purchase Agreement, that the Projected Debt
Service Coverage Ratio, calculated on a pro forma basis, is not below (i)
1.30:1.00 according to the P50 Production Scenario and (ii) 1.00:1.00 according
to the P99 Production Scenario; in each case, based upon the applicable Base
Case Projections delivered to Administrative Agent hereunder (which Base Case
Projections shall take into account, among other things, the outstanding amount
of any LC Loans advanced to Borrower under this Credit Agreement, any
termination payments required to be made by an Obligor under such Power Purchase
Agreement and any REC Document entered into since the date of the most recent
Base Case Projections delivered to Administrative Agent under this Credit
Agreement) and excluding any merchant cash flows derived from the applicable
Project; or

 

(d)          REC Agreements. (i) Breach of a REC Agreement by an Idaho Wind
Entity and such breach results in a default under the REC Agreement that would
immediately, or with the passage of the applicable grace period or the giving of
notice or both, enable the REC Purchaser to terminate such REC Agreement and
such breach is not remediable, or if remediable, shall continue unremedied for a
period equal to the lesser of the cure period provided under such REC Agreement
or 30 days; (ii) material breach of a REC Agreement by a party (other than an
Idaho Wind Entity) that is not remediable, or if remediable, shall continue
unremedied for 45 days after an Idaho Wind Entity receives notice of such breach
unless such REC Agreement has been replaced (if capable of being replaced)
within  90 days by a replacement agreement in form and substance reasonably
satisfactory to the Administrative Agent; (iii) an Idaho Wind Entity shall
repudiate its obligations under any REC Agreement; (iv) a party (other than an
Idaho Wind Entity) shall repudiate its obligations under any REC Agreement
unless such REC Agreement has been replaced (if capable of being replaced)
within 90 days by a replacement agreement in form and substance reasonably
satisfactory to the Administrative Agent; or (v) any REC Agreement
shall terminate or otherwise cease to be valid and binding on the parties
thereto (other than upon expiry) unless such REC Agreement has been replaced (if
capable of being replaced) within 90 days by a replacement agreement in form and
substance reasonably satisfactory to the Administrative Agent; provided that it
shall not be an event of default hereunder if (1) there are no Obligations in
respect of Tranche C Loans that are REC Loans outstanding under this Credit
Agreement (and for the avoidance of doubt, in the event that an Obligor is a
party to a REC Agreement but there are no Obligations in respect of Tranche C
Loans that are REC Loans outstanding under this Credit Agreement, Section 8.7(a)
shall apply in respect of breaches of such REC Agreement, as applicable) or (2)
Borrower demonstrates, after giving effect to such breach or termination of the
applicable REC Agreement, that the Projected Debt Service Coverage Ratio,
calculated on a pro forma basis, is not below (i) 1.30:1.00 according to the P50
Production Scenario and (ii) 1.00:1.00 according to the P99 Production Scenario;
in each case, based upon the applicable Base Case Projections delivered to
Administrative Agent hereunder (which Base Case Projections shall take into
account, among other things, the outstanding amount of any LC Loans advanced to
Borrower under this Credit Agreement, any termination payments required to be
made by an Obligor under such REC Agreement and any REC Document entered into
since the date of the most recent Base Case Projections delivered to
Administrative Agent under this Credit Agreement); or

 

 98 

 

 

(e)          Replacement of Managing Member. At any time, the Managing Member is
removed in accordance with Article IX of the Borrower Operating Agreement
following the occurrence of a “Removal Event” thereunder and either (i) the
Managing Member is not replaced with a Permitted Transferee within 90 days of
such removal or (ii) Borrower (or each Obligor, as applicable) has not entered
into an agreement for the management of the Projects on terms and conditions
substantially similar to the Management Services Agreements with a Person that
is an Experienced Person within 90 days of such removal; or

 

(f)           Replacement of Manager. At any time, the Manager is removed under
a Management Services Agreement and the Manager is not replaced with a Person
that is an Experienced Person within 60 days of such removal; or

 

8.8         Breach of Terms of Credit Agreement; Credit Documents.

 

(a)          An Obligor (or its Affiliates, as the case may be) shall fail to
perform or observe any of the covenants set forth in Sections 2.17(d) and (e),
5.1, 5.7(a), 5.7(b), 5.9, 5.12, 5.15, 5.23(b), 5.28, 5.29, 5.32, Article VI or
Article VII; or

 

(b)          Borrower shall fail to perform or observe the covenant set forth in
Section 5.3(c) and such failure shall continue unremedied for a period of 30
days after a Responsible Officer of Borrower obtains actual knowledge thereof;
or

 

(c)          Any Idaho Wind Entity (or its Affiliates, as the case may be) shall
fail to perform or observe any other covenant to be performed or observed by it
hereunder or under any Credit Document and not otherwise specifically provided
for elsewhere in this Article 8, and such failure shall continue unremedied for
a period of 30 days after Borrower receives written notice thereof from
Administrative Agent; provided, however, that if such default is of a nature
such that it cannot reasonably be cured within such 30 day period but is
susceptible to cure within 60 days, an Event of Default shall not result
therefrom so long as (a) Borrower has, promptly upon discovery thereof, given
written notice to Administrative Agent of such default; (b) Borrower as promptly
as practicable commences action reasonably designed to cure such default and
continues diligently to pursue such action; and (c)  such default is cured
within 30 days after the expiration of the initial 30 day grace period; or

 

 99 

 

 

8.9         Loss of QF Status; Government Regulation.

 

(a)          Any Project shall cease to be a QF; or

 

(b)          Borrower becomes a “public utility” as such term is defined in
Section 201(e) of the FPA or becomes subject to regulation under PUHCA except
with respect to waiver of or exemption from PUHCA;

 

(c)          Any Borrower Subsidiary becomes ineligible for the exemptions from
regulation under the FPA, PUHCA, or any state electric utility law as specified
in 18 C.F.R. §§ 292.601(c), 292.602(b) and 292.602(c), subject to FERC authority
to modify such exemptions pursuant to §§ 292.602(c)(3-4), or becomes subject to
regulation under PUHCA;

 

(d)          Any Borrower Subsidiary loses any required MBR Authority, once
obtained, except if MBR Authority is no longer a Legal Requirement; or

 

(e)          Any Obligor becomes an “investment company” or a company
“controlled by” an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended; or

 

8.10       Security. Any of the Collateral Documents shall fail to be in full
force and effect or enforceable or fail to provide Collateral Agent for the
benefit of the Secured Parties the Liens, security interest, rights, titles,
interest, remedies, powers or privileges intended to be created thereby, or the
validity or enforceability thereof or the applicability thereof to the Loans,
the LC Loans, the Notes or any other obligations purported to be secured or
guaranteed thereby or any part thereof shall be disaffirmed in writing by or on
behalf of an Idaho Wind Entity or any other party thereto other than a Secured
Party; or

 

8.11       Loss of Required Permits. Any Required Permit shall be revoked,
cancelled or materially and adversely modified by the Governmental Authority
having jurisdiction, and Administrative Agent (acting at the direction of the
Majority Lenders) shall have reasonably determined that such revocation,
cancellation or modification could be reasonably expected to have a Material
Adverse Effect and such revocation, cancellation or modification shall continue
unremedied for 30 days from such revocation, cancellation or modification; or

 

8.12       Change of Control.

 

(a)          At any time, Borrower shall cease to own 100% of the membership
interests of the Borrower Subsidiaries;

 

(b)          General Electric Capital Corporation and its wholly-owned
Subsidiaries shall cease to own, directly or indirectly (i) at any time prior to
the Term Conversion Date, at least 52% of the Class A Membership Interests and
Class A Units in the Borrower and (ii) after the Term Conversion Date, at least
35% of the Class A Membership Interests and Class A Units in the Borrower during
the first year of the Recapture Period, with such percentage to decrease by 5%
per year through the end of the Recapture Period;

 

 100 

 

 

(c)          Qualified Owners shall cease to own (i) at any time prior to, but
excluding, the end of the Recapture Period, at least 52% of the Class A
Membership Interests and Class A Units in the Borrower or (ii) at any after the
end of the Recapture Period through to, but excluding, the Term Loan Maturity
Date, at least 35% of the Class A Membership Interests and Class A Units in the
Borrower; or

 

(d)          At any time a Change of Control shall occur, unless such Change of
Control is caused by the removal of the Managing Member in accordance with
Article IX of the Borrower Operating Agreement following the occurrence of a
“Removal Event” thereunder, in which case Section 8.7(e) shall apply; or

 

8.13       Destruction or Abandonment of a Project.

 

(a)          All or a material portion of the assets or operations of a Project
is destroyed such that the insurers for such Project, as applicable, deem the
Project to be a “total loss”, unless restoration or repair shall have been
approved by or on behalf of the Majority Lenders; or

 

(b)          An Obligor shall, at any time, willfully and voluntarily cause a
permanent suspension or cessation of the development, construction or operation
of a Project for any reason; provided, however, that no such Event of Default
shall be declared unless such Obligor fails to resume development, construction
or operation of the Project within 15 days of receiving a notice from
Administrative Agent or within a greater amount of days otherwise agreed by such
Obligor and Administrative Agent (acting on the instructions of the Majority
Lenders); or

 

8.14       Cash Grant Recapture Liabilities. Any Cash Grant Recapture Liability
has been claimed against an Obligor pursuant to a written notice demanding
payment issued by the U.S. Treasury Department or any other applicable
Governmental Authority unless (i) such Cash Grant Recapture Liabilities are paid
in full on or prior to the deadline for payment set forth in such notice or
demand, (ii) an Obligor has commenced disputing in good faith the claim within
the time periods required for payment in such notice (and is thereafter
diligently and in good faith pursuing such dispute), or (iii) adequate security
(which may include a guarantee from a Qualified Guarantor or a letter of credit
that is non-recourse to the Idaho Wind Entities from a Qualified LC Issuer), in
form and substance reasonably satisfactory to Administrative Agent and the
Majority Lenders, in the full amount of such Cash Grant Recapture Liability (as
set forth in the demand notice) has been posted for the benefit of the Secured
Parties; or

 

8.15       Member Indemnity. Any amount payable under a Member Indemnity
Agreement has not been paid when due or, unless the Recapture Period shall have
expired, a Member Indemnity Agreement shall cease to be in full force and
effect; or

 

8.16       Completion.

 

(a)          Completion with respect to at least two of the Projects shall not
have occurred on or prior to January 31, 2011; or

 

 101 

 

 

(b)          Term Conversion shall not have occurred on or prior to the Tranche
A Construction Loan Maturity Date; or

 

8.17       Change in Law. An Obligor shall become subject to any other law or
regulation with respect to the generation or sale of electric energy or RECs
under any applicable state or federal law or regulation, compliance with which
could reasonably be expected to have a Material Adverse Effect; or

 

8.18       Loss of Collateral. Any material portion of the Collateral is seized
or appropriated without value being paid therefor such as to allow replacement
of such property with comparable property and/or prepayment in full of the
corresponding portion of the Obligations then outstanding and to allow the Idaho
Wind Entities, as applicable, to continue satisfying their obligations hereunder
and/or under the other Operative Documents.

 

ARTICLE IX
REMEDIES

 

Upon the occurrence and during the continuation of an Event of Default,
Administrative Agent or Collateral Agent, as applicable, shall, subject to the
terms of the Intercreditor Agreement and at the election of the Majority
Lenders, without further notice of default, presentment or demand for payment,
protest or notice of non-payment or dishonor, or other notices or demands of any
kind, all such notices and demands being waived, exercise any or all of the
following rights and remedies, in any combination or order that Administrative
Agent or the Majority Lenders may elect, in addition to such other rights or
remedies as Collateral Agent and the Lenders may have hereunder, under the
Collateral Documents or at law or in equity:

 

9.1         No Further Loans or Letters of Credit. The Lenders and Letter of
Credit Issuing Banks shall not be obligated to make any additional Loans or LC
Loans or issue any Letters of Credit.

 

9.2         Cure by Administrative Agent or Collateral Agent. Without any
obligation to do so, make disbursements or Loans to or on behalf of Borrower to
cure any Event of Default hereunder and to cure any default and render any
performance under the Project Documents as Administrative Agent and Collateral
Agent (acting at the direction of the Majority Lenders) in their sole discretion
may consider necessary or appropriate, whether to preserve and protect the
Collateral or the Lenders’ interests therein or for any other reason, and all
sums so expended, together with interest on such total amount at the Default
Rate (but, in no event shall the rate exceed the maximum lawful rate), shall be
repaid by Borrower to Administrative Agent and Collateral Agent on demand and
shall be secured by the Credit Documents, notwithstanding that such expenditures
may, together with amounts advanced under this Credit Agreement, exceed the
amount of the Total Tranche A Construction Loan Commitment and the Total Tranche
B Construction Loan Commitment. In addition, file any Cash Grant Application in
respect of a Project if Obligations with respect to the Tranche B Construction
Loans have not been repaid in full with the proceeds of the applicable Cash
Grant.

 

 102 

 

 

9.3         Acceleration. Declare and make all sums of accrued and outstanding
principal and accrued but unpaid interest remaining under this Credit Agreement
together with all unpaid fees, costs (including Liquidation Costs), charges and
other amounts owed hereunder or under any other Credit Document, immediately due
and payable, provided that in the event of an Event of Default occurring under
Section 8.4 with respect to an Obligor, all such amounts shall become
immediately due and payable without further act of Administrative Agent,
Collateral Agent, the Lenders or any other Person.

 

9.4         Accounts; Cash Collateral. (a) Suspend any requirements in the
Credit Documents relating to the application of payments from any Account,
Checking Account or any Loss Proceeds and (b) apply or execute upon any amounts
on deposit in any Account, Checking Account or any Loss Proceeds or any other
moneys of Borrower on deposit with any Agent or any Lender in the manner
provided in the Depositary Agreement and the other Credit Documents.

 

9.5         Possession of Project. Enter into possession of any Project and
perform or cause to be performed any and all work and labor necessary to
complete the Project substantially according to the Construction Contracts and
the Plans and Specifications or to operate and maintain such Project and all
sums expended by Collateral Agent in so doing, together with interest on such
total amount at the Default Rate, shall be repaid by Borrower to Collateral
Agent upon demand and shall be secured by the Credit Documents, notwithstanding
that such expenditures may, together with amounts advanced under this Credit
Agreement, exceed the amount of the Total Tranche A Construction Loan
Commitment, the Total Tranche B Construction Loan Commitment and the Total LC
Commitment.

 

9.6         Remedies Under Credit Documents. Without being limited by any of the
foregoing, exercise any and all rights and remedies available to it under any of
the Credit Documents, including judicial or non-judicial foreclosure or public
or private sale of any of the Collateral pursuant to the Collateral Documents
and the right to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted by Collateral Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, or at any sale or foreclosure conducted by Collateral Agent
(whether by judicial action or otherwise) in accordance with applicable law.

 

9.7         Order of Payments During Continuance of Events of Default. If at any
time during the continuance of any Event of Default there shall be insufficient
funds available to the Secured Parties in accordance with the terms and
conditions of the Credit Documents to pay all Obligations which are then due and
payable, then all amounts from time to time thereafter held, received or
recovered by or on behalf of the Secured Parties shall be applied in the order
and manner set forth in the Intercreditor Agreement.

 

9.8         Interest Rate Hedge Agreements. Nothing in this Article IX shall be
construed as limiting the rights of a Hedge Counterparty to terminate an
Interest Rate Hedging Agreement in accordance with the terms and conditions of
such Interest Rate Hedging Agreement.

 

 103 

 

 

ARTICLE X
SCOPE OF LIABILITY

 

Notwithstanding any other provision of the Credit Documents (but subject to the
last sentence of this Article X), there shall be no recourse against any Member
or their respective Affiliates (except an Obligor), or the stockholders,
members, partners or other owners, officers, directors or employees of any of
them (each, a “Non-Recourse Party”), for any liability to the Lenders arising
under this Credit Agreement or any other Credit Document, and the Lenders shall
look solely to the Obligors (but not to any Non-Recourse Party except to the
extent of any distributions from Borrower made by Borrower in violation of this
Credit Agreement) and the Collateral and the rents, issues, profits, proceeds
and products of the Collateral in enforcing rights and obligations under and in
connection with the Credit Documents. Notwithstanding the foregoing, it is
expressly understood and agreed that nothing contained in this Article X shall
be deemed to (i) limit or restrict any right or remedy of the Lenders (or any
assignee or beneficiary thereof or successor thereto), including the right to
name an Obligor or any other Person as a defendant in any action or suit for a
judicial foreclosure, with respect to, and each Obligor and all of the
Non-Recourse Parties described above shall remain fully liable to the extent
that such Person would otherwise be liable for its own actions with respect to,
any fraud, willful misconduct or gross negligence; (ii) limit in any respect the
enforceability against the parties thereto (including the Non-Recourse Parties),
the Collateral Documents, any Liens thereunder or any other Operative Document
in accordance with their respective terms; (iii) constitute a waiver, release or
discharge of any of the Indebtedness, or any of the terms, covenants, conditions
or provisions of this Credit Agreement, the Notes, any Collateral Documents or
any other Credit Documents, and the same shall continue until the Commitments
have been terminated and all Obligations have been fully paid, discharged,
observed or performed, or (iv) release any legal consultant in its capacity as
such from liability on account of any legal opinion rendered in connection with
the transactions contemplated hereby.

 

ARTICLE XI
AGENTS AND LETTER OF CREDIT ISSUING BANKS; SUBSTITUTION

 

11.1       Appointment, Powers and Immunities.

 

(a)          Each Lender hereby appoints and authorizes Administrative Agent and
each other Agent to act as its agent hereunder and under the other Credit
Documents with such powers as are expressly delegated to such Agent by the terms
of this Credit Agreement and the other Credit Documents, together with such
other powers as are reasonably incidental thereto. Each Lender also hereby
authorizes Administrative Agent and each other Agent to execute, deliver and
perform their respective obligations under each Credit Document to which it is a
party in such capacity, and hereby approves the terms and conditions of each
such Credit Document. None of the Agents shall have any duties or
responsibilities except those expressly set forth in this Credit Agreement or in
any other Credit Document, and shall not be a trustee for, or fiduciary of, any
Lender or any other Agent. Notwithstanding anything to the contrary contained
herein, none of the Agents shall be required to take any action which is
contrary to this Credit Agreement or any other Credit Documents or any Legal
Requirement or exposes such Agent to any liability. None of the Agents, the
Letter of Credit Issuing Bank, the Lenders and any of their respective
Affiliates shall be responsible to any other Lender for any recitals,
statements, representations or warranties made by any Obligor or its Affiliates
contained in this Credit Agreement or any other Credit Document or in any
certificate or other document referred to or provided for in, or received by any
Agent, the Letter of Credit Issuing Bank or any Lender under this Credit
Agreement or any other Credit Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Credit Agreement, the Notes,
any other Credit Document or any other document referred to or provided for
herein or for any failure by any Obligor or its Affiliates to perform their
respective obligations hereunder or thereunder. Each Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.

 

 104 

 

 

(b)          None of the Agents, the Letter of Credit Issuing Banks or their
respective Affiliates, directors, officers, employees or agents shall be
responsible for any action taken or omitted to be taken by it or them hereunder
or under any other Credit Document or in connection herewith or therewith,
except for its or their own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, each Agent (i) may treat the payee of
any Note as the holder thereof until Administrative Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
and substance satisfactory to Administrative Agent; (ii) may consult with legal
counsel (including counsel for Borrower), independent public accountants and
other experts selected by it with reasonable care and shall not be liable for
any action taken or omitted to be taken in good faith by them in accordance with
the advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender for any statements, warranties or representations
made in or in connection with any Project Document or Credit Document;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Operative
Document on the part of any party thereto or to inspect the property (including
the books and records) of Borrower or any other Person; and (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Operative Document or
any other instrument or document furnished pursuant hereto or thereto.

 

11.2       Reliance by Agents and Letter of Credit Issuing Bank. Each Agent and
the Letter of Credit Issuing Bank shall be entitled to rely upon any
certificate, notice or other document (including any electronic mail or
facsimile) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Agents with reasonable care. In addition to the required
consents or approvals referred to in Sections 11.10(a) and 11.10(b), each Agent
may (but, shall not be obligated) at any time request instructions from the
Majority Lenders with respect to any actions or approvals which, by the terms of
this Credit Agreement or of any of the Credit Documents, each Agent is permitted
or required to take or to grant without instructions from any Lenders, and if
such instructions are promptly requested, each Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Lender for refraining from taking
any action or withholding any approval under any of the Credit Documents until
it shall have received such instructions from the Majority Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
under this Credit Agreement or any of the other Credit Documents in accordance
with the instructions of, as applicable, the Majority Lenders or all Lenders. In
no event shall any Agent or the Letter of Credit Issuing Bank be required to
take any actions which exposes such Agent or the Letter of Credit Issuing Bank
to personal liability or which is contrary to this Credit Agreement, any other
Credit Document or any Legal Requirement.

 

 105 

 

 

11.3       Non-Reliance. Each Lender represents that it has, independently and
without reliance on any Agent, the Letter of Credit Issuing Bank or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of the financial condition and affairs of
Borrower or any of Borrower and decision to enter into this Credit Agreement and
agrees that it will, independently and without reliance upon any Agent, the
Letter of Credit Issuing Bank or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own appraisals and decisions in taking or not taking action under this Credit
Agreement. None of the Agents, the Letter of Credit Issuing Bank or Lenders
shall be required to keep informed as to the performance or observance by
Borrower, any Affiliate of Borrower or Members under this Credit Agreement or
any other document referred to or provided for herein or to make inquiry of, or
to inspect the properties or books of Borrower, any Affiliate of Borrower or
Members.

 

11.4       Defaults. None of the Agents or the Letter of Credit Issuing Bank
(acting in its capacity as an Agent or Letter of Credit Issuing Bank and not in
any other capacity) shall be obliged to monitor or enquire as to whether a
Default or Event of Default has occurred or to investigate any Default or Event
Default, and shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default unless such Agent or the Letter of Credit
Issuing Bank has received a written notice from another Agent, Lender or
Borrower, referring to this Credit Agreement, describing such Default or Event
of Default and indicating that such notice is a “notice of default.” If an Agent
receives such a notice of the occurrence of a Default or Event of Default, such
Agent shall give prompt notice thereof to the Lenders. Administrative Agent or
Collateral Agent, as applicable, shall take such action with respect to such
Default or Event of Default as is provided in Article IX or in the Collateral
Documents, or, if not provided for in Article IX or in the Collateral Documents,
as Administrative Agent or Collateral Agent, as applicable, shall be directed by
the Majority Lenders; provided, however, that, notwithstanding any provision in
this Credit Agreement or the other Collateral Documents to the contrary, unless
and until Administrative Agent or Collateral Agent, as the case may be, shall
have received such directions, Administrative Agent or Collateral Agent, as the
case may be, may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Lenders.

 

 106 

 

 

11.5       Indemnification. Without limiting the obligations of Borrower
hereunder, each Lender agrees to indemnify each Agent and each Letter of Credit
Issuing Bank, ratably in accordance with its aggregate Proportionate Share
(Obligations) of the Obligations under this Credit Agreement for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, or expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any Agent or the Letter of Credit
Issuing Bank (in such capacity) in any way relating to or arising out of this
Credit Agreement, the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, however, that no Lender shall be liable for any of the
foregoing to the extent they arise solely from such Agent’s or the Letter of
Credit Issuing Bank’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction. Each Agent
and the Letter of Credit Issuing Bank shall be fully justified in refusing to
take or to continue to take any action hereunder unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limitation of the foregoing, each Lender agrees to
reimburse each Agent and the Letter of Credit Issuing Bank promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by each Agent or the Letter of Credit Issuing Bank (in such capacity)
in connection with the preparation, execution, administration or enforcement of,
or legal advice in respect of rights or responsibilities under, the Operative
Documents, to the extent that such Agent or the Letter of Credit Issuing Bank is
not reimbursed promptly for such expenses by Borrower.

 

11.6       Collateral Agent’s Duty of Care. Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment that is substantially
equivalent to that which Collateral Agent accords its own property. Collateral
Agent shall not be liable for any loss, reduction or diminution in the value of
the Collateral except for any such loss, reduction or diminution in value caused
solely by the gross negligence or willful misconduct of Collateral Agent.

 

11.7       Information.

 

(a)          Each Agent shall promptly forward a copy of each document received
by it (in its capacity as an Agent hereunder) to each Person identified in the
original or copy of any such document.

 

(b)          Each Agent shall promptly notify each other Secured Party of all
notices or certificates received by such Agent (in its capacity as such) from
Borrower or any Borrower Subsidiary, Member or counterparty to a Project
Document.

 

(c)          No Agent (in its capacity as such) shall be required to review or
verify the accuracy or completeness of any document delivered by it to any other
party to the Credit Documents.

 

(d)          Each Secured Party acknowledges and agrees that (i) at no time will
any Agent be required to provide the Secured Parties with any credit or other
information concerning the financial condition or affairs of Borrower or any
Borrower Subsidiary, Member or counterparty to a Project Document or in each
case, their respective Affiliates and (ii) unless requested to do so by a
Secured Party in accordance with the Credit Documents, no Agent shall be
required to request any certificates or other documents from Borrower or any
Borrower Subsidiary, Member or counterparty to a Project Document.

 

 107 

 

 

11.8       Successor Agents and Letter of Credit Issuing Banks.

 

(a)          Each Agent acknowledges that its current intention is to remain an
Agent hereunder. Nevertheless, any Agent may resign at any time by giving
written notice thereof to the Lenders and Borrower, such resignation to be
effective only upon the acceptance of the appointment of a successor Agent. Any
Agent may be removed involuntarily upon a vote of the Majority Lenders
(excluding such Agent from such vote and such Agent’s Proportionate Share
(Obligations) of the Loans and LC Loans from the amounts used to determine the
portion of the Loans and LC Loans necessary to constitute the required
Proportionate Share (Obligations) of the remaining Lenders). Upon any such
resignation or removal, the Majority Lenders (excluding such Agent from such
vote and such Agent’s Proportionate Share (Obligations) of the applicable Loans
and LC Loans from the amounts used to determine the portion of the Loans and LC
Loans necessary to constitute the required Proportionate Share (Obligations) of
the remaining Lenders) shall have the right to appoint a successor Agent with
the consent of Borrower (unless an Event of Default shall have occurred and be
continuing), which consent shall not be unreasonably withheld or delayed. If no
successor Agent shall have been so appointed by the Majority Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Lenders’ removal of the retiring Agent,
Administrative Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be a commercial bank having a combined capital and surplus of at least
$100,000,000. Upon the acceptance of any appointment as Agent under the Credit
Documents by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations as Agent only under the Credit Documents. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under the Credit Documents.

 

(b)          The Letter of Credit Issuing Bank may resign at any time (i) with
the prior written consent of Borrower (such consent not to be unreasonably
withheld or delayed), (ii) after the occurrence and during the continuation of
an Event of Default (which for the avoidance of doubt, the consent of Borrower
shall not be required) or (iii) after the first anniversary of the Term
Conversion Date by giving at least 90 days prior written notice thereof to
Administrative Agent, the LC Lenders and Borrower; such resignation, in each
case, to be effective only upon (x) the acceptance of the appointment of a
successor Letter of Credit Issuing Bank (which such successor Letter of Credit
Issuing Bank shall satisfy any rating requirements required under the applicable
Power Purchase Agreement in respect of the letter of credit required to be
provided thereunder), (y) the replacement of any outstanding Letter of Credit
issued by such retiring Letter of Credit Issuing Bank by the successor Letter of
Credit Issuing Bank substantially in the form of Exhibit B-1 or Exhibit B-2, as
applicable and (z) the execution and delivery by the successor Letter of Credit
Issuing Bank of a joinder agreement in form and substance satisfactory to
Administrative Agent (and, so long as no Event of Default has occurred and is
continuing, Borrower) evidencing such appointment and pursuant to which the
successor Letter of Credit Issuing Bank agrees to be bound by the provisions of
this Credit Agreement and the other Credit Documents. Upon any resignation of a
Letter of Credit Issuing Bank, Administrative Agent and the Majority Lenders
shall have the right to appoint a successor Letter of Credit Issuing Bank, which
shall be a Qualified LC Issuer. Upon the acceptance of any appointment as Letter
of Credit Issuing Bank under the Credit Documents by a successor Letter of
Credit Issuing Bank and the execution and delivery of the joinder agreement
described above, such successor Letter of Credit Issuing Bank shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Letter of Credit Issuing Bank, and the retiring Letter of Credit
Issuing Bank shall be discharged from its duties and obligations as Letter of
Credit Issuing Bank under the Credit Documents; provided that pending the
effectiveness of such resignation, the retiring Letter of Credit Issuing Bank
shall continue to act as Letter of Credit Issuing Bank in respect of such
outstanding Letters of Credit and provided, further, that, upon the
effectiveness of such resignation, such retiring Letter of Credit Issuing Bank
shall have no obligation to issue any new Letter of Credit, extend the
Expiration Date of any outstanding Letter of Credit or otherwise amend any
outstanding Letter of Credit. If no successor Letter of Credit Issuing Bank
shall have been so approved by Administrative Agent and the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring Letter of
Credit Issuing Bank’s giving of notice of resignation, the retiring Letter of
Credit Issuing Bank may appoint the successor Letter of Credit Issuing Bank
hereunder, which shall be a Lender that is a Qualified LC Issuer and agrees, in
its sole discretion, to be a Letter of Credit Issuing Bank. After any retiring
Letter of Credit Issuing Bank’s resignation hereunder as Letter of Credit
Issuing Bank, the provisions of this Article XI shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Letter of Credit
Issuing Bank under the Credit Documents (including while it was Letter of Credit
Issuing Bank in respect of any Letter of Credit outstanding after the
effectiveness of the Letter of Credit Issuing Bank’s resignation).

 

 108 

 

 

11.9       Withholding Tax.

 

(a)          If the forms or other documentation required by Section 2.9(f) are
not delivered to Administrative Agent, then Administrative Agent may withhold
from any interest payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax.

 

(b)          If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered by such Lender, was not properly
executed, or because such Lender failed to notify Administrative Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), such Lender
shall promptly indemnify Administrative Agent and/or Borrower, as applicable,
fully for all amounts paid, directly or indirectly, by such Person as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs, and any out of pocket
expenses.

 

(c)          If any Lender sells, assigns or otherwise transfers its rights
under this Credit Agreement pursuant to Section 11.11 or Section 11.13, the
purchaser, assignee or transferee shall comply and be bound by the terms of
Sections 2.9(e), 2.9(f), 11.9(a) and 11.9(b) as though it were such Lender.

 

11.10     Consents and Approvals.

 

(a)          Each of the following shall require the approval or consent of the
Majority Lenders:

 

 109 

 

 

(i)          The exercise of any rights and remedies under the Credit Documents
following an Event of Default; provided that, absent any direction from the
Majority Lenders, Administrative Agent or Collateral Agent may exercise any
right or remedy under the Credit Documents as Administrative Agent or Collateral
Agent may determine in good faith to be necessary or appropriate to prevent
diminution in the value of the Collateral and to protect and preserve the
Collateral and the validity and enforceability of the Liens of the Collateral
Agent (for the benefit of the Secured Parties) in the Collateral;

 

(ii)         Appointment of a successor Agent or successor Letter of Credit
Issuing Bank;

 

(iii)        Except as referred to in Section 11.10(b) below, any amendment,
supplement or modification of this Credit Agreement or any of the other Credit
Documents, or issuance of any waiver of any provision of this Credit Agreement
or any of the other Credit Documents; or

 

(iv)        Waiver of compliance with (or approval of the matters provided in)
the terms of this Credit Agreement or any of the other Credit Documents except
as otherwise provided in Section 11.10(b).

 

(b)          Each of the following shall require the approval or consent of each
affected Lender:

 

(i)          extend the Tranche A Construction Loan Maturity Date, Tranche B
Construction Loan Maturity Date (except as provided in the definition thereof),
the Term Loan Maturity Date, the LC Facility Maturity Date or any of the Notes
or reduce the principal amount thereof, or reduce the rate or change the time of
payment of interest due on any Loan or any Notes;

 

(ii)         other than as provided in clause (i) above, reduce the amount or
extend the payment date for any amount due under Article II;

 

(iii)        increase the amount of the Commitment of any Lender hereunder;

 

(iv)        change the time or reduce the amount of payment of any fee or
indemnification due or payable hereunder or under any Credit Document to a
Lender;

 

(v)         change the percentage specified in the definition of Majority
Lenders;

 

(vi)        extend the Tranche A Construction Loan Availability Period, the
Tranche B Construction Loan Availability Period, the DSR Letter of Credit
Availability Period, the PPA Letter of Credit Availability Period, the REC Loan
Availability Termination Date, the Tranche C Loan Availability Period or the
Salmon Falls Availability Termination Date;

 

 110 

 

 

(vii)       amend Section 2.7(b), Section 2.7(c), Section 2.9(b), Section
2.9(e)(i), Section 2.10 or Section 13.11;

 

(viii)      amend this Section 11.10 or any other provision of this Credit
Agreement that requires the consent of each affected Lender;

 

(ix)         release all or substantially all of the Collateral from the Lien of
any of the Collateral Documents; or

 

(x)          release any Subsidiary Guarantor from the guarantee in Article 7,
or amend the definition of Guaranteed Obligations or release any other
guaranties under any of the Credit Documents,

 

provided that, notwithstanding anything in this Section 11.10(b) to the
contrary, any release of Collateral, reduction or extinguishment of debt,
direction to credit bid or other action that may be incidental to an exercise of
remedies against the Collateral shall be authorized if approved, consented to or
as directed by the Majority Lenders.

 

No amendment of any provision of this Credit Agreement affecting any Agent or
the Letter of Credit Issuing Bank shall be effective without the written consent
of such Agent or the Letter of Credit Issuing Bank.

 

11.11      Substitution of Lender. If any Lender (a “Substitutable Lender”) (a)
fails to consent to an election, consent, amendment, waiver or other
modification to this Credit Agreement that requires unanimous consent of Lenders
(where consent of the Majority Lenders has been obtained), (b)  makes a demand
upon Borrower for (or if Borrower is otherwise required to pay) amounts pursuant
to Section 2.11(c) or Section 2.11(d) (and the payment of such amounts are, and
are likely to continue to be, more onerous in the reasonable judgment of
Borrower than with respect to the other Lenders), or gives notice pursuant to
Section 2.11(a) or Section 2.11(b) requiring a conversion of such Substitutable
Lender’s LIBO Rate Loans to Base Rate Loans or a repayment by Borrower of such
Lender’s LIBO Rate Loans or suspending such Lender’s obligation to make Loans
as, or to convert Loans into, LIBO Rate Loans, or (c) becomes a Defaulting
Lender, Borrower may (in the case of clause (a) only, within 30 days of the date
by which Lenders are required to respond to any request for an election,
consent, amendment, waiver or other modification or at any time, in the case of
clause (b) or clause (c)) give notice (a “Replacement Notice”) in writing to
Administrative Agent and such Substitutable Lender of its intention to cause
such Substitutable Lender to sell all or any portion of its Loans, LC Loans (if
any), Commitments and/or Notes (if any) to another financial institution or
other Person (a “Replacement Lender”) designated in such Replacement Notice;
provided, however, that no Replacement Notice may be given by Borrower if (i)
such replacement conflicts with any applicable law or regulation, (ii) any Event
of Default shall have occurred and be continuing at the time of such replacement
(unless such Replacement Notice relates solely to the waiver of such Event of
Default) or (iii) prior to any such replacement in connection with clause (b)
above, such Lender shall have taken any necessary action under Section 2.11(c)
or Section 2.11(d) (if applicable) so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.11(c) or Section 2.11(d) or has
waived its right to receive the same. If Administrative Agent shall, in the
exercise of its reasonable discretion and within 10 days of its receipt of such
Replacement Notice, notify Borrower and such Substitutable Lender in writing
that the Replacement Lender is reasonably satisfactory to Administrative Agent
(such consent not being required where the Replacement Lender is already a
Lender), then such Substitutable Lender shall, subject to the payment of any
amounts due pursuant to Section 2.11 and Section 2.12, assign, in accordance
with Section 11.13, the portion of its Commitments, Loans, LC Loans (if any),
Notes (if any) and other rights and obligations under this Credit Agreement and
all other Credit Documents (including Obligations, if applicable) designated in
the Replacement Notice to such Replacement Lender; provided, however, that
(A) such assignment shall be without recourse, representation or warranty (in
accordance with and subject to the restrictions contained in Section 11.13) and
shall be on terms and conditions reasonably satisfactory to such Substitutable
Lender and such Replacement Lender (other than with respect to the purchase
price which shall be no less than the amount set forth in clause (B)), (B) the
purchase price paid by such Replacement Lender shall be in the amount of such
Substitutable Lender’s Loans and LC Loans designated in the Replacement Notice
and/or its Commitment of outstanding Obligations, as applicable, together with
all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Section 2.11(c)
or Section 2.11(d), owing to such Substitutable Lender hereunder, (C) in the
case of an assignment and assumption from an event described in the clause (a)
of the first sentence of this Section, the Replacement Lender shall consent, at
the time of such assignment, to such event, and (D) Borrower shall pay to the
Substitutable Lender and Administrative Agent all reasonable out-of-pocket
expenses incurred by the Substitutable Lender and Administrative Agent in
connection with such assignment and assumption (including the processing fees
described in Section 11.11). Upon the effective date of an assignment described
above, the Replacement Lender shall become a “Lender” for all purposes under the
Credit Documents.

 

 111 

 

 

11.12     Participations. Nothing herein provided shall prevent any Lender from
selling a participation in its Commitment (and Loans and LC Loans made
thereunder) and/or rights, claims and interests under the Credit Documents to
any bank or any other Person (other than an Idaho Wind Entity or any Affiliate
of an Idaho Wind Entity); provided that (a) no such sale of a participation
shall alter such Lender’s obligations hereunder and (b) any agreement pursuant
to which any Lender may grant a participation in its rights with respect to its
Commitment (and Loans and LC Loans) shall provide that, with respect to such
Commitment (and Loans and LC Loans), such Lender shall retain the sole right and
responsibility to exercise the rights of such Lender, and enforce the
obligations of Borrower relating to such Commitment (and Loans and LC Loans),
including the right to approve any amendment, modification or waiver of any
provision of this Credit Agreement or any other Credit Document and the right to
take action to have the Obligations (and the Notes) declared due and payable
pursuant to Article IX. No recipient of a participation in any Commitment or
Loans or LC Loans of any Lender shall have any rights under this Credit
Agreement or shall be entitled to any reimbursement for Taxes, Other Taxes,
increased costs or Reserve Requirements under Section 2.11 or any other
indemnity or payment rights against Borrower. In no event shall Borrower be
responsible for any costs or expenses of any counsel engaged by a recipient of a
participation in any Loans or LC Loans by a Lender hereunder.

 

 112 

 

 

11.13      Transfer of Commitment.

 

(a)          Notwithstanding anything else herein to the contrary, each Lender,
after receiving the prior written consent of Administrative Agent (and, so long
as no Event of Default has occurred and is continuing, Borrower (such consent
not to be unreasonably withheld or delayed)) may from time to time, at its
option, sell, assign, transfer, negotiate or otherwise dispose of all or a
portion of its Commitment (other than any LC Commitment) and Loans made
thereunder (including the Lender’s rights, claims or interests under this Credit
Agreement and the other Credit Documents) to any Eligible Assignee which in such
assigning Lender’s reasonable judgment is reasonably capable of performing the
obligations of a Lender hereunder and reasonably experienced in project
financings; provided, however, that no consent of Borrower or Administrative
Agent shall be required for any assignment or transfer to another Lender or to
an Affiliate of a Lender or as contemplated by Section 11.15; provided, further,
however, that no Lender (including any assignee of any Lender) may assign any
portion of its Commitment (other than its LC Commitment), including Loans, of
less than $5,000,000 (unless to another Lender) or which leaves the assigning
Lender with a Commitment (other than an LC Commitment), including Loans, of less
than $5,000,000 after giving effect to such assignment and all previous
assignments (except that a Lender may be left with no Commitment and Loans if it
assigns its entire remaining Commitment and Loans). In the event of any such
assignment: (i) the assigning Lender’s Proportionate Share (Commitment) of the
Commitments and Proportionate Share (Loans) of the Loans shall be reduced by the
amount of the Proportionate Share (Commitment) of the Commitments and
Proportionate Share (Loans) of the Loans assigned to the new lender; (ii) the
parties to such assignment shall execute and deliver to Administrative Agent an
assignment agreement in substantially the form of Exhibit M attached hereto or
such other agreement in form and substance reasonably satisfactory to
Administrative Agent (and, so long as no Event of Default has occurred and is
continuing, Borrower) evidencing such sale, assignment, transfer or other
disposition; (iii) at the assigning Lender’s option, Borrower shall execute and
deliver to such new lender new Notes, in a principal amount equal to its
Proportionate Share (Commitment) of the Commitments and Proportionate Share
(Loans) of the Loans being assigned upon surrender by the assigning Lender of
its Notes, and Borrower shall execute and exchange with the assigning Lender a
replacement note for any Note in an amount equal to the Proportionate Share
(Commitment) of the Commitments and Proportionate Share (Loans) of the Loans
retained by the Lender, if any; and (iv) the new lender shall pay an assignment
fee to Administrative Agent of $3,500. Such new lender shall be a Lender and
shall have all of the rights and duties of a Lender (except as otherwise
provided in this Article XI), in accordance with its Proportionate Share
(Commitment) of the Commitments and Proportionate Share (Loans) of the Loans,
under each of the Credit Documents.

 

 113 

 

 

(b)          Notwithstanding anything else herein to the contrary, each LC
Lender, after receiving the prior written consent of Administrative Agent (and,
so long as no Event of Default has occurred and is continuing, Borrower (such
consent not to be unreasonably withheld or delayed)) may from time to time, at
its option, sell, assign, transfer, negotiate or otherwise dispose of all or a
portion of its LC Commitment and LC Loans made thereunder (including the LC
Lender’s interest in this Credit Agreement and the other Credit Documents) to
any bank, insurance company or other lending institution which in such assigning
LC Lender’s reasonable judgment is reasonably capable of performing the
obligations of an LC Lender hereunder and reasonably experienced in project
financings; provided, however, that no LC Lender (including any assignee of any
LC Lender) may assign any portion of its LC Commitment (including LC Loans) of
less than $3,000,000 (unless to another Lender) or which leaves the assigning LC
Lender with an LC Commitment (including LC Loans) of less than $3,000,000 after
giving effect to such assignment and all previous assignments (except that an LC
Lender may be left with no LC Commitment and LC Loans if it assigns its entire
LC Commitment and LC Loans). In the event of any such assignment, (i) the
assigning Lender’s Proportionate Share (Commitment) of the LC Commitments and LC
Loans shall be reduced by the amount of the Proportionate Share (Commitment) of
the LC Commitments and LC Loans assigned to the new lender; (ii) the parties to
such assignment shall execute and deliver to Administrative Agent an assignment
agreement in substantially the form of Exhibit M attached hereto or such other
agreement in form and substance reasonably satisfactory to Administrative Agent
(and, so long as no Event of Default has occurred and is continuing, Borrower)
evidencing such sale, assignment, transfer or other disposition; (iii) at the
assigning LC Lender’s option, Borrower shall execute and deliver to such new
lender new Notes, in a principal amount equal to its Proportionate Share
(Commitment) of the LC Commitment and LC Loans being assigned, and Borrower
shall execute and exchange with the assigning LC Lender a replacement note for
any Note in an amount equal to the Proportionate Share (Commitment) of the LC
Commitment and LC Loans retained by the LC Lender, if any and (iv) the new
lender shall pay an assignment fee to Administrative Agent of $3,500.
Thereafter, such new lender shall be deemed to be an LC Lender and shall have
all of the rights and duties of an LC Lender (except as otherwise provided in
this Article XI), in accordance with its Proportionate Share (Commitment) of the
LC Commitments and LC Loans, under each of the Credit Documents.

 

11.14     Laws. Notwithstanding the foregoing provisions of this Article XI, no
sale, assignment, transfer, negotiation or other disposition of the interests of
any Lender hereunder or under the other Credit Documents shall be allowed if it
would require registration under the Securities Act, any other federal
securities laws or regulations or the securities laws or regulations of any
applicable jurisdiction.

 

11.15     Assignability to Federal Reserve Bank or Central Bank. Notwithstanding
any other provision contained in this Credit Agreement or any other Credit
Document to the contrary, any Lender may assign, transfer, pledge or grant a
security interest in all or any portion of the Loans, LC Loans or Notes held by
it to any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A of the Federal Reserve Board and any Operating
Circular issued by such Federal Reserve Bank or to any central bank having
jurisdiction over such Lender as collateral security, provided that any payment
in respect of such assigned Loans, LC Loans or Notes made by Borrower to or for
the account of the assigning and/or pledging Lender in accordance with the terms
of this Credit Agreement shall satisfy Borrower’s obligations hereunder in
respect to such assigned Loans, LC Loans or Notes to the extent of such payment.
No such assignment, transfer, pledge or grant shall release the assigning Lender
from its obligations hereunder (other than upon enforcement by the beneficiary
of the relevant assignment, transfer, pledge or grant) or substitute the
beneficiary of the relevant assignment, transfer, pledge or grant as a party to
any Credit Document.

 

 114 

 

 

ARTICLE XII
INDEPENDENT CONSULTANTS

 

12.1       Removal and Fees. Administrative Agent (at the direction of the
Majority Lenders, in their reasonable discretion) may remove from time to time,
any one or more of the Independent Consultants for cause and appoint
replacements reasonably acceptable to Borrower. Notice of any replacement
Independent Consultant shall be given by Administrative Agent to Borrower, the
Lenders and to the Independent Consultant being replaced. All reasonable fees
and expenses of the Independent Consultants (whether the original Independent
Consultants or replacements) shall be paid by Borrower; provided, however, that
unless an Event of Default shall have occurred and be continuing, Administrative
Agent shall request that each such Independent Consultant provide Borrower with
its proposed scope of work and proposed budget therefor, and shall consult with
and obtain the consent of Borrower with regard to the matters contained therein.

 

12.2       Duties. Each Independent Consultant shall be contractually obligated
to Administrative Agent and the Lenders to carry out the activities required of
it in this Credit Agreement and as otherwise requested by Administrative Agent
reasonably related to a Project or an Obligor and shall be responsible solely to
Administrative Agent. Borrower acknowledges that it will not have any cause of
action or claim against any Independent Consultant resulting from any decision
made or not made, any action taken or not taken or any advice given by such
Independent Consultant in the due performance in good faith of its duties to
Administrative Agent.

 

12.3       Independent Consultants’ Certificates. Borrower shall provide such
documents and information to the Independent Consultants as any of the
Independent Consultants may consider reasonably necessary or advisable in order
for the Independent Consultants to deliver to Administrative Agent the following
certificates:

 

(a)          certificates of the Insurance Consultant, the Independent Engineer,
the Cost Segregation Consultant and the Wind Consultant delivered on and dated
as of the Closing Date as described in Article 3 and containing the matters set
out therein; and

 

(b)          after the Closing Date, all certificates to be delivered pursuant
to Section 3.3(b) or, if no Loan has taken place in any month, certificates
delivered at the end of the month as to the matters required by Exhibit E-2.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1       Notices.

 

(a)          Notice Addresses. Any communications between the parties hereto or
notices provided herein to be given may be given to the following addresses:

 

 115 

 

 

If to Administrative Agent:  

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Investment Banking Division

1251 Avenue of the Americas

New York, NY 10020

Attention: Lawrence Blat,

Syndicated Loan Markets Group

Telephone: (212) 782-4310

Facsimile: (212) 782-4934

Email: lblat@us.mufg.jp

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Investment Banking Division

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Andrew G. Douglas

Vice President

Telephone: (212) 782-4339

Facsimile: (212) 782-4934

Email:adouglas@us.mufg.jp

      If to Collateral Agent:  

Union Bank, N.A.

551 Madison Avenue, 11th Floor

New York, NY 10022

Attention: Corporate Trust Department

Telephone: (646) 452-2005

Facsimile: (646) 452-2000/1

      If to Borrower:  

Idaho Wind Partners 1, LLC

c/o RP Wind ID LLC

PO Box 2049

82 Elm Street

Manchester Center, Vermont 05255

Attention: Steven I. Eisenberg

Telephone: (802) 362-9147

Facsimile: (802) 362-9148

Email: steve.eisenberg@reunionpower.com

      If to a Borrower Subsidiary:  

c/o Idaho Wind Partners 1, LLC

c/o RP Wind ID LLC

PO Box 2049

82 Elm Street

Manchester Center, Vermont 05255

Attention: Steven I. Eisenberg

Telephone: (802) 362-9147

Facsimile: (802) 362-9148

Email: steve.eisenberg@reunionpower.com

      If to a Lender:   At the address opposite such Lender’s name on Exhibit I.

 

 116 

 

 

Any party shall have the right to change its address for notice hereunder to any
other location within the United States by giving of 10 days’ written notice to
the other parties in the manner set forth herein above.

 

Simultaneously with delivery of any notice to any Obligor with respect to any
Default or Event of Default, Administrative Agent shall deliver an original or a
copy of such notice to each of the Members at the following addresses; provided
that the failure by Administrative Agent to deliver any notice to a Member shall
not affect the occurrence or existence of any Default or Event of Default:

 

If to Atlantic Member:  

Atlantic Idaho Wind A, LLC

c/o Atlantic Power Corporation

200 Clarendon Street

25th Floor

Boston, MA 02116

Attention: President

Telephone: (617) 977 2400

      If to Exergy Member:  

Exergy Idaho Holdings, LLC

802 W. Bannock St. Suite 1200

Boise, ID 83702

Attention: James Carkulis

Telephone: (208) 336-9793

      If to GE Member:  

EFS Idaho Wind, LLC

c/o GE Energy Financial Services, Inc.

800 Long Ridge Road

Stamford, CT 06927

Attention: Portfolio Manager - EFS Idaho Wind, LLC

Telephone: (203) 316 7717

      If to Reunion Member:  

c/o Idaho Wind Partners 1, LLC

c/o RP Wind ID LLC

PO Box 2049

82 Elm Street

Manchester Center, Vermont 05255

Attention: Steven I. Eisenberg

Telephone: (802) 362-9147

Facsimile: (802) 362-9148

 

(b)          Means of Transmittal. All notices or other communications required
or permitted to be given hereunder shall be in writing and shall be considered
as properly given (i) if delivered in person, (ii) if sent by overnight delivery
service (including Federal Express, United Parcel Service and other similar
overnight delivery services), (iii) in the event overnight delivery services are
not readily available, if mailed by first class mail, postage prepaid,
registered or certified with return receipt requested, (iv) if transmitted by
facsimile confirmed by telephone or (v) if transmitted by electronic
communication as provided in Section 13.1(d).

 

 117 

 

 

(c)          Effectiveness of Notices. Notices delivered in person or by
overnight courier service, or mailed by registered or certified mail, shall be
effective upon receipt by the addressee. Notices transmitted by facsimile shall
be deemed to have been given when transmitted, if confirmation of a successful
transmission has been received (except that, in all instances, if not given
during normal business hours on a Banking Day for recipient, shall be deemed to
have been given at the opening of business on the next Banking Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1(d), shall be effective as provided in such Section.

 

(d)          Electronic Communications.

 

(i)          Notices and other communications hereunder may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, Collateral
Agent and Borrower; provided that the foregoing shall not apply to notices
pursuant to Article II if the party to receive the notice has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each Obligor and each Lender may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, respectively;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(ii)         Unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day of the recipient and (B) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its email address as described in the
foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

13.2       Additional Security; Right to Set-Off. Any deposits or other sums at
any time credited to or due from Lenders and any Project Revenues, securities or
other property of an Obligor in the possession of any Agent or any Lender may at
all times be treated as collateral security for the payment of the Loans, LC
Loans and the Notes and all other obligations of the Obligors to the Lenders
under this Credit Agreement and the other Credit Documents, and each Obligor
hereby pledges to Administrative Agent for the benefit of the Lenders and grants
Administrative Agent a security interest and Lien in and to all such deposits,
sums, securities or other property. Regardless of the adequacy of any other
collateral, Administrative Agent and only Administrative Agent, may execute or
realize on the Lenders’ security interest in any such deposits or other sums
credited to or due from the Lenders to an Obligor, and may apply any such
deposits or other sums to or set them off against such Obligor’s obligations to
Lenders under the Notes and this Credit Agreement at any time after the
occurrence and during the continuance of any Event of Default following
instruction from the Majority Lenders.

 

 118 

 

 

13.3       No Waiver; Remedies Cumulative. No failure or delay on the part of
the Agents, the Letter of Credit Issuing Bank or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between an Obligor and any Agent, the Letter of Credit Issuing
Bank or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Agents, the Letter of Credit Issuing Bank or any
Lender would otherwise have. No notice to or demand on an Obligor in any case
shall entitle such Obligor to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agents, the
Letter of Credit Issuing Bank or Lenders to any other or further action in any
circumstances without notice or demand.

 

13.4       Costs, Expenses and Attorneys’ Fees; Syndication. Borrower will pay
to each Agent all of its reasonable costs and expenses in connection with the
preparation, negotiation, closing and costs of administering the Credit
Documents and the documents contemplated thereby, including the reasonable fees,
expenses and disbursements of a single counsel and a local counsel in each
appropriate jurisdiction, in each case retained by the Agent and the Letter of
Credit Issuing Banks in connection with the preparation of such documents and
any amendments hereof or thereof, legal fees in respect of the issuance or
amendment of any Letter of Credit or the negotiation, closing or administration
of the Credit Documents or preserving its rights thereunder, and the reasonable
fees, expenses and disbursements of the Independent Consultants and any other
engineering, insurance, environmental and construction consultants to
Administrative Agent incurred in connection with this Credit Agreement or the
Loans or the Commitments, and the reasonable and documented travel,
out-of-pocket costs incurred by any Agent or the Letter of Credit Issuing Bank.
Each Obligor will reimburse the Agents, the Letter of Credit Issuing Bank, the
Lenders and the Hedge Counterparties for all costs and expenses, including
reasonable attorneys’ fees, expended or incurred by each Agent, the Letter of
Credit Issuing Bank and each Lender in enforcing this Credit Agreement or the
other Credit Documents, in actions for declaratory relief in any way related to
this Credit Agreement or the other Credit Documents, in collecting any sum which
becomes due to any Agent, the Letter of Credit Issuing Bank or any Lender on the
Notes or under the Credit Documents, or exercising any rights and remedies under
the Consents or in connection with the participation by any Agent, the Letter of
Credit Issuing Bank, any Lender or the Independent Engineer in any arbitration
proceedings under the Construction Contracts or in connection with any waiver or
amendment requested by an Obligor.

 

13.5       Indemnification.

 

(a)          Each Obligor shall, jointly and severally, indemnify, defend and
hold harmless the Agents, the Letter of Credit Issuing Banks and each other
Secured Party and in their capacities as such, their respective officers,
directors, shareholders, controlling persons, employees and agents
(collectively, the “Indemnitees”) from and against and reimburse the Indemnitees
for:

 

 119 

 

 

(i)          any and all claims, obligations, liabilities, losses, damages,
injuries (to person, property, or natural resources), penalties, stamp or other
similar taxes, actions, suits, judgments, costs and expenses (including
reasonable attorney’s fees of a single counsel, plus a single local counsel if
required, and additional counsel solely to the extent the Indemnitees have
inconsistent or conflicting defenses or the circumstances giving rise to such
indemnification would create an ethical conflict for such single counsel) of
whatever kind or nature, whether or not well founded, meritorious or
unmeritorious, demanded, asserted or claimed against any such Indemnitee in any
way relating to, or arising out of or in connection with this Credit Agreement
the Loans, the LC Loans, the other Operative Documents or the Projects
(collectively, “Claims”);

 

(ii)         any Environmental Claims relating to, arising from, or with respect
to the Projects or the Real Property, including all Claims in connection with
(A) the Release, threatened Release or presence of any Hazardous Substances
relating to a Project, or at, on, under or from any Site or Real Property,
whether foreseeable or unforeseeable and (B) any violation of or non-compliance
with any Environmental Law or any Required Permit by an Obligor or with respect
to any Project, any Site, or any Real Property, including in each case, (x) all
costs of removal and disposal of Hazardous Substances, (y) all reasonable costs
for environmental testing to correct the existence of Hazardous Substances or
compliance with any applicable Legal Requirements, and (z) all reasonable costs
incurred for claims for damages to persons or property, including reasonable
attorneys’ and consultants’ fees and court costs; and

 

(iii)        any and all Claims in any way relating to, or arising out of or in
connection with any claims, suits, liabilities against any Idaho Wind Entity.

 

(b)          The foregoing indemnities shall not apply with respect to an
Indemnitee, to the extent of a Claim arising as a result of the gross negligence
or willful misconduct of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction, but shall continue to apply to
other Indemnitees.

 

(c)          The provisions of this Section 13.5 shall survive foreclosure of
the Collateral Documents and satisfaction or discharge of the Obligations (but
only for the period of the applicable statute of limitations), and shall be in
addition to any other rights and remedies of the Agents, the Letter of Credit
Issuing Banks and the other Secured Parties.

 

(d)          In case any action, suit or proceeding shall be brought against any
Indemnitee, such Indemnitee shall notify Borrower of the commencement thereof,
and Borrower or an Obligor shall be entitled, at its expense, acting through
counsel acceptable to such Indemnitee, to participate in, and, to the extent
that such Obligor desires, to assume and control the defense thereof. The
failure to give or delay in giving such notice shall not relieve the Obligors of
their obligation under this Section 13.5. Such Indemnitee shall be entitled, at
its expense, to participate in any action, suit or proceeding the defense of
which has been assumed by an Obligor. Notwithstanding the foregoing, an Obligor
shall not be entitled to assume and control the defenses of any such action,
suit or proceedings if and to the extent that, in the reasonable opinion of such
Indemnitee and its counsel, such action, suit or proceeding involves the
potential imposition of criminal liability upon such Indemnitee or a potential
or actual conflict of interest between such Indemnitee and such Obligor, and in
such event (other than with respect to disputes between such Indemnitee and
another Indemnitee) such Obligor shall pay the reasonable expenses of such
Indemnitee in such defense; provided, that an Obligor shall not be required to
pay any such expenses of more than one lead counsel for the Indemnitee.

 

 120 

 

 

(e)          Borrower shall report to such Indemnitee on the status of such
action, suit or proceeding as developments shall occur and at least within
90 days of the previous report. Borrower shall deliver to such Indemnitee a copy
of each document filed or served on any party in such action, suit or
proceeding, and each material document which an Obligor possesses relating to
such action, suit or proceeding.

 

(f)           Upon payment of any Claim by an Obligor pursuant to this
Section 13.5, such Obligor, without any further action, shall be subrogated to
any and all claims that such Indemnitee may have relating thereto, and such
Indemnitee shall cooperate with such Obligor and give such further assurances as
are necessary or advisable to enable such Obligor vigorously to pursue such
claims.

 

(g)          Each Obligor shall pay any amount due pursuant to this Section 13.5
within 30 days after such Obligor receives an invoice therefor. Amounts not paid
within such 30 day period shall bear interest at the Default Rate.

 

13.6       Entire Agreement. This Credit Agreement and the other Credit
Documents integrate all the terms and conditions mentioned herein or incidental
hereto and completely set forth the agreements between the parties hereto and
thereto, supersede all prior agreements (written and oral) and all oral
negotiations and prior writings in respect to the subject matter hereof and
thereof. This Credit Agreement and the other Credit Documents may only be
amended or modified, and provisions may only be waived, by an instrument in
writing signed by Borrower (to the extent party thereto), each Borrower
Subsidiary (to the extent party thereto), Administrative Agent (acting with the
consent of, or pursuant to the direction of, the Majority Lenders or each
affected Lender, as applicable) and any other parties to be charged and in
accordance with the terms of this Credit Agreement or the applicable Credit
Document. All covenants of an Obligor set forth in this Credit Agreement and the
other Credit Documents (including, without limitation, in Articles V and VI) and
all Defaults and Events of Default set forth in Article VIII shall be given
independent effect so that, in the event that a particular action or condition
is not permitted by the terms of any such covenant or would result in a Default,
the fact that such event or condition could be permitted by an exception to, or
be otherwise within the limitations of, another covenant or another Default or
Event of Default shall not avoid the occurrence of a Default or an Event of
Default in the event that such action is taken or condition exists.

 

13.7       Governing Law. THIS CREDIT AGREEMENT AND EACH OTHER CREDIT DOCUMENT
(TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN), SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 121 

 

 

13.8       Severability. In case any one or more of the provisions contained in
this Credit Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby, and the parties hereto
shall enter into good faith negotiations to replace the invalid, illegal or
unenforceable provision.

 

13.9       Headings. Paragraph headings and a table of contents have been
inserted in this Credit Agreement as a matter of convenience for reference only
and it is agreed that such paragraph headings are not a part of this Credit
Agreement and shall not be used in the interpretation of any provision of this
Credit Agreement.

 

13.10     Additional Financing. The parties hereto acknowledge that the Lenders
have made no agreement or commitment to provide any financing except as set
forth herein.

 

13.11     No Partnership, Etc. Each Agent, the Lenders and the Obligors intend
that the relationship between them shall be solely that of creditor and debtor.
Nothing contained in this Credit Agreement, the Notes or in any of the other
Credit Documents shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by, between or
among the Agents, the Lenders, the Obligors or any other Person. Neither the
Agents nor the Lenders shall be in any way responsible or liable for the debts,
losses, obligations or duties of an Obligor or any Affiliate of an Obligor, or
any other Person with respect to the Project Documents, the Projects, or
otherwise except as specifically provided in the Consents. All obligations to
pay real property or other taxes, assessments, insurance premiums, and all other
fees and charges arising from the ownership, operation or occupancy of the
Projects and to perform all obligations under the Real Property Documents and
any other agreements and contracts relating to the Projects shall be the sole
responsibility of the Obligors.

 

13.12     Limitation on Liability. NO CLAIM SHALL BE MADE BY ANY PARTY HERETO OR
ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY
OTHER PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (WHETHER OR
NOT THE CLAIM THEREFOR IS BASED ON CONTRACT, TORT, DUTY IMPOSED BY LAW OR
OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS CREDIT AGREEMENT OR THE OTHER OPERATIVE
DOCUMENTS OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND
EACH PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR
ANY SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.13     Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH AGENT, THE LETTER OF CREDIT ISSUING BANK, THE LENDERS AND EACH OBLIGOR
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS CREDIT AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN), OR ACTIONS OF THE AGENTS, LETTER OF CREDIT ISSUING BANKS, THE
LENDERS OR AN OBLIGOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS,
THE LETTER OF CREDIT ISSUING BANK AND THE LENDERS TO ENTER INTO THIS CREDIT
AGREEMENT.

 

 122 

 

 

13.14     Consent to Jurisdiction. To the fullest extent permitted by applicable
Law, the Agents, the Letter of Credit Issuing Bank, Lenders and the Obligors
agree that any legal action or proceeding by or against an Obligor or with
respect to or arising out of this Credit Agreement, the Notes, or any other
Credit Document may be brought in or removed to the courts of the State of New
York, in and for the County of New York, or of the United States of America for
the Southern District of New York. By execution and delivery of this Credit
Agreement, the Agents, the Letter of Credit Issuing Bank, the Lenders and the
Obligors accept, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Agents, the
Letter of Credit Issuing Bank, the Lenders and the Obligors irrevocably consent
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
airmail, postage prepaid, to the Agents, the Letter of Credit Issuing Bank, the
Lenders or the Obligors, as the case may be, at their respective addresses for
notices as specified herein and that such service shall be effective 5 Banking
Days after such mailing. Nothing herein shall affect the right to serve process
in any other manner permitted by law or the right of any Agent, the Letter of
Credit Issuing Bank, any Lender or an Obligor to bring legal action or
proceedings in any other competent jurisdiction, including judicial or
non-judicial foreclosure of any Mortgage. The Agents, the Letter of Credit
Issuing Bank, the Lenders and the Obligors hereby waive any right to stay or
dismiss any action or proceeding under or in connection with any or all of the
Projects, this Credit Agreement or any other Credit Document brought before the
foregoing courts on the basis of forum non-conveniens.

 

13.15     Usury. Borrower and each Lender specifically intend and agree to limit
contractually the amount of interest payable under this Credit Agreement, the
Notes and or the other Credit Documents to the maximum amount of interest
lawfully permitted to be charged under applicable law. Nothing contained in this
Credit Agreement, the Notes or the other Credit Documents shall be construed or
deemed to require the payment of interest or other charges by Borrower or any
other Person in excess of the amount which the holders of the Notes may lawfully
charge under any applicable usury laws and the provisions of this Section 13.15
shall control over all other provisions of this Credit Agreement, the Notes or
all other Credit Documents. In the event that a Lender shall collect moneys
which shall be in excess of said maximum amount of interest which, under
applicable law, could lawfully have been collected by such Lender incident to
such transactions, then such excess shall be deemed to have been the result of a
mathematical error by all parties hereto and shall be refunded promptly by the
Person receiving such amount to the party paying such amount. All amounts paid
or agreed to be paid in connection with such transactions which would under
applicable law be deemed “interest” shall, to the extent permitted by such
applicable law, be amortized, prorated, allocated and spread throughout the
stated term of this Credit Agreement and the Notes. “Applicable law” as used in
this paragraph means that law in effect from time to time which permits the
charging and collection of the highest permissible lawful, nonusurious rate of
interest on the transactions herein contemplated including laws of any State and
of the United States of America, and “maximum rate” as used in this paragraph
means, with respect to each of the Notes, the maximum lawful, nonusurious rates
of interest (if any) which under applicable law may be charged to Borrower from
time to time with respect to such Notes. Nothing contained in this Section 13.15
shall be construed as waiving any usury exemption any Lender has under law, and,
to the extent any such exemption applies, this Section 13.15 shall be
inapplicable.

 

 123 

 

 

13.16     Successors and Assigns. The provisions of this Credit Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns and no other Person shall have any
right or benefit under or because of this Credit Agreement; provided that each
Hedge Counterparty is an express third party beneficiary of the guarantee and
other provisions under this Credit Agreement as a Secured Party. An Obligor may
not assign or otherwise transfer any of its rights under this Credit Agreement
without the prior written consent of the Agents, the Letter of Credit Issuing
Bank and the Lenders.

 

13.17     Counterparts. This Credit Agreement and any amendment, waivers,
consents or supplements hereto or in connection herewith may be executed in one
or more counterparts (and by different parties in different counterparts), each
of which when executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. The
delivery of an executed counterpart of a signature page of this Credit Agreement
by electronic means, including by facsimile or by “.pdf” attachment to email,
shall be effective as valid delivery of a manually executed counterpart of this
Credit Agreement.

 

13.18     USA PATRIOT Act Compliance. Each Agent hereby notifies each Obligor
that, pursuant to the requirements of the USA PATRIOT Act, it and the Letter of
Credit Issuing Bank and Lender shall be required to obtain, verify and record
information that identifies each Obligor, which information includes, without
limitation, the names and addresses and other information that will allow it or
the Letter of Credit Issuing Bank or any Lender to identify each Obligor in
accordance with the requirements of the USA PATRIOT Act. Each Obligor shall
promptly deliver information described in the immediately preceding sentence
when requested by any Agent, the Letter of Credit Issuing Bank or any Lender in
writing pursuant to the requirements of the USA PATRIOT Act.

 

 124 

 

 

13.19     Confidentiality. The Agents, the Letter of Credit Issuing Bank and the
Lenders agree to maintain the confidential nature of, and shall not use or
disclose an Obligor’s financial information or confidential information
identified in writing by an Obligor as such without first obtaining such
Obligor’s prior written consent; provided, that nothing in this Section 13.19
shall require any Agent, the Letter of Credit Issuing Bank or any Lender to
obtain any consent of an Obligor in connection with (and each Obligor hereby
authorizes each Agent, the Letter of Credit Issuing Bank and each Lender to
freely disclose any financial information or confidential information with
respect to an Obligor, the Projects, any Project Document or any Credit Document
or the parties thereto without any consent of an Obligor in connection with)
(a) exercising any of their respective rights under the Credit Documents,
including those exercisable upon the occurrence of an Event of Default;
(b) providing information about an Idaho Wind Entity, the Projects, any Project
Document or any Credit Document or the parties thereto to any prospective Letter
of Credit Issuing Bank, Hedge Counterparty, any other Lender or prospective
Lender or any Person acquiring (including by participation or pledge), or
potentially acquiring (including by participation or pledge), any interest of
the Letter of Credit Issuing Bank and the Lenders under this Credit Agreement
and any such Person’s directors, officers, employees, agents, auditors, advisors
and consultants who need to know such information in connection with their
evaluation of an Idaho Wind Entity, the Projects or any Project Document or
otherwise (if, in the case of any such Person potentially acquiring such an
interest from the Letter of Credit Issuing Bank or Lender, such Person agrees to
be bound by the terms of a confidentiality agreement substantially similar to
this Section 13.19)); (c) any situation in which any Agent, the Letter of Credit
Issuing Bank or any Lender is required by statute, rule, regulation or law or is
otherwise required by any court, Governmental Authority or any relevant stock
exchange to disclose information; (d) providing information to counsel to any
Agent, the Letter of Credit Issuing Bank or any Lender who need to know such
information in connection with the transactions contemplated by any of the
Credit Documents; (e) providing information to independent auditors or other
consultants or advisors, agents or accountants retained by any Agent, the Letter
of Credit Issuing Bank or any Lender who need to know such information; (f) any
information that is in or becomes part of the public domain in any manner other
than through a breach of this Section 13.19 by such Agent, the Letter of Credit
Issuing Bank or Lender or any employees or agents thereof; (g) any information
that is in the possession of any Agent, the Letter of Credit Issuing Bank or any
Lender prior to receipt thereof from Borrower or any other Person known to the
Agents, the Letter of Credit Issuing Bank or the Lenders to be acting on behalf
of Borrower or obtained from another source thereafter (other than through a
breach of this Section 13.19) or (h) to the beneficiary of any assignment,
transfer, pledge or grant of any security interest under Section 11.15.

 

Notwithstanding anything to the contrary set forth in this Section 13.19, after
notice to Borrower, any Agent, the Letter of Credit Issuing Bank or any Lender
shall be free to disclose any information regarding the tax structure of the
transaction contemplated in this Credit Agreement to any relevant Governmental
Authority requiring such information.

 

13.20     Jointly Drafted. This Credit Agreement and each of the other Credit
Documents shall be deemed to have been jointly drafted, and no provision of this
Credit Agreement or any other Credit Document shall be interpreted or construed
for or against any party hereto because such party purportedly prepared or
requested such provision, any other provision, or this Credit Agreement or any
other Credit Document as a whole.

 

13.21     Union Bank, N.A.. The Lenders hereby direct Union Bank, N.A., as
Collateral Agent and Depositary Bank, to enter into all of the Collateral
Documents and any other Credit Documents to which it is a party, in either or
both such capacities.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 125 

 

 

IN WITNESS WHEREOF, the parties have caused this Credit Agreement to be duly
executed by an authorized representative or Authorized Officer thereunto duly
authorized as of the day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   a Delaware limited liability company,   as
Borrower   By: RP Wind ID LLC     its Managing Member         By: /s/ Steven I.
Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,   as Administrative
Agent         By: /s/ ANDREW DOUGLAS     Name: ANDREW DOUGLAS     Title:
Authorized Signatory         tHE Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch,   as PPA Letter of Credit Issuing Bank         By: /s/ Koichiro Oshima  
  Name: Koichiro Oshima     Title: Senior Vice President & Group Head        
tHE Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,   as Lender         By:
/s/ Koichiro Oshima     Name: Koichiro Oshima     Title: Senior Vice President &
Group Head

 

 

 

 

  UNION BANK, N.A.,   as Collateral Agent         By: /s/ EVA ARYEETEY     Name:
EVA ARYEETEY     Title: VICE PRESIDENT

 

 

 

 

  ING CAPITAL LLC,   as Lender         By:  /s/ ERWIN THOMET   Name: ERWIN
THOMET   Title: MANAGING DIRECTOR         By: /s/ SCOTT HANCOCK     Name: SCOTT
HANCOCK     Title: VICE PRESIDENT         ING CAPITAL LLC,   as DSR Letter of
Credit Issuing Bank         By:  /s/ ERWIN THOMET     Name: ERWIN THOMET    
Title: MANAGING DIRECTOR         By: /s/ SCOTT HANCOCK     Name: SCOTT HANCOCK  
  Title: VICE PRESIDENT

 

 

 

 

  NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH,   as Lender         By:
/s/     Name:     Title:         By: /s/ Andrew Vernon     Name: Andrew Vernon  
  Title: Director

 

 

 

 

  BURLEY BUTTE WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  CAMP REED WIND PARK, LLC,   an Idaho limited liability company,   as Borrower
Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing Member      
  By: RP Wind ID LLC     its Managing Member         By: /s/ Steven I. Eisenberg
    Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  GOLDEN VALLEY WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  MILNER DAM WIND PARK, LLC,   an Idaho limited liability company,   as Borrower
Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing Member      
  By: RP Wind ID LLC     its Managing Member         By: /s/ Steven I. Eisenberg
    Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  OREGON TRAIL WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  PAYNE’S FERRY WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  PILGRIM STAGE STATION WIND PARK, LLC,   an Idaho limited liability company,  
as Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  SALMON FALLS WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  THOUSAND SPRINGS WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  TUANA GULCH WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

 

  YAHOO CREEK WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary         By: Idaho Wind Partners 1, LLC     its Managing
Member         By: RP Wind ID LLC     its Managing Member         By: /s/ Steven
I. Eisenberg     Name: Steven I. Eisenberg     Title: Managing Director

 

 

 

  

ANNEX A

 

DEFINITIONS

 

As used in the Credit Agreement and its Annexes, Schedules and Exhibits, the
following terms shall have the respective meanings indicated:

 

“Acceptable Guarantee” means a guarantee in a form reasonably acceptable to
Collateral Agent (with the consent of the Majority Lenders) provided by a
Qualified Guarantor to Collateral Agent for the benefit of the Lenders to
satisfy, in whole or in part, the Debt Service Reserve Requirement, the
Supplemental Reserve Amount, the O&M Reserve Requirement or the Minimum Major
Maintenance Reserve Amount.

 

“Acceptable Letter of Credit” means a letter of credit in substantially the form
of Exhibit B-1 to the Credit Agreement or otherwise in a form reasonably
acceptable to Collateral Agent (in consultation with the Majority Lenders)
issued by a Qualified LC Issuer to Collateral Agent, as beneficiary, for the
benefit of the Lenders, in respect of which no Obligor is an account party and
the reimbursement obligations with respect to which are not recourse to an
Obligor to satisfy, in whole or in part, the Debt Service Reserve Requirement,
the Supplemental Reserve Amount, the O&M Reserve Requirement or the Minimum
Major Maintenance Reserve Amount.

 

“Acceptance Tests” means the acceptance tests performed in respect of Start-up
and Commissioning and any other acceptance tests performed in accordance with
the Construction Contracts in order to determine that Completion in respect of a
Project has occurred.

 

“Account Control Agreement” means an agreement in form and substance
satisfactory to the Administrative Agent which provides for Collateral Agent to
have “control” (as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as such term relates to commodity
contracts, or as used in Section 9-104(a) of the UCC, as such term relates to
deposit accounts).

 

“Accounts” means the Borrower Accounts and the Borrower Subsidiary Accounts.

 

“ACSM” means American Congress on Surveying and Mapping.

 

“Additional Funding Costs Notice” has the meaning set forth in Section
2.11(a)(ii) of the Credit Agreement.

 

1 

 

 

“Additional Project Documents” means any contract or agreement relating to the
development, construction, testing, operation, maintenance, repair, financing or
use of a Project entered into by an Obligor with any other Person in the
ordinary course of business subsequent to the date of the Credit Agreement (a)
that replaces or substitutes for any Principal Project Document, (b) if the
aggregate cost or value of goods and services to be acquired by an Obligor
pursuant thereto could reasonably be expected to exceed $500,000 or the
equivalent per annum, (c) if the aggregate revenue payable to an Idaho Wind
Entity pursuant thereto could reasonably be expected to exceed $500,000 or the
equivalent per annum, (d) if the aggregate amount of termination fees or
liquidated damages which could be incurred by an Idaho Wind Entity in respect of
such Additional Project Document per annum could reasonably be expected to
exceed $500,000 or the equivalent or (e) the loss of such contract or agreement
could reasonably be expected to have a Material Adverse Effect.

 

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) determined in accordance with the following formula: LIBO
Rate/(1.00-Reserve Requirement).

 

“Adjustment Date” has the meaning set forth in Section 5.21 of the Credit
Agreement.

 

“Administrative Agent” has the meaning set forth in the preamble of the Credit
Agreement.

 

“Administrative Agent Fee” has the meaning set forth in Section 2.14(b) of the
Credit Agreement.

 

“Administrative Agent Fee Letter” means the fee letter, dated as of October 8,
2010, between Borrower and Administrative Agent.

 

“Affected Lender” has the meaning set forth in Section 2.11(a)(ii) of the Credit
Agreement.

 

“Affiliate” of a specified Person means any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified, or who holds or beneficially
owns 10% or more of the equity interest in the Person specified or 10% or more
of any class of voting securities of the Person specified. As used herein, the
term “control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of partnership interests or voting securities, by contract
or otherwise.

 

“After Tax Basis” means after taking into account all Taxes required to be paid
by the recipient of the indemnity with respect to the receipt or accrual by it
of amounts for which it is entitled to be indemnified.

 

“Agency Fees” means the Administrative Agent Fee, the Collateral Agent Fee and
the Depositary Bank Fee.

 

“Agents” means, collectively or individually, depending on the context,
Administrative Agent, Depositary Bank and Collateral Agent.

 

2 

 

 

“ALTA” means the American Land Title Association.

 

“Annual Operating Budget” has the meaning set forth in Section 5.10(b) of the
Credit Agreement.

 

“Anti-Terrorism Laws” means (a) the anti-money laundering provisions of the USA
PATRIOT Act, (b) any of the foreign asset control regulations of the U.S.
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto and (c) Executive Order
No. 13,224 Fed Reg 49,079 (2001) issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism).

 

“Applicable Margin” means, with respect to any Loan or LC Loan at any time, the
percentage set forth for such Loan or LC Loan at such time in the table below:

 

Time  Base Rate Loans   LIBO Rate Loans  Prior to the Term Conversion Date 
 1.50%   2.50% On the Term Conversion Date and until the second anniversary of
the Term Conversion Date   1.50%   2.50% On the second anniversary of the Term
Conversion Date and until the fifth anniversary of the Term Conversion Date 
 1.75%   2.75% On the fifth anniversary of the Term Conversion Date and until
the eighth anniversary of the Term Conversion Date   2.00%   3.00% On the eighth
anniversary of the Term Conversion Date and until the eleventh anniversary of
the Term Conversion Date   2.25%   3.25% On the eleventh anniversary of the Term
Conversion Date and until the fourteenth anniversary of the Term Conversion
Date   2.50%   3.50% On the fourteenth anniversary of the Term Conversion Date
and until the Term Loan Maturity Date   2.75%   3.75%

 

“Atlantic Member” means Atlantic Idaho Wind A, LLC.

 

3 

 

 

“Authorized Officer” means: (a) with respect to any Person that is a
corporation, the chief executive officer, the president, any vice president,
secretary, the treasurer or the chief financial officer of such Person or any
other authorized officer (to the extent Borrower provides reasonable evidence of
the authority of such officer); (b) with respect to any Person that is a
partnership, the general partner or an Authorized Officer of a general partner
of such Person or such other authorized officer as appointed by the board of
directors or other governing body of such general partner; or (c) with respect
to any Person that is a limited liability company, any member or manager, or to
the extent duly authorized so to act pursuant to such Person’s governing
documents, the president, any vice president, secretary, the treasurer, chief
financial officer of such Person, the Managing Member or any other authorized
officer (to the extent Borrower provides reasonable evidence of the authority of
such officer). No Person shall be deemed to be an “Authorized Officer” unless
designated as an individual duly authorized to act on behalf of such Person in a
certificate of incumbency of such Person delivered to Administrative Agent.

 

“Available DSR LC Commitment” means at any time, the Total DSR LC Commitment at
such time minus the DSR LC Exposure at such time.

 

“Available PPA LC Commitment” means at any time, the Total PPA LC Commitment at
such time minus the PPA LC Exposure at such time.

 

“Available Tranche A Construction Loan Commitment” means (a) at any time prior
to the Tranche A Construction Loan Maturity Date, the Total Tranche A
Construction Loan Commitment at such time minus the aggregate outstanding amount
of the Tranche A Construction Loans at such time, and (b) on or after the
Tranche A Construction Loan Maturity Date, zero.

 

“Available Tranche B Construction Loan Commitment” means (a) at any time prior
to the Tranche B Construction Loan Maturity Date, the Total Tranche B
Construction Loan Commitment at such time minus the aggregate outstanding amount
of the Tranche B Construction Loans at such time, and (b) on or after the
Tranche B Construction Loan Maturity Date, zero.

 

“Available Tranche C Loan Commitment” means (a) at any time prior to the
expiration of the Tranche C Loan Availability Period, the Total Tranche C Loan
Commitments at such time minus the aggregate outstanding amount of the Tranche C
Loans at such time, and (b) on or after the expiration of the Tranche C Loan
Availability Period, zero.

 

“Banking Day” means (a) any day other than a Saturday, Sunday or other day on
which banks are authorized to be closed in New York, New York and (b) where such
term is used in any respect relating to a LIBO Rate Loan, a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

“Bankruptcy Event” has the meaning set forth in Section 8.4 of the Credit
Agreement.

 

“Bankruptcy Law” means Title 11, United States Code, and any other State or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors.

 

4 

 

 

“Base Case Projections” means, as applicable, (a) the Closing Date Base Case
Projections, (b) the Term Conversion Date Base Case Projections, and (c) any
Updated Base Case Projections.

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day; (b) the Federal Funds Rate for such day plus
0.500%; (c) the Adjusted LIBO Rate (assuming an Interest Period of one month) on
such day (or, if such day is not a Banking Day, on the immediately preceding
Banking Day) plus 1.00%, (d) the Adjusted LIBO Rate (assuming an Interest Period
of three months) on such day (or, if such day is not a Banking Day, on the
immediately preceding Banking Day) plus 1.00% and (e) the Adjusted LIBO Rate
(assuming an Interest Period of six months) on such day (or, if such day is not
a Banking Day, on the immediately preceding Banking Day); provided that, for
purposes of Section 2.11(a) and 2.11(b) of the Credit Agreement, clauses (c),
(d) and (e) shall be disregarded from the foregoing definition. Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Rate, as the case may be.

 

“Base Rate Loans” means Loans or LC Loans which bear interest at the Base Rate.

 

“Bell Rapids Common Use Agreement” means the Bell Rapids Substation and
Transmission Easements Common Use Agreement dated as of September 22, 2010 by
and among Camp Reed, Oregon Trail, Payne’s Ferry, Thousand Springs, Tuana Gulch,
Yahoo Creek and Borrower.

 

“Bell Rapids Subsidiaries” means each of Oregon Trail, Payne’s Ferry, Thousand
Springs, Tuana Gulch, Yahoo Creek and Camp Reed.

 

“Bell Rapids Substation” means the “High Voltage Substation” as such term is
defined in the EPC Contract.

 

“Bell Rapids Transmission and Access Agreements” means (a) the Bell Rapids
Transmission and Access Easement Agreement dated May 7, 2010, entered into by
and between Randy G. Bean, a/k/a Randy Bean, an unmarried man, Randall G. Bean,
as Personal Representative of the Estates of Charles Gary Bean, a/k/a Gary Bean
and Norma Jean Bean, a/k/a Norma J. Bean, both deceased, and RGB Farms, a
partnership, an assumed business name of Randy Bean and Charles Gary Bean,
collectively as Grantor and Bell Rapids Electric, LLC, as Grantee, which was
recorded on May 28, 2010 as Instrument No. 2010-010811, records of Twin Falls
County, Idaho and on May 28, 2010 as Instrument No. 414580, records of Elmore
County, Idaho, (b) the Bell Rapids Transmission and Access Easement Agreement
dated May 5, 2010 entered into by and between Plateau Farms, LLC, an Idaho
limited liability company, as Grantor and Bell Rapids Electric, LLC, as Grantee,
which was recorded on May 28, 2010 as Instrument No. 2010-010813, records of
Twin Falls County, Idaho and (c) the Bell Rapids Transmission and Access
Easement Agreement dated May 19, 2010 entered into by and between Bell Rapids
Mutual Irrigation Company, an Idaho corporation, as Grantor and Bell Rapids, as
Grantee, which was recorded on May 28, 2010 as Instrument No. 2010-010814,
records of Twin Falls County, Idaho.

 

5 

 

 

“Benefited Bank” has the meaning set forth in Section 2.10 of the Credit
Agreement.

 

“Bionomics” means Bionomics Environmental, Inc.

 

“BLM Permit” means the special use permit to be obtained by the Interconnection
Provider from the United States Bureau of Land Management (“BLM”) to use BLM
land to provide for provide electrical interconnection between the Site (Salmon
Falls) and the Interconnection Provider’s facilities.

 

“BOP O&M Agreement” means the Balance of Plant, Operation and Maintenance
Services Agreement dated as of September 28, 2010 among BOP Operator and
Borrower.

 

“BOP Operator” means Caribou Inc.

 

“Borrower” has the meaning set forth in the preamble of the Credit Agreement.

 

“Borrower Account Control Agreement” means the Special Deposit Account Control
Agreement dated as of October 8, 2010 among Checking Account Bank, Collateral
Agent, Borrower and each Borrower Subsidiary in respect of the Checking
Accounts.

 

“Borrower Accounts” has the meaning set forth in the Depositary Agreement.

 

“Borrower Operating Agreement” means the Amended and Restated Limited Liability
Company Agreement of Borrower dated as of May 11, 2010, as amended by the First
Amendment to the Amended and Restated Limited Liability Company Agreement dated
as of June 18, 2010, as further amended by the Second Amendment to the Amended
and Restated Limited Liability Company Agreement of Borrower dated as of October
8, 2010.

 

“Borrower Subsidiary” has the meaning set forth in the preamble of the Credit
Agreement.

 

“Borrower Subsidiary Accounts” has the meaning set forth in the Depositary
Agreement.

 

“Borrower’s Closing Certificate” has the meaning set forth in Section 3.1(g) of
the Credit Agreement.

 

“Borrowing” means a borrowing of Construction Loans, Term Loans or Tranche C
Loans.

 

6 

 

 

“Borrowing Date” means a Banking Day specified in a Notice of Construction Loan
Borrowing, Notice of Term Conversion, Notice of Tranche C Loan Borrowing, or
Notice of LC Activity on which the Lenders make Loans or an Letter of Credit
Issuing Bank issues a Letter of Credit pursuant to the Credit Agreement.

 

“Burley Butte” means Burley Butte Wind Park, LLC, an Idaho limited liability
company.

 

“Calculation Date” means each Quarterly Date commencing on the first such date
after the Term Conversion Date.

 

“Camp Reed” means Camp Reed Wind Park, LLC, an Idaho limited liability company.

 

“Camp Reed Delay Security LC” means the letter of credit issued by the PPA
Letter of Credit Issuing Bank in favor of Idaho Power, substantially in the form
of Exhibit B-1, to be delivered by or on behalf of Camp Reed to Idaho Power
pursuant to Section 5.7 of the Power Purchase Agreement (Camp Reed).

 

“Camp Reed PPA LC” means the letter of credit issued by the PPA Letter of Credit
Issuing Bank in favor of Idaho Power, substantially in the form of Exhibit B-1,
to be delivered by or on behalf of Camp Reed to Idaho Power prior to the
Operation Date of the Project (Camp Reed), under and as defined in the Power
Purchase Agreement (Camp Reed).

 

“Capital Adequacy Requirement” has the meaning set forth in Section 2.11(d) of
the Credit Agreement.

 

“Cash Grant” means the cash grant provided for from the U.S. Treasury Department
under Section 1603 of division B of the American Recovery and Reinvestment Act
of 2009 with respect to each Project.

 

“Cash Grant Application” means the application for a Cash Grant filed by each
Borrower Subsidiary, as an applicant, for a Cash Grant in respect of its
Project.

 

“Cash Grant Application Date” means the date on which each Borrower Subsidiary
files its Cash Grant Application.

 

“Cash Grant Proceeds” means the Cash Grant proceeds received by a Borrower
Subsidiary from the U.S. Treasury Department in respect of its Project.

 

“Cash Grant Recapture Liabilities” means any loss or liability to an Idaho Wind
Entity resulting from all or any portion of any Cash Grant being required to be
repaid to the U.S. Treasury Department as a result of (a) any direct or indirect
ownership interest in the Borrower being disposed of to a Disqualified Person or
(b) any portion of a Project for which the Cash Grant was claimed ceasing to be
or otherwise being determined not to be “specified energy property”, including,
in each case, any interest and penalties related thereto.

 

“CEC” means the California Energy Commission or its regulatory successor.

 

7 

 

 

“CEC Certification” means, in respect of a Project, certification of the Project
as a renewable energy resource eligible for the RPS.

 

“Change of Control” means (i) on or prior to the Term Conversion Date, Reunion
Power LLC and Atlantic Power Corporation shall collectively cease to own,
directly or indirectly, 100% of the Class C Membership Interests and Class C
Units in Borrower, or (ii) after the Term Conversion Date, Reunion Power LLC and
Atlantic Power Corporation shall collectively cease to own, directly or
indirectly, 51% of the Class C Membership Interests and Class C Units in
Borrower.

 

“Change of Law” has the meaning set forth in Section 2.11(b) of the Credit
Agreement.

 

“Checking Account” has the meaning set forth in the Depositary Agreement.

 

“Checking Account Bank” means Union Bank N.A., or any other bank or other
financial institution reasonably selected by Borrower with respect to the
Checking Accounts or the Exergy Escrow Account.

 

“Claims” has the meaning set forth in Section 13.5(a)(i) of the Credit
Agreement.

 

“Class” has the meaning set forth in Section 2.15 of the Credit Agreement.

 

“Class A Membership Interests” has the meaning set forth in the Borrower
Operating Agreement.

 

“Closing Date” means the date upon which each of the conditions precedent set
forth in Section 3.1 of the Credit Agreement has been satisfied (or waived by
the Lenders by a written instrument signed by the Lenders).

 

“Closing Date Base Case Projections” means a projection of operating results for
Borrower and the Projects over a period ending no sooner than the 20th
anniversary of the Closing Date, prepared by Borrower and showing at a minimum
Borrower’s reasonable good faith estimates, as of the Closing Date of revenue,
operating expenses and sources and uses of revenues over the forecast period and
containing assumptions satisfactory to the Administrative Agent and the Lenders,
which projection is attached as Exhibit H-7 to the Credit Agreement.

 

“Closing Date Material Adverse Effect” means any event, circumstance or
occurrence of whatever nature that results in a material and adverse effect on
(a)  the business, properties, performance, results of operations or condition
(financial or otherwise) of an Obligor or a Project; (b) the ability of an Idaho
Wind Entity to perform its obligations under the Operative Documents to which it
is a party; (c) the validity or priority of the Lenders’ security interests in
and liens on the collateral, or the enforceability of the Credit Documents;
or (d) the ability of the secured parties to enforce any of their rights and
remedies or obligations under the Credit Agreement or any other Credit Document.

 

8 

 

 

“COD Development Fee” has the meaning set forth in the Development Fee
Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all real and personal property which is subject, or is
intended or required to become subject, to the security interests or liens
granted by any of the Collateral Documents.

 

“Collateral Agent” has the meaning set forth in the preamble of the Credit
Agreement.

 

“Collateral Agent and Depositary Bank Fee” has the meaning set forth in
Section 2.14(b) of the Credit Agreement.

 

“Collateral Agent and Depositary Bank Fee Letter” means the fee letter, dated as
of September 27, 2010, between Borrower, Collateral Agent and Depositary Bank.

 

“Collateral Documents” means each Mortgage, each Pledge and Security Agreement,
the Depositary Agreement, the Intercreditor Agreement, Borrower Account Control
Agreement, the Exergy Member Dispute Indemnity (when executed and delivered),
the Exergy Account Control Agreement (when executed and delivered), each Account
Control Agreement, the Consents, the Landowner Estoppels, each Power of
Attorney, and any other mortgage, deed of trust, security document, financing
statement and the like filed or recorded in connection with the foregoing.

 

“Commitment Increase” has the meaning set forth in Section 2.17(a) of the Credit
Agreement.

 

“Commitment Increase Notice” has the meaning set forth in Section 2.17(a) of the
Credit Agreement.

 

“Commitments” means, with respect to the applicable Lender, (a) Tranche A
Construction Loan Commitments, (b) Tranche B Construction Loan Commitments,
(c) Term Loan Commitments, (d) Tranche C Loan Commitments and (e) LC
Commitments.

 

“Common Use Agreements” means the Bell Rapids Common Use Agreement and the O&M
Common Use Agreement.

 

9 

 

 

“Completion” means, (a) in respect of each Initial Project, that: (i) “Turbine
Completion” has occurred under the Turbine Supply Agreement in respect of each
WTG relating to such Project, (ii) the “Operation Date” (as defined in such
Project’s Power Purchase Agreement) has occurred under such Project’s Power
Purchase Agreement, (iii) “Project Site Substantial Completion” with respect to
such Project has occurred under the EPC Contract, (iv) “High Voltage Electrical
System Substantial Completion” has occurred under the EPC Contract and (v) all
applicable Acceptance Tests have been completed, all as certified by the
Independent Engineer to Administrative Agent, (b) in respect of Project (Burley
Butte) and Project (Milner Dam) that: (i) “Turbine Completion” has occurred
under the Turbine Supply Agreement in respect of each WTG relating to such
Project, (ii) the “First Energy Date” (as defined in such Project’s Power
Purchase Agreement) has occurred under such Project’s Power Purchase Agreement,
(iii) the applicable Borrower Subsidiary has requested an “Operation Date” (as
defined in such Project’s Power Purchase Agreement) in writing from Idaho Power
pursuant to Section 5.2 of such Project’s Power Purchase Agreement and the
applicable Borrower Subsidiary has received written confirmation from Idaho
Power accepting such Operation Date, which Operation Date must occur no later
than June 1, 2011, (iv) “Project Site Substantial Completion” with respect to
such Project has occurred under the EPC Contract, (v) “High Voltage Electrical
System Substantial Completion” has occurred under the EPC Contract and (vi) all
applicable Acceptance Tests have been completed, all as certified by the
Independent Engineer to Administrative Agent and (c) in respect of Project
(Salmon Falls) that: (i) “Turbine Completion” has occurred under the Turbine
Supply Agreement in respect of each WTG relating to such Project, (ii) the
“First Energy Date” (as defined in such Project’s Power Purchase Agreement) has
occurred under such Project’s Power Purchase Agreement, (iii) “Project Site
Substantial Completion” with respect to such Project has occurred under the EPC
Contract, (iv) “High Voltage Electrical System Substantial Completion” has
occurred under the EPC Contract and (v) all applicable Acceptance Tests have
been completed, all as certified by the Independent Engineer to Administrative
Agent.

 

“Completion Date” in respect of a Project, means the date on which Completion in
respect of such Project occurs.

 

“Completion Reserve Account” has the meaning set forth in the Depositary
Agreement.

 

“Completion (Salmon Falls)” means that the Completion Date in respect of the
Project (Salmon Falls) has occurred, the “Operation Date” (as defined in the
Power Purchase Agreement (Salmon Falls)) has occurred under the Power Purchase
Agreement (Salmon Falls) and Project (Salmon Falls) has completed all upgrades
or modifications necessary to generate and transmit electric energy in all
amounts up to and including its nameplate capacity, as certified by the
Independent Engineer to Administrative Agent.

 

“Confirmations” means the rate swap confirmations to be entered into between
Borrower and Hedge Counterparties pursuant to and in accordance with the
Interest Rate Hedge Agreements.

 

“Consents” means the Consent and Agreements, identified on Exhibit H-6 to the
Credit Agreement, in each case among an Obligor, Collateral Agent and the
Persons identified therein, in each case in form and substance reasonably
satisfactory to Administrative Agent and any other consents executed in
connection with any Additional Project Document entered into by an Obligor after
the Closing Date and substantially in the form of Exhibit F-6 to the Credit
Agreement.

 

“Construction Account” has the meaning set forth in the Depositary Agreement.

 

10 

 

 

“Construction Contracts” means, collectively, the Turbine Supply Agreement and
the EPC Contract.

 

“Construction Development Fee” has the meaning set forth in the Development Fee
Agreement.

 

“Construction Loans” has the meaning set forth in Section 2.1(c) of the Credit
Agreement.

 

“Construction Oversight Agreement” means the Construction Oversight Agreement
dated as of July 12, 2010 between Borrower and Power Constructors, Inc.

 

“Contingency” means the aggregate amount specified in the “Contingency” line
item in the Project Budget.

 

“Contractors” means, collectively, Turbine Supplier and EPC Contractor.

 

“Controlled Group” means, collectively, any Person, trade or business (whether
or not incorporated) which is under common control or treated as a single
employer with the Borrower and the Borrower Subsidiaries within the meaning of
Section 414(b) or 414(c) of the Code.

 

“Conversion/Continuation Certificate” means a certificate substantially in the
form of Exhibit D-6 to the Credit Agreement.

 

“Cost Segregation Closing Report” has the meaning set forth in Section 3.1(k) of
the Credit Agreement.

 

“Cost Segregation Consultant” means (a) for the purposes of preparing the Cost
Segregation Closing Report and any updates to such report, Ernst & Young, (b)
for the purposes of preparing the final report to be delivered to Administrative
Agent pursuant to Section 5.23(a) of the Credit Agreement, Deloitte and (c) any
other Person from time to time appointed by Borrower with the consent of the
Majority Lenders to act as Cost Segregation Consultant.

 

“CPUC” means the California Public Utilities Commission or its regulatory
successor.

 

“Credit Agreement” has the meaning set forth in the preamble to the Credit
Agreement.

 

“Credit Documents” means, collectively, the Credit Agreement, the Notes, the
Collateral Documents, the Letters of Credit, the Interest Rate Hedging
Agreements, the Member Indemnity Agreements and any other loan or security
agreements, fee letter agreements or letter agreements or similar documents,
agreements or instruments entered into in connection with any of the foregoing.

 

11 

 

 

“Credit Party” means Administrative Agent, each Letter of Credit Issuing Bank,
or any other Lender.

 

“Debt Service” means, for any period, the sum of (a) all fees, expenses and
other charges payable under the Credit Agreement (other than amounts payable for
such period pursuant to Section 4.2(c) (first) of the Depositary Agreement), (b)
interest payable on the Loans and LC Loans (net of ordinary course settlement
payments received under Interest Rate Hedging Agreements), (c) principal
(including any payments of principal with respect to any LC Loan, but excluding
any payments of principal with respect to any Tranche B Construction Loans or
payments with respect to any outstanding Drawing Payments that have not been
converted into LC Loans) and (d) net ordinary course settlement payments payable
pursuant to Interest Rate Hedging Agreements, in each case paid, or projected to
be paid, by Borrower during such period.

 

“Debt Service Payment Account” has the meaning set forth in the Depositary
Agreement.

 

“Debt Service Reserve Account” has the meaning set forth in the Depositary
Agreement.

 

“Debt Service Reserve Requirement” means, on any date of determination, an
amount equal to the sum of the scheduled principal and interest (after taking
into account the affect of the Interest Rate Hedging Agreements) on the Term
Loans, Tranche C Loans and LC Loans payable by Borrower during the next
succeeding six months, as calculated by the Administrative Agent.

 

“Debt to Equity Ratio” means, as of any date of determination, the ratio of (a)
the aggregate principal amount of Loans and LC Loans outstanding under the
Credit Agreement to (b) the aggregate Equity Contribution.

 

“Default” means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or LC Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it under the Credit Agreement, unless, in the case of clause (i) above,
such Lender notifies Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under the Credit
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under the Credit Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Banking Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and LC Loans and participations in then
outstanding Letters of Credit under the Credit Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and Administrative Agent, or (d) has become the subject of a
Lender Bankruptcy Event.

 

12 

 

 

“Default Rate” means, (a) with respect to any Base Rate Loans outstanding from
time to time or any other amounts not covered by clause (b) below, the interest
rate per annum equal to the Base Rate then in effect plus the Applicable Margin
plus 2%, or (b) with respect to any LIBO Rate Loans outstanding from time to
time, the interest rate per annum equal to the LIBO Rate then in effect plus the
Applicable Margin plus 2%.

 

“Delayed Projects” means the Project (Burley Butte), the Project (Milner Dam)
and the Project (Salmon Falls).

 

“Delay Security LC” means each letter of credit issued by General Electric
Capital Corporation in favor of Idaho Power for the account of each of Camp
Reed, Payne’s Ferry and Yahoo Creek.

 

“Depositary Agreement” means the Depositary Agreement among Borrower, each
Borrower Subsidiary, Collateral Agent, Administrative Agent and Depositary Bank,
in substantially the form of Exhibit F-3 to the Credit Agreement.

 

“Depositary Bank” means Union Bank, N.A., in its capacity as Depositary Bank for
the Lenders and any permitted successors or assigns.

 

“Depositary Bank Fee” has the meaning set forth in Section 2.14(b) of the Credit
Agreement.

 

“Development Fee Agreement” means the Development Fee Agreement dated as of May
11, 2010 between the Borrower and Exergy Development Group of Idaho, L.L.C.

 

“Development Fees” means the Construction Development Fee and the COD
Development Fee.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by an Obligor to any other
Person excluding any sale, assignment, transfer or other disposition of any
property sold or disposed of in the ordinary course of business and on ordinary
business terms. “Dispose” has the correlative meaning.

 

“Disputes” means the disputes disclosed in Exhibit O of the Credit Agreement.

 

13 

 

 

“Disqualified Person” means (a) a federal state or local government (or
political subdivision, agency or instrumentality thereof), (b) an organization
described in Section 501(c) of the Code and exempt from tax under Section 501(a)
of the Code, (c) an entity described in paragraph (4) of Section 54(j) of the
Code, (d) a real estate investment trust, as defined in Section 856(a) of the
Code, (e) a regulated investment company, as defined in Section 851(a) of the
Code, or (f) a partnership or other “pass-thru entity” (within the meaning of
paragraph (g)(4) of Section 1603 of division B of the American Recovery and
Reinvestment Act of 2009) any direct or indirect partner (or other holder of an
equity or profits interest) of which is an organization described in (a) through
(e) above unless such person owns an indirect interest in such Borrower
Subsidiary through a “taxable C corporation” (other than a regulated investment
company), as that term is used in the Treasury Guidance; provided, further, that
if and to the extent the definition of “Disqualified Person” under Section
1603(g) of division B of the American Recovery and Reinvestment Act of 2009 is
amended after the date of the Credit Agreement and such amendment is applicable
to the Cash Grant, the definition of “Disqualified Person” under the Credit
Agreement shall be interpreted to conform to such amendment and any Treasury
Guidance with respect thereto.

 

“Distribution Conditions” has the meaning set forth in the Depositary Agreement.

 

“Distribution Reserve Account” has the meaning set forth in the Depositary
Agreement.

 

“Dollars” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

 

“Draft Cash Grant Application” means, in respect of each Project, a
substantially complete draft of the Cash Grant Application to be delivered to
the Administrative Agent in respect of such Project in accordance with Section
5.23(a) of the Credit Agreement. 

 

“Drawing” means a drawing on a Letter of Credit by the beneficiary thereof.

 

“Drawing Payment” means a payment by a Letter of Credit Issuing Bank of all or
any part of the Stated Amount in conjunction with a Drawing under any Letter of
Credit.

 

“DSR LC Commitment” means the commitment of a DSR LC Lender to make LC Loans to
Borrower, up to an aggregate amount, at any one time outstanding, not in excess
of such DSR LC Lender’s Proportionate Share (Commitment) of the Total DSR LC
Commitment at such time.

 

“DSR LC Exposure” means, at any time, the sum of (a) the aggregate Stated Amount
of all DSR Letters of Credit issued and outstanding at such time, plus (b) the
amount equal to (i) the aggregate amount of all Drawing Payments made in respect
of a DSR Letter of Credit prior to such time minus (ii) the aggregate amount of
Eligible Reimbursed Drawing Payments made in respect of a Drawing Payment under
a DSR Letter of Credit at such time, plus (c) the amount equal to (i) the
aggregate principal amount of all DSR LC Loans prior to such time under the
Credit Agreement minus (ii) the aggregate amount of Eligible Repaid LC Loans
that were DSR LC Loans at such time. The DSR LC Exposure of any DSR LC Lender at
any time shall be its Proportionate Share (Commitment) of the Total DSR LC
Exposure at such time.

 

14 

 

 

“DSR LC Lender” means the Lenders identified as “DSR LC Lenders” on Exhibit I to
the Credit Agreement.

 

“DSR LC Loans” has the meaning set forth in Section 2.4(d)(iv) of the Credit
Agreement.

 

“DSR Letter of Credit” means the letter of credit issued by the DSR Letter of
Credit Issuing Bank, substantially in the form of Exhibit B-2 to the Credit
Agreement.

 

“DSR Letter of Credit Availability Period” means the period from the Term
Conversion Date to the LC Facility Maturity Date.

 

“DSR Letter of Credit Issuing Bank” has the meaning set forth in the preamble to
the Credit Agreement.

 

“Easements” means the “Easement Estates” as defined and described in each
Mortgage.

 

“ECCA” means the Membership Interest Purchase and Equity Capital Contribution
Agreement, dated as of May 11, 2010, among Borrower, Exergy Member, Reunion
Member and GE Member.

 

“Eligible Assignee” means any Person (other than a natural Person, an Idaho Wind
Entity or any Affiliate of an Idaho Wind Entity) that (a) is a bank, insurance
company or other lending institution, (b) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course or (c) is administered or managed by
a Lender, an Affiliate of a Lender or a Person or an Affiliate or a Person that
administers or manages a Lender.

 

“Eligible Costs” means expenditures entitled to be included in the basis (or
cost) of property eligible for a Cash Grant as described in the Treasury
Guidance, as supplemented by related rules in the Code, including Sections 263
and 263A of the Code, and Treasury Regulations, including Treasury Regulations
sections 1.46-3, 1.263A-1, 1.263A-8 and 1.266-1.

 

“Eligible Reimbursed Drawing Payment” means an amount equal to the aggregate
amount of any Drawing Payments repaid by Borrower in accordance with Section
2.4(b)(i) of the Credit Agreement.

 

“Eligible Repaid LC Loan” means an amount equal to the aggregate amount of any
LC Loans repaid by Borrower in accordance with Section 2.4(b)(ii) of the Credit
Agreement.

 

“Eminent Domain Proceeds” has the meaning set forth in the Depositary Agreement.

 

15 

 

 

“Environmental Claim” means any Claim arising under or relating in any way to
any non-compliance with liability under any Environmental Law or any Permit
issued under any such Environmental Law (hereafter as used in this definition,
“Environmental Claims”), including any Environmental Claims by any Governmental
Authority or any other Person for enforcement or for damages, contribution,
indemnification, cost recovery, compensation, cleanup, removal, response,
remedial or other actions, or injunctive relief resulting from or relating to
Hazardous Substances or arising from alleged injury or threat of injury to the
environment.

 

“Environmental Law” means any Law, whenever enacted or in effect, including all
common law, concerning pollution, protection of human health and safety (to the
extent relating to exposure to Hazardous Substances), wildlife, the environment
or natural resources or the manufacture, distribution in commerce, use of
Release of, or exposure of humans or other living organisms to, Hazardous
Substances.

 

“EPC Contract” means the Amended and Restated Balance of Plant Engineering,
Procurement and Services Agreement, dated as of June 18, 2010, between Borrower
and EPC Contractor, as amended by Amendment No. 1 to Amended and Restated
Balance of Plant Engineering, Procurement and Services Agreement, dated as of
October 6, 2010 between Borrower and EPC Contractor.

 

“EPC Contractor” means Fagen, Inc.

 

“Equity Contribution” means the aggregate amount of any non-borrowed funds
contributed by or on behalf of Borrower or a Borrower Subsidiary toward Project
Costs; excluding, for the avoidance of doubt, any funds borrowed under the
Credit Documents or under a Member Loan.

 

“Equity Fees” means the Development Fees, the Pre-Closing Amount and the
Post-Closing Amount.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Plan” means any employee benefit plan (a) maintained by Borrower, any
Borrower Subsidiary, or any member of the Controlled Group, or to which any of
them contributes, is obligated to contribute, or has any liability for its
employees and (b) covered by Title IV of ERISA or to which Section 412 of the
Code applies.

 

“Event of Default” has the meaning set forth in Article VIII of the Credit
Agreement.

 

“Event of Eminent Domain” means any compulsory transfer or taking by
condemnation, eminent domain or exercise of a similar power, or transfer under
threat of such compulsory transfer or taking, of any part of the Collateral or
any of the Mortgaged Property, by any agency, department, authority, commission,
board, instrumentality or political subdivision of any State in which a Project
is located, the United States or another Governmental Authority having
jurisdiction.

 

16 

 

 

“Exergy Account Control Agreement” means an Account Control Agreement among
Exergy Member, Checking Account Bank and Collateral Agent in respect of the
Exergy Escrow Account.

 

“Exergy Escrow Account” means an account established by Exergy Member with a
Checking Account Bank.

 

“Exergy Member” means Exergy Idaho Holdings, LLC.

 

“Exergy Member Dispute Indemnity” has the meaning set forth in Section 3.3(n) of
the Credit Agreement.

 

“Experienced Person” means any Person that owns, operates or manages (or is
majority owned or controlled by a Person that directly or indirectly owns,
operates or manages) at least 250 MW of electric power generating capacity.

 

“Expiration Date” means, with respect to any Letter of Credit, the date of the
expiration set forth therein.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the per
annum rates on overnight federal funds transactions with member banks of the
Federal Reserve System arranged by federal funds brokers as published by the
Federal Reserve Bank of New York for such day (or, if such rate is not so
published for any day, the average of the rates quoted by three federal funds
brokers to Administrative Agent on such day on such transactions).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“FERC” means the Federal Energy Regulatory Commission and its successors.

 

“Final Completion” means (a) in respect of a Project, that (i) “Project Site
Final Completion” under the EPC Contract has occurred in respect of such Project
(including final acceptance of such work by Borrower, the applicable Borrower
Subsidiary and Independent Engineer) and the completion or settlement of the
“BOP Punch List” items (as such term is defined in the EPC Contract) in respect
of such Project, (ii)  “Final Project Acceptance” under the Turbine Supply
Agreement has occurred in respect of such Project (including final acceptance of
such work by Borrower, the applicable Borrower Subsidiary and Independent
Engineer) and completion or settlement of all “Punch List Items” (as such term
is defined in the Turbine Supply Agreement) in respect of such Project and (iii)
“High Voltage Electrical System Final Completion” under the EPC Contract has
occurred (including final acceptance of such work by Borrower, the applicable
Borrower Subsidiary and Independent Engineer) and the completion or settlement
of the “HVES Punch List” items (as such term is defined in the EPC Contract) and
(b) that completion of all such work referred to in clause (a) above shall have
been in accordance with the Plans and Specifications for such Project and the
requirements of all Required Permits applicable to such Project as certified by
the Independent Engineer to Administrative Agent.

 

17 

 

 

“Financial Condition Certificate” means a financial condition certificate,
substantially in the form of Exhibit G-5 of the Credit Agreement, duly
authorized, executed and delivered by an Authorized Officer of the applicable
Person.

 

“Fixed and Variable O&M Costs” means those costs which comprise the line items
entitled “Planned O&M Expense” and “Unplanned O&M Expense” on the “Operations”
worksheet in the Base Case Projections1. 

 

“FPA” means the Federal Power Act, as amended.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

 

“GE Member” means EFS Idaho Wind, LLC.

 

“Gen-Tie Lines” means the generator lead or transmission lines constructed by or
on behalf of an Obligor or otherwise provided for by an Obligor to carry
electrical power and other transmissions, including communications, from any
collector or feeder lines associated with WTGs of any Project to the relevant
substation therefor, including any and all poles, wires, cables, anchors,
cross-arms and foundations.

 

“Golden Valley” means Golden Valley Wind Park, LLC, an Idaho limited liability
company.

 

“Good Utility Practices” means the practices, methods, and acts (including but
not, limited to the practices, methods, and acts engaged in or approved by a
significant portion of the wind energy electric generation industry) that, at a
particular time, in the exercise of reasonable judgment in light of the facts
known at the time a decision was made, could reasonably have been expected to
accomplish the desired result in a manner consistent with law, regulation,
permits, codes, standards, equipment manufacturer’s recommendations,
reliability, safety, environmental protection, economy, and expedition. Good
Utility Practices are not intended to be limited to a single set of practices,
methods and acts, but rather a spectrum of acceptable practices, methods and
acts.

 

“Governmental Authority” means any national, State or local government, any
political subdivision thereof or any other governmental, quasi-governmental
acting under delegated authority, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including any zoning authority, FERC,
the Federal Deposit Insurance Corporation, the Comptroller of the Currency or
the Federal Reserve Board, any central bank or any comparable authority), or any
arbitrator with authority to bind a party at law.

 

“Ground Leases” means the “Ground Leases” as defined and described in each
Mortgage.

  



 

1 Note: to conform to financial model.

 

18 

 

 

“Guaranteed Obligations” has the meaning set forth in Section 7.1 of the Credit
Agreement.

 

“Guaranteed Performance Commitment Liquidated Damages” means any performance
liquidated damages payable by the Operator to an Obligor pursuant to Exhibit B
of the Operations Support Agreement or otherwise.

 

“Hazardous Substances” means, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
regulated levels of polychlorinated byphenyls (“PCBs”), (b) any chemicals or
other materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants” under any Environmental Law and
(c) any other chemical or other material or substance (including products),
exposure to which is prohibited, limited or regulated or could give rise to
liability or standards of conduct under any Environmental Law.

 

“Hedge Counterparty” means any Tranche A Lender or its Affiliate that is a
counterparty to an Interest Rate Hedging Agreement (or was an Affiliate of a
Tranche A Lender at the time such Person entered into the Interest Rate Hedge
Agreement).

 

“Hedge Fix Fees” has the meaning set forth in Section 5.19 of the Credit
Agreement.

 

“Historical Debt Service Coverage Ratio” means, as of any Calculation Date, the
ratio of (a) Operating Cash Available for Debt Service to (b) Debt Service, for
the 12 month period ending on such Calculation Date (or, in the case of the
first, second and third Calculation Dates, such shorter period as applicable).

 

“Idaho Power” means Idaho Power Company.

 

“Idaho Power Cross-Default Event” means Power Purchaser shall default for a
period beyond any applicable grace period (i) in the payment of any principal,
interest or other amount due under any agreement or (ii) in the performance of
any other obligation due under such agreement and pursuant to such default the
holder of the obligations concerned exercises its right to accelerate the
maturity of the indebtedness evidenced thereby, in each case, involving the
borrowing of money or the advance of credit and the amounts payable under such
agreement or agreements equals or exceeds $20,000,000 in the aggregate.

 

“Idaho Wind Entity” means Borrower, each Borrower Subsidiary and each Member.

 

“Improvements” has the meaning set forth in each Mortgage.

 

“Incremental Amendment” has the meaning set forth in Section 2.17(c) of the
Credit Agreement.

 

19 

 

 

“Incremental Lender” has the meaning set forth in Section 2.17(b) of the Credit
Agreement.

 

“Incremental Loan” means any Loan made by an Incremental Lender pursuant to an
Incremental Commitment.

 

“Incremental Tranche A Construction Loan Commitment Increase” has the meaning
set forth in Section 2.17(a) of the Credit Agreement.

 

“Incremental Tranche B Construction Loan Commitment Increase” has the meaning
set forth in Section 2.17(a) of the Credit Agreement.

 

“Incremental Tranche C Loan Commitment Increase” has the meaning set forth in
Section 2.17(a) of the Credit Agreement.

 

“Indebtedness” means, with respect to an Obligor, (i) all indebtedness of such
Obligor for borrowed money, (ii) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of Borrower or such Obligor, (iii) the face amount of all
letters of credit issued for the account of such Obligor and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness for borrowed
money of a second Person secured by any Lien on any property owned by an
Obligor, whether or not such indebtedness has been assumed (except for Permitted
Liens), (v) all obligations of an Obligor evidenced by a note, bond, debenture
or similar instrument, (vi) all obligations of an Obligor under leases which are
or should be, in accordance with GAAP, recorded as capital leases in respect of
which an Obligor is liable, (vii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by an Obligor (even though the rights and remedies of the seller or
lender under such agreement are limited to repossession or sale of such
property), (viii) all obligations of an Obligor, contingent or otherwise, in
respect of acceptances, letters or credit or similar facilities issued or
created for the account of an Obligor, (ix) all net ordinary course settlement
obligations of Borrower under Interest Rate Hedging Agreements, and (x) all
indebtedness of others guaranteed directly or indirectly by an Obligor; provided
that Indebtedness shall not include trade payables arising in the ordinary
course of business so long as such trade payables are payable within 30 days of
the date the respective goods are delivered or the respective services are
rendered and are not overdue.

 

“Indemnitees” has the meaning set forth in Section 13.5(a) of the Credit
Agreement.

 

“Independent Consultants” means, collectively, the Cost Segregation Consultant,
the Insurance Consultant, the Independent Engineer and the Wind Consultant.

 

“Independent Engineer” means R.W. Beck, Inc.

 

“Initial LC Lenders” means the Lenders identified on Exhibit I to the Credit
Agreement as the “Initial LC Lenders”.

 

20 

 

 

“Initial Projects” means, collectively, all Projects other than the Delayed
Projects.

 

“Initial Repayment Date” means the third Quarterly Date occurring after the Term
Conversion Date.

 

“Insurance Consultant” means Moore-McNeil, LLC.

 

“Insurance Proceeds” has the meaning set forth in the Depositary Agreement.

 

“Insurance Requirements” means the provisions set forth on Schedule 5.15 to the
Credit Agreement.

 

“Interconnection Agreements” means, collectively, the Interconnection Agreement
(Burley Butte), the Interconnection Agreement (Golden Valley), the
Interconnection Agreement (Milner Dam), the Interconnection Agreement (Pilgrim
Stage), the Interconnection Agreement (Salmon Falls) and the Interconnection
Agreement (Thousand Springs).

 

“Interconnection Agreement (Burley Butte)” means the Generator Interconnection
Agreement dated as of September 23, 2010 among Idaho Power and Burley Butte.

 

“Interconnection Agreement (Golden Valley)” means the Generator Interconnection
Agreement dated as of September 23, 2010 among Idaho Power and Golden Valley.

 

“Interconnection Agreement (Milner Dam)” means the Generator Interconnection
Agreement dated as of September 23, 2010 among Idaho Power and Milner Dam.

 

“Interconnection Agreement (Pilgrim Stage)” means the Generator Interconnection
Agreement dated as of September 23, 2010 among Idaho Power and Pilgrim Stage.

 

“Interconnection Agreement (Salmon Falls)” means the Generator Interconnection
Agreement dated as of October 6, 2010 among Idaho Power and Salmon Falls.

 

“Interconnection Agreement (Thousand Springs)” means the Generator
Interconnection Agreement dated as of September 23, 2010 among Idaho Power,
Borrower, Camp Reed, Oregon Trail, Payne’s Ferry, Thousand Springs, Tuana Gulch
and Yahoo Creek.

 

“Interconnection LCs” means collectively, (a) the letter of credit issued by
General Electric Capital Corporation in favor of Idaho Power for the account of
Golden Valley in the aggregate stated amount of $514,406.25, (b) the letter of
credit issued by General Electric Capital Corporation in favor of Idaho Power
for the account of Milner Dam in the aggregate stated amount of $881,839.50, (c)
the letter of credit issued by General Electric Capital Corporation in favor of
Idaho Power for the account of Salmon Falls in the aggregate stated amount of
$881,839.50 and (d) the letter of credit issued by General Electric Capital
Corporation in favor of Idaho Power for the account of Thousand Springs in the
aggregate stated amount of $755,529.75.

 

21 

 

 

“Interconnection Provider” means Idaho Power or any permitted successor or
permitted assign.

 

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement, dated as of the date hereof, among Borrower, each Borrower
Subsidiary, each Member, each Hedge Counterparty, Administrative Agent and
Collateral Agent.

 

“Interest Payment Date” has the meaning set forth in Section 2.5(b) of the
Credit Agreement.

 

“Interest Period” means, with respect to any Loan, the time periods selected by
Borrower pursuant to Section 2.5(c) of the Credit Agreement.

 

“Interest Rate Hedging Agreements” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement which is designed to protect against fluctuations in
interest rates.

 

“IPUC” means the Idaho Public Utilities Commission.

 

“Landowner Estoppels” has the meaning set forth in Section 3.1(ee) of the Credit
Agreement.

 

“Law” means, with respect to any Person (i) any statute, law, regulation,
ordinance, rule, judgment, order, decree, Permit, concession, grant, franchise,
license, agreement or other governmental restriction or any interpretation or
administration of any of the foregoing by any Governmental Authority and (ii)
any directive, guideline, policy, requirement or any similar form of decision of
or determination by any Governmental Authority, in each case, which is legally
binding on such Person whether now or hereafter in effect.

 

“LC Commitment” means the DSR LC Commitment and/or PPA LC Commitment, as the
context requires.

 

“LC Facility Maturity Date” means the earliest of (i) the Scheduled LC Facility
Maturity Date, (ii) if the Term Conversion Date has not occurred by the
Scheduled Tranche A Construction Loan Maturity Date, the Scheduled Tranche A
Construction Loan Maturity Date and (iii) the date on which any Loan or LC Loan
is accelerated in accordance with Article IX of the Credit Agreement.

 

“LC Lenders” means the DSR LC Lenders and/or the PPA LC Lenders, as the context
requires.

 

“LC Loan” has the meaning set forth in Section 2.4(b)(iv) of the Credit
Agreement.

 

22 

 

 

“LC Loan Amortization Schedule” has the meaning set forth in Exhibit L to the
Credit Agreement.

 

“LC Maintenance Fee” has the meaning set forth in Section 2.14(c)(i) of the
Credit Agreement.

 

“LC Note” has the meaning set forth in Section 2.6(e) of the Credit Agreement.

 

“Legal Requirement” means, as to any Person, any Law, any requirement under a
Permit, and any determination of any Governmental Authority in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.

 

“Lender Bankruptcy Event” means, with respect to any Lender, such Lender becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Lender charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Lender Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Lender
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

 

“Lenders” means (a) the Tranche A Lenders, (b) the Tranche B Lenders, (c) the
Tranche C Lenders and (d) the LC Lenders.

 

“Lending Office” means, with respect to any Lender, the office designated as
such next to the name of such Lender on Exhibit I to the Credit Agreement or
such other office of such Lender as such Lender may specify in writing from time
to time to Administrative Agent and Borrower.

 

“Letter of Credit” means, collectively or individually, the DSR Letter of Credit
and the PPA Letters of Credit.

 

“Letter of Credit Application” has the meaning set forth in Section 2.4(c) of
the Credit Agreement.

 

“Letter of Credit Issuing Bank” means the DSR Letter of Credit Issuing Bank
and/or the PPA Letter of Credit Issuing Bank.

 

23 

 

 

“LIBO Rate” means for any LIBO Rate Loan for any Interest Period then applicable
thereto, a rate per annum (rounded upwards if necessary, to the nearest 1/100 of
1%) determined by Administrative Agent equal to the rate appearing on Page BBAMI
of the Bloomberg Professional Service (or any successor or substitute page of
the Bloomberg Professional Service providing rate quotations comparable to those
currently provided on such page, as determined by Administrative Agent) as the
rate for deposits in Dollars having approximately the same maturity as the
Interest Period then applicable to such Loan in the London interbank market at
approximately 11:00 a.m. (London time), 2 Banking Days prior to the first day of
the Interest Period then applicable to such Loan. In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” with respect to
such Loan or LC Loan for such Interest Period shall be the average rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of three major banks (selected
by Administrative Agent) in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, 2 Banking Days prior to the
first day of the Interest Period then applicable to such Loan.

 

“LIBO Rate Loans” means Loans or LC Loans made and/or being maintained at a rate
of interest based upon the LIBO Rate.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, charge, security interest, restrictive covenant or easement or
encumbrance of any kind in respect of such asset, whether or not filed, recorded
or otherwise perfected or effective under applicable law, or any interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Liquidation Costs” has the meaning set forth in Section 2.12 of the Credit
Agreement.

 

“LLC Agreement (Burley Butte)” means the Second Amended and Restated Operating
Agreement of Burley Butte Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Camp Reed)” means the Second Amended and Restated Operating
Agreement of Camp Reed Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Golden Valley)” means the Second Amended and Restated Operating
Agreement of Golden Valley Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Milner Dam)” means the Second Amended and Restated Operating
Agreement of Milner Dam Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Oregon Trail)” means the Second Amended and Restated Operating
Agreement of Oregon Trail Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

24 

 

 

“LLC Agreement (Payne’s Ferry)” means the Second Amended and Restated Operating
Agreement of Payne’s Ferry Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Pilgrim Stage)” means the Second Amended and Restated Operating
Agreement of Pilgrim Stage Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Salmon Falls)” means the Second Amended and Restated Operating
Agreement of Salmon Falls Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Thousand Springs)” means the Second Amended and Restated
Operating Agreement of Thousand Springs Wind Park LLC, dated as of September 21,
2010, as amended, amended and restated, modified or supplemented from time to
time.

 

“LLC Agreement (Tuana Gulch)” means the Second Amended and Restated Operating
Agreement of Tuana Gulch Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“LLC Agreement (Yahoo Creek)” means the Second Amended and Restated Operating
Agreement of Yahoo Creek Wind Park LLC, dated as of September 21, 2010, as
amended, amended and restated, modified or supplemented from time to time.

 

“Loan” means (a) Tranche A Construction Loans, (b) Tranche B Construction Loans,
(c) Term Loans and (d) Tranche C Loans.

 

“Loan Amortization Schedule” has the meaning set forth in Exhibit K to the
Credit Agreement.

 

“LORS Certification” means a written acknowledgement by the CEC of an electric
generation facility not located within the State of California that such
facility meets California’s environmental quality laws, ordinances, regulations
and standards as set forth in the CEC’s RPS Eligibility Guidebook.

 

“Loss Proceeds” has the meaning set forth in the Depositary Agreement.

 

“Loss Proceeds Account” has the meaning set forth in the Depositary Agreement.

 

“Major Maintenance Reserve Account” has the meaning set forth in the Depositary
Agreement.

 

“Majority Lenders” means, at any time, Lenders having in excess of 50.00% of the
total outstanding Loans and LC Loans.

 

25 

 

 

“Management Services Agreements” means, collectively (a) that certain Amended
and Restated Master Agreement of Common Terms for Management Services Agreements
dated as of September 22, 2010, between Borrower, each Borrower Subsidiary and
Manager, (b) the Management Services Agreement (Borrower), (c) the Management
Services Agreement (Burley Butte), (d) the Management Services Agreement (Camp
Reed), (e) the Management Services Agreement (Golden Valley), (f) the Management
Services Agreement (Milner Dam), (g) the Management Services Agreement (Oregon
Trail), (h) the Management Services Agreement (Payne’s Ferry), (i) the
Management Services Agreement (Pilgrim Stage), (j) the Management Services
Agreement (Salmon Falls), (k) the Management Services Agreement (Thousand
Springs), (l) the Management Services Agreement (Tuana Gulch) and (m) the
Management Services Agreement (Yahoo Creek).

 

“Management Services Agreement (Borrower)” means (a) that certain Amended and
Restated Management Services Agreement dated as September 22, 2010, 2010 between
Manager and Borrower, as amended, amended and restated, modified or supplemented
from time to time and (b) that certain Amended and Restated Master Agreement of
Common Terms for Management Services Agreements dated as of September 22, 2010
between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Burley Butte)” means (a) that certain Amended
and Restated Management Services Agreement dated as of September 22, 2010
between Manager and Burley Butte, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Camp Reed)” means (a) that certain Amended and
Restated Management Services Agreement dated as of September 22, 2010 between
Manager and Camp Reed, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Golden Valley)” means (a) that certain Amended
and Restated Management Services Agreement dated as of September 22, 2010
between Manager and Golden Valley, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Milner Dam)” means (a) that certain Amended and
Restated Management Services Agreement dated as of September 22, 2010 between
Manager and Milner Dam, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

26 

 

 

“Management Services Agreement (Oregon Trail)” (a) that certain Amended and
Restated Management Services Agreement dated as of September 22, 2010 between
Manager and Oregon Trail, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Payne’s Ferry)” means (a) that certain Amended
and Restated Management Services Agreement dated as of September 22, 2010
between Manager and Payne’s Ferry, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated
Management Services Agreement, dated as of September 22, 2010 between Manager
and Payne’s Ferry, as amended, amended and restated, modified or supplemented
from time to time.

 

“Management Services Agreement (Pilgrim Stage)” means (a) that certain Amended
and Restated Management Services Agreement dated as of September 22, 2010
between Manager and Pilgrim Stage, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Salmon Falls)” means (a) that certain Amended
and Restated Management Services Agreement dated as of September 22, 2010
between Manager and Salmon Falls, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Thousand Springs)” means (a) that certain
Amended and Restated Management Services Agreement dated as of September 22,
2010 between Manager and Thousand Springs, as amended, amended and restated,
modified or supplemented from time to time and (b) that certain Amended and
Restated Master Agreement of Common Terms for Management Services Agreements
dated as of September 22, 2010 between Borrower, each Borrower Subsidiary and
Manager.

 

“Management Services Agreement (Tuana Gulch)” means (a) that certain Amended and
Restated Management Services Agreement dated as of September 22, 2010 between
Manager and Tuana Gulch, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

“Management Services Agreement (Yahoo Creek)” means (a) that certain Amended and
Restated Management Services Agreement dated as of September 22, 2010 between
Manager and Yahoo Creek, as amended, amended and restated, modified or
supplemented from time to time and (b) that certain Amended and Restated Master
Agreement of Common Terms for Management Services Agreements dated as of
September 22, 2010 between Borrower, each Borrower Subsidiary and Manager.

 

27 

 

 

“Manager” means RP Operations Company LLC, or such other Person appointed as a
Manager under the Management Services Agreements (or any agreement replacing
such Management Services Agreements entered into in accordance with the Credit
Agreement), in each case in accordance with the provisions of the Management
Services Agreements (or replacement management services agreements, as
applicable), the Credit Agreement and the Borrower Operating Agreement.

 

“Manager Guarantee” means that certain Amended and Restated Manager Guaranty
dated as of September 23, 2010 by Reunion Power LLC in favor of Borrower and
each Borrower Subsidiary in respect of the Management Services Agreements.

 

“Managing Member” means RP Wind ID LLC, or any subsequent replacement or
successor managing member of Borrower appointed in accordance with the Borrower
Operating Agreement.

 

“Mandatory Prepayment” means a mandatory prepayment of Obligations required of
Borrower pursuant to Section 2.4(e)(ii) or Section 2.8(c) of the Credit
Agreement.

 

“Material Adverse Effect” means any event, circumstance or occurrence of
whatever nature that results in a material and adverse effect on (a)  the
business, properties, performance, results of operations or condition (financial
or otherwise) of Borrower and the Borrower Subsidiaries (taken as a whole), or
the Projects (taken as a whole); (b) the ability of an Idaho Wind Entity to
perform its obligations under the Operative Documents to which it is a party;
(c) the validity or priority of the Lenders’ security interests in and Liens on
the Collateral, or the enforceability of the Credit Documents; or (d) the
ability of the Secured Parties to enforce any of their rights and remedies or an
Obligor’s obligations under the Credit Agreement or any other Credit Document. 

 

“Maturity” or “maturity” means, with respect to any Construction Loan, Term
Loan, Tranche C Loan, LC Loan, Borrowing, interest, fee or other amount payable
by Borrower under the Credit Agreement or the other Credit Documents, the date
such Construction Loan, Term Loan, Tranche C Loan, LC Loan, Borrowing, interest,
fee or other amount becomes due, whether upon the stated maturity or due date,
upon acceleration or otherwise, in each case, in accordance with the provisions
of the Credit Agreement.

 

“MBR Authority” means authority conferred by FERC under Section 205 of the FPA
to effect sales of electric energy, capacity and certain ancillary services at
wholesale at negotiated or market-based rates, acceptance by FERC of a tariff
under Section 205 of the FPA providing for such sales, and granting such waivers
of FERC regulations and accounting requirements and granting blanket
authorizations under the FPA as are customarily held by holders of market-based
rate authority, including blanket authorization under Section 204 of the FPA to
issue securities and assume liabilities.

 

28 

 

 

“Member Guarantees” means (a) that certain Guaranty dated as of May 11, 2010 by
General Electric Capital Corporation in favor of Borrower, the Exergy Member and
the Reunion Member, (b) that certain Guaranty dated as of May 11, 2010 by EIH
Parent LLC in favor of Borrower, the GE Member and the Reunion Member and (c)
that certain Guaranty dated as of May 11, 2010 by RP Wind ID Holdings LLC in
favor of Borrower, the GE Member and the Exergy Member.

 

“Member Indemnity Agreements” means, collectively, (a) the indemnity agreement
dated as of October 8, 2010 from GE Member in favor of Borrower, each Borrower
Subsidiary and Collateral Agent for the benefit of the Secured Parties, (b) the
indemnity agreement dated as of October 8, 2010 from Exergy Member in favor of
Borrower, each Borrower Subsidiary and Collateral Agent for the benefit of the
Secured Parties, (c) the indemnity agreement dated as of October 8, 2010 from
Reunion Member in favor of Borrower, each Borrower Subsidiary and Collateral
Agent for the benefit of the Secured Parties, (d) the indemnity agreement dated
as of October 8, 2010 from Atlantic Member in favor of Borrower, each Borrower
Subsidiary and Collateral Agent for the benefit of the Secured Parties and (e)
after the Closing Date, any indemnity agreement entered into by new or
additional members of the Borrower, in each case substantially in the form of
Exhibit F-1 to the Credit Agreement.

 

“Member Loans” means unsecured Indebtedness of Borrower (a) to GE Member as
evidenced by those certain Member Loan Notes issued by Borrower on the following
dates, each as in effect on the Closing Date: (i) in the principal amount of
$85,409,006.33, dated July 1, 2010; (ii) in the principal amount of
$2,204,845.83, dated August 10, 2010; and (iii) in the principal amount of
$20,494,542.21, dated August 16, 2010, (b) to Reunion Member as evidenced by
those certain Member Loan Notes issued by Borrower on the following dates, each
as in effect on the Closing Date: (i) in the principal amount of $2,212,668.56,
dated July 1, 2010; (ii) in the principal amount of $57,120.36, dated as of
August 10, 2010 and (iii) in the principal amount of $530,946.69, dated August
17, 2010, (c) to Atlantic Member as evidenced by that certain Member Loan Note
issued by Borrower in the principal amount of $10,000,000 dated September 24,
2010, as in effect on the Closing Date and (d) to a Member incurred by Borrower
after the Closing Date, provided that such Indebtedness is (i) evidenced by
promissory note(s) issued by Borrower to such Member, substantially in the form
of Exhibit A-6 to the Credit Agreement and (ii) made pursuant to subordination
and other terms which are reasonably satisfactory to the Administrative Agent
(acting on behalf of the Majority Lenders).

 

“Members” means the GE Member, the Exergy Member, the Reunion Member, the
Atlantic Member, and any other Person who becomes a member in Borrower.

 

“Membership Interest” has the meaning set forth in the Borrower Operating
Agreement.

 

“Milner Dam” means Milner Dam Wind Park, LLC, an Idaho limited liability
company.

 

29 

 

 

“Minimum Major Maintenance Reserve Amount” means a reasonable amount determined
by Administrative Agent in consultation with the Independent Engineer, which
amount shall be determined at the following times (i) at any time if actual
Fixed and Variable O&M Costs exceed Fixed and Variable O&M Costs for such
calendar year by 15% or more, (ii) after submission of the report delivered by
the Independent Engineer pursuant to Section 5.30(a) of the Credit Agreement and
(iii) after submission of the report delivered by the Independent Engineer
pursuant to Section 5.30(b) of the Credit Agreement.

 

“Minimum Projected Debt Service Coverage Ratio” means a Projected Debt Service
Coverage Ratio equal to (a) 1.40:1.00 on a minimum quarterly and on an average
quarterly basis according to the P50 Production Scenario and (b) 1.00:1.00 on a
minimum quarterly and on an average quarterly basis according to the P99
Production Scenario.

 

“Modified Accelerated Cost Recovery System” means the depreciation rules set
forth in Section 168 of the Code for property placed in service after 1986.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage (Burley Butte)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Burley Butte, as mortgagor, in favor of Collateral Agent,
as mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgage (Camp Reed)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Camp Reed, as mortgagor, in favor of Collateral Agent, as
mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgage (Golden Valley)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Golden Valley, as mortgagor, in favor of Collateral
Agent, as mortgagee, substantially in the form of Exhibit F-5 to the Credit
Agreement.

 

“Mortgage (Milner Dam)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Milner Dam, as mortgagor, in favor of Collateral Agent,
as mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgage (Oregon Trail)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Oregon Trail, as mortgagor, in favor of Collateral Agent,
as mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgage (Payne’s Ferry)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Payne’s Ferry, as mortgagor, in favor of Collateral
Agent, as mortgagee, substantially in the form of Exhibit F-5 to the Credit
Agreement.

 

30 

 

 

“Mortgage (Pilgrim Stage)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Pilgrim Stage, as mortgagor, in favor of Collateral
Agent, as mortgagee, substantially in the form of Exhibit F-5 to the Credit
Agreement.

 

“Mortgage (Salmon Falls)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Salmon Falls, as mortgagor, in favor of Collateral Agent,
as mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgage (Thousand Springs)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Thousand Springs, as mortgagor, in favor of Collateral
Agent, as mortgagee, substantially in the form of Exhibit F-5 to the Credit
Agreement.

 

“Mortgage (Tuana Gulch)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Tuana Gulch, as mortgagor, in favor of Collateral Agent,
as mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgage (Yahoo Creek)” means the Fee, Leasehold and Easement Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof, by Yahoo Creek, as mortgagor, in favor of Collateral Agent,
as mortgagee, substantially in the form of Exhibit F-5 to the Credit Agreement.

 

“Mortgaged Property” means, collectively, the “Mortgaged Property” as defined in
each Mortgage.

 

“Mortgages” means, collectively, (a) the Mortgage (Burley Butte), (b) the
Mortgage (Camp Reed), (c) the Mortgage (Golden Valley), (d) the Mortgage (Milner
Dam), (e) the Mortgage (Oregon Trail), (f) the Mortgage (Payne’s Ferry), (g) the
Mortgage (Pilgrim Stage), (h) the Mortgage (Salmon Falls), (i) the Mortgage
(Thousand Springs), (j) the Mortgage (Tuana Gulch) and (k) the Mortgage (Yahoo
Creek).

 

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA) to which Borrower, any Borrower
Subsidiary, or any member of the Controlled Group is making, or has an
obligation to make, contributions, or has made, or has been obligated to make,
contributions since the date which is six years immediately preceding the
Closing Date.

 

“MW” means megawatt.

 

“Net Disposition Proceeds” means, with respect to any Disposition, the gross
cash proceeds received from such disposition (including any cash received by way
of deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received), net of the reasonable out-of-pocket costs of such
disposition, including fees, expenses and commissions with respect to legal,
accounting, financial advisory, brokerage and other professional services
provided in connection with such disposition.

 

31 

 

 

“Net Energy” has the meaning set forth in each Power Purchase Agreement.

 

“Net Energy Amount” means “Net Energy Amount” as such term is used in each Power
Purchase Agreement (other than Power Purchase Agreement (Camp Reed), Power
Purchase Agreement (Payne’s Ferry) and Power Purchase Agreement (Yahoo Creek)).

 

“Nomination Notice” has the meaning set forth in Section 5.28 of the Credit
Agreement.

 

“Non-Recourse Party” has the meaning set forth in Article X of the Credit
Agreement.

 

“Notes” means (a) Tranche A Construction Notes, (b) Tranche B Construction
Notes, (c) Term Notes, (d) REC Notes and (e) LC Notes.

 

“Notice of Construction Loan Borrowing” has the meaning set forth in Section
2.1(c) of the Credit Agreement.

 

“Notice of LC Activity” has the meaning set forth in Section 2.4(c) of the
Credit Agreement.

 

“Notice of Self-Certification” has the meaning set forth in Section 3.1(q) of
the Credit Agreement.

 

“Notice of Term Conversion” has the meaning set forth in Section 2.2(b) of the
Credit Agreement.

 

“Notice of Tranche C Loan Borrowing” has the meaning set forth in Section 2.3(b)
of the Credit Agreement.

 

“O&M Building” means that certain real property described as Lots 11 and 18 in
Block 1 of Crossroads Point Business Center PUD Phase I, Jerome County, Idaho,
as shown on the recorded plat thereof, recorded June 29, 2006 as Instrument No.
2063855, Jerome County records, including all structures or Improvements erected
on the property, all alterations thereto or replacements thereof, all fixtures,
attachments, appliances, equipment, machinery and other articles attached
thereto or used in connection therewith and owned or leased by the Borrower
Subsidiaries and all parts which may from time to time be incorporated or
installed in or attached thereto owned or leased by the Borrower Subsidiaries,
all real or personal property owned or leased by the Borrower Subsidiaries
related thereto, and all other real and tangible and intangible personal
property leased or owned by the Borrower Subsidiaries and placed upon or used in
connection with the operation, maintenance, repair or replacement of the
electricity generating facilities upon the Projects, the electrical
interconnection with the facilities of the Interconnection Provider and the
delivery and sale of electric energy, capacity and ancillary services.

 

“O&M Building Lots” means Lots 12 and 17 in Block 1 of Crossroads Point Business
Center PUD Phase 1, Jerome County, Idaho, as shown on the recorded plat thereof,
recorded June 29, 2006, as Instrument No. 2063855, Jerome County.

 

32 

 

 

“O&M Common Use Agreement” means the O&M Property Common Use Agreement dated as
of September 22, 2010 by and among Burley Butte, Camp Reed, Golden Valley,
Milner Dam, Oregon Trail, Payne’s Ferry, Pilgrim Stage, Salmon Falls, Thousand
Springs, Tuana Gulch, Yahoo Creek and Borrower.

 

“O&M Costs” means all actual maintenance and operation costs incurred and paid
or payable for or in relation to the Projects in any period to which said term
is applicable, State and local taxes, including franchise taxes (but excluding
income taxes or any other taxes paid by the Members), insurance, consumables,
payments under any lease, payments pursuant to the agreements for the
management, operation and maintenance of the Projects (including pursuant to the
Operations Support Agreement, the BOP O&M Agreement and other working capital
and capital expenditures), payments pursuant to the Power Procurement
Agreements, reasonable legal fees, costs and expenses paid by an Obligor in
connection with the management, maintenance or operation of the Projects,
payments under any Ground Leases, fees paid in connection with obtaining,
transferring, maintaining or amending any Required Permits, fees and expenses of
the Secured Parties during such period not included in Debt Service, reasonable
general and administrative expenses and ordinary course fees, and all other cash
expenses paid or payable by an Obligor in the ordinary course of business in
connection with the Projects but exclusive in all cases of non-cash charges,
including depreciation or obsolescence charges or reserves therefor,
amortization of intangibles or other bookkeeping entries of a similar nature,
and also exclusive of all interest charges and charges for the payment or
amortization of principal of Debt Service (other than any (a) O&M Costs for
payments made out of the O&M Reserve Account (provided, however, that for the
avoidance of doubt, payments made from the O&M Reserve Account will not be
considered deductions from Operating Cash Available for Debt Service for
purposes of calculating the Historical Debt Service Coverage Ratio) or (b) any
discretionary capital expenditures made with distributable funds that have
otherwise met the Distribution Conditions.) Other than the variances permitted
under Section 5.10(b) of the Credit Agreement, O&M Costs shall not include items
not set forth in the Annual Operating Budget or, with respect to items set forth
in an Annual Operating Budget, expenses, costs or other amounts in excess of the
amounts set forth in the applicable Annual Operating Budget for any such items.

 

“O&M Reserve Account” has the meaning set forth in the Depositary Agreement.

 

“O&M Reserve Requirement” means an amount equal to 50% of the sum of the
projected Fixed and Variable O&M Costs for the immediately succeeding twelve
month period following the termination or expiry of the Operations Support
Agreement, as set forth in the applicable Base Case Projections.

 

33 

 

 

“Obligations” means (a) all Indebtedness, loans, advances, liabilities
(including any indemnification or other obligations that survive the termination
of the Credit Agreement and other Credit Documents) and all other obligations,
howsoever arising (including guarantee obligations), owed by an Obligor to the
Agents, the Letter of Credit Issuing Banks, the Hedge Counterparties or the
Lenders of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of the Credit Agreement, the Collateral Documents or any
of the other Credit Documents including all interest, fees, charges, expenses,
attorneys’ fees and accountants fees chargeable to such Person payable by such
Person thereunder, (b) any and all sums advanced by Administrative Agent,
Collateral Agent or any Lender in accordance with the terms of the Credit
Documents in order to preserve the Collateral or preserve its security interest
in the Collateral and (c) in the event of any proceeding for the collection or
enforcement of the obligations described in clause (a) and (b) above, after an
Event of Default shall have occurred and be continuing, the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Lenders of their
rights under the Collateral Documents, together with any necessary attorneys’
fees and court costs.

 

“Obligor” means the Borrower and each Borrower Subsidiary.

 

“Operating Account” has the meaning set forth in the Depositary Agreement.

 

“Operating Cash Available for Debt Service” means for any period the sum of
Project Revenues for such period, less amounts payable for such period pursuant
to Section 4.2(c)(first) of the Depositary Agreement; provided that, for the
avoidance of doubt, the proceeds of any Loans and LC Loans and Loss Proceeds
shall not be considered Operating Cash Available for Debt Service.

 

“Operations Support Agreement” means the Operations Support Agreement dated as
of July 14, 2010 between Borrower and Operator, as amended by Amendment No. 1 to
the Operations Support Agreement dated as of September 15, 2010 among Borrower
and Operator.

 

“Operative Documents” means the Credit Documents and the Principal Project
Documents.

 

“Operator” means General Electric International Incorporated.

 

“Oregon Trail” means Oregon Trail Wind Park, LLC, an Idaho limited liability
company.

 

“Organizational Documents” means, as to any Person, the articles of
incorporation, certificate of formation, bylaws, operating agreement,
partnership agreement, or other organizational or governing documents of such
Person, including, in the case of Borrower, the Borrower Operating Agreement and
in the case of each Borrower Subsidiary, the Project Company Operating
Agreements.

 

“Original Class A Member” means each Member that is a Class A Member as of the
Closing Date.

 

“Other Taxes” has the meaning set forth in Section 2.9(e)(i) of the Credit
Agreement.

 

34 

 

 

“P50 Production Scenario” means the annual energy production level of the
Project that has a probability of exceedance of 50% over a ten-year period of
time according to the Wind Consultant’s wind production forecasts delivered to
Administrative Agent pursuant to the Wind Consultant’s Closing Report, as may be
updated on the Term Conversion Date pursuant to Wind Consultant’s Conversion
Report.

 

“P99 Production Scenario” means the annual energy production level of the
Project that has a probability of exceedance of 99% in each year over a one-year
period of time according to Wind Consultant’s wind production forecasts
delivered to Administrative Agent pursuant to the Wind Consultant’s Closing
Report, as may be updated on the Term Conversion Date pursuant to Wind
Consultant’s Conversion Report.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Payment Office” means the office of Administrative Agent located in New York,
New York or such other office as Administrative Agent may hereafter designate in
writing as such to each of the other parties to the Credit Agreement.

 

“Payne’s Ferry” means Payne’s Ferry Wind Park, LLC, an Idaho limited liability
company.

 

“Payne’s Ferry Delay Security LC” means the letter of credit issued by the PPA
Letter of Credit Issuing Bank in favor of Idaho Power, substantially in the form
of Exhibit B-1, to be delivered by or on behalf of Payne’s Ferry to Idaho Power
pursuant to Section 5.7 of the Power Purchase Agreement (Payne’s Ferry).

 

“Payne’s Ferry PPA LC” means the letter of credit issued by the PPA Letter of
Credit Issuing Bank in favor of Idaho Power, substantially in the form of
Exhibit B-1, to be delivered by or on behalf of Payne’s Ferry to Idaho Power
prior to the Operation Date of the Project (Payne’s Ferry), under and as defined
in the Power Purchase Agreement (Payne’s Ferry).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under Title IV of ERISA.

 

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, registration, right or license of, with
or from a Governmental Authority.

 

35 

 

 

“Permitted Financed Payment” means:

 

(a)          with respect to the initial Borrowing of the Tranche A Construction
Loans, a repayment of Member Loans existing on the Closing Date, in an amount
not to exceed the positive difference between (i) the sum of the Equity
Contribution and the outstanding principal amount of Member Loans, calculated as
of the date of the initial Borrowing of the Tranche A Construction Loans and
(ii) the Required Contribution Amount calculated as of the Closing Date;

 

(b)          with respect to the final Borrowing of Construction Loans on the
Term Conversion Date (after giving effect to (i) any funding of Project Costs or
reserves necessary to cause the Term Conversion Date to occur (ii) funding of
the Supplemental Reserve Account (or providing an Acceptable Letter of Credit or
Acceptable Guarantee) in an amount equal to the Supplemental Reserve Amount and
(iii) the making of any prepayment required pursuant to Section 2.8(c)(vii) of
the Credit Agreement), a distribution by Borrower to one or more Members to
reimburse Equity Contributions, in an amount, without duplication, not to exceed
the positive difference between the Equity Contribution and the amount required
to maintain the Debt to Equity Ratio of 70:30, calculated as of the Term
Conversion Date;

 

(c)          with respect to a Borrowing of Tranche C Loans, either (i) a
repayment of any and all outstanding Member Loans existing on the Closing Date
or as otherwise permitted by the Majority Lenders in an amount, without
duplication, not to exceed the amount of the proceeds of such Borrowing of
Tranche C Loans provided that, in the case of this clause (i), (A) the proceeds
of such Member Loans had been used to pay Project Costs in respect of the
Projects, (B) sufficient monies have been reserved in an Account to pay all
remaining Project Costs in order to achieve Total Completion and Completion
(Salmon Falls) in accordance with the Project Schedules and Project Budgets and
(C) all Reserve Account Requirements have been satisfied, or (ii) a distribution
by Borrower to one or more Members to reimburse Equity Contributions, in an
amount, without duplication, not to exceed the positive difference between the
Equity Contribution and the amount required to maintain the Debt to Equity Ratio
of 70:30, calculated as of the date of such Borrowing of Tranche C Loans;
provided that, in the case of this clause (ii), (A) the Term Conversion Date has
occurred and (B) all Reserve Requirements have been satisfied;

 

(d)          with respect to a Borrowing of Loans pursuant to an Incremental
Tranche A Construction Loan Increase, a repayment of any and all outstanding
Member Loans existing on the Closing Date or as otherwise permitted by the
Majority Lenders and to reimburse Equity Contributions, in an amount equal to
such Incremental Tranche A Construction Loan Increase, as permitted in Section
2.17(d) of the Credit Agreement; and

 

(e)           with respect to a Borrowing of Loans pursuant to an Incremental
Tranche B Construction Loan Increase, a repayment of any and all outstanding
Member Loans existing on the Closing Date or as otherwise permitted by the
Majority Lenders and to reimburse Equity Contributions, in an amount equal to
such Incremental Tranche B Construction Loan Increase, as permitted in Section
2.17(e) of the Credit Agreement.

36 

 

 

“Permitted Indebtedness” means (a) Indebtedness arising under the Credit
Documents; (b) Indebtedness in respect of current accounts and other amounts
payable under the Principal Project Documents incurred in the ordinary course of
business and only to the extent such amounts are not overdue by more than 90
days or are being contested in good faith and by appropriate proceedings and in
respect of which appropriate reserves have been established in accordance with
GAAP; (c) with respect to Borrower only, Member Loans; (d) Indebtedness (other
than Indebtedness for borrowed money) secured by a Permitted Lien; (e)
Indebtedness arising from the honoring by a bank or other financial institution
of a check drawn against insufficient funds in the ordinary course of business;
(f) solely with respect to a Borrower Subsidiary, Indebtedness of one Borrower
Subsidiary to another Borrower Subsidiary provided that such Indebtedness is
evidenced by promissory note(s) issued by such Borrower Subsidiary to such other
Borrower Subsidiary, substantially in the form of Exhibit A-7 to the Credit
Agreement, which promissory note(s) are pledged to the Secured Parties pursuant
to a Pledge and Security Agreement; (g) solely with respect to a Borrower
Subsidiary, Indebtedness of a Borrower Subsidiary to Borrower as contemplated in
the Credit Documents; provided that such Indebtedness is evidenced by promissory
note(s) issued by such Borrower Subsidiary to Borrower, substantially in the
form of Exhibit A-7 to the Credit Agreement, which promissory note(s) are
pledged to the Secured Parties pursuant to a Pledge and Security Agreement; and
(h) solely with respect to Borrower, unsecured Indebtedness not otherwise
covered in items (a) through (c) and (e) through (g) above in an aggregate
principal amount not to exceed $250,000.

 

“Permitted Investments” means, for (a) any Person: (i) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or of any agency thereof, in either
case maturing not more than 180 days from the date of acquisition thereof by
such Person; (ii) Dollar time deposits in the London interbank market with, or
certificates of deposit issued by, any bank or trust company licensed under the
laws of the United States or any State thereof which has (A) outstanding senior
long-term unsecured and unsupported indebtedness which is rated (on the date of
acquisition thereof) A+ or A1 or better by S&P or Moody’s, respectively,
maturing not more than 180 days from the date of acquisition thereof by such
Person and (B) portfolio assets of at least $1,000,000,000; (iii) commercial
paper rated A-1 or P-1 or better by S&P or Moody’s, respectively, maturing not
more than 180 days from the date of acquisition thereof by such Person; and (iv)
money market funds rated at least “AA” by S&P or “Aa2” or better by Moody’s
which money market funds invest principally in those investments described in
clauses (i) through (iii) above and (b) the Borrower, (i) investments in the
equity of Borrower Subsidiaries and (ii) investments in Indebtedness issued by
the Borrower Subsidiaries.

 

37 

 

 

“Permitted Liens” means (a) the Liens, rights and interests of the Agents, the
Letter of Credit Issuing Banks, the Lenders and the Hedge Counterparties as
provided in the Operative Documents; (b) Liens imposed by any Governmental
Authority for Taxes and Other Taxes not yet due or being contested in good faith
and by appropriate proceedings, so long as (i) a bond or other security
reasonably acceptable to the Administrative Agent has been posted or (ii)
appropriate reserves have been established in accordance with GAAP; in each
case, in such manner and amount as to assure Administrative Agent that any
Taxes, assessments or other charges determined to be due will be promptly paid
in full when such contest is determined; (c) solely in respect of the Borrower
Subsidiaries, materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens arising in the ordinary course of business or in the
restoration, repair or replacement of a Project in accordance with the Credit
Agreement, or, prior to Total Completion, in connection with the construction of
a Project, either for amounts not yet due or for amounts being contested in good
faith and by appropriate proceedings and in each case so long as (i) appropriate
reserves have been established in accordance with GAAP or (ii) a bond or other
security has been posted or provided in such manner and amount as to assure that
any amount determined to be due will be promptly paid in full when such contest
is determined; (d) solely in respect of the Borrower Subsidiaries, easements,
rights-of-way and other encumbrances on title to Real Property shown in the
Title Policies; (e) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, social security
and other Legal Requirements and that do not in the aggregate materially impair
the use of the property or assets of an Obligor or the value of such property or
assets for the purposes of such business; (f) Liens in an aggregate amount not
in excess of $500,000 per Obligor arising out of judgments or awards so long as
an appeal or proceeding for review is being prosecuted in good faith and for the
payment of which adequate cash reserves in accordance with GAAP, bonds or other
security reasonably acceptable to the Administrative Agent have been provided
therefor; (g) Liens, deposits or pledges to secure statutory obligations or
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or for purposes of like general nature in the
ordinary course of the business of an Obligor not in excess of $25,000 in the
aggregate per Obligor and $250,000 in the aggregate among all Obligors; (h) with
respect to a Borrower Subsidiary only, Liens on assets (real or personal) of a
Borrower Subsidiary which assets collectively have a fair market value of less
than $25,000 in the aggregate per Borrower Subsidiary and $250,000 in the
aggregate among all Borrower Subsidiaries; (i) Liens securing Indebtedness of an
Obligor (x) evidencing the deferred purchase price of newly acquired property or
incurred to finance the acquisition of or improvement of equipment of an Obligor
(pursuant to purchase money mortgages, whether owed to the seller or a third
party) used in the ordinary course of business of an Obligor in an aggregate
principal amount at any one time outstanding not to exceed $25,000 in the
aggregate per Obligor and $250,000 in the aggregate among all Obligors (provided
that such Indebtedness is incurred within 90 days following the acquisition of
such equipment or property), and (y) in respect of capitalized lease liabilities
of an Obligor; provided that the aggregate amount of all Indebtedness
outstanding pursuant to this clause shall not at any time exceed $25,000 in the
aggregate per Obligor and $250,000 in the aggregate among all Obligors; (j)
Liens that are contractual rights of set-off relating to (x) the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (y) purchase orders and other agreements entered into with
suppliers to and customers of an Obligor in the ordinary course of business or
(z) licenses or sublicenses of intellectual property granted in the ordinary
course of business; (k) statutory Liens of depository or collecting banks on
items in collection and any accompanying documents or the proceeds thereof and
(l) extensions, renewals and replacements of any of the foregoing Liens to the
extent and for so long as (i) the Indebtedness secured thereby remains
outstanding and does not increase and (ii) such Lien shall not apply to any
other property or asset than such property or assets covered by such Lien prior
to such extension or renewal.

 

38 

 

 

“Permitted Transfer Conditions” means, with respect to any acquisition of
Membership Interests or Units in Borrower, the following: (i) such acquisition
would not violate any securities laws or any other applicable federal or state
laws or the order of any court having jurisdiction over Borrower or any of its
assets or any material contract, lease, security, indenture or agreement binding
on Borrower or its assets; (ii) the selling Member, the acquirer and each
Obligor shall have obtained all Permits (including, if applicable, approval from
FERC under Section 203 of the FPA) that are required in connection with such
acquisition, (iii) such acquisition is undertaken in compliance with the terms
of the Borrower Operating Agreement as in effect on the date hereof (unless
amended with the consent of the Majority Lenders), (iv) the acquirer delivers to
the Administrative Agent (A) evidence reasonably acceptable to the
Administrative Agent that such acquirer is a Permitted Transferee and (B) prior
to the end of the Recapture Period, an opinion of legal counsel of recognized
national standing that such acquirer is not a Disqualified Person, (v) no
Obligor would cease to be either a disregarded entity or partnership for tax
purposes as a result of such acquisition and (vi) the acquirer of such
Membership Interests or Units executes and delivers a Pledge and Security
Agreement and such other documents as may be necessary to perfect the lien of
the Collateral Agent in such Membership Interests or Units.

 

“Permitted Transferee” means any Person that (i) can make the representations
and warranties set forth in Section 3.02 of the Borrower Operating Agreement as
in effect on the date hereof (unless amended with the consent of the Majority
Lenders); (ii) is not organized under the laws of, and does not have a place of
business in, a country or territory that is (A) designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering or
(B) subject to sanctions imposed by regulations issued by the United States
Treasury’s Office of Foreign Assets Control (31 C.F.R., Subtitle B, Chapter V,
as amended), (iii) does not have its principal place of business located in
Cuba, Iran, North Korea, Sudan and Syria (each a “Prohibited Country”); (iv) is
not, and does not have a director, officer or greater-than-10 percent
shareholder that is, and does not engage in, or have a director, officer or
greater-than-10 percent shareholder that is engaged in, any dealings or
transactions with any Person that is, listed on the then-most current list of
Specially Designated Nationals and Blocked Persons of the Office of Foreign
Assets Control or on the then-most current list in the Annex to Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit or Support Terrorism, as those lists are updated from time to
time, (v) whose ownership directly or indirectly of Membership Interests or
Units in the Borrower would not cause any Lender to be in violation of any “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, any Anti-Terrorism Law, in each case, assuming compliance by
the Lenders (other than any noncompliance resulting from any noncompliance or
violation by such Person) with such rules and regulations and performance by
such Lenders of customary procedures that would be undertaken in connection with
opening a bank account on behalf of such Person, (vi) has not been convicted of
any material violations of the United States Foreign Corrupt Practices Act of
1977, as amended, (v) prior to the end of the Recapture Period, is not a
Disqualified Person, (vii) if such Person were to become an owner, directly or
indirectly, of Membership Interests or Units in the Borrower, no Project or
Obligor would, by reason of the ownership by such Person of such interests (A)
be in violation of the FPA or any FERC regulation or order thereunder, (B) lose
its MBR Authority (where applicable), (C) cease to be an EWG (where applicable)
or (D) cease to be a QF; and (viii) if such Person were to become an owner,
directly or indirectly of Membership Interests or Units in the Borrower, no
Obligor would be required to register as an “investment company” under the
Investment Company Act of 1940. Further, the definition of “Permitted
Transferee” shall also exclude any Person that has its principal place of
business in (A) any country in Africa except South Africa, (B) any country in
Latin America and the Caribbean except Mexico, Brazil and Chile, (C) Russia and
CIS states, (D) any country in the Middle East except the United Arab Emirates,
Kuwait, Qatar and Abu Dhabi (for the avoidance of doubt, Turkey is acceptable),
(E) any country in Asia except India, Singapore, Australia, New Zealand, Japan,
Hong Kong SAR and Malaysia and (F) Serbia, Ukraine, Belorussia, Georgia, Bosnia,
Albania, Kosovo, Iceland, unless the consent of the Lenders is obtained.

 

39 

 

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

 

“Phase I Environmental Site Assessments” means (a) the Bionomics Environmental,
Inc., Phase I Environmental Site Assessment for the Bell Rapids Project
Collection Line dated May 4, 2010, (b) the Bionomics Environmental, Inc., Phase
I Environmental Site Assessment for the Bell Rapids Project Substation dated
June 13, 2010, (c) the Bionomics Environmental, Inc., Phase I Environmental Site
Assessment for the Burley Butte Project dated June 15, 2010, (d) the Bionomics
Environmental, Inc., Phase I Environmental Site Assessment for the Camp Reed
Project dated June 14, 2010, (e) the Bionomics Environmental, Inc., Phase I
Environmental Site Assessment for the Golden Valley Project dated June 15, 2010,
(f) the Bionomics Environmental, Inc., Phase I Environmental Site Assessment for
the Milner Dam Project dated June 15, 2010, (g) the Bionomics Environmental,
Inc., Phase I Environmental Site Assessment for the Oregon Trail Project dated
June 13, 2010, (h) the Bionomics Environmental, Inc., Phase I Environmental Site
Assessment for the Payne's Ferry Project dated June 14, 2010, (i) the Bionomics
Environmental, Inc., Phase I Environmental Site Assessment for the Pilgrim Stage
Station Project dated June 13, 2010, (j) the Bionomics Environmental, Inc.,
Phase I Environmental Site Assessment for the Salmon Falls Project dated June
14, 2010, (k) the Bionomics Environmental, Inc., Phase I Environmental Site
Assessment for the Thousand Springs Project dated June 14, 2010, (l) the
Bionomics Environmental, Inc., Phase I Environmental Site Assessment for the
Tuana Gulch Project dated June 14, 2010, (m) the Bionomics Environmental, Inc.,
Phase I Environmental Site Assessment for the Yahoo Creek Project dated June 14,
2010 and (n) the Bionomics Environmental, Inc., Phase I Environmental Site
Assessment for the Operations and Maintenance Building dated June 16, 2010.

 

40 

 

 

“Pilgrim Stage” means Pilgrim Stage Wind Park, LLC, an Idaho limited liability
company.

 

“Placed in Service Date” means the date on which a WTG is “placed in service”
under and in accordance with the Treasury Guidance.

 

“Plans and Specifications” means the plans and specifications for the
construction and design of the Projects, including any document describing the
scope of work performed by Contractors under the Construction Contracts or any
other Material Subcontract for the construction of the Projects and any feeder
lines and interconnections, all work drawings, engineering and construction
schedules, Project schedules, Project monitoring systems, specifications status
lists, material and procurement ledgers, drawings and drawing lists, manpower
allocation documents, management and Project procedures documents, Project
design criteria, and any other document referred to in the Construction
Contracts or any of the documents referred to in this definition.

 

“Pledge and Security Agreements” means (a) the Pledge and Security Agreement,
dated as of the date hereof, among GE Member, Borrower and Collateral Agent, (b)
the Pledge and Security Agreement, dated as of the date hereof, among Exergy
Member, Borrower and Collateral Agent, (c) the Pledge and Security Agreement,
dated as of the date hereof, among Reunion Member, Borrower and Collateral
Agent, (d) the Pledge and Security Agreement, dated as of the date hereof, among
Atlantic Member, Borrower and Collateral Agent, (e) the Pledge and Security
Agreement dated as of the date hereof, among Borrower, each Borrower Subsidiary
and the Collateral Agent and (f) after the Closing Date, any pledge and security
agreement entered into by new or additional members of the Borrower, in each
case, substantially in the form of Exhibit F-2 to the Credit Agreement.

 

“Post-Closing Amount” has the meaning set forth in the Reimbursement Agreement.

 

“Portfolio Agreement” means the EPC Contract, the BOP O&M Agreement, the
Interconnection Agreement (Thousand Springs), the Operations Support Agreement
and any other Principal Project Document that is executed for the benefit of
five (5) or more Projects.

 

“Power of Attorney” has the meaning set forth in Section 3.1(mm) of the Credit
Agreement.

 

“Power Procurement Agreement” means any agreement for the purchase of electric
energy and/or capacity by an Obligor, for the purposes of on-selling such
electric energy and/or capacity to REC Purchaser.

 

“Power Purchase Agreements” means, collectively (a) the Power Purchase Agreement
(Burley Butte), (b) the Power Purchase Agreement (Camp Reed), (c) the Power
Purchase Agreement (Golden Valley), (d) the Power Purchase Agreement (Milner
Dam), (e) the Power Purchase Agreement (Oregon Trail), (f) the Power Purchase
Agreement (Payne’s Ferry), (g) the Power Purchase Agreement (Pilgrim Stage), (h)
the Power Purchase Agreement (Salmon Falls), (i) the Power Purchase Agreement
(Thousand Springs), (j) the Power Purchase Agreement (Tuana Gulch) and (k) the
Power Purchase Agreement (Yahoo Creek).

 

41 

 

 

“Power Purchase Agreement (Burley Butte)” means that certain Firm Energy Sales
Agreement dated as of May 5, 2005 between Power Purchaser and Burley Butte, as
amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Camp Reed)” means that certain Firm Energy Sales
Agreement dated as of July 9, 2009 between Power Purchaser and Camp Reed, as
amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Golden Valley)” means that certain Firm Energy Sales
Agreement dated as of May 5, 2005 between Power Purchaser and Golden Valley, as
amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Milner Dam)” means that certain Firm Energy Sales
Agreement dated as of October 14, 2005 between Power Purchaser and Milner Dam,
as amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Oregon Trail)” means that certain Firm Energy Sales
Agreement dated as of February 18, 2005 between Power Purchaser and Oregon
Trail, as amended, amended and restated, modified or supplemented from time to
time.

 

“Power Purchase Agreement (Payne’s Ferry)” means that certain Firm Energy Sales
Agreement dated as of July 9, 2009 between Power Purchaser and Payne’s Ferry, as
amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Pilgrim Stage)” means that certain Firm Energy Sales
Agreement dated as of February 18, 2005 between Power Purchaser and Pilgrim
Stage, as amended, amended and restated, modified or supplemented from time to
time.

 

“Power Purchase Agreement (Salmon Falls)” means that certain Firm Energy Sales
Agreement dated as of October 14, 2005 between Power Purchaser and Salmon Falls,
as amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Thousand Springs)” means that certain Firm Energy
Sales Agreement dated as of February 18, 2005 between Power Purchaser and
Thousand Springs, as amended, amended and restated, modified or supplemented
from time to time.

 

“Power Purchase Agreement (Tuana Gulch)” means that certain Firm Energy Sales
Agreement dated as of February 18, 2005 between Power Purchaser and Tuana Gulch,
as amended, amended and restated, modified or supplemented from time to time.

 

“Power Purchase Agreement (Yahoo Creek)” means that certain Firm Energy Sales
Agreement dated as of July 9, 2009 between Power Purchaser and Yahoo Creek, as
amended, amended and restated, modified or supplemented from time to time.

 

42 

 

 

“Power Purchaser” means, in respect of a Power Purchase Agreement, Idaho Power
or any permitted successor or permitted assign.

 

“Post-Closing Amount” has the meaning set forth in the Reimbursement Agreement.

 

“PPA LC Commitment” means the commitment of a PPA LC Lender to make LC Loans to
Borrower, up to an aggregate amount, at any one time outstanding, not in excess
of such PPA LC Lender’s Proportionate Share (Commitment) of the Total PPA LC
Commitment at such time.

 

“PPA LC Exposure” means, at any time, the sum of (a) the aggregate Stated Amount
of all PPA Letters of Credit issued and outstanding at such time, plus (b) the
amount equal to (i) the aggregate amount of all Drawing Payments made in respect
of a PPA Letter of Credit prior to such time minus (ii) the aggregate amount of
Eligible Reimbursed Drawing Payments made in respect of a Drawing Payment under
a PPA Letter of Credit at such time, plus (c) the amount equal to (i) the
aggregate principal amount of all PPA LC Loans made prior to such time under the
Credit Agreement minus (ii) the aggregate amount of Eligible Repaid LC Loans
that were PPA LC Loans at such time. The PPA LC Exposure of any PPA LC Lender at
any time shall be its Proportionate Share (Commitment) of the total PPA LC
Exposure at such time.

 

“PPA LC Lender” means the Lenders identified as “PPA LC Lenders” on Exhibit I to
the Credit Agreement.

 

“PPA LC Loans” has the meaning set forth in Section 2.4(d)(iv) of the Credit
Agreement.

 

“PPA Letter of Credit Availability Period” means the period from the Closing
Date to the LC Facility Maturity Date.

 

“PPA Letter of Credit Issuing Bank” has the meaning set forth in the preamble to
the Credit Agreement.

 

“PPA Letters of Credit” means, collectively, (a) the Camp Reed Delay Security
LC, (b) the Camp Reed PPA LC, (c) the Payne’s Ferry Delay Security LC, (d) the
Payne’s Ferry PPA LC, (e) the Yahoo Creek Delay Security LC and (f) the Yahoo
Creek PPA LC.

 

“Pre-Closing Amount” has the meaning set forth in the Reimbursement Agreement.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Administrative Agent as such bank’s prime rate with respect to
extensions of credit made by it in the United States; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

43 

 

 

“Principal Project Documents” means (a) the Construction Contracts, (b) the
Power Purchase Agreements, (c) the Interconnection Agreements, (d)  the BOP O&M
Agreement, (e) the REC Documents (when executed and delivered), (f) the
Operations Support Agreement, (g) the Management Services Agreements, (h) the
Manager Guarantee, (i) the Construction Oversight Agreement, (j) the Borrower
Operating Agreement, (k) the Project Company Operating Agreements, (l) the Real
Property Documents, (m) the ECCA, (n) the Member Guarantees, (o) each Common Use
Agreement, (p) the Additional Project Documents and (q) each guarantee, letter
of credit, performance bond or credit support instrument provided by any party
in connection with any of the foregoing; provided, however, that any agreement
shall cease to be a Principal Project Document when all obligations under such
Principal Project Document have been performed and/or paid in full.

 

“Principal Project Participants” means (a) the Power Purchaser, (b) the EPC
Contractor, (c) the Interconnection Provider, (d) the Turbine Supplier, (e) the
Operator, (f) the BOP Operator, (g) the Manager and (h) each REC Purchaser;
provided, however, that such Person shall cease to be a Principal Project
Participant when all obligations of such Person under all Operative Documents to
which it is a party have been performed and/or paid in full.

 

“Project (Burley Butte)” means the up to 19.5 MW nameplate capacity wind powered
electrical generating facility located in Cassia County, Idaho, including all
structures or Improvements erected on the Site (Burley Butte), all alterations
thereto or replacements thereof, all fixtures, attachments, appliances,
equipment, machinery and other articles attached thereto or used in connection
therewith and all parts which may from time to time be incorporated or installed
in or attached thereto, all real or personal property owned or leased related
thereto including undivided tenancy in common interests of the O&M Building, and
all other real and tangible and intangible personal property leased or owned by
Burley Butte and placed upon or used in connection with the generation of
electricity upon the Site (Burley Butte), the electrical interconnection with
the facilities of the Interconnection Provider and the delivery and sale of
electric energy, capacity and ancillary services.

 

“Project (Camp Reed)” means the up to 22.5 MW nameplate capacity wind powered
electrical generating facility located in Elmore County, Idaho, including all
structures or Improvements erected on the Site (Camp Reed), all alterations
thereto or replacements thereof, all fixtures, attachments, appliances,
equipment, machinery and other articles attached thereto or used in connection
therewith and all parts which may from time to time be incorporated or installed
in or attached thereto, all real or personal property owned or leased related
thereto including undivided tenancy in common interests of the O&M Building and
Bell Rapids Substation, and all other real and tangible and intangible personal
property leased or owned by Camp Reed and placed upon or used in connection with
the generation of electricity upon the Site (Camp Reed), the electrical
interconnection with the facilities of the Interconnection Provider and the
delivery and sale of electric energy, capacity and ancillary services.

 

44 

 

 

“Project (Golden Valley)” means the up to 12.0 MW nameplate capacity wind
powered electrical generating facility located in Cassia County, Idaho,
including all structures or Improvements erected on the Site (Golden Valley),
all alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building, and all other real and tangible and intangible personal property
leased or owned by Golden Valley and placed upon or used in connection with the
generation of electricity upon the Site (Golden Valley), the electrical
interconnection with the facilities of the Interconnection Provider and the
delivery and sale of electric energy, capacity and ancillary services.

 

“Project (Milner Dam)” means the up to 19.5 MW nameplate capacity wind powered
electrical generating facility located in Cassia County, Idaho, including all
structures or Improvements erected on the Site (Milner Dam), all alterations
thereto or replacements thereof, all fixtures, attachments, appliances,
equipment, machinery and other articles attached thereto or used in connection
therewith and all parts which may from time to time be incorporated or installed
in or attached thereto, all real or personal property owned or leased related
thereto including undivided tenancy in common interests of the O&M Building, and
all other real and tangible and intangible personal property leased or owned by
Milner Dam and placed upon or used in connection with the generation of
electricity upon the Site (Milner Dam), the electrical interconnection with the
facilities of the Interconnection Provider and the delivery and sale of electric
energy, capacity and ancillary services.

 

“Project (Oregon Trail)” means the up to 13.5 MW nameplate capacity wind powered
electrical generating facility located in Twin Falls County, Idaho, including
all structures or Improvements erected on the Site (Oregon Trail), all
alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Oregon Trail and placed upon or
used in connection with the generation of electricity upon the Site (Oregon
Trail), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

“Project (Payne’s Ferry)” means the up to 21.0 MW nameplate capacity wind
powered electrical generating facility located in Twin Falls County, Idaho,
including all structures or Improvements erected on the Site (Payne’s Ferry),
all alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Payne’s Ferry and placed upon or
used in connection with the generation of electricity upon the Site (Payne’s
Ferry), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

45 

 

 

“Project (Pilgrim Stage)” means the up to 10.5 MW nameplate capacity wind
powered electrical generating facility located in Twin Falls County, Idaho,
including all structures or Improvements erected on the Site (Pilgrim Stage),
all alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Pilgrim Stage and placed upon or
used in connection with the generation of electricity upon the Site (Pilgrim
Stage), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

“Project (Salmon Falls)” means the up to 21.0 MW nameplate capacity wind powered
electrical generating facility located in Twin Falls County, Idaho, including
all structures or Improvements erected on the Site (Salmon Falls), all
alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Salmon Falls and placed upon or
used in connection with the generation of electricity upon the Site (Salmon
Falls), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

“Project (Thousand Springs)” means the up to 12.0 MW nameplate capacity wind
powered electrical generating facility located in Twin Falls County, Idaho,
including all structures or Improvements erected on the Site (Thousand Springs),
all alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Thousand Springs and placed upon
or used in connection with the generation of electricity upon the Site (Thousand
Springs), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

46 

 

 

“Project (Tuana Gulch)” means the up to 10.5 MW nameplate capacity wind powered
electrical generating facility located in Twin Falls County, Idaho, including
all structures or Improvements erected on the Site (Tuana Gulch), all
alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Tuana Gulch and placed upon or
used in connection with the generation of electricity upon the Site (Tuana
Gulch), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

“Project (Yahoo Creek)” means the up to 21.0 MW nameplate capacity wind powered
electrical generating facility located in Twin Falls County, Idaho, including
all structures or Improvements erected on the Site (Yahoo Creek), all
alterations thereto or replacements thereof, all fixtures, attachments,
appliances, equipment, machinery and other articles attached thereto or used in
connection therewith and all parts which may from time to time be incorporated
or installed in or attached thereto, all real or personal property owned or
leased related thereto including undivided tenancy in common interests of the
O&M Building and Bell Rapids Substation, and all other real and tangible and
intangible personal property leased or owned by Yahoo Creek and placed upon or
used in connection with the generation of electricity upon the Site (Yahoo
Creek), the electrical interconnection with the facilities of the
Interconnection Provider and the delivery and sale of electric energy, capacity
and ancillary services.

 

“Project Budget” has the meaning set forth in Section 3.1(y) of the Credit
Agreement.

 

“Project Company Operating Agreements” means, collectively, (a) the LLC
Agreement (Burley Butte), (b) the LLC Agreement (Camp Reed), (c) the LLC
Agreement (Golden Valley), (d) the LLC Agreement (Milner Dam), (e) the LLC
Agreement (Oregon Trail), (f) the LLC Agreement (Payne’s Ferry), (g) the LLC
Agreement (Pilgrim Stage), (h) the LLC Agreement (Salmon Falls), (i) the LLC
Agreement (Thousand Springs), (j) the LLC Agreement (Tuana Gulch) and (k) the
LLC Agreement (Yahoo Creek).

 

47 

 

 

“Project Costs” means (a) the cost of developing, designing, engineering,
equipping, procuring, constructing, starting up, commissioning and testing the
Projects, including the cost of all labor, services, materials, supplies,
equipment, tools, transportation, supervision, storage, training, demolition
site preparation, civil works, and remediation in connection therewith
(including a balance of plant contingency allowance) and all other third-party
fees and costs related to the Projects and all hard and soft development costs
(including Equity Fees) payable under, and pursuant to the Project Documents,
(b) the cost to the Obligors of constructing the feeder lines and substation
interconnecting the Projects to the applicable transmission system and
interconnecting and synchronizing the Projects to such system, (c) the cost of
acquiring and using any lease, easement and any other necessary interest in the
Sites, (d) real and personal property taxes, ad valorem taxes, sales, use and
excise taxes and insurance (including title insurance) premiums payable with
respect to each Project and the Bell Rapids Substation during the period prior
to the Term Conversion Date (the “Construction Period”), (e) interest payable on
any Note and financing-related fees and costs during the Construction Period
payable under the Credit Documents (including any and all fees, interest and
other amounts payable by Borrower under the Credit Agreement), (f) initial
working capital requirements of the Projects in accordance with the Project
Budget, (g) costs associated with security requirements under the Power Purchase
Agreements and the Interconnection Agreements, (h) the costs of acquiring
Required Permits for the Projects during the Construction Period, (i) all
general and administrative costs of the Obligors attributable to the Projects
during the Construction Period in accordance with the Project Budget, (j) the
cost of establishing a spare parts inventory for the Projects (if any), (k)(i)
interest payable by Borrower on any Member Loan existing on the Closing Date and
(ii) interest payable by Borrower on any Member Loan entered into after the
Closing Date and approved by Administrative Agent and the Majority Lenders (for
the avoidance of doubt, the terms and conditions of such Member Loan including,
without limitation, the payment of interest, are subject to the approval of the
Administrative Agent and the Majority Lenders) and (l) other fees and expenses
relating to the development, construction and closing of financing of the
Projects, including financial, legal and consulting fees, costs and expenses in
accordance with the Project Budget; in each case set forth above, as expressly
set forth in the Project Budget, including any contingency amounts set forth in
the Project Budget; provided that the payment of interest by Borrower on any
Member Loan existing on the Closing Date shall only be payable as a Project Cost
to the extent that (A) the proceeds of such Members Loans had been used to pay
Project Costs in respect of the Projects and (B) sufficient monies have been
reserved in an Account to pay any and all remaining Project Costs in order to
achieve Total Completion and Completion (Salmon Falls) in accordance with the
Project Schedules and Project Budgets.

 

“Project Documents” means the Principal Project Documents and the Additional
Project Documents.

 

“Projected Debt Service Coverage Ratio” means the ratio, calculated as of each
Repayment Date from the Initial Repayment Date to the date which is 18 years
from the Term Conversion Date,  based on the financial model utilized to create
the Base Case Projections and applying the P50 Production Scenario or the P99
Production Scenario, as the case may be, of (a) Operating Cash Available for
Debt Service to (b) Debt Service, calculated as of each Repayment Date for the
12 month period from such Repayment Date.

 

“Project Revenues” means all income and receipts derived from the ownership or
operation of the Projects, including, without limitation, income from the sales
of energy and RECs, payments received under the Power Purchase Agreements and
liquidated damages paid to any Obligor under the Construction Contracts, and any
other contract or agreement of an Obligor, proceeds of any business interruption
insurance, other income derived from the sale or use of electric energy
transmitted or distributed by the Projects (including transmission credits and
refunds under the Interconnection Agreements), and any receipts derived from the
sale of any property pertaining to a Project or incidental to the operation of a
Project, all as determined under the cash method of accounting, the investment
income on amounts in the Accounts and proceeds from the sale of any Collateral;
provided, that, Project Revenues shall not include (i) Equity Contributions;
(ii) the proceeds of the Loans (iii) the proceeds of any Member Loans and (iv)
Loss Proceeds (other than proceeds of any business interruption insurance and
delay in start-up insurance as set forth above).

 

48 

 

 

“Projects” means, collectively, the Project (Burley Butte), the Project (Camp
Reed), the Project (Golden Valley), the Project (Milner Dam), the Project
(Oregon Trail), the Project (Payne’s Ferry), the Project (Pilgrim Stage), the
Project (Salmon Falls), the Project (Thousand Springs), the Project (Tuana
Gulch) and the Project (Yahoo Creek).

 

“Project Schedules” means, collectively, each schedule for the construction and
completion of the Projects as a whole, each as set forth in the schedule
attached as Exhibit H-5 to the Credit Agreement.

 

“Proportionate Share (Commitment)” means, as to any Lender and its Commitment of
any Class, the percentage calculated as such Lender’s unutilized Commitment of
such Class divided by all Lenders’ unutilized Commitments of such Class.

 

“Proportionate Share (Loans)” means, as to any Lender and its Loans or LC Loans,
as applicable, of any Class, the percentage calculated as such Lender’s
outstanding Loans or LC Loans, as applicable, of such Class divided by all
Lenders’ outstanding Loans or LC Loans, as applicable, of such Class.

 

“Proportionate Share (Obligations)” means, as to any Lender and its Loans and LC
Loans, the percentage calculated as such Lender’s outstanding Loans and LC Loans
divided by all Lenders’ outstanding Loans and LC Loans.

 

“PUC” means a state public utility commission.

 

“PUHCA” means the Public Utility Holding Company Act of 2005.

 

“Punch List Items” means, collectively, (a) the “Punch List Items” (as defined
in the Turbine Supply Agreement) agreed upon by the Turbine Supplier, the
applicable Borrower Subsidiary and Borrower, (b) the “BOP Punch List” (as
defined in the EPC Contract) items agreed upon by the EPC Contractor, the
applicable Borrower Subsidiary and Borrower as of “Project Site Final
Completion” (as defined in the EPC Contract) in respect of a Project and (c) the
“HVES Punch List” (as defined in the EPC Contract) items agreed upon by the EPC
Contractor, the applicable Borrower Subsidiary and Borrower as of “High Voltage
Electrical System Final Completion” (as defined in the EPC Contract).

 

“QF” means a “qualifying facility” as defined in 18 C.F.R. § 292.101(b)(1) )
that is eligible for the regulatory exemptions set forth in 18 C.F.R. §
292.601(c), including the exemption from regulation under Sections 205 and 206
of the FPA set forth in § 292.601(c)(1), and the regulatory exemptions from
PUHCA and state regulation set forth in 18 C.F.R. § 292.602(b) and (c).

 

49 

 

 

“Qualified Guarantor” means a Person whose long-term unsecured unsubordinated
indebtedness is rated at least Aa3 or the equivalent thereof by Moody’s and AA-
or the equivalent thereof by S&P.

 

“Qualified LC Issuer” means a commercial bank whose long-term unsecured
unsubordinated indebtedness is rated at least A2 or the equivalent thereof by
Moody’s and A or the equivalent thereof by S&P.

 

“Qualified Owner” means any Person that either (i) has a tangible net worth of
at least $300 million (or is majority owned or controlled by an entity with such
tangible net worth) and is an Experienced Person or (ii) is (or is majority
owned or controlled by) a Person listed on Schedule 3.04(b)(i)(B)(1) of the
Borrower Operating Agreement as in effect on the Closing Date (unless the
Majority Lenders have consented to an amendment thereto after the Closing Date).

 

“Qualified Reporting Entity” or “QRE” means an entity that is qualified to
report generation and other data to WREGIS pursuant to the WREGIS Operating
Rules, as may be amended from time to time.

 

“Quarterly Date” means the last Banking Day for the month of March, June,
September and December of each calendar year.

 

“Real Property” means all real property held by any Obligor, which such Obligor
owns in fee or in which it holds a leasehold interest as a tenant an easement
right as an easement holder or a license right as a licensee or otherwise uses
or occupies, including, without limitation, the real property more particularly
identified in the relevant Title Policy.

 

“Real Property Documents” means any documents, agreements or instruments
pursuant to which any Obligor has rights in Real Property (including, without
limitation Leases and Easements), other than the O&M Building Lots.

 

“Recapture Period” means, the period from the Placed in Service Date of the
first WTG until the earliest to occur of (i) the fifth anniversary of the Placed
in Service Date of the last WTG and (ii) the date on which a Cash Grant
Recapture Liability that could arise in respect of any Idaho Wind Entity or any
Project that has been incurred and has been paid or otherwise finally satisfied
in full by or on behalf of an Idaho Wind Entity.

 

“REC Agreement” means any agreement for the sale of RECs arising from electric
energy and/or capacity generated at any of the Projects between any Obligor and
a REC Purchaser.

 

“REC Documents” means (a) each REC Agreement (when executed and delivered), (b)
each Power Procurement Agreement (when executed and delivered) and (c) each
guarantee, letter of credit, performance bond or credit support instrument
provided by any party in connection with any of the foregoing.

 

50 

 

 

“REC Loan” means a Tranche C Loan which the Borrower has requested on the basis
of the satisfaction (or waiver in accordance with the terms thereof) of the
conditions set forth in Section 3.5 of the Credit Agreement

 

“REC Loan Availability Termination Date” means the earlier of (a) the Initial
Repayment Date and (b) the date on which any Loan or LC Loan is accelerated in
accordance with Article IX of the Credit Agreement.

 

“REC Purchaser” means any counterparty to a REC Agreement with an Obligor.

 

“RECs” means all renewable energy credits, offsets, or other benefits (other
than the Cash Grants) allocated, assigned or otherwise awarded or certified to
an Obligor or Power Purchaser by any Governmental Authority, program
administrator or other certification board or other Person generally recognized
in the wind generation industry in connection with a Project, including all such
credits, offsets, or other benefits allocated, assigned or otherwise awarded or
certified to an Obligor.

 

“Register” has the meaning set forth in Section 2.6(c) of the Credit Agreement.

 

“Reimbursement Agreement” means the Transaction and Development Costs and
Expenses Reimbursement Agreement dated as of May 11, 2010 between the Borrower
and Exergy Development Group of Idaho, L.L.C.

 

“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
leaching, migrating, dumping, pumping, pouring, emitting, escaping, emptying,
seeping and placing into or upon any land or water or air, or otherwise entering
into the environment.

 

“Removal Event” has the meaning set forth in the Borrower Operating Agreement.

 

“Repayment Date” means the Initial Repayment Date and each Quarterly Date from
and after the Initial Repayment Date up to and including the Term Loan Maturity
Date.

 

“Replacement Lender” has the meaning set forth in Section 11.11 of the Credit
Agreement.

 

“Replacement Notice” has the meaning set forth in Section 11.11 of the Credit
Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by the PBGC.

 

“Required Contribution Amount” means $221,870,000.

 

51 

 

 

“Required Equity Amount” means equity commitments of the Members to the Borrower
in an aggregate amount equal to the lesser of (a) $141,000,000 and (b) 30% of
total budgeted Project Costs as set forth in the Closing Date Base Case
Projections delivered to the Administrative Agent pursuant to Section 3.1(z) of
the Credit Agreement.

 

“Required Net Energy Amounts” has the meaning set forth in Section 5.28 of the
Credit Agreement.

 

“Required Permit” means any Permit, including any zoning, environmental
protection, pollution, sanitation, FERC, safety, siting or building Permit
(a) that is necessary at any given time in light of the stage of development,
construction or operation of the applicable Project to construct, test, operate,
maintain, repair, own or use the Project as contemplated by the Operative
Documents, to sell electric energy, capacity, ancillary services and RECs
therefrom, to enter into any Operative Document or to consummate any transaction
contemplated thereby (other than any corporate authorizations or corporate
filings), or (b) that is necessary so that none of Administrative Agent, any
Lender, nor any Affiliate of any of them may be deemed by any Governmental
Authority to be (i) subject to regulation under the FPA or under any State laws
or regulations respecting the rates or the financial or organizational
regulation of electric utilities or (ii) subject to, or not exempt from,
regulation by FERC under PUHCA, in either case solely as a result of the
construction or operation of the Projects or the purchase, sale of electric
energy, capacity, ancillary services or RECs by or from a Project.

 

“Reserve Account Requirements” means, on and from the Term Conversion Date, the
requirement that (a)(i) the aggregate amount then available to be drawn or
demanded, as applicable, under any DSR Letter of Credit, any Acceptable Letter
of Credit and any Acceptable Guarantee provided, in each case, to satisfy in
whole or in part, the Debt Service Reserve Requirement plus (ii) the funds then
on deposit in the Debt Service Reserve Account, shall equal or exceed the then
current Debt Service Reserve Requirement; (b)(i) the aggregate amount then
available to be drawn or demanded, as applicable, under any Acceptable Letter of
Credit and any Acceptable Guarantee provided, in each case, to satisfy in whole
or in part, the O&M Reserve Requirement plus (ii) the funds then on deposit in
the O&M Reserve Account, shall equal or exceed the then current O&M Reserve
Requirement; (c)(i) the aggregate amount then available to be drawn or demanded,
as applicable, under any Acceptable Letter of Credit and any Acceptable
Guarantee provided, in each case, to satisfy in whole or in part, the Minimum
Major Maintenance Reserve Requirement plus (ii) the funds then on deposit in the
Major Maintenance Reserve Account, shall equal or exceed the then current
Minimum Major Maintenance Reserve Amount and (d)(i) the aggregate amount then
available to be drawn or demanded, as applicable, under any Acceptable Letter of
Credit and any Acceptable Guarantee provided, in each case, to satisfy in whole
or in part, the Supplemental Reserve Amount plus (ii) the funds then on deposit
in the Supplemental Reserve Account, shall equal or exceed the then current
Supplemental Reserve Amount.

 

52 

 

 

“Reserve Requirement” means, at any time, with respect to any Lender, the
maximum rate per annum at which reserves (including, without limitation, any
marginal, special, supplemental, or emergency reserves) are required to be
maintained under regulations issued from time to time by the Federal Board (or
any successor) by member banks of the Federal Reserve System against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by a Lender with respect to (i) any
category of liabilities which includes deposits by reference to which the LIBO
Rate is to be determined, or (ii) any category of extensions of credit or other
assets which include LIBO Rate Loans. The LIBO Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Requirement.

 

“Responsible Officer” means, as to the Borrower, the President, any Senior Vice
President or General Counsel of the Managing Member.

 

“Restricted Payment” has the meaning set forth in Section 6.5 of the Credit
Agreement.

 

“Reunion Member” means RP Wind ID LLC.

 

“Revenue Account” has the meaning set forth in the Depositary Agreement.

 

“RPS” means the California Renewables Portfolio Standard Program as codified at
California Public Utilities Code Section 399.11 et seq., and any decisions by
the CPUC related thereto.

 

“S&P” means Standard & Poor’s Corporation.

 

“Salmon Falls” means Salmon Falls Wind Park, LLC, an Idaho limited liability
company.

 

“Salmon Falls Availability Termination Date” means the earlier of (a) April 8,
2013] and (b) the date on which any Loan or LC Loan is accelerated in accordance
with Article IX of the Credit Agreement.

 

“Salmon Falls Loan” means a Tranche C Loan which the Borrower has requested on
the basis of the satisfaction (or waiver in accordance with the terms thereof)
of the conditions set forth in Section 3.6 of the Credit Agreement

 

“Scheduled LC Facility Maturity Date” means the seventh (7th) anniversary of the
Term Conversion Date.

 

“Scheduled Term Loan Maturity Date” means the seventeenth (17th) anniversary of
the Term Conversion Date.

 

“Scheduled Tranche A Construction Loan Maturity Date” means April 1, 2011.

 

“Secured Parties” means the Agents, the Letter of Credit Issuing Banks, the
Lenders, the Hedge Counterparties and each of their respective successors and
assigns.

 

53 

 

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Site (Bell Rapids)” means the portion of the “Leased Property” as such term is
defined and as described in each of the Mortgage (Camp Reed), Mortgage (Oregon
Trail), Mortgage (Payne’s Ferry), Mortgage (Thousand Springs), Mortgage (Tuana
Gulch) and Mortgage (Yahoo Creek) where the Bell Rapids Substation is located.

 

“Site (Burley Butte)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Burley Butte).

 

“Site (Camp Reed)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Camp Reed).

 

“Site (Golden Valley)” means the “Leased Property” as such term is defined and
as described in the Mortgage (Golden Valley).

 

“Site (Milner Dam)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Milner Dam).

 

“Site (O&M Building)” means the “Fee Title Property” as such term is defined and
as described each of the Mortgages where the O&M Building is located.

 

“Site (Oregon Trail)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Oregon Trail).

 

“Site (Payne’s Ferry)” means the “Leased Property” as such term is defined and
as described in the Mortgage (Payne’s Ferry).

 

“Site (Pilgrim Stage)” means the “Leased Property” as such term is defined and
as described in the Mortgage (Pilgrim Stage).

 

“Site (Salmon Falls)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Salmon Falls).

 

“Site (Thousand Springs)” means the “Leased Property” as such term is defined
and as described in the Mortgage (Thousand Springs).

 

“Site (Tuana Gulch)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Tuana Gulch).

 

“Site (Yahoo Creek)” means the “Leased Property” as such term is defined and as
described in the Mortgage (Yahoo Creek).

 

“Sites” means, collectively, (a) the Site (Bell Rapids), (b) the Site (Burley
Butte), (c) the Site (Camp Reed), (d) the Site (Golden Valley), (e) the Site
(Milner Dam), (f) the Site (Oregon Trail), (g) the Site (Payne’s Ferry), (h) the
Site (Pilgrim Stage), (i) the Site (Salmon Falls), (j) the Site (Thousand
Springs), (k) the Site (Tuana Gulch), (l) the Site (Yahoo Creek) and (m) the
Site (O&M Building).

 

54 

 

 

“Start-up and Commissioning” has the meaning set forth in the Turbine Supply
Agreement.

 

“State” means (a) any state of the United States of America or (b) the District
of Columbia.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
total amount available to be drawn under such Letter of Credit at such time.

 

“Subject Persons” has the meaning set forth in Section 8.4 of the Credit
Agreement.

 

“Subsidiary” means, with respect to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms of ordinary
voting the power to elect a majority of the directors of such corporation which
is at the time owned by such Person and/or one or more Subsidiaries of such
Person; and (b) any partnership, limited liability company, association, joint
venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has an equity or income interest greater than 50% of all equity or
income interests.

 

“Subsidiary Guarantors” has the meaning set forth in Section 7.1 of the Credit
Agreement.

 

“Substitutable Lender” has the meaning set forth in Section 11.11 of the Credit
Agreement.

 

“Supplemental Reserve Account” has the meaning set forth in the Depositary
Agreement.

 

“Supplemental Reserve Amount” means, on any date of determination, an amount
equal to the sum of the scheduled principal and interest (after taking into
account the affect of the Interest Rate Hedging Agreements) on the Term Loans,
Tranche C Loans and LC Loans payable by Borrower during the next succeeding
three months, as calculated by the Administrative Agent.

 

“Surveys” means, collectively, a survey of each Site in compliance with the 2005
ALTA/ACSM Minimum Standard Detail Requirements, including optional items 1, 2,
3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 10, 11(a), 13, 16, 17 and 18 and clearly
delineating the proposed location of all Improvements to be constructed by the
relevant Borrower Subsidiary on such Site, including, without limitation, all
turbines, communication, collection, distribution, and Gen-Tie Lines,
substations, operation and maintenance buildings, and point of interconnection,
which survey shall be dated no more than 30 days prior to the Closing Date,
prepared by an independent surveyor licensed in the State of Idaho, and
certified to the Title Insurer and Administrative Agent, and otherwise
sufficient for the Title Insurer to eliminate all standard survey exceptions.

 

55 

 

 

“Taxes” has the meaning set forth in Section 2.9(e)(i) of the Credit Agreement.

 

“Term Conversion” means the satisfaction or waiver by Administrative Agent (with
the consent of the Tranche A Lenders) of each of the conditions set forth in
Section 3.7 of the Credit Agreement.

 

“Term Conversion Date” means the date of Term Conversion.

 

“Term Conversion Date Base Case Projections” means the Closing Date Base Case
Projections updated (in a manner acceptable to the Administrative Agent and the
Majority Lenders) to take into account the following inputs: (a) the actual
number of WTGs that have reached Completion on or prior to the Term Conversion
Date; (b) the hedged interest rate with respect to the Term Loans determined by
reference to the Interest Rate Hedging Agreements in effect as of the Term
Conversion Date; (c) an updated LIBO Rate forward curve for the unhedged portion
of the Term Loans, (d) any REC Documents executed and approved on or prior to
the Term Conversion Date, (e) any Additional Project Documents and (f) to the
extent a WTG Location Variance Event has occurred, any updates to the Closing
Date Base Case Projections required pursuant to Section 5.22 of the Credit
Agreement. For the avoidance of doubt, except as set forth in the immediately
preceding sentence, the methodology, assumptions and inputs to be used with
respect to the Term Conversion Date Base Case Projections shall follow the
methodology, assumptions and inputs used for preparing the Closing Date Base
Case Projections.

 

“Term Loan” has the meaning set forth in Section 2.2(a) of the Credit Agreement.

 

“Term Loan Commitment” means the commitment of a Tranche A Lender to make Term
Loans to Borrower, up to an aggregate amount, at any one time outstanding, not
in excess of such Tranche A Lender’s Proportionate Share (Commitment) of the
Total Term Loan Commitment at such time.

 

“Term Loan Maturity Date” means the earlier to occur of (i) the Scheduled Term
Loan Maturity Date and (ii) such earlier date on which the entire outstanding
principal balance of the Loans, together with all unpaid interest, fees, charges
and costs, become due and payable pursuant to the terms and conditions of the
Credit Agreement.

 

“Term Note” has the meaning set forth in Section 2.6(e) of the Credit Agreement.

 

“Thousand Springs” means Thousand Springs Wind Park, LLC, an Idaho limited
liability company.

 

“Title Insurer” means First American Title Insurance Company.

 

56 

 

 

“Title Policies” means, collectively, (a) the Title Policy (Burley Butte), (b)
the Title Policy (Camp Reed), (c) the Title Policy (Golden Valley), (d) the
Title Policy (Milner Dam), (e) the Title Policy (Oregon Trail), (f) the Title
Policy (Payne’s Ferry), (g) the Title Policy (Pilgrim Stage), (h) the Title
Policy (Salmon Falls), (i) the Title Policy (Thousand Springs), (j) the Title
Policy (Tuana Gulch), (k) the Title Policy (Yahoo Creek) and (l) the Title
Policy (O&M Building). The Title Policies must be in an aggregate amount equal
to $324,000,000 (representing the aggregate amount of the Total Tranche A
Construction Loan Commitment, the Total Tranche B Construction Loan Commitment,
the Total Tranche C Loan Commitment and the Total LC Loan Commitment).

 

“Title Policy (Burley Butte)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Burley Butte),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

“Title Policy (Camp Reed)” means that certain policy of title insurance issued
by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Camp Reed), issued
by the Title Insurer dated as of the Closing Date, including all amendments
thereto, endorsements thereof and substitutions or replacements therefor.

 

“Title Policy (Golden Valley)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Golden Valley),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

“Title Policy (Milner Dam)” means that certain policy of title insurance issued
by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Milner Dam), issued
by the Title Insurer dated as of the Closing Date, including all amendments
thereto, endorsements thereof and substitutions or replacements therefor.

 

“Title Policy (O&M Building)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the O&M Building, issued by the
Title Insurer dated as of the Closing Date, including all amendments thereto,
endorsements thereof and substitutions or replacements therefor.

 

“Title Policy (Oregon Trail)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Oregon Trail),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

“Title Policy (Payne’s Ferry)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Payne’s Ferry),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

57 

 

 

“Title Policy (Pilgrim Stage)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Pilgrim Stage),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

“Title Policy (Salmon Falls)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Salmon Falls),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

“Title Policy (Thousand Springs)” means that certain policy of title insurance
issued by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Thousand Springs),
issued by the Title Insurer dated as of the Closing Date, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

 

“Title Policy (Tuana Gulch)” means that certain policy of title insurance issued
by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Tuana Gulch), issued
by the Title Insurer dated as of the Closing Date, including all amendments
thereto, endorsements thereof and substitutions or replacements therefor.

 

“Title Policy (Yahoo Creek)” means that certain policy of title insurance issued
by the Title Insurer dated as of the Closing Date, as provided in Section
3.1(dd) of the Credit Agreement, in respect of the Project (Yahoo Creek), issued
by the Title Insurer dated as of the Closing Date, including all amendments
thereto, endorsements thereof and substitutions or replacements therefor.

 

“Total Completion” means the occurrence of Completion in respect of each Project
and completion of all upgrades or modifications necessary for each Project
(other than Project (Salmon Falls)) to generate and transmit electric energy in
all amounts up to and including its nameplate capacity.

 

“Total Completion Date” means the date on which Total Completion occurs.

 

“Total Construction Loan Commitment” has the meaning set forth in Section 2.1(b)
of the Credit Agreement.

 

“Total DSR LC Commitment” means $11,250,000, as such amount may be reduced from
time to time in accordance with the Credit Agreement.

 

“Total PPA LC Commitment” means $9,250,000, as such amount may be reduced from
time to time in accordance with the Credit Agreement.

 

“Total Term Loan Commitment” has the meaning set forth in Section 2.2(a) of the
Credit Agreement.

 

58 

 

 

“Total Tranche A Construction Loan Commitment” has the meaning set forth in
Section 2.1(a) of the Credit Agreement.

 

“Total Tranche B Construction Loan Commitment” has the meaning set forth in
Section 2.1(b) of the Credit Agreement.

 

“Total Tranche C Loan Commitment” has the meaning set forth in Section 2.3(a) of
the Credit Agreement

 

“Tranche A Construction Loan” has the meaning set forth in Section 2.1(a) of the
Credit Agreement.

 

“Tranche A Construction Loan Availability Period” means the period from the
Closing Date to the Tranche A Construction Loan Maturity Date.

 

“Tranche A Construction Loan Commitment” means the commitment of a Tranche A
Lender to make Tranche A Construction Loans to Borrower, up to an aggregate
amount, at any one time outstanding, not in excess of such Tranche A Lender’s
Proportionate Share (Commitment) of the Total Tranche A Construction Loan
Commitment at such time.

 

“Tranche A Construction Loan Maturity Date” means the earlier to occur of the
following: (a) the Term Conversion Date, (b) the Scheduled Tranche A
Construction Loan Maturity Date and (c) the date on which any Loan or LC Loan is
accelerated in accordance with Article IX of the Credit Agreement.

 

“Tranche A Construction Note” has the meaning set forth in Section 2.6(e) of the
Credit Agreement.

 

“Tranche A Lenders” means the lenders identified on Exhibit I to the Credit
Agreement as “Tranche A Lenders”.

 

“Tranche B Construction Loan” has the meaning set forth in Section 2.1(b) of the
Credit Agreement.

 

“Tranche B Construction Loan Availability Period” means the period from the
Closing Date to the Tranche B Construction Loan Maturity Date.

 

“Tranche B Construction Loan Commitment” means the commitment of a Tranche B
Lender to make Tranche B Construction Loans to Borrower, up to an aggregate
amount, at any one time outstanding, not in excess of such Tranche B Lender’s
Proportionate Share (Commitment) of the Total Tranche B Construction Loan
Commitment at such time.

 

59 

 

 

“Tranche B Construction Loan Maturity Date” means the earlier to occur of the
following: (a) 5 days after the date the last Borrower Subsidiary receives the
Cash Grant associated with its Project, (b) 90 days after the earlier of (i) the
date of Completion of the last Project and (ii) April 1, 2011, provided that
such 90 day period may be extended to 120 days if Administrative Agent (acting
at the direction of the Majority Lenders) reasonably determines that Borrower
has made all necessary applications and filings in a timely fashion and delay in
receipt of one or more Cash Grants is solely due to delay in processing of the
subject Cash Grant by the relevant Governmental Authority, (c) if the Term
Conversion Date has not occurred by the Scheduled Tranche A Construction Loan
Maturity Date, the Scheduled Tranche A Construction Loan Maturity Date and (d)
the date on which any Loan or LC Loan is accelerated in accordance with Article
IX of the Credit Agreement.

 

“Tranche B Construction Note” has the meaning set forth in Section 2.6(e) of the
Credit Agreement.

 

“Tranche B Lenders” means the lenders identified on Exhibit I to the Credit
Agreement as the “Tranche B Lenders”.

 

“Tranche C Lender” means the lenders identified on Exhibit I to the Credit
Agreement as “Tranche C Lenders”.

 

“Tranche C Loan Availability Period” means the period from the Closing Date to
the Salmon Falls Availability Termination Date.

 

“Tranche C Loan Commitments” means the commitment of a Tranche C Lender to make
Tranche C Loans to Borrower, up to an aggregate amount, at any one time
outstanding, not in excess of such Tranche C Lender’s Proportionate Share
(Commitment) of the Total Tranche C Loan Commitments at such time.

 

“Tranche C Loan Note” has the meaning set forth in Section 2.6(e) of the Credit
Agreement.

 

“Tranche C Loans” has the meaning set forth in Section 2.3(a) of the Credit
Agreement.

 

“Treasury Guidance” means the U.S. Treasury Department’s program guidance
publication entitled “Payments for Specific Energy Property in Lieu of Tax
Credits under the American Recovery and Reinvestment Act of 2009,” dated July
2009 and as revised March 2010, the Frequently Asked Questions and Answers
issued by the U.S. Treasury Department on January 8, 2010 and June 25, 2010 and
any other guidance, instructions, regulations or terms and conditions published
or issued by the U.S. Treasury Department in respect of the Cash Grant or any
application therefor.

 

“Treasury Regulation” means any regulation promulgated under the Code.

 

“Tuana Gulch” means Tuana Gulch Wind Park, LLC, an Idaho limited liability
company.

 

“Turbine Completion” in respect of a WTG, has the meaning set forth in the
Turbine Supply Agreement.

 

60 

 

 

“Turbine Supplier” means General Electric Company.

 

“Turbine Supply Agreement” means the Contract for the Sale of Power Generation
Equipment and Related Services, dated as of July 1, 2010, as amended by that
certain Amendment No. 1 dated as of August 9, 2010 between Borrower and the
Turbine Supplier and that certain letter agreement dated September 22, 2010
among Borrower and Turbine Supplier, and as assigned to each Borrower Subsidiary
pursuant to that certain Omnibus Assignment of Wind Turbines and Partial
Assignment of Contract for the Sale of Power Generation Equipment dated as of
October 6, 2010 among Borrower, each Borrower Subsidiary and Turbine Supplier

 

“Type” has the meaning set forth in Section 2.15 of the Credit Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York at
the relevant time; provided, that in the event that, by reason of mandatory
provisions of applicable law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s Lien (for the
benefit of the Secured Parties) on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, “UCC” means the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

 

“United States” or “U.S.” or “USA” means the United States of America.

 

“Units” has the meaning set forth in the Borrower Operating Agreement.



“Updated Base Case Projections” means any updates to the applicable Base Case
Projections delivered to Administrative Agent pursuant to Sections 5.21, 5.22 or
8.7(c) of the Credit Agreement.

 

“Upwind Array” means a single Upwind Turbine or wind energy project and all
Upwind Turbines located thereon.

 

“Upwind Array Event” means the erection of an Upwind Turbine that is not
included in a Project, which related Upwind Array could reasonably be expected
to have a material adverse impact on the power output of a Project, as
determined by the Wind Consultant (but in no event will a loss of power output
of 1.0% of the power output of a Project or less be considered a material
adverse impact).

 

“Upwind Turbine” means a wind turbine generator that is located upwind of a
Project and within seven kilometers of a WTG comprising a part of the Project.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act), Pub. L. 107-56 and all other United States laws and regulations
relating to money-laundering and terrorist activities.

 

61 

 

 

“Warranty Period” means the applicable warranty period described in Section 8.3
of the Operations Support Agreement.

 

“Wind Consultant” means AWS True Wind, LLC and any other Person from time to
time appointed by Borrower with the consent of the Majority Lenders to act as
Wind Consultant.

 

“Wind Consultant Closing Report” has the meaning set forth in Section 3.1(j) of
the Credit Agreement.

 

“Wind Consultant Conversion Report” has the meaning set forth in Section 5.22 of
the Credit Agreement.

 

“WREGIS” means the Western Renewable Energy Generation Information System or
other process for the registration, transfer and ownership of RECs adopted by
the parties pursuant to the applicable REC Agreement.

 

“WREGIS Operating Rules” means the operating rules and requirements adopted by
WREGIS.

 

“WTG” means each of Turbine Supplier’s GE model 1.5xle wind turbine generators,
together with the associated mechanical systems, electrical systems, control
systems, communication systems and towers.

 

“WTG Location Variance Event” has the meaning set forth in Section 5.22 of the
Credit Agreement.

 

“WTG Overleverage Amount” means, if a WTG Location Variance Event has occurred,
the amount (if any) of the Term Loans that, if borrowed by Borrower under the
Credit Agreement, would cause the Projected Debt Service Coverage Ratio to be
less than (a) 1.40:1.00 on a minimum quarterly and on an average quarterly basis
according to the P50 Production Scenario or (b) 1.00:1.00 on a minimum quarterly
and on an average quarterly basis according to the P99 Production Scenario, as
determined by the Administrative Agent (acting at the direction of, or with the
consent of, the Majority Lenders) as of the Term Conversion Date, in accordance
with the Term Conversion Date Base Case Projections.

 

“WTG Overleverage Term Loan Amount” means any remaining amount of the WTL
Overleverage Amount after application of any prepayments made by Borrower
pursuant to Section 2.8(c)(vii) of the Credit Agreement.

 

“Yahoo Creek” means Yahoo Creek Wind Park, LLC, an Idaho limited liability
company.

 

“Yahoo Creek Delay Security LC” means the letter of credit issued by the PPA
Letter of Credit Issuing Bank in favor of Idaho Power, substantially in the form
of Exhibit B-1, to be delivered by or on behalf of Yahoo Creek to Idaho Power
pursuant to Section 5.7 of the Power Purchase Agreement (Yahoo Creek).

 

62 

 

 

“Yahoo Creek PPA LC” means the letter of credit issued by the PPA Letter of
Credit Issuing Bank in favor of Idaho Power, substantially in the form of
Exhibit B-1, to be delivered by or on behalf of Yahoo Creek to Idaho Power prior
to the Operation Date of the Project (Yahoo Creek), under and as defined in the
Power Purchase Agreement (Yahoo Creek).

 



63 

 

 



ANNEX B

 

RULES OF INTERPRETATION

 

1.The singular includes the plural and the plural includes the singular. The
definitions of terms apply equally to the singular and plural forms of the terms
defined.

 

2.A reference to a Legal Requirement includes any amendment or modification to
such Legal Requirement, and all regulations, rulings and other Legal
Requirements promulgated under such Legal Requirement.

 

3.A reference to a Person includes its permitted successors, replacements and
assigns.

 

4.Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

 

5.The words “include,” “includes” and “including” are not limiting.

 

6.A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document. In the event of any conflict between the provisions of the Credit
Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices thereto)
and any Exhibit, Schedule, Annex or Appendix thereto, the provisions of the
Credit Agreement shall control.

 

7.References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time (to
the extent permitted under the Credit Documents) and in effect at any given
time.

 

8.The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

 

9.References to “days” mean calendar days, unless the term “Banking Days” shall
be used. References to a time of day mean such time in New York, New York,
unless otherwise specified.

 

10.Unless otherwise specified in the Credit Agreement to which this Annex B is
attached, whenever a payment is required to be made pursuant to such Credit
Agreement on a day that is not a Banking Day, such payment shall be made on the
next succeeding Banking Day. Whenever performance of a required action, other
than a payment, is due under the Credit Agreement to which this Annex B is
attached on a day that is not a Banking Day, such performance shall be made on
the next succeeding Banking Day.

 

 
 

 

11.The Credit Documents are the result of negotiations between, and have been
reviewed by Borrower, each Borrower Subsidiary, Administrative Agent, each
Letter of Credit Issuing Bank, each Lender and their respective counsel.
Accordingly, the Credit Documents shall be deemed to be the product of all
parties thereto, and no ambiguity shall be construed in favor of or against
Borrower, any Borrower Subsidiary, Administrative Agent, any Letter of Credit
Issuing Bank or any Lender.

 

12.Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “will” and “shall” shall be
construed to have the same meaning and effect.

 

13.In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.”

 

14.If, at any time after the Closing Date, Moody’s or S&P shall change its
respective system of classifications, then any Moody’s or S&P “rating” referred
to herein shall be considered to be at or above a specified level if it is at or
above the new rating which most closely corresponds to the specified level under
the old rating system.

 

2 

 

 



 

Execution Version

 

AMENDMENT NO. 1

TO THE CREDIT AGREEMENT AND THE PLEDGE AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT AND THE PLEDGE AND SECURITY
AGREEMENT (this “Amendment No. 1”), dated as of January 20, 2011, is made by and
among IDAHO WIND PARTNERS 1, LLC, a limited liability company organized under
the laws of Delaware (the “Borrower”), each wholly owned subsidiary of the
Borrower listed on Exhibit A hereto (each individually, a “Borrower Subsidiary”
and collectively, the “Borrower Subsidiaries”), CoBANK, ACB, as Incremental
Lender (the “Incremental Lender”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as Administrative Agent for the Lenders (the “Administrative
Agent”) and UNION BANK, N.A., as Collateral Agent for the Secured Parties (the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”)
acting on the instruction of the lenders party to the Credit Agreement (as
defined below) (the “Lenders”).

 

WHEREAS, reference is made to (i) the Credit Agreement, dated as of October 8,
2010, among the Borrower, the Borrower Subsidiaries, the Agents, the Lenders and
the other financial institutions party thereto (as amended, modified and
supplemented and in effect from time to time, the “Credit Agreement”) and (ii)
the Pledge and Security Agreement dated as of October 8, 2010, among the
Borrower, the Borrower Subsidiaries and the Collateral Agent (as amended,
modified and supplemented and in effect from time to time, the “Pledge and
Security Agreement”).

 

WHEREAS, the parties hereto have requested certain amendments be made to the
Credit Agreement and the Pledge and Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.    Definitions. All capitalized terms used, but not otherwise
defined, herein, including in the introductory and recital paragraphs above,
shall have the meanings assigned thereto in Annex A of the Credit Agreement. The
rules of interpretation contained in Sections 1.2 and 1.3 of the Credit
Agreement shall apply to this Amendment No. 1 as if set forth in this Amendment
No. 1. References in the Credit Agreement and the Pledge and Security Agreement
(including references in the Credit Agreement and the Pledge and Security
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement and the Pledge and Security Agreement, as
applicable, each as amended hereby.

 

SECTION 2.    Incremental Lender Joinder. The Incremental Lender hereby agrees
to become a party, as a Lender, to the Credit Agreement for all purposes thereof
on the terms set forth therein as of the Effective Date, and to be bound by, and
benefit from, the terms of the Credit Agreement and the other Credit Documents,
as applicable, as a Lender and a Secured Party thereunder.

 

   

 

 

SECTION 3.    Incremental Lender Amendments to the Credit Agreement. Subject to
the satisfaction of the conditions precedent specified in Section 7 below, the
Borrower, the Borrower Subsidiaries, the Administrative Agent (on behalf of the
Lenders currently party to the Credit Agreement) and the Incremental Lender
hereby agree that the Credit Agreement is hereby amended as follows:

 

(a)The second sentence of Section 2.1(a) of the Credit Agreement is hereby
amended and replaced in its entirety as follows:

 

“The aggregate amount of the Tranche A Construction Loan Commitments shall not
exceed $157,500,000 (such amount, as may be reduced from time to time in
accordance with the terms hereof, the “Total Tranche A Construction Loan
Commitment”).”

 

(b)The first sentence of Section 2.2(a) of the Credit Agreement is hereby
amended and replaced in its entirety as follows:

 

“Subject to the terms and provisions set forth in this Credit Agreement, each
Tranche A Lender agrees, severally but not jointly, to make to Borrower on the
Term Conversion Date such loan as Borrower may request under Section 2.2(b)
(individually, a “Term Loan”; and, collectively, the “Term Loans”), in an
aggregate principal amount not to exceed such Tranche A Lender’s Proportionate
Share (Commitment) of the Total Term Loan Commitment. The aggregate amount of
the Term Loan Commitments available to Borrower on the Term Conversion Date
shall be the lesser of (i) $157,500,000 and (ii) the aggregate principal amount
of the Tranche A Construction Loans then outstanding as of the Term Conversion
Date (after giving effect to any prepayments of the Tranche A Construction Loans
to be made by Borrower on the Term Conversion Date pursuant to Section
2.8(c)(vii), if applicable) together with all accrued and unpaid interest, fees
and costs and other amounts payable under the Credit Documents with respect
thereto (such amount, as may be reduced from time to time in accordance with the
terms hereof, the “Total Term Loan Commitment”).”

 

(c)The following two sentences are hereby added to the end of Section 2.17(a) of
the Credit Agreement in their entirety:

 

Amendment No. 1 is an Incremental Amendment and constitutes the full utilization
of Borrower’s right to request an Incremental Tranche A Construction Loan
Commitment Increase pursuant to this Section 2.17(a), and Section 2.17(d) below
applies to the Tranche A Construction Loan Commitments established thereunder.
Accordingly, notwithstanding anything herein to the contrary, following the
effectiveness of Amendment No. 1, Borrower shall have no right to issue a
Commitment Increase Notice in respect of any Tranche A Construction Loan
Commitments or otherwise request an Incremental Tranche A Construction Loan
Commitment Increase.

 

2 

 

 

(d)Exhibit I to the Credit Agreement is hereby amended and replaced in its
entirety as set forth on Exhibit B hereto.

 

(e)Exhibit K to the Credit Agreement is hereby amended and replaced in its
entirety as set forth on Exhibit C hereto.

 

SECTION 4.    Additional Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions precedent specified in Section 7 below, the
Borrower, the Borrower Subsidiaries, the Administrative Agent (on behalf of the
Lenders currently party to the Credit Agreement) hereby agree that the Credit
Agreement is hereby amended as follows:

 

(a)The following Section 5.33 is hereby added to Article V of the Credit
Agreement in its entirety:

 

“5.33      CoBank Equity and Security.

 

(a)        So long as CoBank is a Lender hereunder, Borrower will acquire equity
in CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan, except that the maximum amount of equity
that Borrower may be required to purchase in CoBank in connection with the Loans
made by CoBank may not exceed the maximum amount permitted by the Bylaws and the
Capital Plan at the time this Agreement is entered into. Borrower (x)
acknowledges receipt of that certain electronic transmission from CoBank and
received by GE Member, dated as of January 3, 2011, attaching a copy of each of
(i) CoBank’s annual report for the calendar year ended December 31, 2009, dated
as of March 1, 2010, (ii) CoBank’s quarterly report for the calendar quarter
ended September 30, 2010, dated as of November 9, 2010, (iii) CoBank’s Notice to
Prospective Stockholders and (iv) CoBank’s Bylaws and Capital Plan, which in the
case of clause (iv) collectively describe the nature of all of Borrower’s stock
and other equities in CoBank acquired in connection with its patronage loan from
CoBank (the “CoBank Equities”) as well as capitalization requirements, and (y)
agrees to be bound by the terms thereof.

 

(b)        Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan
shall govern (x) the rights and obligations of the parties with respect to the
CoBank Equities and any patronage refunds or other distributions made on account
thereof or on account of Borrower’s patronage with CoBank, (y) Borrower’s
eligibility for patronage distributions from CoBank (in the form of CoBank
Equities and cash) and (z) patronage distributions, if any, in the event of a
sale of a participation interest. CoBank reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis.

 

3 

 

 

(c)        Each party hereto acknowledges that CoBank has a statutory first Lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that Borrower may now own or hereafter acquire, which statutory
lien shall be for CoBank’s sole and exclusive benefit. The CoBank Equities shall
not constitute security for the Obligations due to any other Lender. To the
extent that any of the Credit Documents creates a Lien on the CoBank Equities or
on patronage accrued by CoBank for the account of Borrower (including, in each
case, proceeds thereof), each such Lien shall be for CoBank’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder. Neither the
CoBank Equities nor any accrued patronage shall be offset against the
Obligations except that, in the event of an Event of Default, CoBank may elect
to apply the cash portion of any patronage distribution or retirement of equity
to Obligations due to CoBank under this Agreement. Borrower acknowledges that
any corresponding tax liability associated with such application is the sole
responsibility of Borrower. CoBank shall have no obligation to retire the CoBank
Equities upon any Event of Default or Default by Borrower, any Borrower
Subsidiary, or any other Credit Party, or at any other time, either for
application to the Obligations or otherwise.”

 

(b)Annex A to the Credit Agreement is hereby amended by adding the following
definitions in alphabetical order:

 

(i)““Amendment No. 1” means that certain Amendment No. 1 to the Credit Agreement
and the Pledge and Security Agreement (as defined therein), dated as of January
20, 2011, among Borrower, each Borrower Subsidiary, CoBank, Administrative Agent
and Collateral Agent.”

 

(ii)““CoBank” means CoBank, ACB.”

 

(iii)““CoBank’s Bylaws and Capital Plan” means collectively, the Bylaws of
CoBank, effective as of April 1, 2009 and the Capital Plan of CoBank, dated
January 2010 (as each may be amended from time to time).”

 

(iv)““CoBank Equities” has the meaning set forth in Section 5.33(a) of the
Credit Agreement.”

 

(c)The definition of “Credit Documents” is hereby amended and replaced in its
entirety as follows:

 

““Credit Documents” means, collectively, the Credit Agreement, the Notes,
Amendment No. 1, the Collateral Documents, the Letters of Credit, the Interest
Rate Hedging Agreements, the Member Indemnity Agreements and any other loan or
security agreements, fee letter agreements or letter agreements or similar
documents, agreements or instruments entered into in connection with any of the
foregoing.

 

4 

 

 

(d)The definition of “Majority Lenders” is hereby amended and replaced in its
entirety as follows:

 

““Majority Lenders” means at any time, Lenders having in excess of 50.00% of the
sum of the total outstanding Loans, DSR LC Exposure and PPA LC Exposure.”

 

(e)Clause (b) of the definition of “Permitted Investments” is hereby amended and
replaced in its entirety as follows:

 

“(b) the Borrower, (i) investments in the equity of Borrower Subsidiaries, (ii)
investments in Indebtedness issued by the Borrower Subsidiaries and (iii)
investments in the CoBank Equities and any other stock or securities of, or
investments in, CoBank or its investment services or programs.”

 

(f)The definition of “Permitted Liens” is hereby amended and replaced in its
entirety as follows:

 

5 

 

 

““Permitted Liens” means (a) the Liens, rights and interests of the Agents, the
Letter of Credit Issuing Banks, the Lenders and the Hedge Counterparties as
provided in the Operative Documents; (b) Liens imposed by any Governmental
Authority for Taxes and Other Taxes not yet due or being contested in good faith
and by appropriate proceedings, so long as (i) a bond or other security
reasonably acceptable to the Administrative Agent has been posted or (ii)
appropriate reserves have been established in accordance with GAAP; in each
case, in such manner and amount as to assure Administrative Agent that any
Taxes, assessments or other charges determined to be due will be promptly paid
in full when such contest is determined; (c) solely in respect of the Borrower
Subsidiaries, materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens arising in the ordinary course of business or in the
restoration, repair or replacement of a Project in accordance with the Credit
Agreement, or, prior to Total Completion, in connection with the construction of
a Project, either for amounts not yet due or for amounts being contested in good
faith and by appropriate proceedings and in each case so long as (i) appropriate
reserves have been established in accordance with GAAP or (ii) a bond or other
security has been posted or provided in such manner and amount as to assure that
any amount determined to be due will be promptly paid in full when such contest
is determined; (d) solely in respect of the Borrower Subsidiaries, easements,
rights-of-way and other encumbrances on title to Real Property shown in the
Title Policies; (e) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, social security
and other Legal Requirements and that do not in the aggregate materially impair
the use of the property or assets of an Obligor or the value of such property or
assets for the purposes of such business; (f) Liens in an aggregate amount not
in excess of $500,000 per Obligor arising out of judgments or awards so long as
an appeal or proceeding for review is being prosecuted in good faith and for the
payment of which adequate cash reserves in accordance with GAAP, bonds or other
security reasonably acceptable to the Administrative Agent have been provided
therefor; (g) Liens, deposits or pledges to secure statutory obligations or
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or for purposes of like general nature in the
ordinary course of the business of an Obligor not in excess of $25,000 in the
aggregate per Obligor and $250,000 in the aggregate among all Obligors; (h) with
respect to a Borrower Subsidiary only, Liens on assets (real or personal) of a
Borrower Subsidiary which assets collectively have a fair market value of less
than $25,000 in the aggregate per Borrower Subsidiary and $250,000 in the
aggregate among all Borrower Subsidiaries; (i) Liens securing Indebtedness of an
Obligor (x) evidencing the deferred purchase price of newly acquired property or
incurred to finance the acquisition of or improvement of equipment of an Obligor
(pursuant to purchase money mortgages, whether owed to the seller or a third
party) used in the ordinary course of business of an Obligor in an aggregate
principal amount at any one time outstanding not to exceed $25,000 in the
aggregate per Obligor and $250,000 in the aggregate among all Obligors (provided
that such Indebtedness is incurred within 90 days following the acquisition of
such equipment or property), and (y) in respect of capitalized lease liabilities
of an Obligor; provided that the aggregate amount of all Indebtedness
outstanding pursuant to this clause shall not at any time exceed $25,000 in the
aggregate per Obligor and $250,000 in the aggregate among all Obligors; (j)
Liens that are contractual rights of set-off relating to (x) the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (y) purchase orders and other agreements entered into with
suppliers to and customers of an Obligor in the ordinary course of business or
(z) licenses or sublicenses of intellectual property granted in the ordinary
course of business; (k) statutory Liens of depository or collecting banks on
items in collection and any accompanying documents or the proceeds thereof, (l)
extensions, renewals and replacements of any of the foregoing Liens to the
extent and for so long as (i) the Indebtedness secured thereby remains
outstanding and does not increase and (ii) such Lien shall not apply to any
other property or asset than such property or assets covered by such Lien prior
to such extension or renewal and (m) solely in respect of the Borrower, CoBank’s
statutory Lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on the CoBank Equities.”

 

6 

 

 

SECTION 5.    Amendments to the Pledge and Security Agreement. Subject to the
satisfaction of the conditions precedent specified in Section 7 below, the
Borrower, the Borrower Subsidiaries, the Collateral Agent (on behalf of the
Secured Parties) and the Administrative Agent (on behalf of the Lenders
currently party to the Credit Agreement) hereby agree that the Pledge and
Security Agreement is hereby amended as follows:

 

(a)Section 1 of the Pledge and Security Agreement is hereby amended by adding
the following definitions in alphabetical order:

 

(i)““CoBank” has the meaning given in the Credit Agreement.”

 

(ii)““CoBank Equities” has the meaning given in the Credit Agreement.”

 

(b)Section 3(d) of the Pledge and Security Agreement is hereby amended and
replaced in its entirety as follows:

 

“(d) As used herein, “Excluded Property” means (i) any motor vehicles, aircraft
or rolling stock owned or leased by such Grantor and (ii) the CoBank Equities
and any other stock or securities of, or investment by Borrower in, CoBank or
its investment services or programs.”

 

SECTION 6.    Representations and Warranties.

 

(a)Borrower and each Borrower Subsidiary hereby represent and warrant to the
other parties hereto that (i) this Amendment No. 1 has been duly authorized,
executed and delivered by such party and each of this Amendment No. 1 and the
Credit Agreement and the Pledge and Security Agreement as amended hereby
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, (ii) as of the date hereof,
each representation and warranty of an Idaho Wind Entity set forth in Article IV
of the Credit Agreement and the other Credit Documents shall be true and correct
in all material respects as if made on the date of hereof (except to the extent
expressly made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date), (iii) as of the date hereof, and after giving effect to this Amendment
No. 1, no Default, Event of Default or Material Adverse Effect has occurred and
is continuing, and (iv) except as expressly set forth herein, each of the Credit
Documents is and shall remain unchanged and in full force and effect and nothing
in this Amendment No. 1 shall abrogate, prejudice, diminish or otherwise affect
any powers, right, remedies or obligations of any Person arising before the date
of this Amendment No. 1.

 

7 

 

 

(b)The Incremental Lender hereby (i) represents and warrants to the other
parties hereto that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment No. 1 and
become party to the Credit Agreement; and (ii)(A) agrees that it will
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (B) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (C) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Amendment No. 1 and the Credit Agreement are required to be performed by it as a
Lender having Commitments of the Class to be held by it.

 

SECTION 7.    Conditions Precedent. This Amendment No. 1 shall become effective
on and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:

 

(a)Delivery to the Administrative Agent of executed counterparts of this
Amendment No. 1 from each party hereto.

 

(b)Each representation and warranty of an Idaho Wind Entity set forth in Section
6(a)(ii) of this Amendment No. 1 and the other Credit Documents shall be true
and correct in all material respects as if made on the date hereof (except to
the extent expressly made as of an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date).

 

(c)No Default or Event of Default shall have occurred and be continuing or will
result from the requested Commitment Increase.

 

(d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect.

 

8 

 

 

(e)Delivery to the Administrative Agent of Updated Base Case Projections in form
and substance reasonably satisfactory to Administrative Agent, which Updated
Base Case Projections shall demonstrate that the requested Commitment Increase
will not reduce the Projected Debt Service Coverage Ratio according to (i) the
P50 Production Scenario to less than 1.40:1.00, on a minimum quarterly and on an
average quarterly basis and (ii) the P99 Production Scenario to less than
1.00:1.00, on a minimum quarterly and on an average quarterly basis.

 

(f)Delivery to the Incremental Lender of reliance letters in respect of the
legal opinions provided to the Administrative Agent pursuant to Sections 3.1(l)
and 3.5(l) of the Credit Agreement.

 

(g)Delivery to the Incremental Lender of a Tranche A Construction Note
evidencing the Tranche A Construction Loans of the Incremental Lender, with
appropriate insertions as to date and the outstanding principal amount.

 

(h)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement, including all fees and costs
of counsel as of the Effective Date and all fees and expenses incurred by the
Agents (including the payment of a fee in the amount of 2.25% of the Incremental
Tranche A Construction Loan Commitment Increase to the Administrative Agent on
behalf of the Incremental Lender due and payable in connection with the
transaction contemplated hereunder and in accordance with the terms of the
Credit Agreement), whether incurred before or after the date hereof, in
connection with the execution and delivery of this Amendment No. 1, including,
without limitation, the reasonable fees and expenses of counsel.

 

(i)Delivery to the relevant Agent of any documentation required to be delivered
by the Incremental Lender pursuant to the terms of the Credit Agreement, duly
completed and executed by the Incremental Lender.

 

SECTION 8.    Miscellaneous.

 

8.01. The amendments provided in Sections 3, 4 and 5 hereof shall be applicable
solely with respect to those matters expressly provided therein and no other
amendments, waivers or consents may be construed or implied.

 

8.02.    Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment No. 1 shall abrogate, prejudice, diminish or otherwise affect any
powers, right, remedies or obligations of any Person arising before the date of
this Amendment No. 1. Any reference in the Credit Agreement, the Pledge and
Security Agreement or in any documents or instruments required thereunder or
annexes or schedules thereto referring to the Credit Agreement or the Pledge and
Security Agreement shall be deemed to refer to the Credit Agreement or the
Pledge and Security Agreement, as applicable, as amended by this Amendment No.
1.

 

8.03.    Credit Document. This Amendment No. 1 shall constitute a Credit
Document.

 

9 

 

 

8.04.    GOVERNING LAW. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.05.    Counterparts; Integration; Effectiveness. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Amendment No. 1 may
execute this Amendment No. 1 by signing any such counterpart; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. The delivery of an executed counterpart of a signature page of this
Amendment No. 1 by electronic means, including by facsimile or by “.pdf”
attachment to email, shall be effective as valid delivery of a manually executed
counterpart of this Amendment No. 1. This Amendment No. 1 constitutes the entire
agreement and understanding among the parties to this Amendment No. 1 with
respect to the matters covered by this Amendment No. 1 and supersede any and all
prior agreements and understandings, written or oral, with respect to such
matters. This Amendment No. 1 shall become effective on the Effective Date.

 

8.06.    Successors and Assigns. This Amendment No. 1 shall be binding upon and
inure to the benefit of the parties to this Amendment No. 1 and their respective
successors and permitted assigns.

 

[Signature Pages Follow]

 

10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower         By: RP Wind ID LLC   its
Managing Member         By: /s/ Steven I. Eisenberg     Steven I. Eisenberg    
Managing Director

 

   

 

 

    BURLEY BUTTE WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           CAMP REED WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           GOLDEN VALLEY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  MILNER DAM WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           OREGON TRAIL WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           PAYNE’S FERRY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  PILGRIM STAGE STATION WIND PARK, LLC,     an Idaho limited liability company,
    as Borrower Subsidiary           SALMON FALLS WIND PARK, LLC,     an Idaho
limited liability company,     as Borrower Subsidiary           THOUSAND SPRINGS
WIND PARK, LLC,     an Idaho limited liability company,     as Borrower
Subsidiary           TUANA GULCH WIND PARK, LLC,     an Idaho limited liability
company,     as Borrower Subsidiary           YAHOO CREEK WIND PARK, LLC,     an
Idaho limited liability company,     as Borrower Subsidiary

 

  By: /s/ Steven I. Eisenberg     Steven I. Eisenberg     Managing Director

 

   

 

 

  COBANK, ACB,   as Incremental Lender         By: /s/ Lori Kepner    
Name:  Lori Kepner     Title:    Vice President

 

   

 

 

  tHE Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch,   as Administrative Agent         By: /s/ Billy
Tracy     Name:   Billy Tracy     Title: Vice President & Manager

 

   

 

 

  UNION BANK, N.A.,   as Collateral Agent         By: /s/ Eva Aryeetey    
Name:  Eva Aryeetey     Title:    Vice President

 

   

 





 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT
AND
AMENDMENT NO. 1 TO THE DEPOSITARY AGREEMENT

 

This AMENDMENT NO. 2 TO THE CREDIT AGREEMENT AND AMENDMENT NO. 1 TO THE
DEPOSITARY AGREEMENT (this “Amendment”), dated as of March 30, 2011, is made by
and among IDAHO WIND PARTNERS 1, LLC, a limited liability company organized
under the laws of Delaware (the “Borrower”), each wholly owned subsidiary of the
Borrower listed on Exhibit A hereto (each individually, a “Borrower Subsidiary”
and collectively, the “Borrower Subsidiaries”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Administrative Agent for the Lenders (the
“Administrative Agent”) acting on the instruction of the lenders party to the
Credit Agreement (as defined below) (the “Lenders”) and UNION BANK, N.A., as
Collateral Agent for the Secured Parties (the “Collateral Agent”, and together
with the Administrative Agent, the “Agents”) and as bank and securities
intermediary (the “Depositary Bank”).

 

WHEREAS, reference is made to the Credit Agreement, dated as of October 8, 2010,
among the Borrower, the Borrower Subsidiaries, the Administrative Agent, Union
Bank, N.A., as Collateral Agent, the Lenders and the other financial
institutions party thereto (as amended, modified and supplemented and in effect
from time to time, the “Credit Agreement”).

 

WHEREAS, reference is made to the Depositary Agreement, dated as of October 8,
2010, among the Borrower, the Borrower Subsidiaries, the Agents and the
Depositary Bank (as amended, modified and supplemented and in effect from time
to time, the “Depositary Agreement”).

 

WHEREAS, the parties hereto have requested that certain amendments be made to
the Credit Agreement and the Depositary Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.    Definitions. All capitalized terms used, but not otherwise
defined, herein, including in the introductory and recital paragraphs above,
shall have the meanings assigned thereto in Annex A of the Credit Agreement. The
rules of interpretation contained in Sections 1.2 and 1.3 of the Credit
Agreement shall apply to this Amendment as if set forth in this Amendment.
References in the Credit Agreement and the Depositary Agreement (including
references in the Credit Agreement and the Depositary Agreement as amended
hereby) to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit
Agreement and the Depositary Agreement, as applicable, each as amended hereby.

 

 

 

 

Section 2.    Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent specified in Section 5 below, the Borrower, the
Borrower Subsidiaries and the Administrative Agent (on behalf of the Lenders
currently party to the Credit Agreement) hereby agree that the Credit Agreement
is hereby amended as follows:

 

(a)The list of Annexes, Exhibits and Schedules to the Credit Agreement is hereby
amended by adding a new Exhibit P in the form attached hereto as Exhibit B in
alphabetical order to the Miscellaneous list of Exhibits to the Credit Agreement
as follows:

 

“Exhibit P         Form of Annual Operating Budget”

 

(b)Section 3.7(q) of the Credit Agreement is hereby amended and replaced in its
entirety as follows:

 

“(q) Annual Operating Budget. Delivery to Administrative Agent of the Annual
Operating Budget with respect to the Projects as provided in Section 5.10.”

 

(c)Clauses (A) and (G) of Section 5.5(d)(i) of the Credit Agreement are hereby
amended and replaced in their entirety as follows:

 

“(A) such Project’s compliance with each material category in the then current
Annual Operating Budget,”

 

“(G) replacement of equipment not contemplated by the then current Annual
Operating Budget of value in excess of $250,000 in the aggregate per Project,”

 

(d)Section 5.10(b) of the Credit Agreement is hereby amended and replaced in its
entirety as follows:

 

 2 

 

 

“(b) On or before 45 days prior to Completion, Borrower shall adopt an operating
plan and a budget for the Projects, detailed by calendar month of anticipated
revenues, Debt Service, proposed member distributions, maintenance, repair and
operation expenses (including reasonable allowance for contingencies and working
capital), maintenance reserves and all other anticipated O&M Costs for the
Projects for the period from Completion to the conclusion of the first full
fiscal year thereafter, such operating plan and budget to be substantially in
the form of Exhibit P (the “Annual Operating Budget”) and shall re-assess the
scheduling and probable cost of each item of maintenance for the Projects and
include a timetable and budget therefor in such Annual Operating Budget. Not
less than 60 days in advance of the beginning of each fiscal year after the Term
Conversion Date, Borrower shall adopt a draft Annual Operating Budget for the
Projects for the ensuing fiscal year. Copies of the draft Annual Operating
Budget for the initial year and each subsequent year of operation of the
Projects shall be promptly furnished to Administrative Agent for the review and
approval by Administrative Agent (in consultation with the Independent Engineer)
45 days in advance of Completion and 60 days in advance of the beginning of each
fiscal year after the Term Conversion Date. Borrower shall incorporate
reasonable suggestions of Administrative Agent and the Lenders into the final
Annual Operating Budget, which shall be prepared no less than 30 days in advance
of Completion and the beginning of each fiscal year thereafter. Borrower shall
operate and maintain each Project, or cause each Project to be operated and
maintained, in accordance with the Annual Operating Budget as approved by
Administrative Agent in consultation with the Independent Engineer; provided
that the Obligors collectively shall not exceed any individual line item in the
Annual Operating Budget by more than 15% of the budgeted amount therefor for the
applicable fiscal year, and shall not exceed in the aggregate for all line items
in the Annual Operating Budget by more than 10% of the budgeted amount therefor
for the applicable fiscal year; provided, further that the Annual Operating
Budget may be amended with Administrative Agent’s prior written consent in
consultation with the Independent Engineer and in such event Borrower shall
operate and maintain the Projects, or cause the Projects to be operated and
maintained, within such Annual Operating Budget, as so amended and subject to
the proviso set forth above. If Administrative Agent does not approve the Annual
Operating Budget, Administrative Agent shall notify Borrower of the items which
are disapproved and the reason for such disapproval, and until such Annual
Operating Budget is so approved, the Annual Operating Budget most recently in
effect shall continue to apply, except that (i) any inflation indexes or
escalators contained in any Project Documents shall be applied, and (ii) any
items of the then-proposed Annual Operating Budget that have been approved shall
be given effect in substitution of the corresponding items in the Annual
Operating Budget most recently in effect.”

 

(e)Section 6.5(c) of the Credit Agreement is hereby amended and replaced in its
entirety as follows:

 

“(c) fees and expense reimbursements to the Manager provided for under the
Management Services Agreements in accordance with the Annual Operating Budget;”

 

(f)Section 6.12(b)(ii)(E)(2) of the Credit Agreement is hereby amended and
replaced in its entirety as follows:

 

“(2) the amounts specified in the Annual Operating Budget with respect thereto;”

 

 3 

 

 

(g)The last sentence in the definition of “O&M Costs” is hereby amended and
replaced in its entirety as follows:

 

“Other than the variances permitted under Section 5.10(b) of the Credit
Agreement, O&M Costs shall not include items not set forth in the Annual
Operating Budget or, with respect to items set forth in the Annual Operating
Budget, expenses, costs or other amounts in excess of the amounts set forth in
the Annual Operating Budget for any such items.”

 

(h)The definition of “Scheduled Term Loan Maturity Date” is hereby amended and
replaced in its entirety as follows:

 

““Scheduled Term Loan Maturity Date” means December 31, 2027.”

 

(i)The definition of “Scheduled LC Facility Maturity Date” is hereby amended and
replaced in its entirety as follows:

 

““Scheduled LC Facility Maturity Date” means the earlier of (i) April 1, 2018
and (ii) the seventh (7th) anniversary of the Term Conversion Date.”

 

(j)The definition of “Scheduled Tranche A Construction Loan Maturity Date” is
hereby amended and replaced in its entirety as follows:

 

““Scheduled Tranche A Construction Loan Maturity Date” means April 15, 2011.”

 

Section 3.    Amendments to the Depositary Agreement. Subject to the
satisfaction of the conditions precedent specified in Section 5 below, the
Borrower, the Borrower Subsidiaries, the Administrative Agent (on behalf of the
Lenders currently party to the Credit Agreement), the Collateral Agent and the
Depositary Bank hereby agree that the Depositary Agreement is hereby amended as
follows:

 

(a)The proviso in Section 4.2(b), clause first of the Depositary Agreement is
hereby amended and replaced in its entirety as follows:

 

“provided that, in each case, such amounts have not previously been the subject
of a transfer and are in accordance with the Annual Operating Budget;”

 

(b)The proviso in Section 4.2(c) clause first of the Depositary Agreement is
hereby amended and replaced in its entirety as follows:

 

“provided that, in each case, such amounts have not previously been the subject
of a transfer and are in accordance with the Annual Operating Budget;”

 

 4 

 

 

(c)The reference to “Annual Operating Budgets” in the first sentence of
Section 4.7(b) of the Depositary Agreement is hereby amended and replaced in its
entirety with “Annual Operating Budget”.

 

Section 4.    Representations and Warranties. Borrower and each Borrower
Subsidiary hereby represent and warrant to the other parties hereto that
(i) this Amendment has been duly authorized, executed and delivered by such
party and each of this Amendment and the Credit Agreement and the Depositary
Agreement as amended hereby constitutes a legal, valid and binding obligation of
such party, enforceable against such party in accordance with its terms, (ii) as
of the date hereof, each representation and warranty of an Idaho Wind Entity set
forth in Article IV of the Credit Agreement and the other Credit Documents shall
be true and correct in all material respects as if made on the date of hereof
(except to the extent expressly made as of an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date), (iii) as of the date hereof, and after giving effect
to this Amendment, no Default, Event of Default or Material Adverse Effect has
occurred and is continuing, and (iv) except as expressly set forth herein, each
of the Credit Documents is and shall remain unchanged and is in full force and
effect and nothing in this Amendment shall abrogate, prejudice, diminish or
otherwise affect any powers, right, remedies or obligations of any Person
arising before the date of this Amendment.

 

Section 5.    Conditions Precedent. This Amendment shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

 

(a)Delivery to the Agents of executed counterparts of this Amendment from each
party hereto.

 

(b)Each representation and warranty of an Idaho Wind Entity set forth in
Section 4 of this Amendment and the other Credit Documents shall be true and
correct in all material respects as if made on the date hereof (except to the
extent expressly made as of an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such date).

 

(c)No Default or Event of Default shall have occurred and be continuing, or
result from this Amendment.

 

(d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect.

 

(e)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement and the Depositary Agreement,
including all fees and costs of counsel as of the Effective Date and all fees
and expenses incurred by the Agents and the Depositary Bank, whether incurred
before or after the date hereof, in connection with the execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
expenses of counsel.

 

 5 

 

 

Section 6.    Miscellaneous.

 

6.01.    The amendments provided in Sections 2 and 3 hereof shall be applicable
solely with respect to those matters expressly provided therein and no other
amendments, waivers or consents may be construed or implied.

 

6.02.    Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment shall abrogate, prejudice, diminish or otherwise affect any powers,
right, remedies or obligations of any Person arising before the date of this
Amendment. Any reference in the Credit Agreement, the Depositary Agreement or in
any documents or instruments required thereunder or annexes or schedules thereto
referring to the Credit Agreement or the Depositary Agreement shall be deemed to
refer to the Credit Agreement or the Depositary Agreement, as applicable, each
as amended by this Amendment.

 

6.03.    Credit Document. This Amendment shall constitute a Credit Document.

 

6.04. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.05.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Amendment may
execute this Amendment by signing any such counterpart; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. The delivery of an executed counterpart of a signature page of this
Amendment by electronic means, including by facsimile or by “.pdf” attachment to
email, shall be effective as valid delivery of a manually executed counterpart
of this Amendment. This Amendment constitutes the entire agreement and
understanding among the parties to this Amendment with respect to the matters
covered by this Amendment and supersedes any and all prior agreements and
understandings, written or oral, with respect to such matters. This Amendment
shall become effective on the Effective Date.

 

6.06.    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties to this Amendment and their respective successors
and permitted assigns.

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower         By:   RP Wind ID LLC   its
Managing Member         By: /s/ Steven I. Eisenberg     Name:   Steven I.
Eisenberg     Title:     Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Depositary Agreement

 

 

 

 

    BURLEY BUTTE WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           CAMP REED WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           GOLDEN VALLEY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  MILNER DAM WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           OREGON TRAIL WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           PAYNE’S FERRY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  PILGRIM STAGE STATION WIND PARK, LLC,     an Idaho limited liability company,
    as Borrower Subsidiary           SALMON FALLS WIND PARK, LLC,     an Idaho
limited liability company,     as Borrower Subsidiary           THOUSAND SPRINGS
WIND PARK, LLC,     an Idaho limited liability company,     as Borrower
Subsidiary           TUANA GULCH WIND PARK, LLC,     an Idaho limited liability
company,     as Borrower Subsidiary           YAHOO CREEK WIND PARK, LLC,     an
Idaho limited liability company,     as Borrower Subsidiary

 

  By:   /s/ Steven I. Eisenberg     Name:    Steven I. Eisenberg     Title:
     Managing Director

 

Signature Page to Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Depositary Agreement

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI   UFJ, LTD., NEW YORK BRANCH,   as Administrative
Agent         By: /s/ Billy Tracy     Name:   Billy Tracy    
Title:     Director

 

Signature Page to Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Depositary Agreement

 

 

 

 

  UNION BANK, N.A.,   as Collateral Agent         By: /s/ EVA ARYEETEY    
Name:   EVA ARYEETEY     Title:     VICE PRESIDENT

 

Signature Page to Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Depositary Agreement

 

 

 

 

 

  UNION BANK, N.A.,   as Depositary Bank         By: /s/ EVA ARYEETEY    
Name:   EVA ARYEETEY     Title:     VICE PRESIDENT

 

Signature Page to Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Depositary Agreement

 

 

 





 

Execution Version

 

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

AND

AMENDMENT NO. 2 TO THE DEPOSITARY AGREEMENT

 

This AMENDMENT NO. 3 TO THE CREDIT AGREEMENT AND AMENDMENT NO. 2 TO THE
DEPOSITARY AGREEMENT (this “Amendment”), dated as of May 9, 2011, is made by and
among IDAHO WIND PARTNERS 1, LLC, a limited liability company organized under
the laws of Delaware (the “Borrower”), each wholly owned subsidiary of the
Borrower listed on Appendix A hereto (each individually, a “Borrower Subsidiary”
and collectively, the “Borrower Subsidiaries”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Administrative Agent for the Lenders (the
“Administrative Agent”) acting on the instruction of the lenders party to the
Credit Agreement (as defined below) (the “Lenders”) and UNION BANK, N.A., as
Collateral Agent for the Secured Parties (the “Collateral Agent”, and together
with the Administrative Agent, the “Agents”) and as bank and securities
intermediary (the “Depositary Bank”).

 

WHEREAS, reference is made to the Credit Agreement, dated as of October 8, 2010,
among the Borrower, the Borrower Subsidiaries, the Administrative Agent, Union
Bank, N.A., as Collateral Agent, the Lenders and the other financial
institutions party thereto (as amended, modified and supplemented and in effect
from time to time, the “Credit Agreement”).

 

WHEREAS, reference is made to the Depositary Agreement, dated as of October 8,
2010, among the Borrower, the Borrower Subsidiaries, the Agents and the
Depositary Bank (as amended, modified and supplemented and in effect from time
to time, the “Depositary Agreement”).

 

WHEREAS, the parties hereto have requested that certain amendments be made to
the Credit Agreement and the Depositary Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.    Definitions. All capitalized terms used, but not otherwise
defined, herein, including in the introductory and recital paragraphs above,
shall have the meanings assigned thereto in Annex A of the Credit Agreement. The
rules of interpretation contained in Sections 1.2 and 1.3 of the Credit
Agreement shall apply to this Amendment as if set forth in this Amendment.
References in the Credit Agreement and the Depositary Agreement (including
references in the Credit Agreement and the Depositary Agreement as amended
hereby) to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit
Agreement and the Depositary Agreement, as applicable, each as amended hereby.

 

SECTION 2.    Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent specified in Section 5 below, the Borrower, the
Borrower Subsidiaries and the Administrative Agent (on behalf of the Lenders
currently party to the Credit Agreement) hereby agree that the reference to “,
as calculated by the Administrative Agent” is hereby deleted in its entirety
from the definitions of “Debt Service Reserve Requirement” and “Supplemental
Reserve Amount” set forth in Annex A to the Credit Agreement.

 

   

 

 

SECTION 3.    Amendments to the Depositary Agreement. Subject to the
satisfaction of the conditions precedent specified in Section 5 below, the
Borrower, the Borrower Subsidiaries, the Administrative Agent (on behalf of the
Lenders currently party to the Credit Agreement), the Collateral Agent and the
Depositary Bank hereby agree that the Depositary Agreement is hereby amended as
follows:

 

(a)The list of Exhibits to the Depositary Agreement is hereby amended by adding
a new Exhibit P in the form attached hereto as Appendix B in alphabetical order
as follows:

 

“EXHIBIT P Form of Supplemental Operating Account

Transfer Certificate”

 

(b)The following language is hereby added immediately following the reference to
“Completion Reserve Account Withdrawal Certificate” in Section 3.2(b) of the
Depositary Agreement:

 

“, Supplemental Operating Account Transfer Certificate”

 

(c)The following language is hereby added immediately following the reference to
“Completion Reserve Account Withdrawal Certificate,” in Section 3.2(e) of the
Depositary Agreement:

 

“Supplemental Operating Account Transfer Certificate,”

 

(d)Clause (f) is hereby added to Section 3.2 of the Depositary Agreement in its
entirety:

 

“(f) In the event that, following the delivery of an Operating Account Transfer
Certificate to Depositary Bank, Borrower shall determine that a payment in
respect of O&M Costs is required to be made on a date other than a Monthly
Transfer Date, Borrower may, no more than once per calendar month, provide a
certificate in the form of Exhibit P (a “Supplemental Operating Account Transfer
Certificate”) to Depositary Bank; provided that such O&M Costs (i) have not
previously been withdrawn from the Operating Account pursuant to Schedule 1 of
an Operating Account Transfer Certificate or Schedule 1 of a Supplemental
Operating Account Transfer Certificate and (ii) have been incurred in accordance
with the Annual Operating Budget.”

 

(e)The reference to “$500,000” in clause first of Section 4.2(c) of the
Depositary Agreement is hereby amended and replaced in its entirety with
“$1,000,000”.

 

 2 

 

 

(f)The reference to “, as calculated by the Administrative Agent,” is hereby
deleted in its entirety from Section 4.15(c)(i) of the Depositary Agreement.

 

(g)The reference to “as calculated by the Administrative Agent,” is hereby
deleted in its entirety from Section 4.15(c)(ii)(B) of the Depositary Agreement.

 

SECTION 4.    Representations and Warranties. Borrower and each Borrower
Subsidiary hereby represent and warrant to the other parties hereto that
(i) this Amendment has been duly authorized, executed and delivered by such
party and each of this Amendment and the Credit Agreement and the Depositary
Agreement as amended hereby constitutes a legal, valid and binding obligation of
such party, enforceable against such party in accordance with its terms, (ii) as
of the date hereof, each representation and warranty of an Idaho Wind Entity set
forth in Article IV of the Credit Agreement and the other Credit Documents shall
be true and correct in all material respects as if made on the date of hereof
(except to the extent expressly made as of an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date), (iii) as of the date hereof, and after giving effect
to this Amendment, no Default, Event of Default or Material Adverse Effect has
occurred and is continuing, and (iv) except as expressly set forth herein, each
of the Credit Documents is and shall remain unchanged and is in full force and
effect and nothing in this Amendment shall abrogate, prejudice, diminish or
otherwise affect any powers, right, remedies or obligations of any Person
arising before the date of this Amendment.

 

SECTION 5.    Conditions Precedent. This Amendment shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

 

(a)Delivery to the Agents of executed counterparts of this Amendment from each
party hereto.

 

(b)Each representation and warranty of an Idaho Wind Entity set forth in Section
4 of this Amendment and the other Credit Documents shall be true and correct in
all material respects as if made on the date hereof (except to the extent
expressly made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date).

 

(c)No Default or Event of Default shall have occurred and be continuing, or will
result from this Amendment.

 

(d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect.

 

 3 

 

 

(e)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement and the Depositary Agreement,
including all fees and costs of counsel as of the Effective Date and all fees
and expenses incurred by the Agents and the Depositary Bank, whether incurred
before or after the date hereof, in connection with the execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
expenses of counsel.

 

SECTION 6.    Miscellaneous.

 

6.01.   The amendments provided in Sections 2 and 3 hereof shall be applicable
solely with respect to those matters expressly provided therein and no other
amendments, waivers or consents may be construed or implied.

 

6.02.   Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment shall abrogate, prejudice, diminish or otherwise affect any powers,
right, remedies or obligations of any Person arising before the date of this
Amendment. Any reference in the Credit Agreement, the Depositary Agreement or in
any documents or instruments required thereunder or annexes or schedules thereto
referring to the Credit Agreement or the Depositary Agreement shall be deemed to
refer to the Credit Agreement or the Depositary Agreement, as applicable, each
as amended by this Amendment.

 

6.03.   Credit Document. This Amendment shall constitute a Credit Document.

 

6.04.   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.05.   Counterparts; Integration; Effectiveness. This Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any party to this Amendment may execute this
Amendment by signing any such counterpart; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same counterpart. The delivery of an
executed counterpart of a signature page of this Amendment by electronic means,
including by facsimile or by “.pdf” attachment to email, shall be effective as
valid delivery of a manually executed counterpart of this Amendment. This
Amendment constitutes the entire agreement and understanding among the parties
to this Amendment with respect to the matters covered by this Amendment and
supersedes any and all prior agreements and understandings, written or oral,
with respect to such matters. This Amendment shall become effective on the
Effective Date.

 

6.06.   Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties to this Amendment and their respective successors
and permitted assigns.

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower         By: RP Wind ID LLC,   its
Managing Member         By: /s/ Steven I. Eisenberg     Name:  Steven I.
Eisenberg     Title:    Managing Director

 

   

 

 

    BURLEY BUTTE WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           CAMP REED WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           GOLDEN VALLEY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  MILNER DAM WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           OREGON TRAIL WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           PAYNE’S FERRY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  PILGRIM STAGE STATION WIND PARK, LLC,     an Idaho limited liability company,
    as Borrower Subsidiary           SALMON FALLS WIND PARK, LLC,     an Idaho
limited liability company,     as Borrower Subsidiary           THOUSAND SPRINGS
WIND PARK, LLC,     an Idaho limited liability company,     as Borrower
Subsidiary           TUANA GULCH WIND PARK, LLC,     an Idaho limited liability
company,     as Borrower Subsidiary           YAHOO CREEK WIND PARK, LLC,     an
Idaho limited liability company,     as Borrower Subsidiary

 

  By: /s/ Steven I. Eisenberg     Name:  Steven I. Eisenberg    
Title:    Managing Director

 

   

 

 

  tHE Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch,   as Administrative Agent       : By /s/ Billy Tracy
    Name:   Billy Tracy     Title:     Director

 



 P-4

 



 

  UNION BANK, N.A.,   as Collateral Agent         By: /s/ EVA ARYEETEY    
Name:   EVA ARYEETEY     Title:     VICE PRESIDENT

  

 P-4

 

 

  UNION BANK, N.A.,   as Depositary Bank         By: /s/ EVA ARYEETEY    
Name:   EVA ARYEETEY     Title:     VICE PRESIDENT

 

 P-4

 





 

execution version

 

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
October 4, 2011, is made by and among IDAHO WIND PARTNERS 1, LLC, a limited
liability company organized under the laws of Delaware (the “Borrower”), each
wholly owned subsidiary of the Borrower listed on Appendix A hereto (each
individually, a “Borrower Subsidiary” and collectively, the “Borrower
Subsidiaries”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Administrative Agent for the Lenders (the “Administrative Agent”) acting on the
instruction of the lenders party to the Credit Agreement (as defined below) (the
“Lenders”).

 

WHEREAS, reference is made to the Credit Agreement, dated as of October 8, 2010,
among the Borrower, the Borrower Subsidiaries, the Administrative Agent, Union
Bank, N.A., as Collateral Agent, the Lenders and the other financial
institutions party thereto (as amended, modified and supplemented and in effect
from time to time, the “Credit Agreement”).

 

WHEREAS, the parties hereto have requested that certain amendments be made to
the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   Definitions. All capitalized terms used, but not otherwise defined,
herein, including in the introductory and recital paragraphs above, shall have
the meanings assigned thereto in Annex A of the Credit Agreement. The rules of
interpretation contained in Sections 1.2 and 1.3 of the Credit Agreement shall
apply to this Amendment as if set forth in this Amendment. References in the
Credit Agreement (including references in the Credit Agreement as amended
hereby) to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit
Agreement, as amended hereby.

 

SECTION 2.   Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent specified in Section 4 below, the Borrower, the
Borrower Subsidiaries and the Administrative Agent (on behalf of each Lender
currently party to the Credit Agreement) hereby agree that the Credit Agreement
is hereby amended as follows:

 

(a)The reference to “$27,000,000” in clause (ii) of the last sentence of Section
2.3(b) of the Credit Agreement is hereby deleted and replaced in its entirety
with “$31,500,000”.

 

(b)The reference to “$27,000,000” in Section 2.8(e)(i)(B)(1) of the Credit
Agreement is hereby deleted and replaced in its entirety with “$31,500,000”.

 

(c)The definition of “REC Loan Availability Termination Date” in Annex A of the
Credit Agreement is hereby deleted and replaced in its entirety with the
following:

 

““REC Loan Availability Termination Date” means the earlier of (a) October 4,
2011, (b) the Initial Repayment Date and (c) the date on which any Loan or LC
Loan is accelerated in accordance with Article IX of the Credit Agreement.”

 

   

 

 

SECTION 3.   Representations and Warranties. Borrower and each Borrower
Subsidiary hereby represent and warrant to the other parties hereto that
(i) this Amendment has been duly authorized, executed and delivered by such
party and each of this Amendment and the Credit Agreement as amended hereby
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, (ii) as of the date hereof,
each representation and warranty of an Idaho Wind Entity set forth in Article IV
of the Credit Agreement and the other Credit Documents shall be true and correct
in all material respects as if made on the date of hereof (except to the extent
expressly made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date), (iii) as of the date hereof, and after giving effect to this Amendment,
no Default, Event of Default or Material Adverse Effect has occurred and is
continuing, and (iv) except as expressly set forth herein, each of the Credit
Documents is and shall remain unchanged and is in full force and effect and
nothing in this Amendment shall abrogate, prejudice, diminish or otherwise
affect any powers, right, remedies or obligations of any Person arising before
the date of this Amendment.

 

SECTION 4.   Conditions Precedent. This Amendment shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

 

(a)Delivery to the Administrative Agent of executed counterparts of this
Amendment from each party hereto.

 

(b)Each representation and warranty of an Idaho Wind Entity set forth in Section
3 of this Amendment and the other Credit Documents shall be true and correct in
all material respects as if made on the date hereof (except to the extent
expressly made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date).

 

(c)No Default or Event of Default shall have occurred and be continuing, or will
result from this Amendment.

 

(d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect.

 

(e)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement, including all fees and costs
of counsel as of the Effective Date and all fees and expenses incurred by the
Administrative Agent, whether incurred before or after the date hereof, in
connection with the execution and delivery of this Amendment, including, without
limitation, the reasonable fees and expenses of counsel.

 

SECTION 5.   Miscellaneous.

 

5.01.  The amendment provided in Section 2 hereof shall be applicable solely
with respect to those matters expressly provided therein and no other
amendments, waivers or consents may be construed or implied.

 

5.02.  Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment shall abrogate, prejudice, diminish or otherwise affect any powers,
right, remedies or obligations of any Person arising before the date of this
Amendment. Any reference in the Credit Agreement or in any documents or
instruments required thereunder or annexes or schedules thereto referring to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended by
this Amendment.

 

   

 

 

5.03.  Credit Document. This Amendment shall constitute a Credit Document.

 

5.04. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.05.  Counterparts; Integration; Effectiveness. This Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any party to this Amendment may execute this
Amendment by signing any such counterpart; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same counterpart. The delivery of an
executed counterpart of a signature page of this Amendment by electronic means,
including by facsimile or by “.pdf” attachment to email, shall be effective as
valid delivery of a manually executed counterpart of this Amendment. This
Amendment constitutes the entire agreement and understanding among the parties
to this Amendment with respect to the matters covered by this Amendment and
supersedes any and all prior agreements and understandings, written or oral,
with respect to such matters. This Amendment shall become effective on the
Effective Date.

 

5.06.  Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to this Amendment and their respective successors and
permitted assigns.

 

[Signature Pages Follow]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower         By: RP Wind ID LLC,   its
Managing Member         By: /s/ Steven I. Eisenberg     Name:  Steven I.
Eisenberg     Title:  Managing Director

 

   

 

 

    BURLEY BUTTE WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           CAMP REED WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           GOLDEN VALLEY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  MILNER DAM WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           OREGON TRAIL WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           PAYNE’S FERRY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  PILGRIM STAGE STATION WIND PARK, LLC,     an Idaho limited liability company,
    as Borrower Subsidiary           SALMON FALLS WIND PARK, LLC,     an Idaho
limited liability company,     as Borrower Subsidiary           THOUSAND SPRINGS
WIND PARK, LLC,     an Idaho limited liability company,     as Borrower
Subsidiary           TUANA GULCH WIND PARK, LLC,     an Idaho limited liability
company,     as Borrower Subsidiary           YAHOO CREEK WIND PARK, LLC,     an
Idaho limited liability company,     as Borrower Subsidiary

 

  By: /s/ Steven I. Eisenberg     Name:  Steven I. Eisenberg    
Title:  Managing Director

 

   

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch,   as Administrative Agent         By: /s/ Billy Tracy    
Name:  Billy Tracy     Title:    Director

 

   

 



 

Execution Version

 

AMENDMENT NO. 5

TO THE CREDIT AGREEMENT

 

This AMENDMENT NO. 5 TO THE CREDIT AGREEMENT (this “Amendment No. 5”), dated as
of November 9, 2011, is made by and among IDAHO WIND PARTNERS 1, LLC, a limited
liability company organized under the laws of Delaware (the “Borrower”), each
wholly owned subsidiary of the Borrower listed on Exhibit A hereto (each
individually, a “Borrower Subsidiary” and collectively, the “Borrower
Subsidiaries”), CoBANK, ACB, as Incremental Lender (the “Incremental Lender”)
and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative
Agent for the Lenders (the “Administrative Agent”).

 

WHEREAS, reference is made to the Credit Agreement, dated as of October 8, 2010,
among the Borrower, the Borrower Subsidiaries, the Administrative Agent, Union
Bank, N.A., as Collateral Agent for the Secured Parties (the “Collateral
Agent”), the Lenders and the other financial institutions party thereto (as
amended, modified and supplemented and in effect from time to time, the “Credit
Agreement).

 

WHEREAS, the parties hereto have requested certain amendments be made to the
Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   Definitions. All capitalized terms used, but not otherwise defined,
herein, including in the introductory and recital paragraphs above, shall have
the meanings assigned thereto in Annex A of the Credit Agreement. The rules of
interpretation contained in Sections 1.2 and 1.3 of the Credit Agreement shall
apply to this Amendment No. 5 as if set forth in this Amendment No. 5.
References in the Credit Agreement (including references in the Credit Agreement
as amended hereby) to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be references
to the Credit Agreement as amended hereby.

 

SECTION 2.   Incremental Lender Amendments to the Credit Agreement. Subject to
the satisfaction of the conditions precedent specified in Section 5 below, the
Borrower, the Borrower Subsidiaries, the Administrative Agent (on behalf of the
Lenders currently party to the Credit Agreement) and the Incremental Lender
hereby agree that the Credit Agreement is hereby amended as follows:

 

(a)The second sentence of Section 2.3(a) of the Credit Agreement is hereby
amended and replaced in its entirety as follows:

 

“The aggregate amount of the Tranche C Loan Commitments shall not exceed
$31,500,000 (such amount, as may be reduced from time to time in accordance with
the terms hereof, the “Total Tranche C Loan Commitment”).”

 

(b)The following two sentences are hereby added to the end of Section 2.17(a) of
the Credit Agreement in their entirety:

 

Amendment No. 5 is an Incremental Amendment and constitutes the full utilization
of Borrower’s right to request an Incremental Tranche C Commitment Increase
pursuant to this Section 2.17(a). Accordingly, notwithstanding anything herein
to the contrary, following the effectiveness of Amendment No. 5, Borrower shall
have no right to issue a Commitment Increase Notice in respect of any Tranche C
Loan Commitments or otherwise request an Incremental Tranche C Commitment
Increase.

 

   

 

 

(c)Exhibit I to the Credit Agreement is hereby amended and replaced in its
entirety as set forth on Exhibit B hereto.

 

(d)Exhibit K to the Credit Agreement is hereby amended and replaced in its
entirety as set forth on Exhibit C hereto.

 

(e)The reference to $27,000,000 in Exhibit D-3B to the Credit Agreement is
hereby amended and replaced in its entirety with $31,500,000.

 

SECTION 3.   Additional Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions precedent specified in Section 5 below, the
Borrower, the Borrower Subsidiaries and the Administrative Agent (on behalf of
the Lenders currently party to the Credit Agreement) hereby agree that the
Credit Agreement is hereby amended as follows:

 

(a)Annex A to the Credit Agreement is hereby amended by adding the following
definitions in alphabetical order:

 

(i)““Amendment No. 5” means that certain Amendment No. 5 to the Credit
Agreement, dated as of November 9, 2011, among Borrower, each Borrower
Subsidiary, CoBank and Administrative Agent.”

 

(b)The definition of “Credit Documents” is hereby amended and replaced in its
entirety as follows:

 

““Credit Documents” means, collectively, the Credit Agreement, the Notes, the
Collateral Documents, the Letters of Credit, the Interest Rate Hedging
Agreements, the Member Indemnity Agreements and any other loan or security
agreements, fee letter agreements or letter agreements or similar documents,
agreements or instruments entered into in connection with any of the foregoing.

 

SECTION 4.   Representations and Warranties.

 

(a)Borrower and each Borrower Subsidiary hereby represent and warrant to the
other parties hereto that (i) this Amendment No. 5 has been duly authorized,
executed and delivered by such party and each of this Amendment No. 5 and the
Credit Agreement as amended hereby constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, (ii) as of the date hereof, each representation and warranty of an Idaho
Wind Entity set forth in Article IV of the Credit Agreement and the other Credit
Documents shall be true and correct in all material respects as if made on the
date of hereof (except to the extent expressly made as of an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects as of such date), (iii) as of the date hereof, and after
giving effect to this Amendment No. 5, no Default, Event of Default or Material
Adverse Effect has occurred and is continuing, and (iv) except as expressly set
forth herein, each of the Credit Documents is and shall remain unchanged and in
full force and effect and nothing in this Amendment No. 5 shall abrogate,
prejudice, diminish or otherwise affect any powers, right, remedies or
obligations of any Person arising before the date of this Amendment No. 5.

 

2 

 



 

(b)The Incremental Lender hereby (i) represents and warrants to the other
parties hereto that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment No. 5 and
become party to the Credit Agreement; and (ii)(A) agrees that it will
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (B) agrees that it will perform in
accordance with the terms of the Credit Agreement and the other Credit Documents
all of the obligations which by the terms of this Amendment No. 5 and the Credit
Agreement are required to be performed by it as a Lender having Commitments of
the Class to be held by it.

 

SECTION 5.    Conditions Precedent. This Amendment No. 5 shall become effective
on and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:

 

(a)Delivery to the Administrative Agent of executed counterparts of this
Amendment No. 5 from each party hereto.

 

(b)Each representation and warranty of an Idaho Wind Entity set forth in Section
4(a)(ii) of this Amendment No. 5 and the other Credit Documents shall be true
and correct in all material respects as if made on the date hereof (except to
the extent expressly made as of an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date).

 

(c)No Default or Event of Default shall have occurred and be continuing or will
result from the requested Commitment Increase.

 

(d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect.

 

(e)Delivery to the Administrative Agent of Updated Base Case Projections in form
and substance reasonably satisfactory to the Administrative Agent, which Updated
Base Case Projections shall demonstrate that the requested Commitment Increase
will not reduce the Projected Debt Service Coverage Ratio according to (i) the
P50 Production Scenario to less than 1.40:1.00, on a minimum quarterly and on an
average quarterly basis and (ii) the P99 Production Scenario to less than
1.00:1.00, on a minimum quarterly and on an average quarterly basis.

 

3 

 

 

(f)Delivery to the Incremental Lender of a Tranche C Loan Note evidencing the
Tranche C Loans of the Incremental Lender, with appropriate insertions as to
date and the outstanding principal amount.

 

(g)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement, including all fees and costs
of counsel as of the Effective Date and all fees and expenses incurred by the
Agents (including the payment of a fee in the amount of 2.00% of the Incremental
Tranche C Construction Loan Commitment Increase to the Administrative Agent on
behalf of the Incremental Lender due and payable in connection with the
transaction contemplated hereunder and in accordance with the terms of the
Credit Agreement), whether incurred before or after the date hereof, in
connection with the execution and delivery of this Amendment No. 5, including,
without limitation, the reasonable fees and expenses of counsel.

 

(h)Delivery to the Administrative Agent of any documentation required to be
delivered by the Incremental Lender pursuant to the terms of the Credit
Agreement, duly completed and executed by the Incremental Lender.

 

SECTION 6.   Miscellaneous.

 

6.01.    The amendments provided in Sections 2 and 3 hereof shall be applicable
solely with respect to those matters expressly provided therein and no other
amendments, waivers or consents may be construed or implied.

 

6.02.    Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment No. 5 shall abrogate, prejudice, diminish or otherwise affect any
powers, right, remedies or obligations of any Person arising before the date of
this Amendment No. 5. Any reference in the Credit Agreement or in any documents
or instruments required thereunder or annexes or schedules thereto referring to
the Credit Agreement shall be deemed to refer to the Credit Agreement as amended
by this Amendment No. 5.

 

6.03.  Credit Document. This Amendment No. 5 shall constitute a Credit Document.

 

6.04. GOVERNING LAW. THIS AMENDMENT NO. 5 SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.05.  Counterparts; Integration; Effectiveness. This Amendment No. 5 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Amendment No. 5 may
execute this Amendment No. 5 by signing any such counterpart; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. The delivery of an executed counterpart of a signature page of this
Amendment No. 5 by electronic means, including by facsimile or by “.pdf”
attachment to email, shall be effective as valid delivery of a manually executed
counterpart of this Amendment No. 5. This Amendment No. 5 constitutes the entire
agreement and understanding among the parties to this Amendment No. 5 with
respect to the matters covered by this Amendment No. 5 and supersede any and all
prior agreements and understandings, written or oral, with respect to such
matters. This Amendment No. 5 shall become effective on the Effective Date.

 

4 

 

 

6.06.  Successors and Assigns. This Amendment No. 5 shall be binding upon and
inure to the benefit of the parties to this Amendment No. 5 and their respective
successors and permitted assigns.

 

[Signature Pages Follow]

 

5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower         By: RP Wind ID LLC   its
Managing Member         By:  /s/ Steven I. Eisenberg     Name:  Steven I.
Eisenberg     Title:  Managing Director

 

Signature Page to Amendment No. 5 to the Credit Agreement

 

   

 

 

    BURLEY BUTTE WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           CAMP REED WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           GOLDEN VALLEY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  MILNER DAM WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           OREGON TRAIL WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           PAYNE’S FERRY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  PILGRIM STAGE STATION WIND PARK,
 LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  SALMON FALLS WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           THOUSAND SPRINGS WIND PARK, LLC,     an Idaho
limited liability company,     as Borrower Subsidiary           TUANA GULCH WIND
PARK, LLC,     an Idaho limited liability company,     as Borrower Subsidiary  
        YAHOO CREEK WIND PARK, LLC,     an Idaho limited liability company,    
as Borrower Subsidiary

 

  By: /s/ Steven I. Eisenberg     Name:  Steven I. Eisenberg    
Title:  Managing Director

 

   

 

 

  COBANK, ACB,   as Incremental Lender         By: /s/ Lori Kepner     Name:  
Lori Kepner     Title:    Vice President

 

   

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch,   as Administrative Agent         By: /s/ Billy Tracy    
Name:   Billy Tracy     Title:     Director

 

   

 





 

EXECUTION VERSION

 

WAIVER AND AMENDMENT NO. 6

TO THE CREDIT AGREEMENT

 

This WAIVER AND AMENDMENT NO. 6 TO THE CREDIT AGREEMENT (this “Amendment No.
6”), dated as of August ____, 2012, is made by and among IDAHO WIND PARTNERS 1,
LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), each wholly owned subsidiary of the Borrower listed on Exhibit A
hereto (each individually, a “Borrower Subsidiary” and collectively, the
“Borrower Subsidiaries”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as Administrative Agent for the Lenders (the “Administrative Agent”).

 

WHEREAS, reference is made to the Credit Agreement, dated as of October 8, 2010,
among the Borrower, the Borrower Subsidiaries, the Administrative Agent, Union
Bank, N.A., as Collateral Agent for the Secured Parties (the “Collateral
Agent”), the Lenders and the other financial institutions party thereto (as
amended, modified and supplemented and in effect from time to time, the “Credit
Agreement”).

 

WHEREAS, the parties hereto have requested an amendment be made to the Credit
Agreement and a waiver be granted with respect to certain requirements of the
Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.     Definitions. All capitalized terms used, but not otherwise
defined, herein, including in the introductory and recital paragraphs above,
shall have the meanings assigned thereto in Annex A of the Credit Agreement. The
rules of interpretation contained in Sections 1.2 and 1.3 of the Credit
Agreement shall apply to this Amendment No. 6 as if set forth in this Amendment
No. 6. References in the Credit Agreement (including references in the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

SECTION 2.     Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent specified in Section 5 below, the Borrower, the
Borrower Subsidiaries and the Administrative Agent (on behalf of the Majority
Lenders) hereby agree to amend the Credit Agreement as follows:

 

 

 

 

(a)        Section 2.4(e) of the Credit Agreement is hereby amended by adding
the following as a new Section 2.4(e)(iv):

 

    “(iv) Cash Collateralization. If a Remedy Event shall occur, the Borrower
shall, on the Banking Day following the date on which the Borrower receives
notice of such Remedy Event, deposit in an account with the Collateral Agent in
the name of the Collateral Agent and for the sole benefit of the applicable LC
Lenders, an amount in Dollars in cash equal to 102.5% of the total DSR LC
Exposure and PPA LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that, upon the occurrence of any Remedy Event with
respect to any Obligor described in Section 3.2(c)(i) of the Intercreditor
Agreement, the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable in
Dollars, without demand or other notice of any kind. Each deposit of cash
collateral pursuant to this paragraph shall be held by the Collateral Agent for
the benefit of the DSR Letter of Credit Issuing Bank and DSR LC Lenders and PPA
Letter of Credit Issuing Bank and PPA LC Lenders, as applicable, as collateral
for the payment and performance of the obligations of the Obligors under this
Agreement in respect of the DSR Letters of Credit and the PPA Letters of Credit.
Subject to the terms of the Intercreditor Agreement, the Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Such deposits shall not bear interest and such
amounts be held in Dollars in cash. Moneys in such account shall be applied by
the Administrative Agent to reimburse each DSR Letter of Credit Issuing Bank or
PPA Letter of Credit Issuing Bank for Drawing Payments for which such DSR Letter
of Credit Issuing Bank or PPA Letter of Credit Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the DSR LC Exposure and PPA
LC Exposure at such time. In addition, at any time where amounts would otherwise
be required to be applied to the mandatory prepayment of Loans or LC Loans in
accordance with Section 2.8(c), but no Loans or LC Loans are then outstanding,
such amounts shall instead be held as cash collateral for the DSR LC Exposure
and the PPA LC Exposure (ratably based on the DSR LC Exposure and the PPA LC
Exposure) in the manner specified in this Section 2.4(e)(iv).”

 

(b)        A new Section 2.4(h) is hereby added in its entirety as follows:

 

    “(h)     Request for Extension of the Scheduled LC Facility Maturity Date.
Not less than six (6) months prior to the Scheduled LC Facility Maturity Date
and not more than one (1) year prior to the Scheduled LC Facility Maturity Date,
Borrower may, by written notice to the Administrative Agent, request that the
Scheduled LC Facility Maturity Date be extended to a date not later than the
Scheduled Term Loan Maturity Date (the “Extension Notice”). The Extension Notice
shall specify the identity of each Lender or other Person that is an Eligible
Assignee to whom Borrower proposes any portion of the LC Commitment be allocated
and the amounts of such allocations for the period of the requested extension.
If the LC Lenders do not agree to so extend the Scheduled LC Facility Maturity
Date, Borrower shall repay any outstanding LC Loans by no later than the
Scheduled LC Facility Maturity Date. If the LC Lenders agree to so extend the
Scheduled LC Facility Maturity Date, as a condition to such extension, the
Credit Documents shall be amended prior to the Scheduled LC Facility Maturity
Date in a manner acceptable to the LC Lenders to reflect the terms of such
extension and the effectiveness of such amendment shall be subject to such
further conditions as the LC Lenders shall so require.”

 

(c)         Section 5.6(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

       “(b)     With respect to any (i) Additional Project Document or (ii) REC
Document, in each case entered into by an Obligor after the Closing Date, use
reasonable commercial efforts to cause its counterparty thereto to execute and
deliver to Administrative Agent a consent substantially in the form of Exhibit
F-6; provided that with respect to any REC Document, this clause (b) shall apply
solely to the extent that aggregate revenue payable to an Idaho Wind Entity
pursuant thereto could reasonably be expected to exceed $500,000 or the
equivalent per annum.”

 

 2 

 

 

(d)        Section 6.18 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“6.18     Additional Documents. On and after the Closing Date, enter into any
Additional Project Documents or REC Documents without the prior written consent
of Administrative Agent (in consultation with the Independent Engineer);
provided that with respect to any REC Document, this Section 6.18 shall apply
solely to the extent that either (a) the aggregate revenue payable to an Idaho
Wind Entity pursuant thereto could reasonably be expected to exceed $500,000 or
the equivalent per annum or (b) such REC Document contains a requirement that an
Idaho Wind Entity produce, sell or deliver a minimum volume of RECs at any
time.”

 

SECTION 3.     Waiver under the Credit Agreement. Subject to the satisfaction of
the conditions precedent specified in Section 5 below, the Administrative Agent
(on behalf of the Majority Lenders) hereby waives, pursuant to Section 11.10 of
the Credit Agreement, any Default or Event of Default arising solely from the
failure of an Obligor to use reasonable commercial efforts to cause its
counterparties to the REC Agreements set forth on Schedule 1 hereto to execute
and deliver to the Administrative Agent a consent substantially in the form of
Exhibit F-6 to the Credit Agreement in accordance with Section 5.6(b) of the
Credit Agreement.

 

SECTION 4.     Representations and Warranties. The Borrower and each Borrower
Subsidiary hereby represent and warrant to the other parties hereto that
(a) this Amendment No. 6 has been duly authorized, executed and delivered by
such party and each of this Amendment No. 6 and the Credit Agreement as amended
hereby constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, (b) as of the date
hereof, each representation and warranty of an Idaho Wind Entity set forth in
Article IV of the Credit Agreement and the other Credit Documents shall be true
and correct in all material respects as if made on the date of hereof (except to
the extent expressly made as of an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date), (c) as of the date hereof, and after giving effect to
this Amendment No. 6, no Default, Event of Default or Material Adverse Effect
has occurred and is continuing, and (d) except as expressly set forth herein,
each of the Credit Documents is and shall remain unchanged and in full force and
effect and nothing in this Amendment No. 6 shall abrogate, prejudice, diminish
or otherwise affect any powers, right, remedies or obligations of any Person
arising before the date of this Amendment No. 6.

 

SECTION 5.     Conditions Precedent. This Amendment No. 6 shall become effective
on and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:

 

(a)Delivery to the Administrative Agent of executed counterparts of this
Amendment No. 6 from each party hereto.

 

(b)Each representation and warranty of an Idaho Wind Entity set forth in Section
4(b) of this Amendment No. 6 and the other Credit Documents shall be true and
correct in all material respects as if made on the date hereof (except to the
extent expressly made as of an earlier date, in which case such representation
and warranty shall have been true and correct in all material respects as of
such date).

 

(c)No Default or Event of Default shall have occurred and be continuing.

 

 3 

 

 

(d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect.

 

(e)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement, including all fees and costs
of counsel as of the Effective Date and all fees and expenses incurred by the
Administrative Agent, whether incurred before or after the date hereof, in
connection with the execution and delivery of this Amendment No. 6, including
without limitation, the reasonable fees and expenses of counsel.

 

SECTION 6.      Miscellaneous.

 

6.01.   The amendment provided in Section 2 hereof and the waiver provided in
Section 3 hereof shall be applicable solely with respect to those matters
expressly provided therein and no other amendments, waivers or consents may be
construed or implied.

 

6.02.   Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment No. 6 shall abrogate, prejudice, diminish or otherwise affect any
powers, right, remedies or obligations of any Person arising before the date of
this Amendment No. 6. Any reference in the Credit Agreement or in any documents
or instruments required thereunder or annexes or schedules thereto referring to
the Credit Agreement shall be deemed to refer to the Credit Agreement as amended
by this Amendment No. 6.

 

6.03.   Credit Document. This Amendment No. 6 shall constitute a Credit
Document.

 

6.04.   GOVERNING LAW. THIS AMENDMENT NO. 6 SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 

 

6.05.   Counterparts; Integration; Effectiveness. This Amendment No. 6 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Amendment No. 6 may
execute this Amendment No. 6 by signing any such counterpart; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. The delivery of an executed counterpart of a signature page of this
Amendment No. 6 by electronic means, including by facsimile or by “.pdf”
attachment to email, shall be effective as valid delivery of a manually executed
counterpart of this Amendment No. 6. This Amendment No. 6 constitutes the entire
agreement and understanding among the parties to this Amendment No. 6 with
respect to the matters covered by this Amendment No. 6 and supersede any and all
prior agreements and understandings, written or oral, with respect to such
matters. This Amendment No. 6 shall become effective on the Effective Date.

 

6.06.   Successors and Assigns. This Amendment No. 6 shall be binding upon and
inure to the benefit of the parties to this Amendment No. 6 and their respective
successors and permitted assigns.

 

[Signature Pages Follow]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower         By: RP Wind ID LLC,   its
Managing Member         By: /s/ Steven I. Eisenberg     Name:  Steven I.
Eisenberg     Title:  Managing Director

 

Signature Page to Amendment No. 6 to the Credit Agreement

 

   

 

 

    BURLEY BUTTE WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           CAMP REED WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           GOLDEN VALLEY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  MILNER DAM WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           OREGON TRAIL WIND PARK, LLC,     an Idaho limited
liability company,     as Borrower Subsidiary           PAYNE’S FERRY WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  PILGRIM STAGE STATION WIND PARK,
LLC,     an Idaho limited liability company,     as Borrower Subsidiary        
  SALMON FALLS WIND PARK, LLC,     an Idaho limited liability company,     as
Borrower Subsidiary           THOUSAND SPRINGS WIND PARK, LLC,     an Idaho
limited liability company,     as Borrower Subsidiary           TUANA GULCH WIND
PARK, LLC,     an Idaho limited liability company,     as Borrower Subsidiary  
        YAHOO CREEK WIND PARK, LLC,     an Idaho limited liability company,    
as Borrower Subsidiary

 

  By: /s/ Steven I. Eisenberg     Name:  Steven I. Eisenberg    
Title:  Managing Director

 

   

 

 

 

tHE Bank of Tokyo-Mitsubishi UFJ,

Ltd., New York Branch,

  as Administrative Agent         By: /s/ Billy Tracy     Name:   Billy Tracy  
  Title:     Director

 

   

 





 

Execution Version

 

AMENDMENT NO. 7 AND WAIVER NO. 2 TO THE CREDIT AGREEMENT

 

This AMENDMENT NO. 7 AND WAIVER NO. 2 TO THE CREDIT AGREEMENT (this “Amendment
and Waiver”), dated as of December 22, 2014, made by and among IDAHO WIND
PARTNERS 1, LLC, a limited liability company organized and existing under the
laws of the State of Delaware (“Borrower”), each wholly owned subsidiary of
Borrower listed on Annex A hereto (each individually, a “Borrower Subsidiary”
and collectively, the “Borrower Subsidiaries”), EFS Idaho Wind, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “GE Member”), MREH IDAHO WIND A, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“MREH Idaho”) and THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

WHEREAS, reference is made to the Credit Agreement dated as of October 8, 2010
(as amended, modified and supplemented and in effect from time to time, the
“Credit Agreement”), among the Borrower, each Borrower Subsidiary, the financial
institutions from time to time parties thereto (collectively, the “Lenders”),
the Administrative Agent, the Collateral Agent, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as PPA Letter of Credit Issuing Bank (in such
capacity, the “PPA Letter of Credit Issuing Bank”) and ING Capital LLC, as DSR
Letter of Credit Issuing Bank (in such capacity, the “DSR Letter of Credit
Issuing Bank”, and together with the PPA Letter of Credit Issuing Bank, the
“Letter of Credit Issuing Banks”);

 

WHEREAS, as of the date hereof, General Electric Capital Corporation (“GECC”)
owns indirectly, through its wholly-owned Subsidiary, the GE Member, which owns
directly, 74.1% of all issued and outstanding Class A Membership Interests and
Class A Units in the Borrower (the “GE Interests”);

 

WHEREAS, 100% of the GE Interests will be acquired by MREH Idaho (the
“Transaction”); and

 

WHEREAS, the parties hereto have agreed to waive certain provisions of the
Credit Agreement in order to permit the consummation of the Transaction and the
Administrative Agent (acting on the instruction of the Majority Lenders) is by
its execution hereof consenting to the consummation of the Transaction and
approving of certain matters in connection therewith.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1. Definitions. All capitalized terms used, but not otherwise defined,
herein, including in the introductory and recital paragraphs above, shall have
the meanings assigned thereto in Annex A of the Credit Agreement. The rules of
interpretation contained in Annex B of the Credit Agreement shall apply to this
Waiver as if set forth herein. References in the Credit Agreement (including
references in the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement, as amended hereby.

 

 

 

 

ARTICLE 2. Consent to the Transaction. Subject to the satisfaction of the
conditions precedent specified in Article 8 hereof, the Administrative Agent
(acting on the instruction (and on behalf) of the Majority Lenders) hereby (a)
consents in all respects to the Transaction and (b) agrees and consents to the
amendment and waivers to the Credit Agreement set forth in Articles 3 and 4
hereof.

 

ARTICLE 3. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent specified in Article 8 hereof, the Administrative Agent
(acting on the instruction (and on behalf) of the Majority Lenders) hereby
agrees to amend and restate Section 8.12(b) of the Credit Agreement in its
entirety to read as follows:

 

“(b) (i) General Electric Capital Corporation and its wholly-owned Subsidiaries
shall cease to own, directly or indirectly (A) at any time prior to the Term
Conversion Date, at least 52% of the Class A Membership Interests and Class A
Units in the Borrower and (B) after the Term Conversion Date, at least 35% of
the Class A Membership Interests and Class A Units in the Borrower during the
first year of the Recapture Period, with such percentage to decrease by 5% per
year through the end of the Recapture Period and (ii) after the Term Conversion
Date, Macquarie Infrastructure Company LLC and its wholly-owned Subsidiaries
shall cease to own, directly or indirectly at least 20 % of the Class A
Membership Interests and Class A Units in the Borrower, with such percentage to
decrease by 5% per year through the end of the Recapture Period.”

 

ARTICLE 4. Waivers to the Credit Agreement. Subject to the satisfaction of the
conditions precedent specified in Article 8 hereof, the Administrative Agent
(acting on the instruction (and on behalf) of the Majority Lenders) hereby
agrees to waive any Event of Default that may be deemed to occur pursuant to
Sections 8.12(b) or 8.12(c) of the Credit Agreement arising solely as a result
of the Transaction.

 

ARTICLE 5. Limitation on Scope of Amendment and Waivers. Except to the extent
expressly provided herein, nothing contained herein shall, or shall be construed
to (i) modify any of the Credit Documents, (ii) modify, waive, impair or affect
any of the covenants, agreements, terms and conditions thereof, (iii) waive the
observance and/or performance thereof by any party thereto, its successors, or
assigns or (iv) abrogate, prejudice, diminish or otherwise affect any powers,
right, remedies or obligations of any Person arising before the date of this
Amendment and Waiver. The amendment and waivers set out in Articles 3 and 4
hereof shall be of limited effect as specified therein, shall apply only as
expressly set out therein and shall not constitute or be deemed to be a waiver
of any other provision of any Financing Document. No actions contemplated herein
are intended to, nor shall they be construed as, establishing or continuing a
course of dealing among the parties with respect to any obligation of the
Borrower, the Lenders, the Agents, and the Members under any of the Credit
Documents to which they are a party and no such obligation shall be deemed
directly or indirectly waived by virtue of this Amendment and Waiver other than
as expressly set out herein. Except as expressly provided herein, the provisions
of all Credit Documents are and shall remain in full force and effect and
nothing contained in this Amendment and Waiver shall abrogate, prejudice,
diminish or otherwise affect any powers, right, remedies or obligations of any
Person arising before the date of this Amendment and Waiver.

 

2 

 

 

ARTICLE 6. MREH Idaho Representations and Warranties. MREH Idaho hereby
represents and warrants to the other parties hereto that:

 

(a)(i) it is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware and (ii) it is duly
qualified to do business and is in good standing in all jurisdictions where
necessary in light of the business it conducts and the property it owns and
intends to conduct and own and in light of the Transaction;

 

(b)it has received a copy of the Credit Agreement and each other Credit
Document;

 

(c)it has the requisite power and authority to execute and deliver this
Amendment and Waiver and the execution and delivery of this Amendment and Waiver
have been duly authorized by all necessary limited liability company action; and

 

(d)this Amendment and Waiver constitutes the legal, valid and binding obligation
of MREH Idaho, enforceable against MREH Idaho in accordance with its terms
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor’s rights generally and (ii) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

ARTICLE 7. Idaho Wind Entity Representations and Warranties.

 

(a)The Borrower hereby represents and warrants that this Amendment and Waiver
has been duly authorized, executed and delivered by Borrower and the Credit
Agreement, as amended hereby, constitutes a legal, valid and binding obligation
of the Borrower, enforceable against Borrower in accordance with its terms;

 

(b)Each Borrower Subsidiary hereby represents and warrants that this Amendment
and Waiver has been duly authorized, executed and delivered by each Borrower
Subsidiary and the Credit Agreement, as amended hereby, constitutes a legal,
valid and binding obligation of each Borrower Subsidiary, enforceable against
each Borrower Subsidiary in accordance with its terms;

 

3 

 

 

(c)The Borrower hereby represents and warrants (i) as of the date hereof, each
representation and warranty of an Idaho Wind Entity set forth in Article IV of
the Credit Agreement and the other Credit Documents shall be true and correct in
all material respects as if made on the date of hereof (except to the extent
expressly made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date), (ii) as of the date hereof, and after giving effect to this Amendment and
Waiver, no Default, Event of Default or Material Adverse Effect has occurred and
is continuing, and (iii) except as expressly set forth herein, each of the
Credit Documents is and shall remain unchanged and is in full force and effect
and nothing in this Amendment and Waiver shall abrogate, prejudice, diminish or
otherwise affect any powers, right, remedies or obligations of any Person
arising before the date of this Amendment and Waiver.

 

ARTICLE 8. Effectiveness. This Amendment and Waiver shall become effective on
and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied to the reasonable satisfaction of, or
waived in writing by, the Administrative Agent:

 

(a)delivery to the Administrative Agent of an executed counterpart of this
Amendment and Waiver from each other party hereto;

 

(b)each representation and warranty of MREH Idaho set forth in Article 6 hereof
shall be true and correct in all material respects as if made on the Effective
Date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

 

(c)each representation and warranty of an Idaho Wind Entity set forth in Article
7 hereof shall be true and correct in all material respects as if made on the
Effective Date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date);

 

(d)no Default or Event of Default shall have occurred and be continuing, or
result from the Transaction or this Amendment and Waiver (other than those
events and circumstances subject to the amendment and waivers set forth in
Articles 3 and 4 hereof);

 

(e)no event shall have occurred and no condition shall exist that has had a
Material Adverse Effect;

 

(f)delivery to the Administrative Agent of satisfactory evidence that the
Transaction complies with the Permitted Transfer Conditions as required pursuant
to Section 6.16(b)(ii) of the Credit Agreement;

 

(g)[reserved];

 

4 

 

 

(h)delivery to the Administrative Agent of a fully executed copy of the Pledge
and Security Agreement dated as of the date hereof (the “MREH Idaho Pledge and
Security Agreement”), among MREH Idaho, the Borrower and the Collateral Agent,
substantially in the form of Exhibit F-2 to the Credit Agreement;

 

(i)delivery to the Administrative Agent of a fully executed copy of a Collateral
Agency and Intercreditor Agreement Joinder executed by MREH Idaho, substantially
in the form of Exhibit B to the Intercreditor Agreement;

 

(j)delivery to the Administrative Agent of a fully executed copy of the
Indemnity Agreement dated as of the date hereof (the “MREH Idaho Indemnity
Agreement”), by MREH Idaho in favor of the Borrower, each Borrower Subsidiary
and the Collateral Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit F-1 to the Credit Agreement;

 

(k)(i) a UCC-1 financing statement and an original certificate (or original
certificates if applicable) issued in conformance with the Borrower Operating
Agreement evidencing the Class A Membership Interests and Class A Units in the
Borrower held by MREH as a result of the consummation of the Transaction in
order to perfect the grant of the security interest by MREH Idaho under the MREH
Idaho Pledge and Security Agreement to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, shall have been delivered to the Collateral Agent, in the
case of said UCC-1 financing statement in form for filing with the Delaware
Secretary of State under the UCC. The Liens of the MREH Idaho Pledge and
Security Agreement shall constitute valid and enforceable first-priority Liens
on the Collateral thereunder (except, as to the priority of such Lien, for any
Permitted Liens that, pursuant to applicable law, are entitled to a higher
priority than the Lien of the Collateral Agent) and the security interests in
the portion of the Collateral thereunder that consists of personal property
shall have been perfected;

 

(l)delivery to (i) the Administrative Agent and the Collateral Agent of a UCC
search report of a recent date before the Effective Date of the records of the
Delaware Secretary of State in respect of the Collateral under the MREH Idaho
Pledge and Security Agreement and (ii) to the Administrative Agent of litigation
and/or docket search reports (as applicable) of a recent date before the
Effective Date for each of the jurisdictions in which MREH Idaho has a main
place of business;

 

(m)delivery to the Administrative Agent of a legal opinion of special New York
counsel to MREH Idaho opining on (i) the authorization and enforceability of the
MREH Idaho Pledge and Security Agreement and the MREH Idaho Indemnity Agreement,
(ii) the creation and perfection of the security interest created in the
Collateral under the MREH Idaho Pledge and Security Agreement and (iii) any
other matters reasonably requested by the Administrative Agent, in each case, in
form and substance satisfactory to the Administrative Agent;

 

5 

 

 

(n)at least five Banking Days prior to the Effective Date, delivery to the
Administrative Agent by MREH Idaho of all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
laws and Anti-Terrorism Laws;

 

(o)the payment in full by Borrower of all fees and expenses then due and payable
by Borrower under the Credit Agreement, including all fees and expenses incurred
by the Agents in connection with the execution and delivery of this Amendment
and Waiver, including, without limitation, the reasonable fees and expenses of
counsel; and

 

(p)delivery to the Administrative Agent of a fully executed copy of a letter
under which MREH Idaho has appointed an agent in the State of New York to
receive service of process, substantially in the form of Exhibit G-6 to the
Credit Agreement.

 

ARTICLE 9. Miscellaneous.

 

SECTION 9.01. Credit Document. This Amendment and Waiver shall constitute a
Credit Document.

 

SECTION 9.02. GOVERNING LAW. THIS Amendment and WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.03. Consent to Jurisdiction; Waiver of Jury Trial. Sections 13.13 and
13.14 of the Credit Agreement shall be incorporated by reference herein mutatis
mutandis as if fully set forth herein.

 

SECTION 9.04. Counterparts; Integration. This Amendment and Waiver may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Amendment and
Waiver may execute this Amendment and Waiver by signing any such counterpart;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same counterpart. The delivery of an executed counterpart of a signature page of
this Amendment and Waiver by electronic means, including by facsimile or by
“.pdf” attachment to email, shall be effective as valid delivery of a manually
executed counterpart of this Amendment and Waiver. This Amendment and Waiver
constitutes the entire agreement and understanding among the parties to this
Amendment and Waiver with respect to the matters covered by this Amendment and
Waiver and supersedes any and all prior agreements and understandings, written
or oral, with respect to such matters. This Amendment and Waiver shall become
effective on the date first written above.

 

6 

 

 

SECTION 9.05. Successors and Assigns. This Amendment and Waiver shall be binding
upon and inure to the benefit of the parties to this Amendment and Waiver and
their respective successors and permitted assigns.

 

SECTION 9.06. Limitation on Liability. Section 13.12 of the Credit Agreement is
hereby incorporated, mutatis mutandis, into this Amendment and Waiver.

 

[signature pages follow]

 

7 

 

 

  IDAHO WIND PARTNERS 1, LLC,   a Delaware limited liability company,   as
Borrower       By:  RP Wind ID LLC   its Managing Member       By: /s/ STEVEN I.
EISENBERG     Name:  STEVEN I. EISENBERG     Title:    MANAGING DIRECTOR

 

Amendment and Waiver to the Credit Agreement Signature Page

 

 

 

 

  BURLEY BUTTE WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary       CAMP REED WIND PARK, LLC,   an Idaho limited liability
company,   as Borrower Subsidiary       GOLDEN VALLEY WIND PARK, LLC,   an Idaho
limited liability company,   as Borrower Subsidiary       MILNER DAM WIND PARK,
LLC,   an Idaho limited liability company,   as Borrower Subsidiary       OREGON
TRAIL WIND PARK, LLC,   an Idaho limited liability company,   as Borrower
Subsidiary       PAYNE’S FERRY WIND PARK, LLC,   an Idaho limited liability
company,   as Borrower Subsidiary       PILGRIM STAGE STATION WIND PARK, LLC,  
an Idaho limited liability company,   as Borrower Subsidiary       SALMON FALLS
WIND PARK, LLC,   an Idaho limited liability company,   as Borrower Subsidiary  
    THOUSAND SPRINGS WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary       TUANA GULCH WIND PARK, LLC,   an Idaho limited
liability company,   as Borrower Subsidiary       YAHOO CREEK WIND PARK, LLC,  
an Idaho limited liability company,   as Borrower Subsidiary       By: /s/
STEVEN I. EISENBERG     Name:  STEVEN I. EISENBERG     Title:    MANAGING
DIRECTOR

 

 

 

 

  EFS IDAHO WIND, LLC,   a Delaware limited liability company,   as GE Member  
    By:  EFS Equity Holdings, LLC   its Managing Member       By: /s/ Walter S.
Smith     Name: Walter S. Smith     Title:   Vice President

 

 

 

 

  MREH IDAHO WIND A, LLC,   a Delaware limited liability company,   as MREH
Idaho       By: /s/ Bill Green     Name: Bill Green     Title: President        
By: /s/ Michael Kernan     Name: Michael Kernan     Title: Secretary

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ,   LTD., NEW YORK BRANCH,   as Administrative
Agent       By: /s/ Lawrance Blat     Name: Lawrance Blat     Title:

 

 

 

  

Execution Version

 

OMNIBUS AMENDMENT

 

This OMNIBUS AMENDMENT (this “Amendment”), dated as of June 3, 2015, is made by
and among IDAHO WIND PARTNERS 1, LLC, a limited liability company organized
under the laws of Delaware (the “Borrower”), each wholly owned subsidiary of the
Borrower listed on Appendix A hereto (each individually, a “Borrower Subsidiary”
and collectively, the “Borrower Subsidiaries”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Lender, Hedge Counterparty and Letter of Credit Issuing Bank (in
such capacities, “BTMU”), ING CAPITAL LLC, as Lender, Letter of Credit Issuing
Bank and Joint Lead Arranger (in such capacities, “ING”), ING CAPITAL MARKETS
LLC, as Hedge Counterparty, COBANK, ACB, as Lender and Joint Lead Arranger (in
such capacities, “CoBank”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), Coordinating Lead Arranger, Sole Bookrunner and Syndication Agent, and
MUFG UNION BANK, N.A., as Collateral Agent for the Secured Parties (the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”)
and as bank and securities intermediary (the “Depositary Bank”).

 

WHEREAS, reference is made to the Credit Agreement, dated as of October 8, 2010,
among the Borrower, the Borrower Subsidiaries, the Administrative Agent, the
Collateral Agent, the Lenders, and the other financial institutions party
thereto (as amended, modified and supplemented and in effect from time to time,
the “Credit Agreement”).

 

WHEREAS, reference is made to the Depositary Agreement, dated as of October 8,
2010, among the Borrower, the Borrower Subsidiaries, the Agents and the
Depositary Bank (as amended, modified and supplemented and in effect from time
to time, the “Depositary Agreement”).

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
and the Depositary Agreement, including an extension of the Scheduled LC
Facility Maturity Date.

 

WHEREAS, the Lenders and Letter of Credit Issuing Banks have agreed to make such
amendments to the Credit Agreement and the Depositary Agreement, in each case,
upon the terms and conditions of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.    Definitions. All capitalized terms used, but not otherwise
defined, herein, including in the introductory and recital paragraphs above,
shall have the meanings assigned thereto in Annex A to the Credit Agreement. The
rules of interpretation contained in Sections 1.2 and 1.3 of the Credit
Agreement shall apply to this Amendment as if set forth herein. References in
the Credit Agreement and the Depositary Agreement (including references in the
Credit Agreement and the Depositary Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement and the
Depositary Agreement, as applicable, as amended hereby.

 

 

 

 

SECTION 2.   Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent specified in Section 5, the Borrower, the Borrower
Subsidiaries, the Administrative Agent (on behalf of itself and the Lenders
party to the Credit Agreement), each Letter of Credit Issuing Bank, and the
Collateral Agent hereby agree to amend the Credit Agreement as follows:

 

a)Section 2.4(a)(i) of the Credit Agreement is hereby amended by deleting the
second sentence thereof in its entirety and replacing it with the following:

 

“PPA Letters of Credit issued hereunder shall constitute a utilization of a
portion of the Total PPA LC Commitment in an amount equal to the aggregate
Stated Amount of such PPA Letters of Credit, and, at any time, the PPA LC
Exposure at such time shall not exceed the Total PPA LC Commitment.”

 

b)Section 2.4(a)(ii) of the Credit Agreement is hereby amended by deleting the
second sentence thereof in its entirety and replacing it with the following:

 

“DSR Letters of Credit issued hereunder shall constitute a utilization of a
portion of the Total DSR LC Commitment in an amount equal to the aggregate
Stated Amount of such DSR Letters of Credit, and, at any time, the DSR LC
Exposure at such time shall not exceed the Total DSR LC Commitment.”

 

c)Section 2.4(b)(iii) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Cancellation or Expiration of Letter of Credit. Upon the expiration or
cancellation of a Letter of Credit, the Stated Amount in respect of such Letter
of Credit shall be permanently reduced to zero.”

 

d)Section 2.4(c) of the Credit Agreement is hereby amended by inserting, after
the words “and the written confirmation of the beneficiary of such Letter of
Credit” in clause (ii) of the first sentence thereof, the words “(in the case of
a DSR Letter of Credit, if such confirmation is requested by the Administrative
Agent pursuant to Section 2.4(e)(i)(A))”.

 

e)Section 2.4(e) of the Credit Agreement is hereby amended by deleting the words
“of Stated Amount” from the heading thereof.

 

f)Section 2.4(e)(i) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

2

 

 

“(i)          Other Reductions in Stated Amount and Total LC Commitments.

 

(A) Borrower may, from time to time (i) reduce the Stated Amount of any DSR
Letter of Credit by the amount of $250,000, or an integral multiple thereof,
(ii) cancel any DSR Letter of Credit in its entirety, or (iii) permanently
reduce the Total DSR LC Commitment by the amount of $250,000, or an integral
multiple thereof, in each case, upon five Banking Days’ notice (and, in the case
of a reduction of the Stated Amount of any DSR Letter of Credit, the delivery of
a Notice of LC Activity pursuant to clause (c) above) to Administrative Agent,
the DSR Letter of Credit Issuing Bank and the DSR LC Lenders; provided, however,
that (x) so long as any Obligations remain outstanding, Administrative Agent
shall be satisfied (as confirmed in writing to the Collateral Agent) that no
such reduction or cancellation would cause a violation of any provision of this
Credit Agreement or a breach of any provision of any other Operative Document
and (y) in respect of a reduction or cancellation of an issued DSR Letter of
Credit, Administrative Agent, upon request, shall have received written notice
from the applicable beneficiary of such DSR Letter of Credit confirming such
reduction or cancellation. The Total DSR LC Commitment shall not be reduced if
the effect thereof would be to cause (1) the DSR LC Exposure to exceed the Total
DSR LC Commitment or (2) Borrower to fail to satisfy its obligations under
Section 4.5 of the Depositary Agreement.

 

(B) Borrower may, from time to time (i) reduce the Stated Amount of any PPA
Letter of Credit by the amount of $250,000, or an integral multiple thereof,
(ii) cancel any PPA Letter of Credit in its entirety, or (iii) permanently
reduce the Total PPA LC Commitment by the amount of $250,000, or an integral
multiple thereof, in each case, upon five Banking Days’ notice (and, in the case
of a reduction of the Stated Amount of any PPA Letter of Credit, the delivery of
a Notice of LC Activity pursuant to clause (c) above) to Administrative Agent,
the PPA Letter of Credit Issuing Bank and the PPA LC Lenders; provided, however,
that (x) so long as any Obligations remain outstanding, Administrative Agent
shall be satisfied that no such reduction or cancellation would cause a
violation of any provision of this Credit Agreement or a breach of any provision
of any other Operative Document and (y) in respect of a reduction or
cancellation of an issued PPA Letter of Credit, Administrative Agent shall have
received written notice from the applicable beneficiary of such PPA Letter of
Credit, confirming such reduction or cancellation. The Total PPA LC Commitment
shall not be reduced if the effect thereof would be to cause the PPA LC Exposure
to exceed the Total PPA LC Commitment.

 

(C) Any reductions to the Stated Amount, Available DSR LC Commitment, Available
PPA LC Commitment, Total DSR LC Commitment and/or Total PPA LC Commitment, as
applicable, of any Letter of Credit shall be applied ratably to each applicable
LC Lender’s applicable LC Commitment with respect to such Letter of Credit.”

 

g)Sections 2.5(a)(i), 2.5(c), 2.7(a) and 2.12 of the Credit Agreement are hereby
amended by deleting each instance of the words “Conversion/Continuation
Certificate” and “Continuation/Conversion Certificate” appearing therein and
replacing them with the words “Conversion Certificate”.

 

h)Section 2.5(d) of the Credit Agreement is hereby amended by deleting the first
paragraph thereof in its entirety and replacing it with the following:

 

3

 

 

“With respect to each Loan and LC Loan, (A) unless and until such Loan or LC
Loan is repaid or Borrower delivers a Conversion Certificate in respect of such
Loan or LC Loan in accordance with this Section 2.5(d), the Type and, in the
case of LIBO Rate Loans, the Interest Period, of each such Loan and LC Loan
shall automatically be continued (provided that no LIBO Rate Loan may be
continued as such if an Event of Default has occurred and is continuing, in
which case such LIBO Rate Loan shall be converted to a Base Rate Loan at the end
of the Interest Period therefor), and (B) Borrower shall have the right at any
time upon the irrevocable delivery of a Conversion Certificate to Administrative
Agent (1) not later than 11:00 a.m., three Banking Days prior to the expiration
of the Interest Period for any LIBO Rate Loan, to convert such LIBO Rate Loan to
a Base Rate Loan or to convert the Interest Period with respect to any LIBO Rate
Loan to another permissible Interest Period or (2) not later than 11:00 a.m.,
three Banking Days prior to such conversion, to convert any Base Rate Loan into
a LIBO Rate Loan, subject, in each case, to the following:”.

 

i)Section 2.5(d)(vii) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(vii) each request for conversion to a LIBO Rate Loan which fails to state an
applicable Interest Period shall be deemed to be a request for an Interest
Period of three months.”

 

j)Section 2.5(d) of the Credit Agreement is hereby further amended by deleting
the final paragraph thereof in its entirety.

 

k)Section 2.7(a) of the Credit Agreement is hereby amended by deleting the
parenthetical “(or continued or converted)” therein and replacing it with “(or
continued or converted, including any automatic continuation pursuant to Section
2.5(d))”.

 

l)Section 2.12 of the Credit Agreement is hereby amended by inserting,
immediately following the parenthetical in clause (b), the words “, and such
LIBO Rate Loan is not automatically continued in accordance with Section
2.5(d)”.

 

m)Section 6.12(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

4

 

 

“(i) With respect to any Power Purchase Agreement, cause, consent to, or permit:
(A) any termination or cancellation of any Power Purchase Agreement to which it
is a party unless (1) it is replaced as contemplated by Section 8.7(c), (2) it
expires in accordance with its terms or (3) the Borrower shall have satisfied
the condition set forth in the proviso of Section 8.7(c)(v), (B) sell, assign
(other than pursuant to the Collateral Documents) or otherwise dispose of (by
operation of law or otherwise) any part of its interest in any Power Purchase
Agreement to which it is a party, (C) waive any material default under, or
material breach of, any Power Purchase Agreement to which it is a party or
waive, fail to enforce, forgive, compromise, settle, adjust or release any
material right, interest or entitlement, howsoever arising, under, or in respect
of any such Power Purchase Agreement or in any way vary, or consent or agree to
the variation of, any material provision of such Power Purchase Agreement or of
the performance of any material covenant or obligation by any other Person or
consent to any assignment by any other Person under any such Power Purchase
Agreement, (D) petition, request or take any other legal or administrative
action that seeks, or may be expected, to impair any Power Purchase Agreement to
which it is a party or seeks to amend, modify or supplement any such Power
Purchase Agreement, or (E) amend, supplement or modify any Power Purchase
Agreement (in each case as in effect when originally delivered to and accepted
by Administrative Agent, or the Majority Lenders, as applicable) to which it is
a party; in each case of clauses (A) through (E) above without first obtaining
the prior written approval of Administrative Agent and the Majority Lenders
(which approval shall not be unreasonably withheld, conditioned or delayed);

 

(ii) With respect to any Project Document other than the Power Purchase
Agreements, cause, consent to, or permit: (A) any termination or cancellation of
any such Project Document to which it is a party unless (1) it is replaced as
contemplated by Section 8.7(a), (b) or (d), as applicable, (2) it expires in
accordance with its terms or (3) the Borrower shall have satisfied the relevant
condition set forth in Section 8.7(a)(iv)(A), Section 8.7(a)(v)(A) or the
proviso set forth in Section 8.7(d)(v), as applicable, (B) sell, assign (other
than pursuant to the Collateral Documents) or otherwise dispose of (by operation
of law or otherwise) any part of its interest in any such Project Document to
which it is a party, (C) waive any default under, or breach of, any such Project
Document to which it is a party or waive, fail to enforce, forgive, compromise,
settle, adjust or release any right, interest or entitlement, howsoever arising,
under, or in respect of any such Project Document or in any way vary, or consent
or agree to the variation of, any provision of such Project Document or of the
performance of any covenant or obligation by any other Person or consent to any
assignment by any other Person under any such Project Document, (D) petition,
request or take any other legal or administrative action that seeks, or may be
expected, to impair any such Project Document to which it is a party or seeks to
amend, modify or supplement any such Project Document, or (E) amend, supplement
or modify any such Project Document (in each case as in effect when originally
delivered to and accepted by Administrative Agent, or the Majority Lenders, as
applicable) to which it is a party; in each case of clauses (A) through (E)
above without first obtaining the prior written approval of Administrative Agent
and the Majority Lenders (which approval shall not be unreasonably withheld,
conditioned or delayed); provided, that no approval of any Lender shall be
required in each case of clauses (A) through (E) above if the Administrative
Agent determines, in its reasonable discretion, that such acts, events or
circumstances would not reasonably be expected to have a Material Adverse Effect
or materially adversely affect the rights and benefits of the Lenders under the
Credit Documents.”

 

5

 

 

n)Section 11.10(a) of the Credit Agreement is hereby amended by (i) deleting the
period at the end of clause (iv) thereof and replacing it with a semicolon and
(ii) appending the following new paragraph at the end of such Section 11.10(a):

 

“Notwithstanding the foregoing, but subject to Section 11.10(b), the
Administrative Agent may (but shall have no obligation to) and, if applicable,
shall direct the Collateral Agent to, enter into any amendment, modification or
supplement to any Credit Document without the consent of any Lender: (i) to cure
any ambiguity, omission, mistake, defect or inconsistency, (ii) to make any
change that would provide any additional rights or benefits to the Lenders or
(iii) to make, complete or confirm any grant of Collateral permitted or required
by this Agreement or any of the Collateral Documents.”

 

o)Section 13.6 of the Credit Agreement is hereby amended by deleting the second
sentence thereof in its entirety and replacing it with the following:

 

“This Credit Agreement and the other Credit Documents may only be amended or
modified, and provisions may only be waived, by an instrument in writing signed
by Borrower (to the extent party thereto), each Borrower Subsidiary (to the
extent party thereto), Administrative Agent, the Lenders constituting the
Majority Lenders or each affected Lender (as applicable, and, in each case, to
the extent required pursuant to Section 11.10), and any other parties to be
charged and in accordance with the terms of this Credit Agreement or the
applicable Credit Document.”

 

p)Annex A to the Credit Agreement is hereby amended as follows:

 

(i)          The definition of “Applicable Margin” is hereby amended by deleting
the table therein and replacing it with the following table:

 

Time  Base Rate Loans   LIBO Rate Loans  Prior to the Term Conversion Date 
 1.50%   2.50% On the Term Conversion Date and until but excluding the second
anniversary of the Term Conversion Date   1.50%   2.50% On the second
anniversary of the Term Conversion Date and until but excluding June 3, 2015 
 1.75%   2.75% On June 3, 2015 and until but excluding June 3, 2020   0.625% 
 1.625% On June 3, 2020 and until but excluding June 3, 2025   0.875%   1.875%
On June 3, 2025 and until the Term Loan Maturity Date   1.125%   2.125%

 

6

 

 

(ii)         The definition of “Conversion/Continuation Certificate” is hereby
deleted in its entirety and replaced with the following new definition in
alphabetical order:

 

““Conversion Certificate” means a certificate substantially in the form of
Exhibit D-5 to the Credit Agreement.”

 

(iii)        The definition of “LIBO Rate” is hereby amended by appending the
following sentence at the end thereof:

 

“At no time shall the LIBO Rate be less than 0%.”

 

(iv)        The definition of “Scheduled LC Facility Maturity Date” is hereby
deleted in its entirety and replaced with the following:

 

““Scheduled LC Facility Maturity Date” means June 3, 2022.”

 

(v)         The definition of “Total PPA LC Commitment” is hereby amended by
deleting the amount “$9,250,000” and replacing it with the amount “$8,089,000”.

 

q)Exhibit B-2 to the Credit Agreement is hereby deleted in its entirety and
replaced with Appendix B hereto.

 

r)Exhibit D-5 to the Credit Agreement is hereby deleted in its entirety and
replaced with Appendix C hereto.

 

s)Exhibit I to the Credit Agreement is hereby deleted in its entirety and
replaced with Appendix D hereto.

 

SECTION 3.   Amendments to the Depositary Agreement. Subject to the satisfaction
of the conditions precedent specified in Section 5 hereof, the Borrower, the
Borrower Subsidiaries, the Administrative Agent (on behalf of the Lenders party
to the Credit Agreement), the Collateral Agent, and the Depositary Bank hereby
agree to amend the Depositary Agreement as follows:

 

a)Section 4.1 of the Depositary Agreement is hereby amended by adding the
following new paragraph at the end thereof:

 

7

 

 

“(e) After giving effect to the transfers specified in Section 4.1(d), the
Construction Account shall be closed upon the written instruction of the
Borrower, given in accordance with Section 3.2. Promptly, but in no event later
than the fifth Banking Day after closing the Construction Account, Depositary
Bank shall deliver to Borrower, with a copy to Collateral Agent and
Administrative Agent, a written confirmation thereof, together with such related
information as any of them may reasonably request. For the avoidance of doubt,
the parties hereto acknowledge and agree that (i) if, on the date the
Construction Account is closed, any amounts remain on deposit therein,
Depositary Bank shall immediately transfer such monies to the Revenue Account,
and (ii) from and after such date, no further deposits, withdrawals, or
transfers of any kind to or from the Construction Account shall be permitted,
and in the event Depositary Bank thereafter receives any monies from any Person
for deposit into the Construction Account, Depositary Bank shall deposit such
monies in the Revenue Account to be held and applied in accordance with Section
3.8.”

 

b)Section 4.2(a)(iii) of the Depositary Agreement is hereby amended by
inserting, immediately prior to the semicolon at the end thereof, the words “or
4.1(e)”.

 

c)Section 4.8(c) of the Depositary Agreement is hereby amended by adding the
following immediately prior to the period at the end thereof:

 

“, and the Completion Reserve Account shall thereafter be closed upon the
written instruction of the Borrower, given in accordance with Section 3.2.
Promptly, but in no event later than the fifth Banking Day after closing the
Completion Reserve Account, Depositary Bank shall deliver to Borrower, with a
copy to Collateral Agent and Administrative Agent, a written confirmation
thereof, together with such related information as any of them may reasonably
request. For the avoidance of doubt, the parties hereto acknowledge and agree
that (i) if, on the date the Completion Reserve Account is closed, any amounts
remain on deposit therein, Depositary Bank shall immediately transfer such
monies to the Revenue Account, and (ii) from and after such date, no further
deposits, withdrawals, or transfers of any kind to or from the Completion
Reserve Account shall be permitted, and in the event Depositary Bank thereafter
receives any monies from any Person for deposit into the Completion Reserve
Account, Depositary Bank shall deposit such monies in the Revenue Account to be
held and applied in accordance with Section 3.8”.

 

SECTION 4.    Representations and Warranties. Borrower and each Borrower
Subsidiary hereby represents and warrants to the other parties hereto that (i)
this Amendment has been duly authorized, executed and delivered by such party
and each of this Amendment, the Credit Agreement, and the Depositary Agreement
as amended hereby constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, (ii) as of
the date hereof, each representation and warranty of an Idaho Wind Entity set
forth in Article IV of the Credit Agreement and the other Credit Documents shall
be true and correct in all material respects as if made on the date hereof
(except to the extent expressly made as of an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such date), (iii) as of the date hereof, and after giving effect
to this Amendment, no Default, Event of Default or Material Adverse Effect has
occurred and is continuing, and (iv) except as expressly set forth herein, each
of the Credit Documents is and shall remain unchanged and in full force and
effect and nothing in this Amendment shall abrogate, prejudice, diminish or
otherwise affect any powers, right, remedies or obligations of any Person
arising before the date of this Amendment.

 

8

 

 

SECTION 5.   Conditions Precedent. This Amendment shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

 

a)Delivery to the Agents of executed counterparts of (i) this Amendment from
each party hereto, (ii) an amendment to the Administrative Agent Fee Letter, in
form and substance satisfactory to the Administrative Agent, from each party
thereto, (iii) the fee letter among the Borrower, the Borrower Subsidiaries and
CoBank, in form and substance satisfactory to CoBank, from each party thereto,
(iv) the fee letter among the Borrower, the Borrower Subsidiaries and ING, in
form and substance satisfactory to ING, from each party thereto and (v) the fee
letter among the Borrower, the Borrower Subsidiaries and BTMU, in form and
substance satisfactory to BTMU, from each party thereto;

 

b)Each representation and warranty of an Idaho Wind Entity set forth in Section
4 of this Amendment and in the other Credit Documents shall be true and correct
in all material respects as if made on the date hereof (except to the extent
expressly made as of an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date);

 

c)No Default or Event of Default shall have occurred and be continuing;

 

d)No event shall have occurred and no condition shall exist that has had a
Material Adverse Effect;

 

e)The payment in full by the Borrower of all fees and expenses then due and
payable by the Borrower under the Credit Agreement and the Depositary Agreement,
including all fees and costs of counsel as of the Effective Date and all fees
and expenses incurred by the Agents and the Depositary Bank, whether incurred
before or after the date hereof, in connection with the execution and delivery
of this Amendment, including without limitation, the reasonable fees and
expenses of counsel;

 

f)Delivery to the Administrative Agent of executed counterparts of (i) the
Assignment and Assumption, dated as of June 3, 2015, between Norddeutsche
Landesbank Girozentrale, New York Branch, as assignor and CoBank, as assignee,
(ii) the Assignment and Assumption, dated as of June 3, 2015, between
Norddeutsche Landesbank Girozentrale, New York Branch, as assignor and ING, as
assignee and (iii) the Assignment and Assumption, dated as of June 3, 2015,
between Norddeutsche Landesbank Girozentrale, New York Branch, as assignor and
BTMU, together, in each case, with satisfactory evidence of the consent by the
Administrative Agent and the Borrower of the relevant assignment;

 

9

 

 

g)Delivery to the Administrative Agent of evidence of the novation by
Norddeutsche Landesbank Girozentrale, New York Branch to BTMU of (i) the
Interest Rate Hedging Agreement, dated as of October 14, 2010, between
Norddeutsche Landesbank Girozentrale, New York Branch and the Borrower, (ii) the
Interest Rate Hedging Agreement, dated as of January 26, 2011, between
Norddeutsche Landesbank Girozentrale, New York Branch and the Borrower, and
(iii) the Interest Rate Hedging Agreement, dated as of November 15, 2011,
between Norddeutsche Landesbank Girozentrale, New York Branch and the Borrower;
and

 

h)Delivery to CoBank of an executed Term Note, in the form of Exhibit A-3 to the
Credit Agreement.

 

SECTION 6.   Miscellaneous.

 

6.01.    The amendments provided in Sections 2 and 3 hereof shall be applicable
solely with respect to those matters expressly provided therein and no other
amendments, waivers or consents may be construed or implied.

 

6.02.    Except as expressly provided herein, each Credit Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Amendment shall abrogate, prejudice, diminish or otherwise affect any powers,
right, remedies or obligations of any Person arising before the date of this
Amendment. Any reference in the Credit Agreement or the Depositary Agreement or
in any documents or instruments required thereunder or annexes or schedules
thereto referring to the Credit Agreement or the Depositary Agreement shall be
deemed to refer to the Credit Agreement or the Depositary Agreement, as
applicable, each as amended by this Amendment.

 

6.03.    This Amendment shall constitute a Credit Document.

 

6.04.   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.05.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any party to this Amendment may
execute this Amendment by signing any such counterpart; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. The delivery of an executed counterpart of a signature page of this
Amendment by electronic means, including by facsimile or by “.pdf” attachment to
email, shall be effective as valid delivery of a manually executed counterpart
of this Amendment. This Amendment constitutes the entire agreement and
understanding among the parties to this Amendment with respect to the matters
covered by this Amendment and supersede any and all prior agreements and
understandings, written or oral, with respect to such matters. This Amendment
shall become effective on the Effective Date.

 

6.06.    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties to this Amendment and their respective successors
and permitted assigns.

 

[SIGNATURE PAGES FOLLOW]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  IDAHO WIND PARTNERS 1, LLC,   as Borrower       By: RP Wind ID LLC,     its
Managing Member         By: /s/ Steven I. Eisenberg     Steven I. Eisenberg    
Managing Director

 

11

 

 

  BURLEY BUTTE WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary       CAMP REED WIND PARK, LLC,   an Idaho limited liability
company,   as Borrower Subsidiary       GOLDEN VALLEY WIND PARK, LLC,   an Idaho
limited liability company,   as Borrower Subsidiary       MILNER DAM WIND PARK,
LLC,   an Idaho limited liability company,   as Borrower Subsidiary       OREGON
TRAIL WIND PARK, LLC,   an Idaho limited liability company,   as Borrower
Subsidiary       PAYNE’S FERRY WIND PARK, LLC,   an Idaho limited liability
company,   as Borrower Subsidiary       PILGRIM STAGE STATION WIND PARK, LLC,  
an Idaho limited liability company,   as Borrower Subsidiary       SALMON FALLS
WIND PARK, LLC,   an Idaho limited liability company,   as Borrower Subsidiary  
    THOUSAND SPRINGS WIND PARK, LLC,   an Idaho limited liability company,   as
Borrower Subsidiary       TUANA GULCH WIND PARK, LLC,   an Idaho limited
liability company,   as Borrower Subsidiary       YAHOO CREEK WIND PARK, LLC,  
an Idaho limited liability company,   as Borrower Subsidiary

 

    By: /s/ Steven I. Eisenberg     Steven I. Eisenberg     Managing Director

 

12

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ, Ltd.,   as Administrative Agent       By:
/s/     Name:       Title:  

 

13

 

 

  MUFG UNION BANK, N.A.,   as Collateral Agent       By: /s/     Name:    
Title:

 

14

 

 

  MUFG UNION BANK, N.A.,   as Depositary Bank       By: /s/     Name:     Title:

 

15

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ, Ltd.,   as Lender       By: /s/     Name:  
    Title:  

 

16

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ, Ltd.,   as Hedge Counterparty       By: /s/
    Name:       Title:

 

17

 

 

  tHE Bank of Tokyo-Mitsubishi UFJ, Ltd.,   as Letter of Credit Issuing Bank    
  By: /s/     Name:       Title:

 

18

 

 

  COBANK, ACB,   as Lender       By: /s/     Name:       Title:

 

19

 

 

  ING CAPITAL LLC,   as Lender       By: /s/     Name:       Title:  

 

20

 

 

  ING CAPITAL MARKETS LLC,   as Hedge Counterparty       By: /s/     Name:      
Title:

 

21

 

 

  ING CAPITAL LLC,   as Letter of Credit Issuing Bank       By: /s/     Name:  
    Title:

 

22

 

 

Appendix A

 

BORROWER SUBSIDIARIES

 

1.     Burley Butte Wind Park, LLC, an Idaho limited liability company

 

2.     Camp Reed Wind Park, LLC, an Idaho limited liability company

 

3.     Golden Valley Wind Park, LLC, an Idaho limited liability company

 

4.     Milner Dam Wind Park, LLC, an Idaho limited liability company

 

5.     Oregon Trail Wind Park, LLC, an Idaho limited liability company

 

6.     Payne's Ferry Wind Park, LLC, an Idaho limited liability company

 

7.     Pilgrim Stage Station Wind Park, LLC, an Idaho limited liability company

 

8.     Salmon Falls Wind Park, LLC, an Idaho limited liability company

 

9.     Thousand Springs Wind Park, LLC, an Idaho limited liability company

 

10.    Tuana Gulch Wind Park, LLC, an Idaho limited liability company

 

11.    Yahoo Creek Wind Park, LLC, an Idaho limited liability company

 

23

